Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDMENT TO CREDIT AGREEMENT

FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Fourth Amendment”), dated as of
September 30, 2014, to the Credit Agreement referred to below. Unless otherwise
defined herein, all capitalized terms used herein shall have the respective
meanings provided such terms in the Credit Agreement referred to below.

W I T N E S S E T H:

WHEREAS, STARWOOD HOTELS & RESORTS WORLDWIDE, INC., a Maryland corporation (the
“Corporation”), each additional Domestic Dollar Revolving Loan Borrower, each
additional Alternate Currency Revolving Loan Borrower, the lenders party to the
Credit Agreement prior to giving effect to this Fourth Amendment (the “Existing
Lenders”), JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”) and certain other financial institutions are parties
to the Credit Agreement, dated as of November 30, 2012 (as amended, modified,
and/or supplemented prior to the date hereof, the “Existing Credit Agreement”,
and as further amended by this Fourth Amendment and as set forth as Exhibit A,
the “Credit Agreement”);

WHEREAS, the Corporation has requested that the Existing Credit Agreement be
amended as set forth herein (a) to extend the Maturity Date to February 28, 2020
and (b) to effect the other amendments set forth in the Credit Agreement
attached as Exhibit A;

WHEREAS, each Person that executes and delivers a signature page to this Fourth
Amendment as a Lender (each, a “Lender”) will be deemed upon the Fourth
Amendment Effective Date to have agreed to the terms of this Fourth Amendment
and to have further agreed that, as of the Fourth Amendment Effective Date
(x) the amount of its Revolving Loan Commitment shall be as set forth in
Schedule I-A to the Credit Agreement under the heading “Revolving Loan
Commitment” opposite such Lender’s name and (y) the amounts of its respective
Alternate Currency Revolving Loan Sub-Commitments, if any, shall be as set forth
in Schedule I-B to the Credit Agreement under the respective Alternate Currency
Loan Sub-Commitments opposite such Lender’s name;

WHEREAS, subject to the terms and conditions of this Fourth Amendment, the
Corporation, the other Borrowers and the Lenders party hereto wish to amend the
Existing Credit Agreement as provided herein;

NOW, THEREFORE, it is agreed:

PART I. Commitments.

A. Each Lender agrees to the terms of this Fourth Amendment and agrees that, as
of the Fourth Amendment Effective Date (i) the amount of its Revolving Loan
Commitment under and as defined in the Credit Agreement shall be as set forth in
Schedule I-A to the Credit Agreement under the heading “Revolving Loan
Commitment” opposite such Lender’s name and (ii) the amounts of its respective
Alternate Currency Revolving Loan Sub-Commitments under and as defined in the
Credit Agreement shall be as set forth in Schedule I-B to the Credit Agreement
under the respective Alternate Currency Loan Sub-Commitment



--------------------------------------------------------------------------------

opposite such Lender’s name. Each Lender hereby confirms and assumes and agrees
to perform its respective Commitments set forth on Schedules I-A and I-B to the
Credit Agreement.

B. On the Fourth Amendment Effective Date, participating interests in Letters of
Credit and Swingline Loans outstanding on the Fourth Amendment Effective Date
shall be reallocated to give effect to the respective Commitments set forth in
Schedules I-A and I-B to the Credit Agreement.

C. On the Fourth Amendment Effective Date, each Existing Lender that is not a
party to the Fourth Amendment shall cease to be a Lender under the Credit
Agreement unless otherwise agreed by such Lender. Notwithstanding the foregoing,
for the avoidance of doubt, Banco J.P. Morgan S.A. shall continue to be a Lender
under the Brazilian Reais Revolving Loan Sub-Commitment.

D. On the Fourth Amendment Effective Date, Letters of Credit issued under the
Existing Credit Agreement and outstanding on the Fourth Amendment Effective Date
shall be deemed to be re-issued on the Fourth Amendment Effective Date as
Letters of Credit under the Credit Agreement.

E. On the Fourth Amendment Effective Date, each of Bank of America, Bank of
America, London Branch, Bank of America, Toronto Branch and Citi agrees to
become a Swingline Lender under the Credit Agreement having the commitments,
rights and obligations set forth in the Credit Agreement. As used herein, “Citi”
means Citibank, N.A. and each of its domestic or foreign branches, Subsidiaries
or Affiliates which makes a Swingline Loan or issues a Letter of Credit.

F. On the Fourth Amendment Effective Date, each of Bank of America, Citi and
Banco Nacional de Mexico, S.A., integrante del Grupo Financiero Banamex agrees
to become an Issuing Bank under the Credit Agreement having the commitments,
rights and obligations set forth in the Credit Agreement.

PART II. Amendments to Credit Agreement.

The Credit Agreement (including schedules thereto) is hereby amended in
accordance with Exhibit A hereto by deleting the stricken text (indicated
textually in the same manner as the following example: stricken text) and by
inserting the double-underlined text (indicated textually in the same manner as
the following example: double underlined text), in each case in the place where
such text appears therein. After giving effect to this Fourth Amendment, the
Credit Agreement will read as set forth in Exhibit A.

PART III. Conditions Precedent to Effectiveness of the Fourth Amendment.

This Fourth Amendment shall become effective on the date on which the following
conditions precedent have been satisfied (the date on which such conditions
shall have been so satisfied or waived, the “Fourth Amendment Effective Date”):

A. Execution of Agreement On or prior to the Fourth Amendment Effective Date,
each Borrower, each Agent, each Swingline Lender, each Issuing Bank and each of
the



--------------------------------------------------------------------------------

Lenders shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered the same to the Administrative Agent at
the Notice Office.

B. Opinions of Counsel. On the Fourth Amendment Effective Date, the Agents shall
have received from (i) Jones Day, special counsel to the Credit Parties, an
opinion addressed to the Agents and each of the Lenders and dated the Fourth
Amendment Effective Date, (ii) DLA Piper, special Maryland counsel to the
Corporation, an opinion addressed to the Agents and each of the Lenders and
dated the Fourth Amendment Effective Date, and (iii) from João Mauricio de
Araujo Pinho, special Brazilian counsel to Companhia Palmares Hotéis e Turismo,
an opinion addressed to the Agents and each of the Lenders and dated the Fourth
Amendment Effective Date, and in each case covering such matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request.

C. Corporate Documents; Proceedings; etc. (i) On the Fourth Amendment Effective
Date, the Administrative Agent shall have received a certificate of (i) Starwood
Hotels & Resorts Worldwide, Inc. and (ii) Companhia Palmares Hotéis e Turismo,
in each case, dated the Fourth Amendment Effective Date, signed by an Authorized
Officer of such Credit Party, and attested to by the Secretary, any Assistant
Secretary or other Authorized Officer of such Credit Party, substantially in the
form of Exhibit G to the Existing Credit Agreement with appropriate insertions,
together with copies of the declaration of trust, certificate of incorporation
and by-laws or partnership agreement of such Credit Party (or other equivalent
organizational documents) and the resolutions of such Credit Party referred to
in such certificate, and the foregoing shall be reasonably acceptable to the
Administrative Agent.

(ii) All corporate and legal proceedings and all instruments and agreements in
connection with the transactions contemplated by this Fourth Amendment and the
other Credit Documents shall be reasonably satisfactory in form and substance to
the Administrative Agent, and the Administrative Agent shall have received all
information and copies of all documents and papers, including records of
corporate proceedings, governmental approvals and good standing certificates if
any, which the Administrative Agent reasonably may have requested in connection
therewith, such documents and papers where appropriate to be certified by proper
corporate or governmental authorities.

D. Fees, etc. On the Fourth Amendment Effective Date, all costs, fees and
expenses, and all other costs contemplated by this Fourth Amendment, due to the
Agents and the Lenders (including, without limitation, reasonable and documented
legal fees and expenses) shall have been paid to the extent then due.

E. Payments under Existing Credit Agreement. On the Fourth Amendment Effective
Date, the Borrowers shall have repaid all Facility Fees accrued to the Fourth
Amendment Effective Date owed by the Borrowers under the Existing Credit
Agreement.

F. Financial Statements. On or prior to the Fourth Amendment Effective Date,
there shall have been delivered to the Lenders the consolidated financial
statements and financial statement schedules of the Corporation and its
Subsidiaries referred to in Section 7.03(a) of the Credit Agreement.



--------------------------------------------------------------------------------

G. PATRIOT Act. On or prior to the Fourth Amendment Effective Date the
Administrative Agent shall have received all documentation and other information
required by regulatory authorities under applicable “know you customer” and
anti-money laundering laws, rules and regulations, including the PATRIOT Act,
which are requested by the Lenders at least five Business Days prior to the
Fourth Amendment Effective Date.

PART IV. Miscellaneous Provisions.

A. Each Borrower by its signature below, hereby confirms that its obligations
under the Credit Documents (including, in the case of Corporation, the Guaranty)
shall remain in full force and effect after giving effect to this Fourth
Amendment.

B. In order to induce the Administrative Agent, the Swingline Lenders, the
Issuing Banks and the Lenders to enter into this Fourth Amendment, the
Corporation represents and warrants to the Lenders that, on the Fourth Amendment
Effective Date (i) there shall exist no Default or Event of Default and (ii) all
representations and warranties contained in the Credit Agreement and in the
other Credit Documents are true and correct in all material respects with the
same effect as though such representations and warranties had been made on the
Fourth Amendment Effective Date (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be true and correct in all material respects only as of such specified
date).

C. This Fourth Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
signature page of this Fourth Amendment by facsimile or electronic transmission
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart hereof. A complete set of counterparts shall be lodged with the
Corporation and the Administrative Agent.

D. THIS FOURTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

E. From and after the Fourth Amendment Effective Date, all references in the
Existing Credit Agreement and each of the other Credit Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement and the
Existing Credit Agreement as modified by this Fourth Amendment on the Fourth
Amendment Effective Date. This Fourth Amendment shall constitute a Credit
Document for all purposes under the Credit Agreement and the other Credit
Documents.

F. This Fourth Amendment is limited as specified and shall not constitute a
modification, novation, acceptance or waiver of any other provision of the
Credit Agreement or any other Credit Document. Except as expressly set forth
herein, this Fourth Amendment shall not operate as a waiver of any rights,
powers or remedies available to the Lenders under the Credit Agreement. Except
as expressly amended by this Fourth Amendment, the Credit



--------------------------------------------------------------------------------

Agreement remains in full force and effect and is hereby ratified and confirmed
after giving effect to this Fourth Amendment.

PART V. Post-Fourth Amendment Effective Date Deliverables.

Prior to the incurrence of any Revolving Loans or Competitive Bid Loans by any
Alternate Currency Revolving Loan Borrower signatory to this Fourth Amendment on
the Fourth Amendment Effective Date (other than (i) the Corporation and
(ii) Companhia Palmares Hotéis e Turismo), the following additional conditions
shall be satisfied:

A. Opinions of Counsel. The Administrative Agent shall have received an opinion
from such special and local counsel for each such Alternative Currency Revolving
Loan Borrower (other than (i) the Corporation, (ii) Companhia Palmares Hotéis e
Turismo) and (iii) any other Alternative Currency Revolving Loan Borrower for
which a special and local counsel opinion was delivered on the Fourth Amendment
Effective Date, as may be reasonably required by the Administrative Agent,
addressed to the Agents and each of the Lenders and in each case covering such
matters incident to the incurrence of such Loans as the Administrative Agent may
reasonably request, provided that the form and scope of any such opinions shall
be reasonably consistent with the form and scope of such opinions as have
previously been delivered to the Administrative Agent pursuant to the Credit
Agreement.

B. Corporate Documents; Proceedings; etc. The Administrative Agent shall have
received from each such Borrower (other than (i) the Corporation and
(ii) Companhia Palmares Hotéis e Turismo) the certificates, including all
attachments thereto, that would have been required to be delivered pursuant to
Part III.C of this Fourth Amendment with respect to such Borrower, and the
foregoing shall be reasonably acceptable to the Administrative Agent.

[Signatures appear on the following page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused their duly authorized officers
to execute and deliver this Fourth Amendment as of the date first above written.

 

STARWOOD HOTELS & RESORTS WORLDWIDE, INC., as a Borrower and Guarantor By  

/s/ Timothy C. Fetten

  Name:   Timothy C. Fetten   Title:   Vice President and Treasurer     Starwood
Holtels& Resorts Woldwide, Inc. FRANCHISE AND LICENSE (CANADIAN) OPS LIMITED
PARTNERSHIP, as a Borrower By   1367357 ALBERTA ULC, in its capacity as general
partner By  

/s/ Jason F. Cohen

  Name:   Jason F. Cohen   Title:   President STARWOOD ITALIA S.R.L., as a
Borrower By  

/s/ Timothy C. Fetten

  Name:   Timothy C. Fetten   Title:   Authorized Signatory STARWOOD
INTERNATIONAL FINANCE LIMITED, as a Borrower By  

/s/ Timothy C. Fetten

  Name:   Timothy C. Fetten   Title:   Authorized Signatory

[Starwood Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

COMPANHIA PALMARES HOTÉIS E TURISMO, as a Borrower By  

Horacio Giurno Marcilo

  Name:   Horacio Giurno Marcilo   Title:   Director of finance General Manager
OPERADORA SHERATON, S. DE R.L. DE C.V., as a Borrower By  

/s/ Alejandro Enrique Ost

  Name:   Alejandro Enrique Ost   Title:   Attorney in Fact

[Starwood – Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender, Issuing Bank, Swingline Lender and as
Administrative Agent By  

/s/ Marc Costantino

  Name:   Marc Costantino   Title:   Executive Director

[Starwood – Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

CITIBANK, NA., as a Lender, Issuing Bank and Swingline Lender By  

/s/ John C. Rowland

  Name:   John C. Rowland   Title:   Vice President

[Starwood – Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, Issuing Bank and Swingline Lender By  

/s/ Roger C. Davis

  Name:   Roger C. Davis   Title:   Senior Vice President

[Starwood – Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

Banco Nacional de Mexico, S.A., integrante del Grupo Financiero Banamex, as a
Lender, Issuing Bank and Swingline Lender By  

/s/ Gonzalo Portilla

  Name: Gonzalo Portilla   Title: Director By  

/s/ Ricardo Garza del Rio

  Name: Ricardo Garza del Rio   Title: Apoderado

[Starwood – Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOURTH AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, TO THE CREDIT AGREEMENT, DATED AS OF NOVEMBER 30, 2012, AS
PREVIOUSLY AMENDED, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., EACH
ADDITIONAL DOMESTIC DOLLAR REVOLVING LOAN BORROWER, EACH ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWER, LENDERS AND AGENTS PARTY TO THE CREDIT
AGREEMENT AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT HSBC BANK USA,
NATIONAL ASSOCIATION By  

/s/ Alan Vitulich

  Name: Alan Vitulich   Title: Director For each Lender requiring a second
signature line: By  

 

  Name:   Title:

[Starwood – Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOURTH AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, TO THE CREDIT AGREEMENT, DATED AS OF NOVEMBER 30, 2012, AS
PREVIOUSLY AMENDED, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., EACH
ADDITIONAL DOMESTIC DOLLAR REVOLVING LOAN BORROWER, EACH ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWER, LENDERS AND AGENTS PARTY TO THE CREDIT
AGREEMENT AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT Wells Fargo
Bank, National Association By  

/s/ Mark F. Monahan

  Name: Mark F. Monahan   Title: Senior Vice President For each Lender requiring
a second signature line: By  

 

  Name:   Title:

[Starwood – Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOURTH AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, TO THE CREDIT AGREEMENT, DATED AS OF NOVEMBER 30, 2012, AS
PREVIOUSLY AMENDED, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., EACH
ADDITIONAL DOMESTIC DOLLAR REVOLVING LOAN BORROWER, EACH ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWER, LENDERS AND AGENTS PARTY TO THE CREDIT
AGREEMENT AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT THE BANK OF
NOVA SCOTIA By  

/s/ Chad Hale

  Name: Chad Hale   Title: Director & Execution Head, REGAL

[Starwood – Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOURTH AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, TO THE CREDIT AGREEMENT, DATED AS OF NOVEMBER 30, 2012, AS
PREVIOUSLY AMENDED, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., EACH
ADDITIONAL DOMESTIC DOLLAR REVOLVING LOAN BORROWER, EACH ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWER, LENDERS AND AGENTS PARTY TO THE CREDIT
AGREEMENT AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT BARCLAYS BANK
PLC By  

/s/ Ronnie Glenn

  Name: Ronnie Glenn   Title: Vice President

[Starwood – Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOURTH AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, TO THE CREDIT AGREEMENT, DATED AS OF NOVEMBER 30, 2012, AS
PREVIOUSLY AMENDED, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., EACH
ADDITIONAL DOMESTIC DOLLAR REVOLVING LOAN BORROWER, EACH ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWER, LENDERS AND AGENTS PARTY TO THE CREDIT
AGREEMENT AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT Credit Agricole
Corporate and Investment Bank By  

/s/ Steven Jonassen

  Name: Steven Jonassen   Title: Managing Director By  

/s/ David Boiters

  Name: David Boiters   Title: Managing Director

[Starwood – Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOURTH AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, TO THE CREDIT AGREEMENT, DATED AS OF NOVEMBER 30, 2012, AS
PREVIOUSLY AMENDED, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., EACH
ADDITIONAL DOMESTIC DOLLAR REVOLVING LOAN BORROWER, EACH ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWER, LENDERS AND AGENTS PARTY TO THE CREDIT
AGREEMENT AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH By  

/s/ William O’Daly

  Name: William O’Daly   Title: Authorized Signatory Managing Director For each
Lender requiring a second signature line: By  

/s/ D. Andrew Maletta

  Name: D. Andrew Maletta   Title: Authorized Signatory

[Starwood – Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOURTH AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, TO THE CREDIT AGREEMENT, DATED AS OF NOVEMBER 30, 2012, AS
PREVIOUSLY AMENDED, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., EACH
ADDITIONAL DOMESTIC DOLLAR REVOLVING LOAN BORROWER, EACH ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWER, LENDERS AND AGENTS PARTY TO THE CREDIT
AGREEMENT AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT ROYAL BANK OF
CANADA By  

/s/ Julia Ivandva

  Name: Julia Ivandva   Title: Authorized Signatory For each Lender requiring a
second signature line: By  

 

  Name:   Title:

[Starwood – Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOURTH AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, TO THE CREDIT AGREEMENT, DATED AS OF NOVEMBER 30, 2012, AS
PREVIOUSLY AMENDED, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., EACH
ADDITIONAL DOMESTIC DOLLAR REVOLVING LOAN BORROWER, EACH ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWER, LENDERS AND AGENTS PARTY TO THE CREDIT
AGREEMENT AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT ROYAL BANK OF
SCOTLAND PLC By  

/s/ Tracy Rahn

  Name: Tracy Rahn   Title: Director

[Starwood – Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOURTH AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, TO THE CREDIT AGREEMENT, DATED AS OF NOVEMBER 30, 2012, AS
PREVIOUSLY AMENDED, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., EACH
ADDITIONAL DOMESTIC DOLLAR REVOLVING LOAN BORROWER, EACH ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWER, LENDERS AND AGENTS PARTY TO THE CREDIT
AGREEMENT AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT SANTANDER BANK,
N.A. By  

/s/ Thomas J. Devitt

  Name: Thomas J. Devitt   Title: Senior Vice President

[Starwood – Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOURTH AMENDMENT, DATED AS OF THE DATE

FIRST WRITTEN ABOVE, TO THE CREDIT AGREEMENT, DATED AS OF NOVEMBER 30, 2012, AS
PREVIOUSLY AMENDED, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., EACH
ADDITIONAL DOMESTIC DOLLAR REVOLVING LOAN BORROWER, EACH ADDITIONAL

ALTERNATE CURRENCY REVOLVING LOAN BORROWER, LENDERS AND AGENTS PARTY TO THE
CREDIT AGREEMENT AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

NAME OF LENDER SUNTRUST BANK By  

/s/ W. Bradley Hamilton

  Name: W. Bradley Hamilton   Title: Director For each Lender requiring a second
signature line: By  

 

  Name:   Title:

[Starwood – Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOURTH AMENDMENT, DATED AS OF THE DATE

FIRST WRITTEN ABOVE, TO THE CREDIT AGREEMENT, DATED AS OF NOVEMBER 30, 2012, AS
PREVIOUSLY AMENDED, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., EACH
ADDITIONAL DOMESTIC DOLLAR REVOLVING LOAN BORROWER, EACH ADDITIONAL

ALTERNATE CURRENCY REVOLVING LOAN BORROWER, LENDERS AND AGENTS PARTY TO THE
CREDIT AGREEMENT AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

US Bank, National Association By  

/s/ Steven L. Sawyer

  Name: Steven L. Sawyer   Title: Senior Vice President For each Lender
requiring a second signature line: By  

 

  Name:   Title:

[Starwood – Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOURTH AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, TO THE CREDIT AGREEMENT, DATED AS OF NOVEMBER 30, 2012, AS
PREVIOUSLY AMENDED, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., EACH
ADDITIONAL DOMESTIC DOLLAR REVOLVING LOAN BORROWER, EACH ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWER, LENDERS AND AGENTS PARTY TO THE CREDIT
AGREEMENT AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT INTESA SANPAOLO
S.pA – New York Branch By  

/s/ John J. Michalisin

  Name: John J. Michalisin   Title: First Vice President By  

/s/ Williams S. Denton

  Name: Williams S. Denton   Title: Global Relationship Manager

[Starwood – Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOURTH AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, TO THE CREDIT AGREEMENT, DATED AS OF NOVEMBER 30, 2012, AS
PREVIOUSLY AMENDED, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., EACH
ADDITIONAL DOMESTIC DOLLAR REVOLVING LOAN BORROWER, EACH ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWER, LENDERS AND AGENTS PARTY TO THE CREDIT
AGREEMENT AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AUSTRALIA AND
NEW ZEALAND BANKING GROUP LIMITED By  

/s/ Robert Grillo

  Name: Robert Grillo   Title: Director

[Starwood – Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOURTH
AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, TO THE CREDIT
AGREEMENT, DATED AS OF NOVEMBER 30,
2012, AS PREVIOUSLY AMENDED, AMONG
STARWOOD HOTELS & RESORTS
WORLDWIDE, INC., EACH ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN
BORROWER, EACH ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWER,
LENDERS AND AGENTS PARTY TO THE
CREDIT AGREEMENT AND JPMORGAN CHASE
BANK, N.A., AS ADMINISTRATIVE AGENT NAME OF LENDER: BANK OF CHINA, NEW YORK
BRANCH By  

/s/ Haifeng Xu

  Name: Haifeng Xu   Title: Executive Vice President

[Starwood – Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOURTH AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, TO THE CREDIT AGREEMENT, DATED AS OF NOVEMBER 30, 2012, AS
PREVIOUSLY AMENDED, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., EACH
ADDITIONAL DOMESTIC DOLLAR REVOLVING LOAN BORROWER, EACH ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWER, LENDERS AND AGENTS PARTY TO THE CREDIT
AGREEMENT AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

THE BANK OF NEW YORK MELLON

By

 

/s/ Carol Murray

  Name: Carol Murray   Title: Managing Director

For each Lender requiring a second signature line:

By

 

 

  Name:   Title:

[Starwood – Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOURTH AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, TO THE CREDIT AGREEMENT, DATED AS OF NOVEMBER 30, 2012, AS
PREVIOUSLY AMENDED, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., EACH
ADDITIONAL DOMESTIC DOLLAR REVOLVING LOAN BORROWER, EACH ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWER, LENDERS AND AGENTS PARTY TO THE CREDIT
AGREEMENT AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT The Bank of
Tokyo-Mitsubishi UFJ, Ltd. By  

/s/ Adrienne Young

  Name:   Adrienne Young   Title:   Vice President For each Lender requiring a
second signature line: By  

 

  Name:     Title:  

[Starwood – Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOURTH AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, TO THE CREDIT AGREEMENT, DATED AS OF NOVEMBER 30, 2012, AS
PREVIOUSLY AMENDED, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., EACH
ADDITIONAL DOMESTIC DOLLAR REVOLVING LOAN BORROWER, EACH ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWER, LENDERS AND AGENTS PARTY TO THE CREDIT
AGREEMENT AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT Branch Banking
and Trust Company By  

/s/ John Macken

  Name:   John Macken   Title:   Senior Vice President

[Starwood – Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOURTH AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, TO THE CREDIT AGREEMENT, DATED AS OF NOVEMBER 30, 2012, AS
PREVIOUSLY AMENDED, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., EACH
ADDITIONAL DOMESTIC DOLLAR REVOLVING LOAN BORROWER, EACH ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWER, LENDERS AND AGENTS PARTY TO THE CREDIT
AGREEMENT AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT First Hawaiian
Bank By  

/s/ Derek Chang

  Name:   Derek Chang   Title:   Vice President For each Lender requiring a
second signature line: By  

 

  Name:     Title:  

[Starwood – Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOURTH AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, TO THE CREDIT AGREEMENT, DATED AS OF NOVEMBER 30, 2012, AS
PREVIOUSLY AMENDED, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., EACH
ADDITIONAL DOMESTIC DOLLAR REVOLVING LOAN BORROWER, EACH ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWER, LENDERS AND AGENTS PARTY TO THE CREDIT
AGREEMENT AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT BANK OF HAWAII
By  

/s/ John McKenna

  Name:   John McKenna   Title:   Senior Vice President For each Lender
requiring a second signature line: By  

 

  Name:     Title:  

[Starwood – Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOURTH AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, TO THE CREDIT AGREEMENT, DATED AS OF NOVEMBER 30, 2012, AS
PREVIOUSLY AMENDED, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., EACH
ADDITIONAL DOMESTIC DOLLAR REVOLVING LOAN BORROWER, EACH ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWER, LENDERS AND AGENTS PARTY TO THE CREDIT
AGREEMENT AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT THE NORTHERN
TRUST COMPANY By  

/s/ Cliff Hoppe

  Name:   Cliff Hoppe   Title:   Vice President

[Starwood – Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOURTH AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, TO THE CREDIT AGREEMENT, DATED AS OF NOVEMBER 30, 2012, AS
PREVIOUSLY AMENDED, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., EACH
ADDITIONAL DOMESTIC DOLLAR REVOLVING LOAN BORROWER, EACH ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWER, LENDERS AND AGENTS PARTY TO THE CREDIT
AGREEMENT AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT Bank Hapoalim
B.M. By  

/s/ James P Surless

  Name:   James P Surless   Title:   Vice President For each Lender requiring a
second signature line: By  

/s/ Charles McLaughlin

  Name:   Charles McLaughlin   Title:   Senior Vice President

[Starwood – Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE FOURTH AMENDMENT, DATED AS OF THE DATE FIRST
WRITTEN ABOVE, TO THE CREDIT AGREEMENT, DATED AS OF NOVEMBER 30, 2012, AS
PREVIOUSLY AMENDED, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., EACH
ADDITIONAL DOMESTIC DOLLAR REVOLVING LOAN BORROWER, EACH ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWER, LENDERS AND AGENTS PARTY TO THE CREDIT
AGREEMENT AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT THE CHIBA BANK,
LTD., NEW YORK BRANCH By  

/s/ Akira Toba

  Name:   Akira Toba   Title:   Senior Deputy General Manager For each Lender
requiring a second signature line: By  

 

  Name:     Title:  

[Starwood – Fourth Amendment Signature Page]



--------------------------------------------------------------------------------

Exhibit A

[Credit Agreement]



--------------------------------------------------------------------------------

Conformed Version

(Incorporating the First Amendment, dated as of February 6, 2013,

the Second Amendment, dated as of January 3, 2014 and,

the Third Amendment, dated as of July 29, 2014) and

the Fourth Amendment, dated as of September 30, 2014)

 

 

 

CREDIT AGREEMENT

among

STARWOOD HOTELS & RESORTS WORLDWIDE, INC.,

CERTAIN ADDITIONAL DOMESTIC DOLLAR REVOLVING LOAN BORROWERS,

CERTAIN ADDITIONAL ALTERNATE CURRENCY REVOLVING LOAN BORROWERS,

VARIOUS LENDERS,

JPMORGAN CHASE BANK, N.A.,

as ADMINISTRATIVE AGENT,

CITIGROUP GLOBAL MARKETS INC.,

as SYNDICATION AGENT,

and

BANK OF AMERICA, N.A.,

HSBC BANK USA, NATIONAL ASSOCIATION,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as DOCUMENTATION AGENTS

and

THE BANK OF NOVA SCOTIA

BARCLAYS BANK PLC

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

MORGAN STANLEY MUFG LOAN PARTNERS, LLC

ROYAL BANK OF CANADA

THE BANK OF NOVA SCOTIA

THE ROYAL BANK OF SCOTLAND PLC

U.S. BANK, NATIONAL ASSOCIATION,

SUNTRUST BANK

SANTANDER BANK, N.A.,

as CO-DOCUMENTATION AGENTS

and

GOLDMAN SACHS BANK USA,

INTESA SANPAOLO S.p.A – NEW YORK BRANCH,

MIZUHO CORPORATE BANK, LTD.,

SUMITOMO MITSUI BANKING CORPORATION,

SUNTRUST BANK,

as SENIOR MANAGING AGENTS

 

 

Dated as of November 30, 2012

 

 

 

 

 

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.

and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as JOINT LEAD ARRANGERS and JOINT BOOKRUNNERS

WELLS FARGO SECURITIES, LLC

and HSBC SECURITIES (USA), INC.

as JOINT LEAD ARRANGERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1. AMOUNT AND TERMS OF CREDIT

     1   

1.01 The Commitments

     1   

1.02 Minimum Amount of Each Borrowing

     8   

1.03 Notice of Borrowing

     8   

1.04 Competitive Bid Borrowings

     910   

1.05 Disbursement of Funds

     12   

1.06 Evidence of Debt

     13   

1.07 Conversions

     1314   

1.08 Pro Rata Borrowings

     1415   

1.09 Interest

     15   

1.10 Interest Periods

     19   

1.11 Increased Costs, Illegality, etc.

     20   

1.12 Compensation

     2425   

1.13 Lending Offices; Changes Thereto

     25   

1.14 Replacement of Lenders

     26   

1.15 Bankers’ Acceptance Provisions

     27   

1.16 European Monetary Union

     2728   

1.17 Special Provisions Regarding RL Lenders, Alternate Currency Revolving
Loans, Alternate Currency Swingline Loans and Alternate Currency Letters of
Credit

     28   

1.18 [Reserved]

     32   

1.19 Incremental Revolving Loan Commitments

     32   

1.20 Extension of Maturity Date

     35   

1.21 Defaulting Lenders

     38   

SECTION 2. LETTERS OF CREDIT

     39   

2.01 Letters of Credit

     39   

2.02 Maximum Letter of Credit Outstandings; Final Maturities; etc.

     3940   

2.03 Letter of Credit Requests; Notices of Issuance

     4041   

2.04 Letter of Credit Participations

     4142   

2.05 Agreement to Repay Letter of Credit Drawings

     4445   

2.06 Increased Costs

     4647   

SECTION 3. FEES; REDUCTIONS OF COMMITMENT

     4748   

3.01 Fees

     4748   

3.02 Voluntary Termination or Reduction of Total Unutilized Revolving Loan
Commitment

     4950   

3.03 Mandatory Reduction of Commitments

     50   

SECTION 4. PREPAYMENTS; PAYMENTS; TAXES

     51   

4.01 Voluntary Prepayments

     51   

 

(i)



--------------------------------------------------------------------------------

4.02 Mandatory Repayments and Commitment Reductions

     5152   

4.03 Method and Place of Payment

     55   

4.04 Net Payments

     5556   

SECTION 5. CONDITIONS PRECEDENT TO INITIAL CREDIT EVENTS

     5961   

5.01 Execution of Agreement

     5961   

5.02 Opinions of Counsel

     5962   

5.03 Corporate Documents; Proceedings; etc.

     5962   

5.04 Fees, etc.

     6062   

5.05 Refinancing; etc.

     6062   

5.06 Financial Statements

     6062   

5.07 PATRIOT Act

     6063   

SECTION 6. CONDITIONS PRECEDENT TO ALL CREDIT EVENTS

     6063   

6.01 No Default; Representations and Warranties

     6063   

6.02 Notice of Borrowing; Competitive Bid Loans; Letter of Credit Request

     6163   

6.03 Election to Become an Alternate Currency Revolving Loan Borrower

     6163   

6.04 Election to Become a Domestic Dollar Revolving Loan Borrower

     6264   

SECTION 7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS

     6265   

7.01 Existence; Compliance with Law

     6365   

7.02 Power; Authorization; Enforceable Obligations

     6366   

7.03 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.

     6466   

7.04 Litigation

     6567   

7.05 True and Complete Disclosure

     6567   

7.06 Use of Proceeds

     6568   

7.07 Taxes

     6568   

7.08 Compliance with ERISA

     6568   

7.09 Property

     6669   

7.10 Investment Company Act

     6669   

7.11 Environmental Matters

     6669   

7.12 Intellectual Property, Licenses, Franchises and Formulas

     6770   

7.13 Anti-Corruption Laws and Sanctions

     70   

SECTION 8. AFFIRMATIVE COVENANTS

     6770   

8.01 Information Covenants

     6770   

8.02 Books and Records

     6972   

8.03 Maintenance of Insurance

     6972   

8.04 Corporate Franchises

     6972   

8.05 Compliance with Statutes, etc.

     7073   

8.06 ERISA

     7073   

8.07 End of Fiscal Years; Fiscal Quarters

     7073   

8.08 Maintenance of Properties

     7073   

8.09 Payment of Taxes

     7073   

 

(ii)



--------------------------------------------------------------------------------

SECTION 9. NEGATIVE COVENANTS

     7174   

9.01 Liens

     7174   

9.02 Consolidation, Merger, Sale of Assets, Lease Obligations, etc.

     7477   

9.03 Restricted Payments

     7578   

9.04 Maximum Consolidated Leverage Ratio

     7679   

9.05 Business

     7679   

9.06 Transaction with Affiliates

     7679   

9.07 Use of Proceeds

     79   

SECTION 10. EVENTS OF DEFAULT

     7679   

10.01 Payments

     7679   

10.02 Representations, etc.

     7680   

10.03 Covenants

     7680   

10.04 Default Under Other Agreements

     7780   

10.05 Bankruptcy, etc.

     7780   

10.06 ERISA

     7881   

10.07 Guaranty

     7881   

10.08 Judgments

     7881   

10.09 Change of Control

     7881   

SECTION 11. DEFINITIONS AND ACCOUNTING TERMS

     7982   

11.01 Defined Terms

     7982   

SECTION 12. THE AGENTS

     133139   

12.01 Appointment

     133139   

12.02 Nature of Duties

     133139   

12.03 Lack of Reliance on the Agents

     134140   

12.04 Certain Rights of the Agents

     134140   

12.05 Reliance

     135141   

12.06 Indemnification

     135141   

12.07 Each Agent in its Individual Capacity

     135141   

12.08 Holders

     135141   

12.09 Resignation by, or Removal of, the Agents

     135142   

SECTION 13. MISCELLANEOUS

     136142   

13.01 Payment of Expenses, etc.

     136142   

13.02 Right of Setoff

     138144   

13.03 Notices

     138145   

13.04 Benefit of Agreement; Assignments; Participations

     139145   

13.05 No Waiver; Remedies Cumulative

     142148   

13.06 Payments Pro Rata

     142149   

13.07 Calculations; Computations

     143149   

13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

     144150   

13.09 Counterparts

     145151   

 

(iii)



--------------------------------------------------------------------------------

13.10 Effectiveness

     146152   

13.11 Headings Descriptive

     146152   

13.12 Amendment or Waiver; etc.

     146152   

13.13 Survival

     153159   

13.14 Domicile of Loans

     153159   

13.15 Register

     153159   

13.16 Judgment Currency

     154160   

13.17 Confidentiality

     154161   

13.18 Patriot Act

     156162   

13.19. Interest Rate Limitation

     156162   

13.20. No Fiduciary Duty

     156163   

SECTION 14. GUARANTY

     157164   

14.01 The Guaranty

     157164   

14.02 Bankruptcy

     158164   

14.03 Nature of Liability

     158164   

14.04 Independent Obligation

     158165   

14.05 Authorization

     158165   

14.06 Reliance

     159166   

14.07 Subordination

     160166   

14.08 Waiver

     160167   

14.09 Payments

     161168   

14.10 Consent to Additional Obligations

     161168   

 

(iv)



--------------------------------------------------------------------------------

SCHEDULE I-A   Commitments SCHEDULE I-B   Alternate Currency Revolving Loan
Sub-Commitments SCHEDULE I-C   Alternate Currency Revolving Loan Borrowers on
the Fourth Amendment Effective Date SCHEDULE II   Lender Addresses and
Applicable Lending Offices SCHEDULE III   Certain Provisions Relating to
Bankers’ Acceptances SCHEDULE IV   Calculation of the Mandatory Costs[Reserved]
SCHEDULE V   Enforceability Reservations SCHEDULE 1.15(b)   Existing Bankers’
Acceptances SCHEDULE 2.01(c)   Existing Letters of Credit SCHEDULE 9.01  
Existing Liens EXHIBIT A   Notice of Borrowing EXHIBIT B   Notice of Competitive
Bid Borrowing EXHIBIT C   Note to be Issued to Mexican Pesos Swingline Lender
EXHIBIT D   Letter of Credit Request EXHIBIT E   Section 4.04(b)(ii)Tax
Compliance Certificate EXHIBIT F   [Reserved] EXHIBIT G   Officers’ Certificate
EXHIBIT H-1   Election to Become an Alternate Currency Revolving Loan Borrower
EXHIBIT H-2   Election to Become a Domestic Dollar Revolving Loan Borrower
EXHIBIT I   Assignment and Assumption Agreement EXHIBIT J   Incremental
Revolving Loan Commitment Agreement EXHIBIT K   Bank Credit Bill

 

(v)



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of November 30, 2012, as amended through the Fourth
Amendment Effective Date, among STARWOOD HOTELS & RESORTS WORLDWIDE, INC., a
Maryland corporation (the “Corporation”), each additional Domestic Dollar
Revolving Loan Borrower from time to time party hereto, each additional
Alternate Currency Revolving Loan Borrower from time to time party hereto, the
Lenders party hereto from time to time, JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), CITIGROUP GLOBAL MARKETS INC., as
Syndication Agent (in such capacity, together with its successors in such
capacity, the “Syndication Agent”), BANK OF AMERICA, N.A., HSBC BANK USA,
NATIONAL ASSOCIATION and WELLS FARGO BANK, NATIONAL ASSOCIATION as Documentation
Agents (each, in such capacity, together with its successors in such capacity, a
“Documentation Agent”, and collectively the “Documentation Agents”) and THE BANK
OF NOVA SCOTIA, BARCLAYS BANK PLC, CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, MORGAN STANLEY MUFG LOAN
PARTNERS, LLC, ROYAL BANK OF CANADA, THE BANK OF NOVA SCOTIA, THE ROYAL BANK OF
SCOTLAND PLC and, U.S. BANK, NATIONAL ASSOCIATION, SUNTRUST BANK and SANTANDER
BANK, N.A., as Co-Documentation Agents (each, in such capacity, together with
its successors in such capacity, a “Co-Documentation Agent”, and collectively
the “Co-Documentation Agents”) and GOLDMAN SACHS BANK USA, INTESA SANPAOLO S.p.A
– NEW YORK BRANCH, MIZUHO CORPORATE BANK, LTD., SUMITOMO MITSUI BANKING
CORPORATION and SUNTRUST BANK, as Senior Managing Agents (each, in such
capacity, together with its successors in such capacity, athe “Senior Managing
Agent”, and collectively the “Senior Managing Agents”) (all capitalized terms
used herein and defined in Section 11 are used herein as therein defined).

W I T N E S S E T H:

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrowers the respective credit
facilities provided for herein;

NOW, THEREFORE, IT IS AGREED:

SECTION 1. Amount and Terms of Credit

1.01 The Commitments. (a) Subject to and upon the terms and conditions set forth
herein (including, on and after the initial Incremental Revolving Loan
Commitment Date, in Section 1.19), (x) each RL Lender severally agrees, at any
time and from time to time during the Revolving Credit Period, to make a
revolving loan or revolving loans in Dollars to the respective Domestic Dollar
Revolving Loan Borrower requesting the same (each, a “Domestic Dollar Revolving
Loan” and, collectively, the “Domestic Dollar Revolving Loans”) and (y) each
Alternate Currency RL Lender with an Alternate Currency Revolving Loan
Sub-Commitment relating to a given Alternate Currency Revolving Loan Sub-Tranche
severally agrees, at any time and from time to time during the Revolving Credit
Period, to make a revolving loan or revolving loans to the respective Alternate
Currency Revolving Loan Borrower under such Alternate Currency Revolving Loan
Sub-Tranche in the respective Available Currency elected by such



--------------------------------------------------------------------------------

Alternate Currency Revolving Loan Borrower (each, an “Alternate Currency
Revolving Loan” and, collectively, the “Alternate Currency Revolving Loans”)
(with the revolving loans made to the various Borrowers pursuant to this
Section 1.01(a) each being herein called a “Revolving Loan” and, collectively,
the “Revolving Loans”), which Revolving Loans:

(i) shall, in the case of Domestic Dollar Revolving Loans, at the option of the
respective Domestic Dollar Revolving Loan Borrower, be incurred and maintained
as, and/or converted into, Base Rate Loans or Eurodollar Loans, provided that
except as otherwise specifically provided herein, all Domestic Dollar Revolving
Loans comprising the same Borrowing shall be of the same Type;

(ii) shall, in the case of Alternate Currency Revolving Loans, be made and
maintained in the respective Available Currency elected by the respective
Alternate Currency Revolving Loan Borrower, provided that (I) all Canadian
Dollar Revolving Loans shall, at the option of the respective Alternate Currency
Revolving Loan Borrower, be made by each Alternate Currency RL Lender with a
Primary Alternate Currency Revolving Loan Sub-Commitment either by means of
(x) Canadian Prime Rate Loans in Canadian Dollars or (y) the creation and
discount of Bankers’ Acceptances in Canadian Dollars on the terms and conditions
provided for herein and in Schedule III hereto (the terms and conditions of
which shall be deemed incorporated by reference into this Agreement); and (II)
all Foreign Dollar Revolving Loans shall, at the option of the respective
Foreign Dollar Revolving Loan Borrower, be incurred and maintained as, and/or
converted into, Base Rate Loans or Eurodollar Loans, provided, further, that
except as otherwise specifically provided herein, all Foreign Dollar Revolving
Loans comprising the same Borrowing shall be of the same Type;

(iii) may be repaid and reborrowed in accordance with the provisions hereof;

(iv) shall not, in the case of Alternate Currency Revolving Loans made under a
given Alternate Currency Revolving Loan Sub-Tranche by any Alternate Currency RL
Lender, be made at any time if, at the time of making any such Alternate
Currency Revolving Loans and after giving effect thereto, the Individual
Alternate Currency Revolving Loan Sub-Commitment Credit Exposure of such
Alternate Currency RL Lender relating to such Alternate Currency Revolving Loan
Sub-Tranche would exceed the Alternate Currency Revolving Loan Sub-Commitment of
such Alternate Currency RL Lender relating to such Alternate Currency Revolving
Loan Sub-Tranche at such time;

(v) shall not, in the case of Domestic Dollar Revolving Loans made under the
Domestic Dollar Revolving Loan Sub-Commitments by any RL Lender, be made at any
time if, at the time of making any such Domestic Dollar Revolving Loans and
after giving effect thereto, the Individual Domestic Dollar Revolving Loan
Sub-Commitment Credit Exposure of such RL Lender would exceed the Domestic
Dollar Revolving Loan Sub-Commitment of such RL Lender at such time;

(vi) [reserved];shall not, in the case of Revolving Loans made by any Lender
which is a Swingline Lender (or whose affiliate is a Swingline Lender), be made
at any time if, at the time of making of any such Revolving Loan and after
giving effect thereto,

 

-2-



--------------------------------------------------------------------------------

the Individual Swingline Lender Revolving Credit Exposure of such Lender would
exceed the Revolving Loan Commitment of such Lender at such time;

(vii) shall not, in the case of Alternate Currency Revolving Loans, be made at
any time if, after giving effect thereto, the Aggregate Alternate Currency
Credit Exposure would exceed $500,000,000 at such time; and

(viii) shall not, in the case of all Revolving Loans, be made at any time if,
after giving effect thereto, (x) the Aggregate Revolving Credit Exposure would
exceed the Total Revolving Loan Commitment at such time or (y) the Individual
Revolving Credit Exposure of any RL Lender would exceed its Revolving Loan
Commitment as then in effect.

(b) (i) Subject to and upon the terms and conditions set forth herein, theeach
Domestic Dollar Swingline Lender agrees to make, from time to time on and after
the Effective Date and prior to the Swingline Expiry Date, a revolving loan or
revolving loans (each, a “Domestic Dollar Swingline Loan” and, collectively, the
“Domestic Dollar Swingline Loans”) to the respective Domestic Dollar Revolving
Loan Borrower requesting the same, which Domestic Dollar Swingline Loans
(A) shall be made and maintained in Dollars, (B) shall be made and maintained as
Base Rate Loans, (C) may be repaid and reborrowed in accordance with the
provisions hereof, (D) shall not be made (or be required to be made) on any date
if, after giving effect thereto, (x) the Aggregate Revolving Credit Exposure
would exceed the Total Revolving Loan Commitment as then in effect, (y) the
Individual Revolving Credit Exposure of any RL Lender would exceed its Revolving
Loan Commitment as then in effect, or (z) the Individual Domestic Dollar
Revolving Loan Sub-Commitment Credit Exposure of any RL Lender would exceed the
Domestic Dollar Revolving Loan Sub-Commitment of such RL Lender or (aa) the
Individual Swingline Lender Revolving Credit Exposure of any Swingline Lender
would exceed its (or its affiliate’s) Revolving Loan Commitment then in effect,
and (E) shall not exceed in aggregate principal amount at any time outstanding
the Maximum Dollar Swingline Amount.

(ii) Subject to and upon the terms and conditions set forth herein,the each
Foreign Dollar Swingline Lender agrees to make, from time to time on and after
the Effective Date and prior to the Swingline Expiry Date, a revolving loan or
revolving loans (each, a “Foreign Dollar Swingline Loan” and, collectively, the
“Foreign Dollar Swingline Loans”) to the respective Alternate Currency Revolving
Loan Borrower requesting the same, which Foreign Dollar Swingline Loans
(A) shall be made and maintained in Dollars, (B) shall be made and maintained as
Base Rate Loans, (C) may be repaid and reborrowed in accordance with the
provisions hereof, (D) shall not be made (or be required to be made) on any date
if, after giving effect thereto, (w) the Aggregate Revolving Credit Exposure
would exceed the Total Revolving Loan Commitment as then in effect, (x) the
Individual Revolving Credit Exposure of any RL Lender would exceed its Revolving
Loan Commitment as then in effect, (y) the Individual Alternate Currency
Revolving Loan Sub-Commitment Credit Exposure of any Alternate Currency RL
Lender relating to the Primary Alternate Currency Revolving Loan Sub-Tranche
would exceed the Primary Alternate Currency Revolving Loan Sub-Commitment of
such Alternate Currency RL Lender or, (z) the Aggregate Alternate Currency
Credit Exposure would exceed $500,000,000 or (aa) the Individual Swingline
Lender Revolving Credit Exposure of any Swingline Lender would exceed its (or
its affiliate’s) Revolving Loan Commitment then in effect, and (E) shall not

 

-3-



--------------------------------------------------------------------------------

exceed, together with all other Alternate Currency Swingline Loans that are
outstanding at such time, an aggregate principal amount at any time outstanding
equal to the Maximum Alternate Currency Swingline Amount.

(iii) Subject to and upon the terms and conditions set forth herein, theeach
Euro Swingline Lender agrees to make, from time to time on and after the
Effective Date and prior to the Swingline Expiry Date, a revolving loan or
revolving loans (each, a “Euro Swingline Loan” and, collectively, the “Euro
Swingline Loans”) to the respective Alternate Currency Revolving Loan Borrower
requesting the same, which Euro Swingline Loans (A) shall be made and maintained
in Euros, (B) shall bear interest based on EURIBOR, (C) may be repaid and
reborrowed in accordance with the provisions hereof, (D) shall not be made (or
be required to be made) on any date if, after giving effect thereto, (w) the
Aggregate Revolving Credit Exposure would exceed the Total Revolving Loan
Commitment as then in effect, (x) the Individual Revolving Credit Exposure of
any RL Lender would exceed its Revolving Loan Commitment as then in effect,
(y) the Individual Alternate Currency Revolving Loan Sub-Commitment Credit
Exposure of any Alternate Currency RL Lender relating to the Primary Alternate
Currency Revolving Loan Sub-Tranche would exceed the Primary Alternate Currency
Revolving Loan Sub-Commitment of such Alternate Currency RL Lender or, (z) the
Aggregate Alternate Currency Credit Exposure would exceed $500,000,000 or (aa)
the Individual Swingline Lender Revolving Credit Exposure of any Swingline
Lender would exceed its (or its affiliate’s) Revolving Loan Commitment then in
effect, and (E) shall not exceed, together with all other Alternate Currency
Swingline Loans that are outstanding at such time, an aggregate principal amount
at any time outstanding equal to the Maximum Alternate Currency Swingline
Amount.

(iv) Subject to and upon the terms and conditions set forth herein, theeach
Canadian Dollar Swingline Lender agrees to make, from time to time on and after
the Effective Date and prior to the Swingline Expiry Date, a revolving loan or
revolving loans (each, a “Canadian Dollar Swingline Loan” and, collectively, the
“Canadian Dollar Swingline Loans”) to the respective Alternate Currency
Revolving Loan Borrower requesting the same, which Canadian Dollar Swingline
Loans (A) shall be made and maintained in Canadian Dollars, (B) shall bear
interest based on the Canadian Prime Rate, (C) may be repaid and reborrowed in
accordance with the provisions hereof, (D) shall not be made (or be required to
be made) on any date if, after giving effect thereto, (w) the Aggregate
Revolving Credit Exposure would exceed the Total Revolving Loan Commitment as
then in effect, (x) the Individual Revolving Credit Exposure of any RL Lender
would exceed its Revolving Loan Commitment as then in effect, (y) the Individual
Alternate Currency Revolving Loan Sub-Commitment Credit Exposure of any
Alternate Currency RL Lender relating to the Primary Alternate Currency
Revolving Loan Sub-Tranche would exceed the Primary Alternate Currency Revolving
Loan Sub-Commitment of such Alternate Currency RL Lender or, (z) the Aggregate
Alternate Currency Credit Exposure would exceed $500,000,000 or (aa) the
Individual Swingline Lender Revolving Credit Exposure of any Swingline Lender
would exceed its (or its affiliate’s) Revolving Loan Commitment then in effect,
and (E) shall not exceed, together with all other Alternate Currency Swingline
Loans that are outstanding at such time, an aggregate principal amount at any
time outstanding equal to the Maximum Alternate Currency Swingline Amount.

(v) Subject to and upon the terms and conditions set forth herein, theeach
Sterling Swingline Lender agrees to make, from time to time on and after the
Effective Date and prior to

 

-4-



--------------------------------------------------------------------------------

the Swingline Expiry Date, a revolving loan or revolving loans (each, a
“Sterling Swingline Loan” and, collectively, the “Sterling Swingline Loans”) to
the respective Alternate Currency Revolving Loan Borrower requesting the same,
which Sterling Swingline Loans (A) shall be made and maintained in Pounds
Sterling, (B) shall bear interest based on the Alternate Currency LIBOR Rate,
(C) may be repaid and reborrowed in accordance with the provisions hereof,
(D) shall not be made (or be required to be made) on any date if, after giving
effect thereto, (w) the Aggregate Revolving Credit Exposure would exceed the
Total Revolving Loan Commitment as then in effect, (x) the Individual Revolving
Credit Exposure of any RL Lender would exceed its Revolving Loan Commitment as
then in effect, (y) the Individual Alternate Currency Revolving Loan
Sub-Commitment Credit Exposure of any Alternate Currency RL Lender relating to
the Primary Alternate Currency Revolving Loan Sub-Tranche would exceed the
Primary Alternate Currency Revolving Loan Sub-Commitment of such Alternate
Currency RL Lender or, (z) the Aggregate Alternate Currency Credit Exposure
would exceed $500,000,000 or (aa) the Individual Swingline Lender Revolving
Credit Exposure of any Swingline Lender would exceed its (or its affiliate’s)
Revolving Loan Commitment then in effect, and (E) shall not exceed, together
with all other Alternate Currency Swingline Loans that are outstanding at such
time, an aggregate principal amount at any time outstanding equal to the Maximum
Alternate Currency Swingline Amount.

(vi) Subject to and upon the terms and conditions set forth herein, the Mexican
Pesos Swingline Lender agrees to make, from time to time on and after the
Effective Date and prior to the Swingline Expiry Date, a revolving loan or
revolving loans (each, a “Mexican Pesos Swingline Loan” and, collectively, the
“Mexican Pesos Swingline Loans”) to the Mexican Alternate Currency Revolving
Loan Borrower requesting the same, which Mexican Pesos Swingline Loans (A) shall
be made and maintained in Mexican Peso, (B) shall bear interest based on the
TIIE Rate, (C) may be repaid and reborrowed in accordance with the provisions
hereof, (D) shall not be made (or be required to be made) on any date if, after
giving effect thereto, (w) the Aggregate Revolving Credit Exposure would exceed
the Total Revolving Loan Commitment as then in effect, (x) the Individual
Revolving Credit Exposure of any RL Lender would exceed its Revolving Loan
Commitment as then in effect, (y) the Individual Alternate Currency Revolving
Loan Sub-Commitment Credit Exposure of any Alternate Currency RL Lender relating
to the Mexican Pesos Revolving Loan Sub-Tranche would exceed the Mexican Pesos
Revolving Loan Sub-Commitment of such Alternate Currency RL Lender or, (z) the
Aggregate Alternate Currency Credit Exposure would exceed $500,000,000 or (aa)
the Individual Swingline Lender Revolving Credit Exposure of any Swingline
Lender would exceed its (or its affiliate’s) Revolving Loan Commitment then in
effect, (E) shall not exceed, together with all other Alternate Currency
Swingline Loans that are outstanding at such time, an aggregate principal amount
at any time outstanding equal to the Maximum Alternate Currency Swingline Amount
and (F) shall not exceed, together with all other Mexican Pesos Swingline Loans
that are outstanding at such time, an aggregate principal amount at any time
outstanding equal to the Maximum Mexican Pesos Swingline Amount.

No Swingline Lender shall be obligated to make any Swingline Loans at a time
when any RL Lender has become a Defaulting Lender unless it is satisfied that
the applicable Defaulting Lender’s participation in the outstanding Swingline
Loans will be 100% covered by the Non-Defaulting Lenders as a result of a
re-allocation pursuant to Section 1.21 (and participating interests in newly
made Swingline Loans shall be allocated in a manner consistent

 

-5-



--------------------------------------------------------------------------------

with Section 1.21) or such Swingline Lender has entered into arrangements
satisfactory to it to eliminate such Swingline Lender’s risk with respect to
each Defaulting Lender’s participation in such Swingline Loans (to which
arrangements each Lender hereby grants its consent), including by cash
collateralizing such Defaulting Lender’s Domestic RL Dollar Percentage or
applicable Alternate Currency RL Percentage, as applicable, of the outstanding
Swingline Loans (such arrangements, the “Swingline Back-Stop Arrangements”).
Notwithstanding anything to the contrary contained in this Section 1.01(b), no
Swingline Lender shall make any Swingline Loan after it has received written
notice from any Borrower, the Administrative Agent or the Required Lenders
stating that a Specified Default or an Event of Default exists and is continuing
until such time as such Swingline Lender shall have received written notice
(i) of rescission of all such notices from the party or parties originally
delivering such notice, (ii) of the waiver of such Specified Default or Event of
Default by the Required Lenders or (iii) that the Administrative Agent in good
faith believes such Specified Default or Event of Default has ceased to exist.

(c) On any Business Day, any Swingline Lender may, in its sole discretion, give
notice to (i) in the case of a Domestic Dollar Swingline Loan, each RL Lender
and (ii) in the case of an Alternate Currency Swingline Loan, each Alternate
Currency RL Lender with an Alternate Currency Revolving Loan Sub-Commitment
relating to the respective Alternate Currency Revolving Loan Sub-Tranche under
which such Alternate Currency Swingline Loan was made, that its outstanding
Swingline Loans shall be funded with a Borrowing by the applicable Borrower of,
in the case of a Domestic Dollar Swingline Loan, Domestic Dollar Revolving Loans
and, in the case of an Alternate Currency Swingline Loan, Alternate Currency
Revolving Loans in the Alternate Currency in which such Alternate Currency
Swingline Loan was made (provided that such notice shall be deemed to have been
automatically given upon the occurrence of a Specified Default or an Event of
Default under Section 10.05 or upon the exercise of any of the remedies provided
in the last paragraph of Section 10). In such case (i) in the case of a Domestic
Dollar Swingline Loan, a Borrowing (or Borrowings) of Domestic Dollar Revolving
Loans by the relevant Domestic Dollar Revolving Loan Borrower constituting Base
Rate Loans in an amount equal to the outstanding amount of the relevant
Swingline Loans and (ii) in the case of an Alternate Currency Swingline Loan, a
Borrowing (or Borrowings) of Alternate Currency Revolving Loans (bearing
interest at the rate borne by the applicable Alternate Currency Swingline Loan
and, if applicable, having an Interest Period not to exceed 10 Business Days) in
the Alternate Currency in which such Alternate Currency Swingline Loan was made
by the relevant Alternate Currency Revolving Loan Borrower (each such Borrowing,
a “Mandatory Borrowing”) shall be made on the immediately succeeding Business
Day by, in the case of a Domestic Dollar Swingline Loan, all RL Lenders or, in
the case of an Alternate Currency Swingline Loan, all Alternate Currency RL
Lenders with an Alternate Currency Revolving Loan Sub-Commitment relating to the
respective Alternate Currency Revolving Loan Sub-Tranche under which such
Alternate Currency Swingline Loan was made (without giving effect to any
reductions thereto pursuant to the last paragraph of Section 10) pro rata based
on each such Lender’s Domestic RL Dollar Percentage or Alternate Currency RL
Percentage of the relevant Alternate Currency Revolving Sub-Tranche, as
applicable, or, if a Sharing Event then exists, pro rata based on each RL
Lender’s RL Percentage (in each case determined on such date, but before giving
effect to any termination of the Revolving Loan Commitments pursuant to the last
paragraph of Section 10) and the proceeds thereof shall be (i) in the case of a
Domestic Dollar Swingline Loans, applied directly to the Domestic Dollar
Swingline Lender to repay the Domestic Dollar Swingline Lender for such
outstanding Swingline Loans and (ii) in the case of

 

-6-



--------------------------------------------------------------------------------

an Alternate Currency Swingline Loan, applied directly to repay the relevant
Alternate Currency Swingline Lender for such outstanding Alternate Currency
Swingline Loans. Each RL Lender and each Alternate Currency RL Lender hereby
irrevocably agrees to make Domestic Dollar Revolving Loans or Alternate Currency
Revolving Loans, as applicable, upon one Business Day’s notice pursuant to each
Mandatory Borrowing in the amount and in the manner specified in the preceding
sentence and on the date specified in writing by the relevant Swingline Lender
notwithstanding (i) that the amount of any Mandatory Borrowing may not comply
with the Minimum Borrowing Amount otherwise required hereunder, (ii) whether any
conditions specified in Section 6 are then satisfied, (iii) whether a Specified
Default or an Event of Default then exists, (iv) the date of such Mandatory
Borrowing and (v) the amount of the Total Revolving Loan Commitment or the Total
Alternate Currency Revolving Sub-Commitment at such time. If any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code with respect to the Corporation or the applicable
Borrower), then each such Domestic Dollar RL Lender or Alternate Currency RL
Lender, as applicable, hereby agrees that it shall forthwith purchase (as of the
date the Mandatory Borrowing would otherwise have occurred, but adjusted for any
payments received from the Corporation or other applicable Borrower on or after
such date and prior to such purchase), in the case of a Domestic Dollar
Swingline Loan, from the Domestic Dollar Swingline Lender such participations in
the outstanding Domestic Dollar Swingline Loans as shall be necessary to cause
such Domestic Dollar RL Lenders to share in such Domestic Dollar Swingline Loans
ratably based upon their respective Domestic RL Dollar Percentages and, in the
case of an Alternate Currency Swingline Loan, from the applicable Alternate
Currency Swingline Lender such participations in the outstanding Alternate
Currency Swingline Loans as shall be necessary to cause such Alternate Currency
RL Lenders to share in such Alternate Currency Swingline Loans ratably based
upon their respective Alternate Currency RL Percentages of the applicable
Alternate Currency Revolving Loan Sub-Tranche under which such Alternate
Currency Swingline Loan was made, or, if a Sharing Event exists on the date
otherwise required above, pro rata based upon their respective RL Percentages
(in each case determined before giving effect to any termination of the
Revolving Loan Commitments pursuant to the last paragraph of Section 10),
provided that (x) all interest payable on any Swingline Loans shall be for the
account of the relevant Swingline Lender until the date as of which the
respective participation is required to be purchased and, to the extent
attributable to the purchased participation, shall be payable to the participant
from and after such date and (y) at the time any purchase of participations
pursuant to this sentence is actually made, the purchasing RL Lender or
Alternate Currency RL Lender, as applicable, shall be required to pay the
relevant Swingline Lender interest on the principal amount of the participation
purchased for each day from and including the day upon which the respective
participation would otherwise have occurred to but excluding the date of payment
for such participation, at the overnight Federal Funds Rate (in the case of
Dollars) or the relevant Euro Rate (as determined on the basis of the proviso in
the definition of the relevant Euro Rate or the relevant Alternate Currency
Non-LIBOR Rate, as applicable (in the case of currencies other than Dollars) for
the first day and at the rate otherwise applicable to the applicable Swingline
Loan for each day thereafter.

(d) Subject to and upon the terms and conditions set forth herein, each Lender
severally agrees that any Borrower may, in accordance with the procedures
established pursuant to Section 1.04, incur a loan or loans (each, a
“Competitive Bid Loan” and, collectively, the

 

-7-



--------------------------------------------------------------------------------

“Competitive Bid Loans”), denominated in an Available Currency requested by such
Borrower, pursuant to a Competitive Bid Borrowing at any time and from time to
time on and after the Effective Date and prior to the date which is the Business
Day preceding the date which is 30 days prior to the Maturity Date, provided
that (i) no Competitive Bid Loan may be made if, after giving effect thereto,
the Aggregate Alternate Currency Credit Exposure would exceed $500,000,000 and
(ii) no Competitive Bid Loan may be made if, after giving effect thereto, the
Aggregate Revolving Credit Exposure would exceed the Total Revolving Loan
Commitment as then in effect. Within the foregoing limits and subject to the
terms and conditions set forth in Sections 1.04 and 6, Competitive Bid Loans may
be repaid and reborrowed in accordance with the provisions hereof.

(e) JPMORGAN CHASE BANK, N.A. shall cause Banco J.P. Morgan S.A. to execute and
deliver Bank Credit Bills, from time to time, with the New Alternate Currency
Revolving Loan Borrower to evidence the Brazilian Reais Revolving Loan
Sub-Commitment and the Brazilian Reais Revolving Loans made under the Credit
Agreement. The terms of the Brazilian Reais Revolving Loans made under the
Brazilian Reais Revolving Sub-Commitment shall be governed solely by such Bank
Credit Bills, other than with respect to (i) the allocation of Commitments
resulting from the Brazilian Reais Revolving Loans, which shall be governed by
the Credit Agreement (as amended hereby) or (ii) the terms of the Credit
Agreement (as amended hereby) that are specifically incorporated in a Bank
Credit Bill. Both JPMORGAN CHASE BANK, N.A., in its own capacity and as
Administrative Agent, and Banco J.P. Morgan S.A. agree that they will only
pursue remedies against the New Alternate Currency Revolving Loan Borrower with
respect to any Brazilian Reais Revolving Loan and any Brazilian Reais Revolving
Loan Sub-Commitments to the extent explicitly provided for under the terms of a
Bank Credit Bill and will not pursue remedies against the New Alternate Currency
Revolving Loan Borrower under the Credit Agreement or the Guaranty provided for
therein.

1.02 Minimum Amount of Each Borrowing. The aggregate principal amount (or Face
Amount, as applicable) of each Borrowing of Loans shall not be less than the
respective Minimum Borrowing Amount for the respective Type and Tranche of Loans
to be made or maintained pursuant to the respective Borrowing; provided that
Mandatory Borrowings shall be made in the amounts required by Section 1.01(c).
More than one Borrowing may occur on the same date, but at no time (except as a
result of Mandatory Borrowings) shall there be outstanding more than (i) ten
Borrowings of Domestic Dollar Revolving Loans maintained as Eurodollar Loans,
(ii) five Borrowings of Alternate Currency Revolving Loans under a given
Alternate Currency Revolving Loan Sub-Tranche maintained as Euro Rate Loans
and/or Bankers’ Acceptance Loans (or, in the case of Other Permitted LIBOR-Based
Alternate Currency Revolving Loans incurred in a given Other Permitted
LIBOR-Based Alternate Currency, five Borrowings of such Other Permitted
LIBOR-Based Alternate Currency Revolving Loans incurred in such Other Permitted
LIBOR-Based Alternate Currency), and (iii) five Borrowings of Permitted
Non-LIBOR-Based Alternate Currency Revolving Loans incurred in a given Permitted
Non-LIBOR-Based Alternate Currency.

1.03 Notice of Borrowing. (a) Whenever a Borrower desires to incur Loans
hereunder (excluding (w) Borrowings of Swingline Loans, (x) Borrowings of
Revolving Loans incurred pursuant to a Mandatory Borrowing, (y) Borrowings of
Competitive Bid Loans and (z) Borrowings of Canadian Prime Rate Loans to the
extent resulting from automatic conversions of

 

-8-



--------------------------------------------------------------------------------

Bankers’ Acceptance Loans as provided in clause (i) of Schedule III), (i) in the
case of a Base Rate Loan to be incurred hereunder, it shall give the
Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) at the Notice Office on the Business Day of such proposed
Borrowing, (ii) in the case of a Canadian Base Rate Loan to be incurred
hereunder, it shall give the Administrative Agent at the Notice Office at least
one Business Day’s prior written notice (or telephonic notice promptly confirmed
in writing), and (iii) in the case of a Euro Rate Loan, Bankers’ Acceptance Loan
or Permitted Non-LIBOR-Based Alternate Currency Revolving Loan to be incurred
hereunder, it shall give the Administrative Agent at the Notice Office at least
three Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing); provided that any such notice shall be deemed to have
been given on a certain day only (i) in the case of a Canadian Base Rate Loan,
Euro Rate Loan, Bankers’ Acceptance Loan or Permitted Non-LIBOR-Based Alternate
Currency Revolving Loan, if given before 4:00 p.m. (New York time) on such day
and (ii) in the case of a Base Rate Loan, if given before 11:00 a.m. (New York
time) on such day. Each such written notice or written confirmation of
telephonic notice (each, a “Notice of Borrowing”), except as otherwise expressly
provided in Section 1.11, shall be irrevocable and shall be given by the
respective Borrower in the form of Exhibit A, appropriately completed to specify
(i) the name of such Borrower, (ii) the purpose of such Borrowing, (iii) the
aggregate principal amount (or Face Amount, as the case may be) of the Loans to
be incurred pursuant to such Borrowing (stated in the relevant Available
Currency), (iv) the date of such Borrowing (which shall be a Business Day),
(v) in the case of Canadian Dollar Revolving Loans, whether the Canadian Dollar
Revolving Loans being made pursuant to such Borrowing are to be initially
maintained as Canadian Prime Rate Loans or Bankers’ Acceptance Loans and, if
Bankers’ Acceptance Loans, the term thereof (which shall comply with the
requirements of clause (a) of Schedule III), (vi) in the case of Euro Rate
Loans, the initial Interest Period to be applicable thereto, (vii) in the case
of Permitted Non-LIBOR Rate Alternate Currency Revolving Loans, the initial
Non-LIBOR-Based Interest Period applicable thereto, (viii) in the case of
Alternate Currency Revolving Loans, the specific Alternate Currency Revolving
Loan Sub-Tranche pursuant to which such Alternate Currency Revolving Loans are
to be incurred, and (ix) in the case of Dollar Revolving Loans, whether the
Dollar Revolving Loans being incurred pursuant to such Borrowing are to be
initially maintained as Base Rate Loans or Eurodollar Loans. The Administrative
Agent shall promptly give each Lender which is required to make Loans specified
in the respective Notice of Borrowing, notice of such proposed Borrowing, of
such Lender’s proportionate share thereof and of the other matters required by
the immediately preceding sentence to be specified in the Notice of Borrowing.

(b)(i) Whenever a Borrower desires to incur Swingline Loans hereunder, it shall
give each of the Administrative Agent and the relevant Swingline Lender (i) in
the case of a Domestic Dollar Swingline Loan or Canadian Dollar Swingline Loan,
not later than 1:00 P.M. (New York time), (ii) in the case of a Euro Swingline
Loan or Sterling Swingline Loan, not later than 11:00 A.M. (London time) and
(iii) in the case of a Mexican Pesos Swingline Loan, not later than 12:00 P.M.
(noon) Mexico City time, in each case on the date that a Swingline Loan is to be
incurred, written notice or telephonic notice promptly confirmed in writing of
each Swingline Loan to be incurred hereunder. Each such notice shall be
irrevocable and specify in each case (A) the date of Borrowing (which shall be a
Business Day), (B) the aggregate principal amount of the Swingline Loans to be
made pursuant to such Borrowing and (C) if applicable, the Interest Period
therefor. Each Borrowing of Swingline Loans (other than Borrowings of Mexican
Pesos Swingline Loans) shall be made ratably by the Swingline Lenders having
Commitments

 

-9-



--------------------------------------------------------------------------------

(or whose Affiliates have Commitments) under the applicable Sub-Commitments
(such ratable portion to be calculated based upon such Swingline Lender’s (or
its Affiliate’s) Commitment under such Sub-Commitments).

(ii) Mandatory Borrowings shall be made upon the notice specified in
Section 1.01(c), with each Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of the Mandatory Borrowings by it as set forth
in Section 1.01(c).

(c) Without in any way limiting the obligation of any Borrower to confirm in
writing any telephonic notice permitted to be given hereunder, the
Administrative Agent, the respective Swingline Lender (in the case of a
Borrowing of Swingline Loans) or the respective Issuing Bank (in the case of
issuances of Letters of Credit), as the case may be, may act without liability
upon the basis of such telephonic notice, believed by the Administrative Agent,
the Swingline Lender or such Issuing Bank, as the case may be, in good faith to
be from an Authorized Officer of such Borrower (or of the Corporation) prior to
receipt of written confirmation. In each such case, each Borrower hereby waives
the right to dispute the Administrative Agent’s, such Swingline Lender’s or such
Issuing Bank’s record of the terms of such telephonic notice.

1.04 Competitive Bid Borrowings. (a) Whenever a Borrower desires to incur a
Competitive Bid Borrowing, it shall deliver to the Administrative Agent at the
Notice Office (i) in the case of Competitive Bid Loans denominated in Dollars,
prior to 12:00 Noon (New York time) and (ii) in the case of Competitive Bid
Loans denominated in any other Alternate Currency, prior to 12:00 Noon (London
time), in each case at least three Business Days prior to the date of such
proposed Competitive Bid Borrowing, a written notice substantially in the form
of Exhibit B (each, a “Notice of Competitive Bid Borrowing”), such notice to
specify in each case (i) the date (which shall be a Business Day) of the
proposed Competitive Bid Borrowing, (ii) the aggregate principal amount of the
proposed Competitive Bid Borrowing (stated in the relevant Available Currency),
which shall not be less than the Minimum Borrowing Amount applicable thereto,
(iii) the maturity date (each, a “Competitive Bid Loan Maturity Date”) for
repayment of each Competitive Bid Loan to be made as part of such Competitive
Bid Borrowing (which maturity date may not be earlier than seven days after the
date of such Competitive Bid Borrowing or later than 360 days after the date of
such Competitive Bid Borrowing (but in no event later than the thirtieth day
preceding the Maturity Date)), (iv) the interest payment date or dates relating
thereto (which shall be at least every three months in the case of maturities in
excess of three months), and (v) any other terms to be applicable to such
Competitive Bid Borrowing (although all Competitive Bid Borrowings shall be
required to be made, and maintained, in an Available Currency). The
Administrative Agent shall promptly notify each Bidder RL Lender of each such
request for a Competitive Bid Borrowing received by it from a Borrower by
transmitting (by way of facsimile) to each such Bidder RL Lender a copy of the
related Notice of Competitive Bid Borrowing.

(b) Each Bidder RL Lender shall, if in its sole discretion it elects to do so,
irrevocably offer to make one or more Competitive Bid Loans to the respective
Borrower as part of such proposed Competitive Bid Borrowing at a rate or rates
of interest specified by such Bidder RL Lender in its sole discretion and
determined by such Bidder RL Lender independently of each other Bidder RL
Lender, by notifying the Administrative Agent in writing (which notice

 

-10-



--------------------------------------------------------------------------------

shall be promptly distributed to the respective Borrower, provided that the
Administrative Agent shall not be liable to any Bidder RL Lender or to the
respective Borrower for failure to distribute any such notice to the respective
Borrower unless such failure resulted from the gross negligence or willful
misconduct on the part of the Administrative Agent (as determined by a court of
competent jurisdiction)), before (i) in the case of Competitive Bid Loans
denominated in Dollars, 10:00 A.M. (New York time) and (ii) in the case of
Competitive Bid Loans denominated in any other Alternate Currency, prior to
10:00 A.M. (London time), in each case on the date (the “Reply Date”) which is
two Business Days before the date of such proposed Competitive Bid Borrowing, of
the minimum amount, if any, and maximum amount of each Competitive Bid Loan
which such Bidder RL Lender would be willing to make as part of such proposed
Competitive Bid Borrowing (which amounts may, subject to the proviso to the
first sentence of Section 1.01(d), exceed such Bidder RL Lender’s Revolving Loan
Commitment (and any relevant Alternate Currency Revolving Loan Sub-Commitment)),
and the rate or rates of interest therefor; provided that if the Person then
acting as Administrative Agent in its capacity as a Bidder RL Lender shall, in
its sole discretion, elect to make any such offer, it shall notify the
respective Borrower in writing of such offer before 9:30 A.M. (New York time) or
9:30 A.M. (London time), as the case may be, on the Reply Date. If any Bidder RL
Lender shall elect not to make such an offer, such Bidder RL Lender shall so
notify the Administrative Agent, before 10:00 A.M. (New York time) or 10:00 A.M.
(London time), as the case may be, on the Reply Date, and such Bidder RL Lender
shall not be obligated to, and shall not, make any Competitive Bid Loan as part
of such Competitive Bid Borrowing; provided that the failure by any Bidder RL
Lender to give such notice shall not cause such Bidder RL Lender to be obligated
to, and such Bidder RL Lender shall not, make any Competitive Bid Loan as part
of such proposed Competitive Bid Borrowing.

(c) The respective Borrower shall, in turn, before 12:00 Noon (New York time) or
12:00 Noon (London time), as the case may be, on the Reply Date, either:

(1) cancel such Competitive Bid Borrowing by giving the Administrative Agent
notice (in writing or by telephone promptly confirmed in writing) to that
effect; or

(2) accept one or more of the offers made by any Bidder RL Lender or Bidder RL
Lenders pursuant to clause (b) above by giving notice (in writing or by
telephone confirmed in writing) to the Administrative Agent of the amount of
each Competitive Bid Loan (which amount shall be equal to or greater than the
minimum amount, if any, and equal to or less than the maximum amount, notified
to the respective Borrower by the Administrative Agent on behalf of each such
Bidder RL Lender for such Competitive Bid Borrowing) and reject any remaining
offers made by Bidder RL Lenders pursuant to clause (b) above by giving the
Administrative Agent notice to that effect; provided that acceptance of offers
may only be made on the basis of ascending Absolute Rates commencing with the
lowest rate so offered; provided further, however, if offers are made by two or
more Bidder RL Lenders at the same rate and acceptance of all such equal offers
would result in a greater principal amount of Competitive Bid Loans being
accepted than the aggregate principal amount requested by the respective
Borrower, the respective Borrower shall have the right to accept one or more
such equal offers in their entirety and reject the other equal offer or offers
or to allocate acceptance among all such equal offers (but giving effect to the
minimum amounts, if any, and maximum amounts

 

-11-



--------------------------------------------------------------------------------

specified for each such offer pursuant to clause (b) above), as the respective
Borrower may elect in its sole discretion.

(d) If the respective Borrower notifies the Administrative Agent that such
Competitive Bid Borrowing is canceled pursuant to clause (c)(1) above, the
Administrative Agent shall give prompt written notice thereof to the Bidder RL
Lenders and such Competitive Bid Borrowing shall not be made.

(e) If the respective Borrower accepts one or more of the offers made by any
Bidder RL Lender or Bidder RL Lenders pursuant to clause (c)(2) above, the
Administrative Agent shall in turn promptly notify (in writing or by telephone
confirmed in writing) (x) each Bidder RL Lender that has made an offer as
described in clause (b) above, of the date and aggregate amount of such
Competitive Bid Borrowing (stated in the relevant Available Currency) and
whether or not any offer or offers made by such Bidder RL Lender pursuant to
clause (b) above have been accepted by the respective Borrower and (y) each
Bidder RL Lender that is to make a Competitive Bid Loan as part of such
Competitive Bid Borrowing, of the amount of each Competitive Bid Loan to be made
by such Bidder RL Lender as part of such Competitive Bid Borrowing (stated in
the relevant Available Currency).

(f) On the last Business Day of each calendar quarter, the Administrative Agent
shall notify the respective Borrower and the RL Lenders of the aggregate
principal amount of Competitive Bid Loans outstanding to the respective Borrower
at such time.

1.05 Disbursement of Funds. No later than 12:00 Noon (local time in the city in
which the proceeds of such Loans are to be made available in accordance with the
terms hereof) on the date specified in each Notice of Borrowing (or (x) in the
case of Swingline Loans, no later than (i) 4:00 P.M. (New York time) in the case
of Domestic Dollar Swingline Loans and Canadian Dollar Swingline Loans,
(ii) 4:00 P.M. (Mexico City time) in the case of Mexican Pesos Swingline Loans,
and (iii) 4:00 P.M. (London time) in the case of Euro Swingline Loans and
Sterling Swingline Loans, in each case, on the date specified in
Section 1.03(b)(i), (y) in the case of Mandatory Borrowings, not later than
12:00 Noon (New York time) on the date specified in Section 1.01(c) or (z) in
the case of Competitive Bid Loans, no later than 12:00 Noon (local time in the
city in which the proceeds of such Competitive Bid Loan are to be made available
in accordance with the terms hereof) on the date specified pursuant to
Section 1.04(a)), each Lender will make available its pro rata portion
(determined in accordance with Section 1.08) of each such Borrowing requested to
be made on such date (or (x) in the case of Swingline Loans, the Swingline
Lender shall make available the full amount thereof and (y) in the case of
Competitive Bid Loans, the respective Bidder RL Lenders which are to make
Competitive Bid Loans in accordance with Section 1.04(e) shall make available
their respective amounts thereof) in the manner provided below. All such amounts
will be made available in Dollars (in the case of Dollar Loans) or other
applicable Alternate Currency (in the case of Non-Dollar Alternate Currency
Loans), as the case may be, and in immediately available funds at the
appropriate Payment Office of the Administrative Agent, and the Administrative
Agent will make available to the relevant Borrower by depositing to its relevant
account as directed by such Borrower, the aggregate of the amounts so made
available by the Lenders in the type of funds received. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s

 

-12-



--------------------------------------------------------------------------------

portion of any Borrowing to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing and the Administrative Agent may, in reliance
upon such assumption, make available to the relevant Borrower a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender, the Administrative Agent shall be entitled
to recover such corresponding amount on demand from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent shall promptly notify the respective
Borrower and, to the extent such corresponding amount has previously been
disbursed to such Borrower, such Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover on demand from such Lender or such Borrower interest
on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
respective Borrower until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, the overnight Federal Funds Rate as in effect from time to time for the
first three days and the interest rate applicable to Dollar Revolving Loans
maintained as Base Rate Loans for each day thereafter (or, in the case of an
Alternate Currency Revolving Loan in a given Non-Dollar Alternate Currency, the
relevant Euro Rate (as determined on the basis provided in the proviso in the
definition of the relevant Euro Rate) or relevant Alternate Currency Non-LIBOR
Rate, as applicable, for the first three days and the interest rate applicable
to such Alternate Currency Revolving Loan for each day thereafter) and (ii) if
recovered from the respective Borrower, the rate of interest applicable to the
respective Borrowing, as determined pursuant to Section 1.09. Nothing in this
Section 1.05 shall be deemed to relieve any Lender from its obligation to make
Loans hereunder or to prejudice any rights which the relevant Borrower may have
against any Lender as a result of any failure by such Lender to make Loans
required to be made by it hereunder.

1.06 Evidence of Debt. (a) Any Lender may request that any Loans made by it be
evidenced by a promissory note. In such event, the applicable Borrower or
Borrowers shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent and in
the case of the promissory note to the Mexican Pesos Swingline Lender, in the
form of Exhibit C hereto. The terms of each Competitive Bid Loan shall be
evidenced by the respective correspondence between the respective Borrower
thereof and the respective Bidder RL Lender pursuant to Section 1.04 and, unless
otherwise agreed by the respective Borrower and the respective Bidder RL Lender
or unless the respective Bidder RL Lender makes a request pursuant to the
preceding sentence, Competitive Bid Loans shall not be evidenced by promissory
notes.

(b) Each Lender will note on its internal records the amount of each Loan made
by it to each Borrower and each payment in respect thereof and will prior to any
transfer of any of its Notes endorse on the reverse side thereof the outstanding
principal amount of Loans (including, without limitation, the Face Amount of any
Bankers’ Acceptances) evidenced thereby. Failure to make any such notation, or
any error in such notation, shall not affect any Borrower’s obligations in
respect of such Loans. Each Lender’s internal records of the amount of each Loan
made by it and each payment in respect thereof shall be final and conclusive
absent manifest error.

 

-13-



--------------------------------------------------------------------------------

(c) No failure of any Lender to request or obtain a Note evidencing its Loans of
any Tranche or to any Borrower shall affect or in any manner impair the
obligations of the respective Borrower to pay the Loans (and all related
Obligations) which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the guaranties
therefor provided pursuant to the various Credit Documents.

1.07 Conversions. (a) Each Dollar Revolving Loan Borrower shall have the option
to convert, on any Business Day, all or a portion equal to at least the Minimum
Borrowing Amount (for the Type of Dollar Revolving Loan into which the
conversion is being made), of the outstanding principal amount of Dollar
Revolving Loans made to such Dollar Revolving Loan Borrower pursuant to one or
more Borrowings of one or more Types of Dollar Revolving Loans into a Borrowing
of another Type of Dollar Revolving Loan, provided that, (i) Dollar Revolving
Loans shall not be permitted to be converted into Non-Dollar Alternate Currency
Revolving Loans, (ii) if Eurodollar Loans are converted into Base Rate Loans on
a date other than the last day of an Interest Period applicable to the Dollar
Revolving Loans being converted, the respective Dollar Revolving Loan Borrower
shall compensate the applicable Lenders for any breakage costs incurred in
connection therewith as set forth in Section 1.12, (iii) no such partial
conversion of Eurodollar Loans shall reduce the outstanding principal amount of
such Eurodollar Loans made pursuant to a single Borrowing to less than the
applicable Minimum Borrowing Amount for Eurodollar Loans, (iv) unless the
Required Lenders otherwise agree, Base Rate Loans may not be converted into
Eurodollar Loans if any Event of Default exists on the date of conversion, and
(v) no conversion pursuant to this Section 1.07 shall result in a greater number
of Borrowings of Eurodollar Loans than is permitted under Section 1.02. Each
such conversion shall be effected by the respective Dollar Revolving Loan
Borrower giving the Administrative Agent at the Notice Office, prior to 4:00
p.m. (New York time), at least three Business Days’ prior notice (each, a
“Notice of Conversion”) specifying the Borrowing or Borrowings pursuant to which
such Dollar Revolving Loans were made and, if to be converted into Eurodollar
Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall give each Lender prompt notice of any such proposed
conversion affecting any of its Dollar Revolving Loans.

(b) Each Alternate Currency Revolving Loan Borrower shall be entitled:
(i) to convert from time to time any Borrowing of Canadian Prime Rate Loans then
outstanding into a Borrowing of Bankers’ Acceptance Loans in an aggregate Face
Amount equal to the aggregate principal amount (in Canadian Dollars) of the
outstanding Canadian Prime Rate Loans pursuant to such Borrowing, provided that
the applicable Alternate Currency Revolving Loan Borrower shall pay the proceeds
of such Bankers’ Acceptance Loans, together with such additional funds as may be
required, to the Administrative Agent for the account of the relevant Alternate
Currency RL Lenders to repay such Borrowing of outstanding Canadian Prime Rate
Loans, and provided further that such Canadian Prime Rate Loans are repaid and
such Bankers’ Acceptance Loans are obtained, in each case in accordance with
Section 1, Schedule III and any other applicable provisions of this Agreement;
and (ii) contemporaneously with the maturity of any outstanding Bankers’
Acceptance Loans, to obtain Bankers’ Acceptance Loans or Canadian Prime Rate
Loans in an aggregate Face Amount or principal amount, as the case may be, equal
to the aggregate Face Amount of such maturing Bankers’ Acceptance Loans,
provided that the applicable Alternate Currency Revolving Loan Borrower shall
pay the proceeds of such new Canadian Dollar Revolving Loan, together with such
additional funds as may be required, to the

 

-14-



--------------------------------------------------------------------------------

Administrative Agent for the account of the relevant Alternate Currency RL
Lenders to repay such maturing Bankers’ Acceptance Loans, and provided further
that such new Canadian Dollar Revolving Loans are obtained in accordance with
Section 1, Schedule III and any other applicable provisions of this Agreement.

(c) Mandatory conversions of Bankers’ Acceptance Loans into Canadian Prime Rate
Loans shall be made in the circumstances, and to the extent, provided in clause
(i) of Schedule III. Except as otherwise provided under Section 1.17, Bankers’
Acceptance Loans shall not be permitted to be converted into any other Type of
Loan prior to the maturity date of the respective Bankers’ Acceptance Loan.

1.08 Pro Rata Borrowings. (i) Subject to the provisions of Section 1.17(c) and,
in the case of Mandatory Borrowings, Section 1.01(c), all Borrowings of Domestic
Dollar Revolving Loans under this Agreement (including all Mandatory Borrowings)
shall be incurred from the RL Lenders pro rata on the basis of their Domestic RL
Dollar Percentages and (ii) subject, in the case of Mandatory Borrowings, to
Section 1.01(c), all Borrowings of Alternate Currency Revolving Loans in a given
Alternate Currency made pursuant to a given Alternate Currency Revolving Loan
Sub-Tranche shall be incurred from the Alternate Currency RL Lenders pro rata on
the basis of their Alternate Currency RL Percentages relating to such Alternate
Currency Revolving Loan Sub-Tranche. No Lender shall be responsible for any
default by any other Lender of its obligation to make Loans hereunder and each
Lender shall be obligated to make the Loans provided to be made by it hereunder,
regardless of the failure of any other Lender to make its Loans hereunder.

1.09 Interest. (a) Each Borrower hereby agrees to pay interest in respect of the
unpaid principal amount of each Base Rate Loan (including any Swingline Loan
that is a Base Rate Loan) made to it from the date of the Borrowing thereof
until the earlier of (x) the maturity thereof (whether by acceleration,
prepayment or otherwise) and (y) the conversion of such Base Rate Loan to a
Eurodollar Loan pursuant to Section 1.07, at a rate per annum which shall be
equal to the sum of the Applicable Margin plus the Base Rate, each as in effect
from time to time.

(b) Each Borrower hereby agrees to pay interest in respect of the unpaid
principal amount of each Eurodollar Loan made to it from the date of the
Borrowing thereof until the earlier of (x) the maturity thereof (whether by
acceleration, prepayment or otherwise) and (y) the conversion of such Eurodollar
Loan to a Base Rate Loan pursuant to Section 1.07, 1.10 or 1.11, as applicable,
at a rate per annum which shall, during each Interest Period applicable thereto,
be equal to the sum of the Applicable Margin as in effect from time to time plus
the Eurodollar Rate for such Interest Period.

(c) Each Alternate Currency Revolving Loan Borrower hereby agrees to pay
interest in respect of the unpaid principal amount of each Canadian Prime Rate
Loan and each Canadian Dollars Swingline Loan made to such Borrower from the
date the proceeds thereof are made available to such Borrower (which shall, in
the case of a conversion pursuant to clause (i) of Schedule III, be deemed to be
the date upon which a maturing Bankers’ Acceptance is converted into a Canadian
Prime Rate Loan pursuant to said clause (i), with the proceeds thereof to be
equal to the full Face Amount of the maturing Bankers’ Acceptances) until the
maturity

 

-15-



--------------------------------------------------------------------------------

thereof (whether by acceleration or otherwise) at a rate per annum which shall
be equal to the sum of the Applicable Margin plus the Canadian Prime Rate, each
as in effect from time to time.

(d) With respect to Bankers’ Acceptance Loans, Acceptance Fees shall be payable
in connection therewith as provided in clause (g) of Schedule III. Until
maturity of the respective Bankers’ Acceptances, interest shall not otherwise be
payable with respect thereto.

(e) Each Alternate Currency Revolving Loan Borrower hereby agrees to pay
interest in respect of the unpaid principal amount of each Sterling Revolving
Loan and each Sterling Swingline Loan made to such Borrower from the date of the
Borrowing thereof until the maturity thereof (whether by acceleration or
otherwise) at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the Applicable Margin as in effect
from time to time plus the relevant Alternate Currency LIBOR Rate for such
Interest Period plus any Mandatory Costs.

(f) Each Alternate Currency Revolving Loan Borrower hereby agrees to pay
interest in respect of the unpaid principal amount of each Euro Revolving Loan
and each Euro Swingline Loan made to such Borrower from the date of the
Borrowing thereof until the maturity thereof (whether by acceleration or
otherwise) at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the Applicable Margin as in effect
from time to time plus EURIBOR for such Interest Period plus any Mandatory
Costs.

(g) Each Alternate Currency Revolving Loan Borrower hereby agrees to pay
interest in respect of the unpaid principal amount of each Australian Dollar
Revolving Loan made to such Borrower from the date of the Borrowing thereof
until the maturity thereof (whether by acceleration or otherwise) at a rate per
annum which shall, during each Interest Period applicable thereto, be equal to
the sum of the Applicable Margin as in effect from time to time plus the
relevant BBSY Rate for such Interest Period plus any Mandatory Costs.

(h) Each Alternate Currency Revolving Loan Borrower hereby agrees to pay
interest in respect of the unpaid principal amount of each Yen Revolving Loan
made to such Borrower from the date of the Borrowing thereof until the maturity
thereof (whether by acceleration or otherwise) at a rate per annum which shall,
during each Interest Period applicable thereto, be equal to the sum of the
Applicable Margin as in effect from time to time plus the relevant Alternate
Currency LIBOR Rate for such Interest Period plus any Mandatory Costs.

(i) Each Alternate Currency Revolving Loan Borrower hereby agrees to pay
interest in respect of the unpaid principal amount of each Mexican Pesos
Swingline Loan made to such Borrower from the date of the Borrowing thereof
until the maturity thereof (whether by acceleration or otherwise) at a rate per
annum which shall, during each Interest Period applicable thereto, be equal to
the sum of the Applicable Margin as in effect from time to time plus the
relevant TIIE Rate for such Interest Period plus any Mandatory Costs.

(j) Each Alternate Currency Revolving Loan Borrower hereby agrees to pay
interest in respect of the unpaid principal amount of each Other Permitted
LIBOR-Based Alternate Currency Revolving Loan made to such Borrower in a given
Other Permitted LIBOR-Based Alternate Currency from the date of the Borrowing
thereof until the maturity thereof

 

-16-



--------------------------------------------------------------------------------

(whether by acceleration or otherwise) at a rate per annum which shall, during
each Interest Period applicable thereto, be equal to the sum of the Applicable
Margin as in effect from time to time plus the relevant Alternate Currency LIBOR
Rate for such Interest Period plus any Mandatory Costs.

(k) Each Alternate Currency Revolving Loan Borrower hereby agrees to pay
interest in respect of the unpaid principal amount of each Permitted
Non-LIBOR-Based Alternate Currency Revolving Loan (including Brazilian Reais
Revolving Loans) made to such Borrower in a given Permitted Non-LIBOR-Based
Alternate Currency from the date of the Borrowing thereof until the maturity
thereof (whether by acceleration or otherwise) at a rate per annum which shall,
during each Non-LIBOR-Based Interest Period applicable thereto, be equal to the
sum of the Applicable Margin as in effect from time to time plus the relevant
Alternate Currency Non-LIBOR Rate for such Non-LIBOR-Based Interest Period plus
any Mandatory Costs.

(l) Each Borrower agrees to pay interest in respect of the unpaid principal
amount of each Competitive Bid Loan made to such Borrower from the date the
proceeds thereof are made available to such Borrower until the maturity thereof
(whether by acceleration or otherwise) at the rate or rates per annum specified
pursuant to Section 1.04(b) by the Bidder RL Lender or Bidder RL Lenders, as the
case may be, making such Competitive Bid Loan and accepted by such Borrower
pursuant to Section 1.04(c)(2).

(m) Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Loan and any other overdue amount payable hereunder shall, in
each case, upon the request of the Required Lenders, bear interest at a rate per
annum (1) in the case of overdue principal of, and interest or other amounts
owing with respect to, Canadian Dollar Revolving Loans, Canadian Dollar
Swingline Loans and any other amounts owing in Canadian Dollars, equal to 2% per
annum in excess of the Applicable Margin for Canadian Prime Rate Loans plus the
Canadian Prime Rate as in effect from time to time, (2) in the case of overdue
principal of, and interest or other amounts owing with respect to, Sterling
Revolving Loans, Sterling Swingline Loans and any other amounts owing in Pounds
Sterling, equal to 2% per annum in excess of the Applicable Margin plus the
relevant Alternate Currency LIBOR Rate for such successive periods not exceeding
three months as the Administrative Agent may determine from time to time in
respect of amounts comparable to the amount not paid plus any Mandatory Costs,
(3) in the case of overdue principal of, and interest or other amounts owing in
respect of, Euro Revolving Loans and Euro Swingline Loans, equal to 2% per annum
in excess of the Applicable Margin plus EURIBOR for such successive periods not
exceeding three months as the Administrative Agent may determine from time to
time in respect of amounts comparable to the amount not paid plus any Mandatory
Costs, (4) in the case of overdue principal of, and interest or other amounts
owing in respect of, Australian Dollar Revolving Loans, equal to 2% per annum in
excess of the Applicable Margin plus the relevant Alternate Currency LIBOR Rate
for such successive periods not exceeding three months as the Administrative
Agent may determine from time to time in respect of amounts comparable to the
amount not paid plus any Mandatory Costs, (5) in the case of overdue principal
of, and interest or other amounts owing in respect of, Yen Revolving Loans,
equal to 2% per annum in excess of the Applicable Margin plus the relevant
Alternate Currency LIBOR Rate for such successive periods not exceeding three
months as the Administrative Agent may determine from time to time in respect of
amounts comparable to the amount not paid plus any Mandatory Costs, (6) in the
case of overdue principal of, and

 

-17-



--------------------------------------------------------------------------------

interest or other amounts owing in respect of, Mexican Pesos Revolving Loans and
Mexican Pesos Swingline Loans, equal to 2% per annum in excess of the Applicable
Margin plus the relevant TIIE Rate plus any Mandatory Costs, (7) in the case of
overdue principal of, and interest or other amounts owing in respect of, Other
Permitted LIBOR-Based Alternate Currency Revolving Loans, equal to 2% per annum
in excess of the Applicable Margin plus the relevant Alternate Currency LIBOR
Rate for such successive periods not exceeding three months as the
Administrative Agent may determine from time to time in respect of amounts
comparable to the amount not paid plus any Mandatory Costs, (8) in the case of
overdue principal of, and interest or other amounts owing in respect of,
Permitted Non-LIBOR-Based Alternate Currency Revolving Loans, equal to 2% per
annum in excess of the Applicable Margin plus the relevant Alternate Currency
Non-LIBOR Rate for such successive periods not exceeding three months as the
Administrative Agent may determine from time to time in respect of amounts
comparable to the amount not paid plus any Mandatory Costs and (9) in all other
cases, equal to the greater of (x) 2% per annum in excess of the rate otherwise
applicable to Revolving Loans maintained as Base Rate Loans from time to time
and (y) if applicable, the rate which is 2% in excess of the rate then borne by
any applicable Loans not denominated in Dollars.

(n) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan and Canadian Prime Rate Loan, in arrears on each Quarterly
Payment Date, (ii) in the case of any Eurodollar Loan, on the date of any
conversion to a Base Rate Loan pursuant to Section 1.07, 1.10 or 1.11, as
applicable (on the amount so converted), (iii) in respect of each Euro Rate
Loan, Euro Swingline Loan or Sterling Swingline Loan, on the last day of each
Interest Period applicable thereto (or, in the case of any Interest Period with
a duration in excess of three months, at each date which occurs at intervals of
three calendar months after the first day of such Interest Period, as well as on
the last day of the respective Interest Period), (iv) in respect of each Mexican
Pesos Revolving Loan or Mexican Pesos Swingline Loan, on the last day of each
Mexican Pesos Interest Period applicable thereto, (v) in respect of each
Brazilian Reais Revolving Loan, on the last day of each Non-LIBOR-Based Interest
Period applicable thereto, (vi) in respect of each Other Permitted
Non-LIBOR-Based Alternate Currency Revolving Loan (excluding Brazilian Reais
Revolving Loans), at the times specified in the relevant Non-LIBOR-Based
Alternate Currency Amendment, (vii) in respect of each Competitive Bid Loan, at
such times as specified in the Notice of Competitive Bid Borrowing relating
thereto, (viii) in respect of each Loan (other than Bankers’ Acceptances), on
any repayment or prepayment (on the amount repaid or prepaid), at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand;
provided that, in the case of Dollar Revolving Loans maintained as Base Rate
Loans, interest shall not be payable pursuant to preceding clause (ix) at the
time of any repayment or prepayment thereof unless the respective repayment or
prepayment is made in conjunction with a permanent reduction of the Total
Revolving Loan Commitment, and (x) in respect of overdue interest on any Loan,
on demand.

(o) Upon each Interest Determination Date with respect to any Euro Rate Loan,
the Administrative Agent shall determine the respective Euro Rate for the
respective Interest Period or Interest Periods to be applicable to Euro Rate
Loans and shall promptly notify the respective Borrower and the applicable
Lenders thereof. Upon each Interest Determination Date with respect to any
Permitted Non-LIBOR-Based Alternate Currency Revolving Loan, the Administrative
Agent shall determine the respective Alternate Currency Non-LIBOR Rate for the
respective Non-LIBOR-Based Interest Period or Non-LIBOR-Based Interest Periods
to be

 

-18-



--------------------------------------------------------------------------------

applicable to such Permitted Non-LIBOR-Based Alternate Currency Revolving Loan
and shall promptly notify the respective Borrower and the applicable Lenders
thereof. Each such determination pursuant to this Section 1.09(o) shall, absent
manifest error, be final and conclusive and binding on all parties hereto.

1.10 Interest Periods. (a) At the time it gives any Notice of Borrowing or
Notice of Conversion in respect of the making of, or conversion into, any Euro
Swingline Loan, Sterling Swingline Loan or Euro Rate Loan (in the case of the
initial Interest Period applicable thereto) or, in the case of Revolving Loans,
on the third Business Day prior to the expiration of an Interest Period (or on
the last day of such Interest Period in the case of an Alternate Currency
Swingline Loan) applicable to such Loan (in the case of any subsequent Interest
Period), the respective Borrower shall have the right to elect, by giving the
Administrative Agent notice thereof, the interest period (each, an “Interest
Period”) applicable to such Euro Swingline Loan, Sterling Swingline Loan or Euro
Rate Loan, which Interest Period shall, at the option of such Borrower, be
(x) in the case of a Euro Swingline Loan or Sterling Swingline Loan, a period of
not more than ten Business Days, (y) in the case of a Euro Rate Loan, a one,
two, three or six month period or, if agreed to by each Lender participating in
a Borrowing of such Euro Rate Loan, a one-week period or (z) in the case of a
Borrowing of Dollar Revolving Loans, a one-year period if (but only if) agreed
to by each Lender participating in such Borrowing, provided that:

(i) all Euro Rate Loans and all Alternate Currency Swingline Loans comprising a
single Borrowing shall at all times have the same Interest Period;

(ii) the initial Interest Period for any Borrowing of Euro Rate Loans and
Alternate Currency Swingline Loans shall commence on the date of such Borrowing
(including, in the case of Dollar Revolving Loans, the date of any conversion
thereto from a Dollar Revolving Loan of a different Type) and each Interest
Period occurring thereafter in respect of such Borrowing of Euro Rate Loans and
Alternate Currency Swingline Loans shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

(iii) if any Interest Period (other than an Interest Period of one week) for a
Euro Rate Loan begins on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period, such Interest
Period shall end on the last Business Day of such calendar month;

(iv) if any Interest Period (other than an Interest Period of one week) for a
Euro Rate Loan or Alternate Currency Swingline Loan would otherwise expire on a
day which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
Euro Rate Loan or Alternate Currency Swingline Loan would otherwise expire on a
day which is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

(v) unless the Required Lenders otherwise agree, no Interest Period longer than
one month may be selected at any time when any Event of Default is in existence;
and

 

-19-



--------------------------------------------------------------------------------

(vi) no Interest Period in respect of any Borrowing of Euro Rate Loans or
Alternate Currency Swingline Loans shall be selected which extends beyond the
Maturity Date.

Prior to the termination of any Interest Period applicable to Alternate Currency
Revolving Loans maintained as Euro Rate Loans, the respective Alternate Currency
Revolving Loan Borrower may, at its option, designate that the respective
Borrowing subject thereto be split into more than one Borrowing (for purposes of
electing multiple Interest Periods to be subsequently applicable thereto), so
long as each such Borrowing resulting from the action taken pursuant to this
sentence meets the relevant Minimum Borrowing Amount. If upon the expiration of
any Interest Period applicable to a Borrowing of Euro Rate Loans, the respective
Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Euro Rate Loans as provided above, such Borrower
shall be deemed to have elected (x) if Eurodollar Loans, to convert such
Eurodollar Loans into Base Rate Loans and (y) if Non-Dollar Alternate Currency
Revolving Loans, to select a one-month Interest Period for such Non-Dollar
Alternate Currency Revolving Loans, in either case effective as of the
expiration date of such current Interest Period.

(b) The interest period (each, a “Mexican Pesos Interest Period”) applicable to
any Mexican Pesos Revolving Loan or Mexican Pesos Swingline Loan shall be
(x) with respect to any Mexican Pesos Revolving Loan, (i) in the case of the
initial Mexican Pesos Interest Period applicable thereto, the period beginning
on (and including) the date of the Borrowing of such Mexican Pesos Revolving
Loan and ending on (but excluding, for purposes of calculating interest) the
last Business Day of the then current calendar month and (ii) in the case of
each subsequent Mexican Pesos Interest Period for such Borrowing, the period
beginning on (and including) the last day of the preceding Mexican Pesos
Interest Period and ending on (but excluding, for purposes of calculating
interest) the day that is 28 days thereafter and (y) with respect to any Mexican
Pesos Swingline Loan, the period beginning on (and including) the date of the
Borrowing of such Mexican Pesos Swingline Loan and ending on (but excluding, for
purposes of calculating interest) the day that is ten Business Days thereafter,
provided that:

(i) all Mexican Pesos Revolving Loans comprising a single Borrowing shall at all
times have the same Mexican Pesos Interest Period;

(ii) if any Mexican Pesos Interest Period for a Mexican Pesos Revolving Loan
would otherwise expire on a day which is not a Business Day, such Mexican Pesos
Interest Period shall expire on the next succeeding Business Day; provided,
however, that if any Mexican Pesos Interest Period for a Mexican Pesos Revolving
Loan would otherwise expire on a day which is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such Mexican
Pesos Interest Period shall expire on the next preceding Business Day; and

(iii) no Mexican Pesos Interest Period in respect of any Borrowing of Mexican
Pesos Revolving Loans shall be selected which extends beyond the Maturity Date.

1.11 Increased Costs, Illegality, etc. (a) If any Lender (or, with respect to
clauses (i) and (iv) below, the Administrative Agent) shall have determined in
good faith (which

 

-20-



--------------------------------------------------------------------------------

determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto):

(i) on any Interest Determination Date that, by reason of any changes arising
after the Effective Date affecting the applicable interbank market, adequate and
fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of the respective Euro Rate or Alternate
Currency Non- LIBOR Rate, as the case may be; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Euro Rate Loan,
or Permitted Non-LIBOR-Based Alternate Currency Revolving Loan, as the case may
be, because of (x) any change arising after the Effective Date in any applicable
law or governmental rule, regulation, order, guideline or request (whether or
not having the force of law) or in the interpretation or administration thereof
and including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, for example, but not limited to a change
in official reserve requirements (except to the extent covered by
Section 1.11(d) in respect of Alternate Currency Revolving Loans or included in
the computation of the Eurodollar Rate) or any special deposit, assessment or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (or its applicable lending office), (y) the Euro
Rate with respect to any Euro Rate Loan not adequately and fairly reflecting the
cost to such Lender of funding such Loan and/or (z) the Alternate Currency
Non-LIBOR Rate with respect to any Permitted Non-LIBOR-Based Alternate Currency
Loan not adequately and fairly reflecting the cost to such Lender of funding
such Permitted Non-LIBOR-Based Alternate Currency Revolving Loan; or

(iii) at any time after the Effective Date, that the making or continuance of
any Euro Rate Loan or Permitted Non-LIBOR-Based Alternate Currency Revolving
Loan has been made (x) unlawful by any law or governmental rule, regulation or
order, (y) impossible by compliance by any Lender in good faith with any
governmental request (whether or not having the force of law) or
(z) impracticable as a result of a contingency occurring after the date of this
Agreement which materially and adversely affects the applicable interbank
market; or

(iv) at any time that any Non-Dollar Alternate Currency is not available in
sufficient amounts to fund any Borrowing of Non-Dollar Alternate Currency
Revolving Loans requested pursuant to Section 1.01;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) or (iv) above) shall promptly give notice (by telephone
promptly confirmed in writing) to the respective Borrower and, except in the
case of clauses (i) and (iv) above, to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders). Thereafter (w) in the case of clause (i) or (ii)(y)
or (z) above, (A) if EurodollarEuro Rate Loans are so affected, EurodollarEuro
Rate Loans shall no longer be available in the respective Alternate Currency or
Alternate Currencies until such time as the Administrative Agent (or the
applicable Lender) notifies the respective Dollar Revolving Loan

 

-21-



--------------------------------------------------------------------------------

Borrower and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent (or the applicable Lender) no longer exist, and any
Notice of Borrowing or Notice of Conversion given by the respective Dollar
Revolving Loan Borrower with respect to Eurodollarsuch Euro Rate Loans which
have not yet been incurred (including by way of conversion) shall be deemed
rescinded by the respective Dollar Revolving Loan Borrower, (B) if any
Non-Dollar Alternate Currency Revolving Loan maintained as a Euro Rate Loan is
so affected, the relevant Euro Rate shall be determined on the basis provided in
the proviso appearing in the definition of the relevant Euro Rate, and (C) if
any Alternate Currency Revolving Loan maintained as a Mexican Pesos Revolving
Loan is so affected, the TIIE Rate shall be determined on the basis provided in
the second proviso appearing in the definition of TIIE Rate, and (D) if any
Alternate Currency Revolving Loan maintained as an Australian Dollar Revolving
Loan is so affected, the BBSY Rate shall be determined on the basis provided in
the proviso appearing in the definition of BBSY Rate, (x) in the case of clause
(ii)(x) above, the respective Borrower shall pay to such Lender, upon its
written request therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender shall determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts received or receivable hereunder (a
written notice as to the additional amounts owed to such Lender, showing in
reasonable detail the basis for the calculation thereof, submitted to the
respective Borrower by such Lender shall, absent manifest error, be final and
conclusive and binding on all the parties hereto), (y) in the case of clause
(iii) above, the respective Borrower shall take one of the actions specified in
Section 1.11(b) as promptly as possible and, in any event, within the time
period required by law, (z) in the case of clause (iv) above, Non-Dollar
Alternate Currency Revolving Loans (exclusive of Non-Dollar Alternate Currency
Revolving Loans which have theretofore been funded) shall no longer be available
in the respective Non-Dollar Alternate Currency or Non-Dollar Alternate
Currencies until such time as the Administrative Agent notifies the Alternate
Currency Revolving Loan Borrowers and the Lenders that the circumstances giving
rise to such notice by the Administrative Agent no longer exist, and any Notice
of Borrowing given by any Alternate Currency Revolving Loan Borrower with
respect to such Non-Dollar Alternate Currency Revolving Loans which have not
been incurred shall be deemed rescinded by the respective Alternate Currency
Revolving Loan Borrower and (aa) in the case of clause (i) or (ii)(z) above, if
Permitted Non-LIBOR-Based Alternate Currency Loans are so affected, Permitted
Non-LIBOR-Based Alternate Currency Revolving Loans shall no longer be available
in the respective Alternate Currency or Alternate Currencies until such time as
the Administrative Agent notifies the Alternate Currency Revolving Loan
Borrowers and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent (or the applicable Lender) no longer exist, and any
Notice of Borrowing given by any Alternate Currency Revolving Loan Borrower with
respect to such Permitted Non-LIBOR-Based Alternate Currency Revolving Loans
which have not yet been incurred shall be deemed rescinded by the respective
Alternate Currency Revolving Loan Borrower.

(b) At any time that any Euro Rate Loan or Permitted Non-LIBOR-Based Alternate
Currency Revolving Loan is affected by the circumstances described in
Section 1.11(a)(ii) or (iii), the respective Borrower may (and in the case of a
Euro Rate Loan or a Permitted Non-LIBOR-Based Alternate Currency Revolving Loan
affected by the circumstances described in Section 1.11(a)(iii) shall) either
(x) if the affected Euro Rate Loan or Permitted Non-LIBOR-Based Alternate
Currency Revolving Loan is then being made initially or pursuant

 

-22-



--------------------------------------------------------------------------------

to a conversion, cancel the respective Borrowing by giving the Administrative
Agent telephonic notice (confirmed in writing) on the same date that such
Borrower was notified by the affected Lender or the Administrative Agent or
(y) if the affected Euro Rate Loan or Permitted Non-LIBOR-Based Alternate
Currency Revolving Loan is then outstanding, upon at least three Business Days’
written notice to the Administrative Agent, (A) in the case of a Eurodollar
Loan, request the affected Lender to convert such Eurodollar Loan into a Base
Rate Loan (which conversion, in the case of the circumstances described in
Section 1.11(a)(iii), shall occur no later than the last day of the Interest
Period then applicable to such Eurodollar Loan (or such earlier date as shall be
required by applicable law)) and (B) in the case of a Non-Dollar Alternate
Currency Revolving Loan maintained as a Euro Rate Loan, or a Permitted
Non-LIBOR-Based Alternate Currency Revolving Loan, repay such Alternate Currency
Revolving Loan in full; provided that (i) if the circumstances described in
Section 1.11(a)(iii) apply to any such Non-Dollar Alternate Currency Revolving
Loan, the respective Alternate Currency Revolving Loan Borrower may, in lieu of
taking the actions described above, maintain such Non-Dollar Alternate Currency
Revolving Loan outstanding, in which case the applicable Euro Rate or Alternate
Currency Non-LIBOR Rate, as the case may be, shall be determined on the basis
provided (x) in the case of a Euro Rate Loan, in the proviso appearing in the
definition of the relevant Euro Rate, (y) in the case of a Mexican Pesos
Revolving Loan, in the second proviso appearing in the definition of TIIE Rate,
(y) in the case of an Australian Dollar Revolving Loan, in the proviso appearing
in the definition of BBSY Rate, and (zaa) in the case of any Other Permitted
Non-LIBOR-Based Alternate Currency Revolving Loan, in the applicable Non-LIBOR
Based Alternate Currency Amendment, unless the maintenance of such Non-Dollar
Alternate Currency Revolving Loan outstanding on such basis would not stop the
conditions described in Section 1.11(a)(iii) from existing (in which case the
actions described above, without giving effect to this proviso, shall be
required to be taken) and (ii) if more than one Lender is affected at any time
as described above in this clause (b), then all affected Lenders must be treated
the same pursuant to this Section 1.11(b).

(c) If at any time after the Effective Date any Lender determines that the
introduction of or any change (which introduction or change shall have occurred
after the Effective Date) in any applicable law or governmental rule,
regulation, order, guideline, directive or request (whether or not having the
force of law) concerning capital adequacy or liquidity requirements, or any
change in interpretation or administration thereof by the National Association
of Insurance Commissioners (“NAIC”) or any governmental authority, central bank
or comparable agency, will have the effect of increasing the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender, or reducing the rate of return on such Lender’s or
corporation’s capital, based on the existence of such Lender’s Commitments
hereunder or its obligations hereunder (to the extent such change in law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by, or participations in Letters of Credit held by, such Lender, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such change in law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity)), then the Corporation agrees to pay to such
Lender, upon its written demand therefor, such additional amounts as shall be
required to compensate such Lender or such other corporation for the increased
cost to such Lender or such other corporation as a result

 

-23-



--------------------------------------------------------------------------------

of such increase of capital or the reduction in the rate of return to such
Lender or such other corporation. In determining such additional amounts, each
Lender will act reasonably and in good faith and will use averaging and
attribution methods which are reasonable, provided that such Lender’s
determination of compensation owing under this Section 1.11(c) shall, absent
manifest error, be final and conclusive and binding on all the parties hereto.
Each Lender, upon determining that any additional amounts will be payable
pursuant to this Section 1.11(c), will give prompt written notice thereof to the
Corporation, which notice shall show in reasonable detail the basis for
calculation of such additional amounts.

(d) If any Lender shall in good faith determine (which determination shall,
absent manifest error, be final and conclusive and binding on all parties
hereto) at any time that such Lender is required to maintain reserves
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves required by applicable law) which have been established by any
Federal, state, local or foreign court or governmental agency, authority,
instrumentality or regulatory body with jurisdiction over such Lender (including
any branch, Affiliate or funding office thereof) in respect of any Euro Rate
Loans or any Permitted Non-LIBOR-Based Alternate Currency Revolving Loan or any
category of liabilities which includes deposits by reference to which the
interest rate on any Euro Rate Loan or Permitted Non-LIBOR-Based Alternate
Currency Revolving Loan is determined or any category of extensions of credit or
other assets which includes loans of the same or similar type as any Euro Rate
Loans or Permitted Non-LIBOR-Based Alternate Currency Revolving Loans, then,
unless such reserves are already being charged for pursuant to
Section 1.11(a)(ii), such Lender shall promptly notify the respective Borrower
or Borrowers in writing specifying the additional amounts required to indemnify
such Lender against the cost of maintaining such reserves (such written notice
to provide in reasonable detail a computation of such additional amounts) and
the respective Borrower or Borrowers shall, and shall be obligated to, pay to
such Lender such specified amounts as additional interest at the time that the
respective Borrower or Borrowers are otherwise required to pay interest in
respect of such Euro Rate Loans or Permitted Non-LIBOR-Based Alternate Currency
Revolving Loans, as the case may be, or, if later, on written demand therefor by
such Lender.

(e) Notwithstanding anything herein to the contrary, for purposes of this
Section 1.11 and Section 2.06, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be enacted, adopted and issued after
the Effective Date, regardless of the date enacted, adopted or issued.

(f) If the cost to any Lender of making or maintaining any Loan (other than a
Competitive Loan) to a Subsidiary Borrower incorporated or organized in a
jurisdiction other than the United States or any state thereof is increased (or
the amount of any sum received or receivable by any Lender or its lending office
is reduced) by an amount deemed by such Lender to be material, by reason of the
fact that such Subsidiary Borrower is incorporated or organized in a
jurisdiction outside of the United States, such Subsidiary Borrower shall
indemnify such

 

-24-



--------------------------------------------------------------------------------

Lender for such increased cost or reduction promptly after written demand by
such Lender (with a copy to the Administrative Agent).

(g) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 1.11 or Section 2.06 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that no Borrower shall be
required to compensate a Lender pursuant to this Section 1.11 or Section 2.06
for any increased costs or reductions incurred more than 270 days prior to the
date that such Lender notifies the Corporation of the change in law (or similar
event) giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor; provided further that, if the change
in law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof. As used in this Section 1.11 the term “Lender”
includes each Swingline Lender and Issuing Bank and the provisions of this
Section 1.11 apply to Alternate Currency Swingline Loans and Alternate Currency
Letters of Credit, mutatis mutandis.

1.12 Compensation. The respective Borrower shall compensate each Lender, upon
its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all reasonable losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Euro Rate Loans, Alternate Currency
Swingline Loans or Permitted Non-LIBOR-Based Alternate Currency Revolving Loans,
as the case may be, but excluding loss of anticipated profits) which such Lender
may sustain: (i) if for any reason (other than a default by such Lender) a
Borrowing of, or conversion from or into, Euro Rate Loans, Alternate Currency
Swingline Loans or Permitted Non-LIBOR-Based Alternate Currency Revolving Loans,
as the case may be, does not occur on a date specified therefor in a Notice of
Borrowing or Notice of Conversion (whether or not rescinded or deemed rescinded
pursuant to Section 1.11(a) or (b)); (ii) if any repayment (including any
repayment made pursuant to Section 4.01 or 4.02 or as a result of an
acceleration of the Loans pursuant to Section 10) or conversion of any Euro Rate
Loans, Alternate Currency Swingline Loans or Permitted Non-LIBOR-Based Alternate
Currency Revolving Loans, as the case may be, occurs on a date which is not the
last day of an Interest Period or Non-LIBOR-Based Interest Period, as the case
may be, with respect thereto; (iii) if any repayment (including any repayment
made pursuant to Section 4.01 or 4.02 or as a result of an acceleration of the
Loans pursuant to Section 10) of any Bankers’ Acceptance Loan occurs on a date
which is not the maturity date of the respective Bankers’ Acceptance; (iv) if
any prepayment of any Euro Rate Loans, Alternate Currency Swingline Loans,
Permitted Non-LIBOR-Based Alternate Currency Revolving Loans or Bankers’
Acceptance Loans is not made on any date specified in a notice of prepayment
given by the respective Borrower; or (v) as a consequence of (x) any other
default by the respective Borrower to repay its Loans when required by the terms
of this Agreement or any Note held by such Lender, (y) any election made
pursuant to Section 1.11(b) or (z) the replacement of any Lender pursuant to
Section 1.14.

1.13 Lending Offices; Changes Thereto. (a) Each Lender may at any time or from
time to time designate, by written notice to the Administrative Agent to the
extent not already reflected on Schedule II, one or more domestic or foreign
lending offices (which, for this purpose, may include branches or Affiliates of
the respective Lender) for the various Loans

 

-25-



--------------------------------------------------------------------------------

made, and Letters of Credit participated in, by such Lender (including by
designating a separate lending office (or Affiliate) to act as such); provided
that, for designations made after the Effective Date (other than any such
designation made in connection with a reallocation pursuant to Section 13.12(e))
to the extent such designation shall result in increased costs under
Section 1.11, 2.06 or 4.04 in excess of those which would be charged in the
absence of the designation of a different lending office (including a different
Affiliate of the respective Lender), then the Borrowers shall not be obligated
to pay such excess increased costs (although the Borrowers, in accordance with
and pursuant to the other provisions of this Agreement, shall be obligated to
pay the costs which would apply in the absence of such designation and any
subsequent increased costs of the type described above resulting from changes
after the date of the respective designation). Each lending office and Affiliate
of any Lender designated as provided above shall, for all purposes of this
Agreement, be treated in the same manner as the respective Lender (and shall be
entitled to all indemnities and similar provisions in respect of its acting as
such hereunder) and any designation of a lending office pursuant to this
Section 1.13 shall not affect the obligation of any Borrower to repay any Loan
in accordance with the terms of this Agreement.

(b) Each Lender agrees that on the occurrence of any event giving rise to the
operation of Section 1.11(a)(ii) or (iii), Section 1.11(c), Section 1.11(d),
Section 1.11(f), Section 2.06 or Section 4.04 with respect to such Lender, it
will, if requested by the applicable Borrower, use reasonable efforts (subject
to overall policy considerations of such Lender) to designate another lending
office for any Loans or Letters of Credit affected by such event, provided that
such designation is made on such terms that such Lender and its lending office
suffer (as determined in such Lender’s sole discretion) no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section. Nothing in this Section 1.13
shall affect or postpone any of the obligations of any Borrower or the right of
any Lender provided in Sections 1.11, 2.06 and 4.04.

1.14 Replacement of Lenders. (a) If any Lender becomes a Defaulting Lender,
(b) upon the occurrence of an event giving rise to the operation of
Section 1.11(a)(ii) or (iii), Section 1.11(c), Section 1.11(d), Section 2.06 or
Section 4.04 with respect to any Lender which results in such Lender charging to
any Borrower increased costs in excess of those being generally charged by the
other Lenders, (c) in the case of the refusal by a Lender to consent to proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b) or (d) as provided in Section 1.20(c), the Corporation shall
have the right, if no Event of Default and no Specified Default will exist
immediately after giving effect to such replacement, to replace such Lender (the
“Replaced Lender”) with one or more other Eligible Transferees, none of whom
shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”) and each of whom shall be required to
be reasonably acceptable to the Administrative Agent and each Lender which at
the time of such replacement is an Issuing Bank with respect to one or more
outstanding Letters of Credit; provided that:

(i) any Replacement Lender in a replacement pursuant to this Section 1.14 (with
each such replacement being herein called a “Replacement”) shall be required to
comply with the requirements of Section 13.04(b) and at the time of any
Replacement the Replacement Lender shall enter into one or more Assignment and
Assumption

 

-26-



--------------------------------------------------------------------------------

Agreements pursuant to Section 13.04(b) (and shall pay all fees payable pursuant
to said Section 13.04(b)) pursuant to which the Replacement Lender shall acquire
all of the Commitments (and related Sub-Commitments) and outstanding Loans of,
and in each case participations in Letters of Credit by, the Replaced Lender
and, in connection therewith, shall pay to (x) the Replaced Lender in respect
thereof amounts (in the respective currencies in which such obligations are
denominated) equal to the sum of (I) the principal of (including, without
limitation, the Face Amount of Bankers’ Acceptance Loans), and all accrued
interest on, all outstanding Loans of the Replaced Lender, (II) all Unpaid
Drawings that have been funded by (and not reimbursed to) such Replaced Lender,
together with all then unpaid interest with respect thereto at such time and
(III) all accrued, but theretofore unpaid, Fees owing to the Replaced Lender
pursuant to Section 3.01, (y) each Issuing Bank an amount (in the relevant
Applicable Currency) equal to such Replaced Lender’s Domestic RL Dollar
Percentage and/or relevant Alternate Currency RL Percentage, as applicable, of
any Unpaid Drawing (which at such time remains an Unpaid Drawing) to the extent
such amount was not theretofore funded by such Replaced Lender to such Issuing
Bank and (z) the relevant Swingline Lender an amount equal to such Replaced
Lender’s Domestic RL Dollar Percentage or applicable Alternate Currency RL
Percentage, as applicable, of any Mandatory Borrowing to the extent such amount
was not theretofore funded by such Replaced Lender; and

(ii) all Obligations of the Borrowers due and owing to the Replaced Lender at
such time (other than those specifically described in clause (i) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid) shall be paid in full to such Replaced Lender concurrently with
such replacement.

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 1.14, the Administrative Agent shall be entitled (but
not obligated) and authorized to execute an Assignment and Assumption Agreement
on behalf of such Replaced Lender, and any such Assignment and Assumption
Agreement so executed by the Administrative Agent and the Replacement Lender
shall be effective for purposes of this Section 1.14 and Section 13.04. Upon the
execution of the respective Assignment and Assumption Agreements, the payment of
amounts referred to in clauses (i) and (ii) above, recordation of the assignment
on the Register by the Administrative Agent pursuant to Section 13.15 and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by the respective Borrower, the Replacement
Lender shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement (including, without limitation, Sections 1.11, 1.12, 1.16,
2.06, 4.04, 12.06 and 13.01), which shall survive as to such Replaced Lender. In
connection with any replacement of Lenders pursuant to, and as contemplated by,
this Section 1.14, each of the Borrowers (other than the Corporation) hereby
irrevocably authorizes the Corporation to take all necessary action, in the name
of the various Borrowers, as described above in this Section 1.14 in order to
effect the replacement of the respective Lender or Lenders in accordance with
the preceding provisions of this Section 1.14.

1.15 Bankers’ Acceptance Provisions. (a) The parties hereto agree that the
provisions of Schedule III shall apply to all Bankers’ Acceptances and Bankers’
Acceptance

 

-27-



--------------------------------------------------------------------------------

Loans created hereunder, and that the provisions of Schedule III shall be deemed
incorporated by reference into this Agreement as if such provisions were set
forth in their entirety herein.

(b) Schedule 1.15(b) hereto contains a description of all bankers’ acceptances
created and issued pursuant to the Existing Credit Agreement and outstanding on
the Effective Date (and setting forth, with respect to each such bankers’
acceptance, (i) the name of the issuing lender, (ii) the name of the account
party, (iii) the stated amount (which shall be in Canadian Dollars) and (iv) the
expiry date). Each such bankers’ acceptance (each, an “Existing Bankers’
Acceptance”) shall constitute a “Bankers’ Acceptance” for all purposes of this
Agreement, created and issued, for purposes of Section 1.01(b) and Schedule III
hereto, on the Effective Date.

1.16 European Monetary Union. The following provisions of this Section 1.16
shall come into effect on and from the date on which the United Kingdom becomes
a Participating Member State. Each obligation under this Agreement which has
been denominated in Pounds Sterling shall be redenominated into Euros in
accordance with the relevant EMU Legislation. However, if and to the extent that
the relevant EMU Legislation provides that an amount which is denominated in
Pounds Sterling can be paid by the debtor either in Euros or in Pounds Sterling,
each party to this Agreement shall be entitled to pay or repay any amount
denominated or owing in Pounds Sterling hereunder either in Euros or in Pounds
Sterling. Without prejudice and in addition to any method of conversion or
rounding prescribed by any relevant EMU Legislation, (i) each reference in this
Agreement to a minimum amount (or an integral multiple thereof) in Pounds
Sterling shall be replaced by a reference to such reasonably comparable and
convenient amount (or an integral multiple thereof) in Euros as the
Administrative Agent may from time to time specify and (ii) except as expressly
provided in this Section 1.16, this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be necessary or appropriate to reflect the introduction of or
changeover to Euros in the United Kingdom, provided that this Section 1.16 shall
not reduce or increase any actual or contingent liability arising under this
Agreement.

1.17 Special Provisions Regarding RL Lenders, Alternate Currency Revolving
Loans, Alternate Currency Swingline Loans and Alternate Currency Letters of
Credit. (a) On any Business Day the Corporation may, at its option, permanently
reduce or terminate the Alternate Currency Revolving Loan Sub-Commitments
relating to one or more of the Alternate Currency Revolving Loan Sub-Tranches by
written notice to the Administrative Agent (which notice shall be delivered by
the Administrative Agent to the RL Lenders) to such effect (specifying the
aggregate amount of reductions to various Alternate Currency Revolving Loan
Sub-Commitments relating to each such Alternate Currency Revolving Loan
Sub-Tranche); provided that (i) no such reduction shall be made in an amount
which would cause the sum of (x) the Dollar Equivalent of the then outstanding
aggregate principal amount or Face Amount, as the case may be, of all Alternate
Currency Revolving Loans and Alternate Currency Swingline Loans under a given
Alternate Currency Revolving Loan Sub-Tranche plus (y) all Alternate Currency
Letter of Credit Outstandings relating to Alternate Currency Letters of Credit
issued under such Alternate Currency Revolving Loan Sub-Tranche, to exceed the
aggregate Alternate Currency Revolving Loan Sub-Commitments of the Alternate
Currency RL Lenders in respect of such Alternate Currency Revolving Loan
Sub-Tranche (after giving effect to the respective reduction pursuant to this
Section 1.17(a)), (ii) each reduction pursuant to this clause (a) shall

 

-28-



--------------------------------------------------------------------------------

apply pro rata to reduce the Alternate Currency Revolving Loan Sub-Commitments
of the various Alternate Currency RL Lenders in respect of such Alternate
Currency Revolving Loan Sub-Tranche (based upon the relative amounts of such
Sub-Commitments), and (iii) except to the extent the reduction to the Alternate
Currency Revolving Loan Sub-Commitments pursuant to this Section 1.17(a) is
accompanied by a like reduction to the amount of the Total Revolving Loan
Commitment pursuant to Section 3.02, the amount of each RL Lender’s reduction to
its Alternate Currency Revolving Loan Sub-Commitments pursuant to this clause
(a) shall result in a like increase to its Domestic Dollar Revolving Loan
Sub-Commitment.

(b) On the fifth Business Day after the occurrence of a Sharing Event,
automatically (and without the taking of any action) (x) all then outstanding
Non-Dollar Alternate Currency Revolving Loans and all Alternate Currency
Swingline Loans incurred by, and all Unpaid Drawings in respect of Non-Dollar
Alternate Currency Letters of Credit issued for the account of, each Borrower
shall be automatically converted into Dollar Revolving Loans maintained in, or
Unpaid Drawings owing in, Dollars (in an amount equal to the Dollar Equivalent
of the aggregate principal amount or Face Amount, as the case may be, of the
respective Alternate Currency Revolving Loans, Alternate Currency Swingline
Loans or Unpaid Drawings, as the case may be, on the date such Sharing Event
first occurred), which Dollar Revolving Loans or Unpaid Drawings shall
(i) continue to be owed by the respective Alternate Currency Revolving Loan
Borrower obligated to repay or reimburse the respective Alternate Currency
Revolving Loan, Alternate Currency Swingline Loan or Unpaid Drawing prior to
such conversion and (ii) at all times thereafter be deemed to be Base Rate
Loans, and (y) all principal, accrued and unpaid interest and other amounts
owing with respect to such Revolving Loans and Unpaid Drawings (as so converted)
shall be immediately due and payable in Dollars (taking the Dollar Equivalent of
the principal, accrued and unpaid interest and other amounts of the Non-Dollar
Alternate Currency Revolving Loans, Alternate Currency Swingline Loans or Unpaid
Drawings so converted). The occurrence of any conversion as provided above in
this Section 1.17(b) shall be deemed to constitute, for purposes of
Section 1.12, a prepayment of Alternate Currency Revolving Loans or Alternate
Currency Swingline Loans, as the case may be, before the last day of any
Interest Period relating thereto.

(c) On the date of the occurrence of a Sharing Event, each RL Lender shall (and
hereby unconditionally and irrevocably agrees to) purchase, and each RL Lender
and each Swingline Lender shall (and hereby unconditionally and irrevocably
agrees to) sell, for cash (in each case in Dollars) undivided participating
interests in the Revolving Loans and Swingline Loans outstanding to each
Borrower in such amounts so that each RL Lender shall have a share of the
outstanding Revolving Loans and Swingline Loans then owing by each Borrower
equal to its RL Percentage thereof. Upon any such occurrence, the Administrative
Agent shall notify each RL Lender and shall specify the amount of Dollars
required from such RL Lender in order to effect the purchases and sales by the
various RL Lenders of participating interests in the amounts required above
(together with accrued interest with respect to the period from the last
interest payment date through the date of such Sharing Event plus any additional
amounts payable by the respective Borrower pursuant to Section 4.04 hereof in
respect of such accrued but unpaid interest); provided that each RL Lender shall
be deemed to have purchased, automatically and without request, such
participating interests. The foregoing purchases shall be accomplished through
purchases and sales of participations in the relevant obligations as required
above, and each RL Lender hereby agrees, at the request of the Administrative
Agent, to

 

-29-



--------------------------------------------------------------------------------

enter into customary participation agreements approved by the Administrative
Agent to effect the foregoing. Promptly upon receipt of such request, each RL
Lender shall deliver to the Administrative Agent (in immediately available funds
in Dollars) the net amounts as specified by the Administrative Agent. The
Administrative Agent shall promptly deliver the amounts so received to the
various RL Lenders and Swingline Lenders in such amounts as are needed to effect
the purchases and sales of participations as provided above. Promptly following
receipt thereof, each RL Lender and Swingline Lender which has sold
participations in any of its Revolving Loans or Swingline Loans (through the
Administrative Agent) will deliver to each RL Lender (through the Administrative
Agent) which has so purchased a participating interest a participation
certificate dated the date of receipt of such funds and in such amount. It is
understood that the amount of funds delivered by each RL Lender shall be
calculated on a net basis, giving effect to both the sales and purchases of
participations by the various RL Lenders and Swingline Lenders as required
above.

(d) Upon, and after, the occurrence of a Sharing Event (i) no further Credit
Events shall be made or shall occur, (ii) all amounts from time to time accruing
with respect to, and all amounts from time to time payable on account of,
Non-Dollar Alternate Currency Revolving Loans and Alternate Currency Swingline
Loans (including, without limitation, any interest and other amounts which were
accrued but unpaid on the date of such Sharing Event) shall be payable in
Dollars (taking the Dollar Equivalents of all such amounts on the date of the
occurrence of such Sharing Event, with all calculations after such Sharing Event
being made as if the respective Non-Dollar Alternate Currency Revolving Loan or
Alternate Currency Swingline Loan had originally been made in Dollars) and shall
be distributed by the Administrative Agent for the account of the relevant RL
Lenders (or their affiliates) which made such Revolving Loans and Alternate
Currency Swingline Loans or are participating therein and (iii) the Revolving
Loan Commitments (and the Alternate Currency Revolving Loan Sub-Commitments and
Domestic Dollar Revolving Loan Sub-Commitments) of the RL Lenders shall be
automatically terminated. Notwithstanding anything to the contrary contained
above, the failure of any RL Lender to purchase its participating interests in
any extensions of credit upon the occurrence of a Sharing Event shall not
relieve any other RL Lender of its obligation hereunder to purchase its
participating interests in a timely manner, but no RL Lender shall be
responsible for the failure of any other RL Lender to purchase the participating
interest to be purchased by such other RL Lender on any date.

(e) If any amount required to be paid by any RL Lender pursuant to
Section 1.17(c) is not paid to the Administrative Agent within one Business Day
following the date upon which such RL Lender receives notice from the
Administrative Agent of the amount of its participations required to be
purchased pursuant to said Section 1.17(c), such RL Lender shall also pay to the
Administrative Agent on demand an amount equal to the product of (i) the amount
so required to be paid by such RL Lender for the purchase of its participations
multiplied by (ii) the daily average Federal Funds Rate, during the period from
and including the date of request for payment to but excluding the date on which
such payment is immediately available to the Administrative Agent multiplied by
(iii) a fraction, the numerator of which is the number of days that elapsed
during such period and the denominator of which is 360. If any such amount
required to be paid by any RL Lender pursuant to Section 1.17(c) is not in fact
made available to the Administrative Agent within three Business Days following
the date upon which such RL Lender receives notice from the Administrative Agent
as to the amount of participations required

 

-30-



--------------------------------------------------------------------------------

to be purchased by it, the Administrative Agent shall be entitled to recover
from such RL Lender on demand, such amount with interest thereon calculated from
such request date at the rate per annum applicable to Dollar Revolving Loans
maintained as Base Rate Loans hereunder. A certificate of the Administrative
Agent submitted to any RL Lender with respect to any amounts payable under this
Section 1.17 shall be conclusive in the absence of manifest error. Amounts
payable by any RL Lender pursuant to this Section 1.17 shall be paid to the
Administrative Agent for the account of the relevant RL Lenders; provided that,
if the Administrative Agent (in its sole discretion) has elected to fund on
behalf of such RL Lender the amounts owing to such RL Lenders, then the amounts
shall be paid to the Administrative Agent for its own account.

(f) Whenever, at any time after the relevant RL Lenders have received from any
RL Lenders purchases of participations in any Revolving Loans or Swingline Loans
pursuant to this Section 1.17, the various RL Lenders receive any payment on
account thereof, such RL Lenders will distribute to the Administrative Agent,
for the account of the various RL Lenders participating therein, such RL
Lenders’ participating interests in such amounts (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
participations were outstanding) in like funds as received; provided, however,
that if such payment received by any RL Lenders is required to be returned, the
RL Lenders who received previous distributions in respect of their participating
interests therein will return to the respective RL Lenders any portion thereof
previously so distributed to them in like funds as such payment is required to
be returned by the respective RL Lenders.

(g) Each RL Lender’s obligation to purchase participating interests pursuant to
this Section 1.17 shall be absolute and unconditional and shall not be affected
by any circumstance including, without limitation, (a) any setoff, counterclaim,
recoupment, defense or other right which such RL Lender may have against any
other RL Lender, the relevant Borrower or any other Person for any reason
whatsoever, (b) the occurrence or continuance of an Event of Default, (c) any
adverse change in the condition (financial or otherwise) of any Borrower or any
other Person, (d) any breach of this Agreement by any Borrower or any Lender or
any other Person, or (e) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

(h) All determinations by the Administrative Agent pursuant to this Section 1.17
shall be made by it in accordance with the provisions herein and with the intent
being to equitably share the credit risk for all Revolving Loans, Swingline
Loans and Letters of Credit hereunder in accordance with the provisions hereof.
Absent manifest error, all determinations by the Administrative Agent hereunder
shall be binding on the Borrowers and each of the Lenders. The Administrative
Agent shall have no liability to any Borrower or any Lender hereunder for any
determinations made by it hereunder (other than any determination as to the
existence of a Sharing Event), except to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final and non-appealable decision).

(i) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, upon any purchase of participations as required above in this
Section 1.17 or, after the occurrence of a Sharing Event, pursuant to
Section 1.01(c) or 2.04, (i) each RL Lender which has purchased such
participations shall be entitled to receive from the relevant Borrower any

 

-31-



--------------------------------------------------------------------------------

increased costs and indemnities (including, without limitation, pursuant to
Sections 1.11, 1.12, 2.06 and 4.04) directly from such Borrower to the same
extent as if such RL Lender which has purchased such participations were the
direct Lender as opposed to a participant therein, which increased costs shall
be calculated without regard to Section 1.13, Section 13.04(a) or the last
sentence of Section 13.04(b) and (ii) each RL Lender which has sold such
participations shall be entitled to receive from the relevant Borrower
indemnification from and against any and all taxes imposed as a result of the
sale of the participations pursuant to this Section 1.17. The Borrowers
acknowledge and agree that, upon the occurrence of a Sharing Event and after
giving effect to the requirements of this Section 1.17, increased Taxes may be
owing by them pursuant to Section 4.04, which Taxes shall be paid (to the extent
provided in Section 4.04) by the respective Borrowers, without any claim that
the increased Taxes are not payable because the same resulted from the
participations effected as otherwise required by this Section 1.17.

(j) Notwithstanding the other provisions of this Section 1.17, (i) the
provisions of Section 1.17(c) shall not apply to any Mexican Alternate Currency
RL Lender or any Mexican Pesos Swingline Lender, (ii) if the conversion to
Dollars of Non-Dollar Alternate Currency Revolving Loans, Alternate Currency
Swingline Loans or Unpaid Drawings in respect of Non-Dollar Alternate Currency
Letters of Credit pursuant to Section 1.17(b) would adversely affect the rights
of a Lender holding such Loans or Unpaid Drawings as a result of any Requirement
of Law, the Lenders agree they will enter into such other arrangements specified
by the Administrative Agent in order that the exposure in respect of such Loans
and Unpaid Drawings shall be shared ratably by the RL Lenders in a manner
consistent with Section 1.17(c) and (iii) if the conversion to Dollars of
Non-Dollar Alternate Currency Revolving Loans, Alternate Currency Swingline
Loans or Unpaid Drawings in respect of Non-Dollar Alternate Currency Letters of
Credit pursuant to Section 1.17(b) would adversely affect the rights of a
Mexican Alternate Currency RL Lender or any Mexican Pesos Swingline Lender
holding such Loans or Unpaid Drawings as a result of any Requirement of Law
under the laws of Mexico, Section 1.17(b) shall not apply with respect to such
Mexican Alternate Currency RL Lender or Mexican Pesos Swingline Lender, as
applicable.

1.18 [Reserved].

1.19 Incremental Revolving Loan Commitments. (a) So long as the Incremental
Revolving Loan Commitment Requirements are satisfied at the time of the delivery
of the request referred to below, the Corporation shall have the right at any
time and from time to time and upon at least 5 Business Days’ prior written
notice to the Administrative Agent, to request on one or more occasions that one
or more Lenders (and/or one or more other Persons which will become Lenders as
provided below) provide Incremental Revolving Loan Commitments (and related
Incremental Alternate Currency Revolving Loan Sub-Commitments with respect to
one or more Alternate Currency Revolving Loan Sub-Tranches) and, subject to the
applicable terms and conditions contained in this Agreement, make Revolving
Loans pursuant thereto; it being understood and agreed, however, that (i) no
Lender shall be obligated to provide an Incremental Revolving Loan Commitment
(or a related Incremental Alternate Currency Revolving Loan Sub-Commitment) as a
result of any such request by the Corporation, (ii) until such time, if any, as
(x) such Lender has agreed in its sole discretion to provide an Incremental
Revolving Loan Commitment (and any related Incremental Alternate Currency
Revolving Loan Sub-Commitment) and executed and delivered to the Administrative
Agent an Incremental Revolving

 

-32-



--------------------------------------------------------------------------------

Loan Commitment Agreement in respect thereof as provided in clause (b) of this
Section 1.19 and (y) the other conditions set forth in Section 1.19(b) shall
have been satisfied, such Lender shall not be obligated to fund any Revolving
Loans in excess of its Revolving Loan Commitment (or any Alternate Currency
Revolving Loans under a given Alternate Currency Revolving Loan Sub-Tranche in
excess of its Alternate Currency Revolving Loan Sub-Commitment relating to such
Alternate Currency Revolving Loan Sub-Tranche), in each case as in effect prior
to giving effect to such Incremental Revolving Loan Commitment (and any related
Incremental Alternate Currency Revolving Loan Sub-Commitment) provided pursuant
to this Section 1.19, (iii) any Lender (or, in the circumstances contemplated by
clause (vii) below, any other Person which will qualify as an Eligible
Transferee) may so provide an Incremental Revolving Loan Commitment (and any
related Incremental Alternate Currency Revolving Loan Sub-Commitment) without
the consent of any other Lender (other than the Administrative Agent in the
circumstances contemplated by the definition of Incremental Revolving Loan
Commitment Requirements), (iv) each provision of Incremental Revolving Loan
Commitments (and any related Incremental Alternate Currency Revolving Loan
Sub-Commitment) on a given date pursuant to this Section 1.19 shall be in a
minimum aggregate amount (for all Lenders (including, in the circumstances
contemplated by clause (vii) below, Eligible Transferees who will become
Lenders)) of at least $10,000,000 and in integral multiples of $1,000,000 in
excess thereof, (v) the aggregate amount of all Incremental Revolving Loan
Commitments permitted to be provided pursuant to this Section 1.19 shall not
exceed $750,000,000, (vi) the aggregate amount of all Incremental Alternate
Currency Revolving Loan Sub-Commitments permitted to be provided pursuant to
this Section 1.19, when combined with any and all increases pursuant to
Section 13.12(e)(I) to Alternate Currency Revolving Loan Sub-Commitments
relating to each Alternate Currency Revolving Loan Sub-Tranche in excess of the
relevant Alternate Currency Revolving Loan Sub-Commitment Sub-Limit (for this
purposes, determined without regard to the proviso in the definition thereof)
for the respective Alternate Currency Revolving Loan Sub-Tranche, shall not
exceed $150,000,000, (vii) if after the Corporation has requested the then
existing Lenders (other than Defaulting Lenders) to provide Incremental
Revolving Loan Commitments (and related Incremental Alternate Currency Revolving
Loan Sub-Commitments, if applicable) pursuant to this Section 1.19, the
Corporation has not received Incremental Revolving Loan Commitments (and related
Incremental Alternate Currency Revolving Loan Sub-Commitments, if applicable) in
an aggregate amount equal to that amount of the Incremental Revolving Loan
Commitments (and related Incremental Alternate Currency Revolving Loan
Sub-Commitments, if applicable) which the Corporation desires to obtain pursuant
to such request (as set forth in the notice provided by the Corporation as
provided below), then the Corporation may request Incremental Revolving Loan
Commitments (and related Incremental Alternate Currency Revolving Loan
Sub-Commitments, if applicable) from Persons reasonably acceptable to the
Administrative Agent and each Issuing Bank which would qualify as Eligible
Transferees hereunder in an aggregate amount equal to such deficiency, in any
such case on terms which are no more favorable to such Eligible Transferee in
any respect than the terms offered to the Lenders, provided that any such
Incremental Revolving Loan Commitments (and any related Incremental Alternate
Currency Revolving Loan Sub-Commitments) provided by any such Eligible
Transferee which is not already a Lender shall be in a minimum amount (for such
Eligible Transferee) of at least $5,000,000, (viii) no Incremental Alternate
Currency Revolving Loan Sub-Commitment with respect to a Permitted
Non-LIBOR-Based Alternate Currency shall be provided pursuant to this
Section 1.19 without the consent of the Administrative Agent, and (ix)

 

-33-



--------------------------------------------------------------------------------

all actions taken by the Corporation (and any Alternate Currency Revolving Loan
Borrower) pursuant to this Section 1.19 shall be done in coordination with the
Administrative Agent.

(b) In connection with the Incremental Revolving Loan Commitments (and any
related Incremental Alternate Currency Revolving Loan Sub-Commitments) to be
provided pursuant to this Section 1.19, (i) the Corporation, any relevant
Alternate Currency Revolving Loan Borrower (in the case of any Incremental
Alternate Currency Revolving Loan Sub-Commitments to be provided pursuant to
this Section 1.19), the Administrative Agent and each such Lender or other
Eligible Transferee (each, an “Incremental RL Lender”) which agrees to provide
an Incremental Revolving Loan Commitment (and any related Incremental Alternate
Currency Revolving Loan Sub-Commitments) shall execute and deliver to the
Administrative Agent an Incremental Revolving Loan Commitment Agreement
substantially in the form of Exhibit J (appropriately completed), with the
effectiveness of such Incremental RL Lender’s Incremental Revolving Loan
Commitment (and any related Incremental Alternate Currency Revolving Loan
Sub-Commitments) to occur upon delivery of such Incremental Revolving Loan
Commitment Agreement to the Administrative Agent, the payment of any fees
required in connection therewith (including, without limitation, any agreed upon
up-front or arrangement fees owing to the Administrative Agent) and the
satisfaction of the other conditions in this Section 1.19(b) to the reasonable
satisfaction of the Administrative Agent, (ii) the Incremental Revolving Loan
Commitment Requirements and any other conditions precedent agreed to by the
Corporation that may be set forth in the respective Incremental Revolving Loan
Commitment Agreement shall have been satisfied, and (iii) the Corporation shall
deliver to the Administrative Agent an opinion or opinions, in form and
substance reasonably satisfactory to the Administrative Agent, from counsel to
the Credit Parties reasonably satisfactory to the Administrative Agent and dated
such date, covering such of the matters set forth in the opinions of counsel
delivered to the Administrative Agent on the Effective Date pursuant to
Section 5.02 as may be reasonably requested by the Administrative Agent, and
such other matters as the Administrative Agent may reasonably request. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Revolving Loan Commitment Agreement, and at such time
(i) the Total Revolving Loan Commitment under, and for all purposes of, this
Agreement shall be increased by the aggregate amount of such Incremental
Revolving Loan Commitments, (ii) the Total Alternate Currency Revolving Loan
Sub-Commitment under, and for all purposes of, this Agreement shall be increased
by the aggregate amount of any Incremental Alternate Currency Revolving Loan
Sub-Commitments made available under the respective Incremental Revolving Loan
Commitment Agreement, (iii) each Alternate Currency Revolving Loan
Sub-Commitment of the respective Incremental RL Lender relating to any relevant
Incremental Alternate Currency Revolving Loan Sub-Commitment made available
under the respective Incremental Revolving Loan Commitment Agreement under, and
for all purposes of, this Agreement shall be increased by the amount of such
Incremental Alternate Currency Revolving Loan Sub-Commitment, (iv) Schedule I
shall be deemed modified to reflect the revised Revolving Loan Commitments (and
related Alternate Currency Revolving Loan Sub-Commitments, if applicable) of the
affected Lenders and (v) to the extent requested by any Incremental RL Lender,
any relevant Notes will be issued at the Corporation’s expense, to such
Incremental RL Lender, to the extent needed to reflect the increases to the
Revolving Loan Commitments (and any related Alternate Currency Revolving Loan
Sub-Commitments) of such Incremental RL Lender contemplated hereby.

 

-34-



--------------------------------------------------------------------------------

(c) In connection with any provision of Incremental Revolving Loan Commitments
pursuant to this Section 1.19, the Lenders and the Borrowers hereby agree that,
notwithstanding anything to the contrary contained in this Agreement, (i) the
relevant Borrowers shall, in coordination with the Administrative Agent,
(x) repay outstanding Domestic Dollar Revolving Loans and/or Alternate Currency
Revolving Loans under certain Alternate Currency Revolving Loan Sub-Tranches
owing to certain RL Lenders, and incur additional Domestic Dollar Revolving
Loans and/or Alternate Currency Revolving Loans under certain Alternate Currency
Revolving Loan Sub-Tranches from certain other RL Lenders (including the
Incremental RL Lenders) or (y) take such other actions as may be reasonably
required by the Administrative Agent (including by requiring new Domestic Dollar
Revolving Loans or Alternate Currency Revolving Loans pursuant to a given
Alternate Currency Revolving Loan Sub-Tranche to be incurred and added to then
outstanding Borrowings of the respective such Loans, even though as a result
thereof such new Loans (to the extent required to be maintained as Euro Rate
Loans) may have a shorter Interest Period than the then outstanding Borrowings
of the respective such Loans), in each case to the extent necessary so that
(I) all of the RL Lenders effectively participate in each outstanding Borrowing
of Domestic Dollar Revolving Loans pro rata on the basis of their Domestic RL
Dollar Percentages (determined after giving effect to any increase in the Total
Revolving Loan Commitment (and any increase in the Domestic Dollar Revolving
Loan Sub-Commitments and the Alternate Currency Revolving Loan Sub-Commitments
of the Incremental RL Lenders) pursuant to this Section 1.19) and (II) all
Alternate Currency RL Lenders with a given Alternate Currency Revolving Loan
Sub-Commitment effectively participate in each outstanding Borrowing of
Alternate Currency Revolving Loans under the related Alternate Currency
Revolving Loan Sub-Tranche pro rata on the basis of their Alternate Currency RL
Percentages relating to such Alternate Currency Revolving Loan Sub-Tranche
(determined after giving effect to any increase in the Total Revolving Loan
Commitment (and any increase in the Domestic Dollar Revolving Loan
Sub-Commitments and the Alternate Currency Revolving Loan Sub-Commitments of the
Incremental RL Lenders) pursuant to this Section 1.19), (ii) the Corporation
shall pay (or cause to be paid) to the respective RL Lenders any costs of the
type referred to in Section 1.12 in connection with any repayment and/or
Borrowing required pursuant to preceding clause (i) and (iii) to the extent
Domestic Dollar Revolving Loans or Alternate Currency Revolving Loans pursuant
to a given Alternate Currency Revolving Loan Sub-Tranche are to be so incurred
or added to the then outstanding Borrowings of the respective such Loans which
are maintained as Euro Rate Loans, the Lenders that have made such Loans shall
be entitled to receive from the Borrowers such amounts, as reasonably determined
by the respective Lenders, to compensate them for funding the various Revolving
Loans during an existing Interest Period (rather than at the beginning of the
respective Interest Period, based upon rates then applicable thereto). In
coordinating the actions to be taken pursuant to this Section 1.19(c),
the Administrative Agent shall act with an eye towards minimizing (but no
express obligation to minimize) costs to the Borrowers. All determinations by
any Lender pursuant to clause (iii) of the second preceding sentence shall,
absent manifest error, be final and conclusive and binding on all parties
hereto. For avoidance of doubt, the amount of any Sub-Commitments may be
increased pursuant to Incremental Revolving Loan Commitments.

1.20 Extension of Maturity Date.

 

-35-



--------------------------------------------------------------------------------

(a) The Corporation may, by notice to the Administrative Agent (which shall
promptly notify the Lenders) not less than 45 days and not more than 90 days
prior to each of the first, second and third anniversaries of the Fourth
Amendment Effective Date (each anniversary, an “Anniversary Date”), request that
each Lender extend such Lender’s Maturity Date to the date (the “New Maturity
Date”) that is one year after the Maturity Date. Each Lender, acting in its sole
discretion, shall, by written notice to the Administrative Agent given no later
than the date (the “Consent Date”) that is 20 days prior to the relevant
Anniversary Date (provided that, if such date is not a Business Day, the Consent
Date shall be the next succeeding Business Day), advise the Administrative Agent
as to:

(i) whether or not such Lender agrees to such extension of its Maturity Date
(each Lender so agreeing to such extension being an “Extending Lender”); and

(ii) only if such Lender is an Extending Lender, whether or not such Lender also
irrevocably offers to increase the amount of its Commitment(s) (each Lender so
offering to increase its Commitment(s) being an “Increasing Lender” as well as
an Extending Lender) and, if so, the amount of the additional Revolving
Commitment and Sub-Commitment such Lender so irrevocably offers to assume
hereunder (such Lender’s “Proposed Additional Commitment”).

(b) Each Lender that determines not to extend its Maturity Date (a
“Non-Extending Lender”) shall notify the Administrative Agent (which shall
notify the Lenders) of such fact promptly after such determination but in any
event no later than the Consent Date, and any Lender that does not advise the
Administrative Agent in writing on or before the Consent Date shall be deemed to
be a Non-Extending Lender and (without limiting the Corporation’s rights under
this Section 1.20) shall have no liability to the Corporation in connection
therewith. The election of any Lender to agree to such extension shall not
obligate any other Lender to so agree. The Administrative Agent shall notify the
Corporation of each Lender’s determination under this Section 1.20(a) no later
than the date 15 days prior to the relevant Anniversary Date (or, if such date
is not a Business Day, on the next preceding Business Day).

(c) (i) If all of the Lenders are Extending Lenders, then, effective as of the
Consent Date, the Maturity Date of each Lender shall be extended to the New
Maturity Date, and the respective Commitments of the Lenders will not be subject
to change at such Consent Date pursuant to this Section 1.20; provided that any
extension of the Maturity Date pursuant to this Section 1.20 shall only occur if
no Event of Default or Specified Default is existing on the Consent Date and all
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects (or, as to any such
representation or warranty that is qualified by materiality, “Material Adverse
Effect” or a similar materiality qualifier, in all respects) with the same
effect as though such representations and warranties had been made on the
Consent Date (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects (or, as to any such representation or
warranty that is qualified by materiality, “Material Adverse Effect” or a
similar materiality qualifier, in all respects) only as of such specified date).

 

-36-



--------------------------------------------------------------------------------

(ii) If and only if the sum of (x) the aggregate amount of the Revolving Loan
Commitments of the Extending Lenders plus (y) the aggregate amount of the
Proposed Additional Commitments of the Increasing Lenders (such sum, the
“Extending Commitments”) shall be equal to at least 50% of the then current
amount of Total Revolving Loan Commitments, then:

(A) effective as of the Consent Date, the Maturity Date of each Extending Lender
shall be extended to the New Maturity Date;

(B) the Corporation shall (so long as no Event of Default or Specified Default
shall have occurred and be continuing) have the right, but not the obligation,
to take either of the following actions with respect to each Non-Extending
Lender during the period commencing on the Consent Date and ending on the
immediately succeeding Anniversary Date:

 

  (X) the Corporation may elect by notice to the Administrative Agent and such
Non-Extending Lender that the Maturity Date of such Non-Extending Lender be
changed to a date (which date shall be specified in such notice) on or prior to
such immediately succeeding Anniversary Date and in any event prior to the
Maturity Date of such Non-Extending Lender (and, upon the giving of such notice,
the Maturity Date of such Non-Extending Lender shall be so changed); or

 

  (Y) the Corporation may replace such Non-Extending Lender as a party to this
Agreement in accordance with Section 1.14 and shall replace the Commitments of
such Non-Extending Lenders with the Proposed Additional Commitments on a ratable
basis in a manner and pursuant to procedures acceptable to the Administrative
Agent and the Corporation; and

(C) the Administrative Agent shall notify the Issuing Banks and the Swingline
Lenders and the Lenders whose Maturity Dates are the New Maturity Date of the
New Maturity Date and each Issuing Bank and each Swingline Lender shall
determine whether or not, acting in its sole discretion, it shall elect to
extend its Maturity Date to the New Maturity Date and shall so notify the
Administrative Agent, at which time such Issuing Bank’s obligation to issue
Letters of Credit pursuant to Section 2.01 shall be extended to the date that is
10 days prior to the New Maturity Date (and 30 days prior to the New Maturity
Date in the case of Trade Letters of Credit) and the Swingline Expiry Date shall
be extended to the date that is 10 Business Days prior to the New Maturity Date.

(iii) If neither of the conditions specified in clause (i) or clause (ii) of
this Section 1.20(c) is satisfied, then neither the Maturity Date nor the
Commitment(s) of any Lender will change pursuant to this Section 1.20 on such
Consent Date, and the Corporation will not have the right to take any of the
actions specified in Section 1.20(c)(ii)(B).

 

-37-



--------------------------------------------------------------------------------

1.21 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply:

(a) if any Swingline Exposure or any L/C Exposure exists under a tranche of
Sub-Commitments at the time such Lender becomes a Defaulting Lender and such
Lender has a Commitment or Exposure under such tranche then:

(i) all or any part of such Swingline Exposure or L/C Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
Non-Defaulting Lenders under such tranche in accordance with their respective
Domestic RL Dollar Percentages or relevant Alternate Currency RL Percentages, as
applicable, but only to the extent the sum of all Non-Defaulting Lenders’
Revolving Credit Exposures under such tranche plus such Defaulting Lender’s
Swingline Exposure and L/C Exposure under such tranche does not exceed the total
of all Non-Defaulting Lenders’ Sub-Commitments under such tranche;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent, first, prepay such Swingline Exposure and,
second, enter into Back-Stop Arrangements for so long as any Letter of Credit
and/or Swingline Loan under such tranche is outstanding;

(iii) if the L/C Exposure of the Non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 3.01(b) shall be adjusted in accordance with such Non-Defaulting
Lenders’ relevant Domestic Dollar RL Percentages and Alternate Currency RL
Percentages, as applicable; and

(iv) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all fees payable to the Lenders pursuant to Section 3.01(a)
that otherwise would have been payable to such Defaulting Lender (as if it were
not a Defaulting Lender and solely with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such L/C Exposure) and the
fees payable under Section 3.01(b) with respect to such Defaulting Lender’s L/C
Exposure shall be payable to the applicable Issuing Bank which has issued the
applicable Letter of Credit until and to the extent that such L/C Exposure is
reallocated and/or cash collateralized.

(b) In the event that the Administrative Agent, the Corporation, each Swingline
Lender and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
participations of the Lenders in Swingline Loans and Letters of Credit shall be
readjusted to reflect the inclusion of such Lender’s Revolving Loan Commitment
or Sub-Commitment, as applicable, and on such date such Lender shall purchase at
par such of the Loans of the other Lenders (other

 

-38-



--------------------------------------------------------------------------------

than Competitive Bid Loans and Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its relevant Domestic Dollar RL Percentage and/or Alternate
Currency RL Percentage, as applicable.

SECTION 2. Letters of Credit

2.01 Letters of Credit. (a) Subject to and upon the terms and conditions set
forth herein, any Domestic Dollar Revolving Loan Borrower (in the case of any
Domestic Dollar Letter of Credit) and any Alternate Currency Revolving Loan
Borrower (in the case of any Alternate Currency Letter of Credit) may request
that the applicable Issuing Bank for the requested Letter of Credit (as provided
in the definition of “Issuing Bank”) issue, at any time and from time to time on
and after the Effective Date and prior to the tenth Business Day prior to the
Maturity Date (or the 30th day prior to the Maturity Date in the case of Trade
Letters of Credit), for the account of such Account Party and for the benefit of
(x) any holder (or any trustee, agent or other similar representative for any
such holders) of L/C Supportable Obligations of such Account Party or any of its
Subsidiaries, an irrevocable sight standby letter of credit, in a form
customarily used by such Issuing Bank or in such other form as has been approved
by such Issuing Bank (each such standby letter of credit, a “Standby Letter of
Credit”) in support of such L/C Supportable Obligations and (y) sellers of
goods, materials and services used in the ordinary course of business of such
Account Party or any of its Subsidiaries an irrevocable sight commercial letter
of credit in a form customarily used by such Issuing Bank or in such other form
as has been approved by such Issuing Bank (each such commercial letter of
credit, a “Trade Letter of Credit,” and each Trade Letter of Credit and each
Standby Letter of Credit, a “Letter of Credit”) in support of commercial
transactions of the Corporation and its Subsidiaries. Each Letter of Credit
shall constitute either (x) a Domestic Dollar Letter of Credit, in which case
such Letter of Credit shall be denominated in Dollars and shall be issued for
the account of a Domestic Dollar Revolving Loan Borrower or (y) an Alternate
Currency Letter of Credit, in which case such Letter of Credit shall be
denominated in an Alternate Currency and shall be issued for the account of an
Alternate Currency Revolving Loan Borrower. For the avoidance of doubt, no
Issuing Bank will be required to issue a Letter of Credit denominated in a given
Alternate Currency under a given Alternate Currency Revolving Loan
Sub-Commitment unless such Issuing Bank (or its affiliate) has a Commitment
under such Alternate Currency Revolving Loan Sub-Commitment.

(b) Each Issuing Bank hereby agrees that it will (subject to the terms and
conditions contained herein), at any time and from time to time on and after the
Effective Date and prior to the tenth Business Day prior to the Maturity Date
(or the 30th day prior to the Maturity Date in the case of Trade Letters of
Credit), following its receipt of the respective Letter of Credit Request, issue
for the account of the respective Account Party, subject to the terms and
conditions of this Agreement, one or more Letters of Credit (x) in the case of
Standby Letters of Credit, in support of such L/C Supportable Obligations of
such Account Party or any of its Subsidiaries as are permitted to remain
outstanding without giving rise to a Specified Default or an Event of Default
and (y) in the case of Trade Letters of Credit, in support of purchases of goods
or materials used in the ordinary course of business of such Account Party or
any of its Subsidiaries as referenced in Section 2.01(a), provided that the
respective Issuing Bank shall be under no obligation to issue any Letter of
Credit of the types described above if at the time of such issuance:

 

-39-



--------------------------------------------------------------------------------

(i) any order, judgment or decree of any governmental authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit or any requirement of law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction or
reserve or capital requirement (for which such Issuing Bank is not otherwise
compensated) not in effect on the date hereof, or any unreimbursed loss, cost or
expense which was not applicable, in effect or known to such Issuing Bank as of
the date hereof and which such Issuing Bank reasonably and in good faith deems
material to it; or

(ii) such Issuing Bank shall have received a Stop Issue Notice from the
Administrative Agent prior to the issuance of such Letter of Credit.

(c) Schedule 2.01(c) hereto contains a description of all letters of credit
issued pursuant to the Existing Credit Agreement and outstanding on the
Effective Date (and setting forth, with respect to each such letter of credit,
(i) the name of the issuing lender, (ii) the letter of credit number, (iii) the
name(s) of the account party or account parties, (iv) the stated amount (which
shall be in Dollars), (v) the name of the beneficiary, (vi) the expiry date and
(vii) whether such letter of credit constitutes a standby letter of credit or a
trade letter of credit). Each such letter of credit, including any extension or
renewal thereof (each, as amended from time to time in accordance with the terms
thereof and hereof, an “Existing Letter of Credit”) shall constitute a “Letter
of Credit”, a “Domestic Dollar Letter of Credit” and a “Standby Letter of
Credit” or a “Trade Letter of Credit”, as the case may be, for all purposes of
this Agreement, issued, for purposes of Section 2.05(a), on the Effective Date.
Any Lender hereunder which has issued an Existing Letter of Credit shall
constitute an “Issuing Bank” for all purposes of this Agreement.

2.02 Maximum Letter of Credit Outstandings; Final Maturities; etc. (a)
Notwithstanding anything to the contrary contained in this Agreement,
(i) no Letter of Credit shall be issued the Stated Amount of which, when added
to the Letter of Credit Outstandings at such time, would exceed
$350,000,000250,000,000, (ii) no Alternate Currency Letter of Credit shall be
issued if, after giving effect thereto, the Aggregate Alternate Currency Credit
Exposure would exceed $500,000,000 at such time, (iii) no Letter of Credit shall
be issued if, after giving effect thereto, (x) the Individual Revolving Credit
Exposure of any Lender would exceed its Revolving Loan Commitment as then in
effect or (y) the Aggregate Revolving Credit Exposure would exceed the Total
Revolving Loan Commitment as then in effect, (iv) no Issuing Bank shall (without
its consent) have an obligation to issue a Letter of Credit if (x) the Stated
Amount thereof, when added to the Letter of Credit Outstandings at such time in
respect of Letters of Credit issued by such Issuing Bank, would exceed such
Issuing Bank’s Letter of Credit Sublimit or (y) in the case of an Issuing Bank
which is (or whose affiliate is) a Swingline Lender, after giving effect
thereto, the Individual Swingline Lender Revolving Credit Exposure of such
Issuing Bank would exceed the Revolving Credit Commitment of such Lender (or of
its affiliate), (v) no Alternate Currency Letter of Credit denominated in a
given Alternate Currency and issued under a given Alternate Currency Revolving
Loan Sub-Tranche shall be issued if, after giving effect thereto, the Individual
Alternate Currency Revolving Loan Sub-Commitment Credit Exposure of any
Alternate Currency RL Lender with an Alternate Currency Revolving

 

-40-



--------------------------------------------------------------------------------

Loan Sub-Commitment relating to such Alternate Currency Revolving Loan
Sub-Tranche would exceed such Alternate Currency Revolving Loan Sub-Commitment
of such Alternate Currency RL Lender at such time, (vvi) each Letter of Credit
shall by its terms terminate (A) in the case of Standby Letters of Credit, on or
before the earlier of (x) the date which occurs 12 months after the date of the
issuance thereof (although any such Standby Letter of Credit may be extendible
for successive periods of up to 12 months, but not beyond the fifth Business Day
prior to the Maturity Date, on terms acceptable to the Issuing Bank thereof) and
(y) the fifth Business Day prior to the Maturity Date and (B) in the case of
Trade Letters of Credit, on or before the earlier of (x) the date which occurs
180 days after the date of issuance thereof and (y) 30 days prior to the
Maturity Date; provided that an Issuing Bank may issue a Letter of Credit with a
termination date after the Maturity Date if at the time of issuance the Account
Party provides cash collateral to the Issuing Bank in an amount and on terms
satisfactory to the Issuing Bank (and each RL Lender’s participation in such
Letter of Credit shall terminate on the Maturity Date of such RL Lender except
in respect of drawings made under such Letter of Credit on or prior to such
Maturity Date), and (vii) the Stated Amount of each Standby Letter of Credit
shall be no less than $1,000,000 (or, in the case of a Non-Dollar Alternate
Currency Letter of Credit, the Dollar Equivalent thereof), or such lesser amount
as is acceptable to the respective Issuing Bank and the Stated Amount of each
Trade Letter of Credit shall be no less than $100,000 (or, in the case of a
Non-Dollar Alternate Currency Letter of Credit, the Dollar Equivalent thereof),
or such lesser amount as is acceptable to the respective Issuing Bank

(b) Notwithstanding the foregoing, if any Lender has become a Defaulting Lender,
an Issuing Bank shall not be required to issue, renew, extend or amend any
Letter of Credit requested to be issued, renewed, extended or amended by it
unless it is satisfied that the applicable Defaulting Lender’s participation in
the outstanding Letters of Credit will be 100% covered by the Non-Defaulting
Lenders as a result of a re-allocation pursuant to Section 1.21 (and
participating interests in newly issued Letters of Credit shall be allocated in
a manner consistent with Section 1.21) or such Issuing Bank has entered into
arrangements satisfactory to it and the Corporation to eliminate such Issuing
Bank’s risk with respect each Defaulting Lender’s participation in Letters of
Credit issued by such Issuing Bank (which arrangements are hereby consented to
by the Lenders), including by cash collateralizing each Defaulting Lender’s RL
Percentage of the Letter of Credit Outstandings with respect to such Letters of
Credit (such arrangements, the “Letter of Credit Back-Stop Arrangements”).

2.03 Letter of Credit Requests; Notices of Issuance. (a) Whenever an Account
Party desires that a Letter of Credit be issued for its account, such Account
Party shall give the Administrative Agent and the respective Issuing Bank
written notice thereof prior to 1:00 P.M. (New York time) at least five Business
Days’ (or such shorter period as is acceptable to the respective Issuing Bank)
prior to the proposed date of issuance (which shall be a Business Day). Each
notice shall be in the form of Exhibit D (each, a “Letter of Credit Request”).

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the respective Account Party that (i) such Letter
of Credit may be issued in accordance with, and will not violate the
requirements of, Section 2.02 and (ii) all of the applicable conditions set
forth in Sections 5 and 6 shall be met at the time of such issuance. Unless the
respective Issuing Bank has received notice from the Administrative Agent,
whether on its own initiative or at the direction of the Required Lenders,
before it issues a Letter of Credit

 

-41-



--------------------------------------------------------------------------------

that one or more of the conditions specified in Section 5 are not satisfied on
the Effective Date or Section 6 are not then satisfied, or that the issuance of
such Letter of Credit would violate Section 2.02 (any such notice, a “Stop Issue
Notice”), then such Issuing Bank may issue the requested Letter of Credit for
the account of the respective Account Party in accordance with such Issuing
Bank’s usual and customary practices. Upon the issuance of or amendment to any
Standby Letter of Credit, the respective Issuing Bank shall promptly notify the
Administrative Agent and the respective Account Party, in writing, of such
issuance or amendment, and such notification shall be accompanied by a copy of
the issued Standby Letter of Credit or amendment thereto. Upon receipt of such
notice, the Administrative Agent shall notify the RL Lenders, in writing, of
such issuance or amendment, as the case may be, and if so requested by any RL
Lender, the Administrative Agent shall provide such RL Lender with a copy of the
Standby Letter of Credit so issued or such amendment, as the case may be. For
Trade Letters of Credit issued by an Issuing Bank (other than the Administrative
Agent), such Issuing Bank will send to the Administrative Agent by facsimile
transmission, promptly on the first Business Day of each week, the daily
aggregate Stated Amount of Trade Letters of Credit issued by such Issuing Bank
and outstanding during the preceding week. The Administrative Agent shall
deliver to each RL Lender, after each calendar month end and upon each payment
of the Letter of Credit Fee, a report setting forth for the relevant period the
daily aggregate Stated Amount of all outstanding Trade Letters of Credit during
such period.

(c) On a monthly and quarterly basis, each Issuing Bank shall, following the
request of the Corporation, deliver as a courtesy to the Corporation a report
(printed on the letterhead of such Issuing Bank and transmitted in a
non-modifiable format, such as .pdf or facsimile) reflecting all outstanding
Letters of Credit issued by such Issuing Bank as of the last day of the
applicable fiscal month or fiscal quarter, as the case may be; provided no
Issuing Bank shall have any liability to the Corporation or any of its
Subsidiaries for failure to deliver such report in accordance with this
Section 2.03(c).

2.04 Letter of Credit Participations. (a) Immediately upon the issuance by the
respective Issuing Bank of any Letter of Credit, such Issuing Bank shall be
deemed to have sold and transferred to (i) in the case of a Domestic Dollar
Letter of Credit, each RL Lender (other than such Issuing Bank) and (ii) in the
case of an Alternate Currency Letter of Credit, each Alternate Currency RL
Lender (other than such Issuing Bank) with an Alternate Currency Revolving Loan
Sub-Commitment relating to the respective Alternate Currency Revolving Loan
Sub-Tranche under which such Alternate Currency Letter of Credit was issued
(each such Lender with respect to any Letter of Credit, in its capacity under
this Section 2.04, a “Participant”), and each such Participant shall be deemed
irrevocably and unconditionally to have purchased and received from such Issuing
Bank, without recourse or warranty, an undivided interest and participation, in
a percentage equal to (x) in the case of a Domestic Dollar Letter of Credit,
such Participant’s Domestic RL Dollar Percentage or (y) in the case of an
Alternate Currency Letter of Credit, such Participant’s relevant Alternate
Currency RL Percentage, in such Domestic Dollar Letter of Credit or Alternate
Currency Letter of Credit, as the case may be, each drawing or payment made
thereunder and the obligations of the respective Account Party under this
Agreement with respect thereto, and any guaranty pertaining thereto (although
Letter of Credit Fees shall be paid directly to the Administrative Agent for the
account of the RL Lenders or the relevant Alternate Currency RL Lenders as
provided in Section 3.01(b) and the Participants shall have no right to receive
any portion of any Facing Fees with respect to

 

-42-



--------------------------------------------------------------------------------

any such Letters of Credit); provided that, upon the occurrence of a Sharing
Event, the participations described above shall be automatically adjusted so
that each RL Lender shall have a participation in all then outstanding Letters
of Credit (whether a Domestic Dollar Letter of Credit or an Alternate Currency
Letter of Credit), and related obligations as described above, in a percentage
equal to its RL Percentage (which adjustments shall occur concurrently with the
adjustments described in Section 1.17). Upon any change in the Revolving Loan
Commitments, Domestic Dollar Revolving Loan Sub-Commitments, Alternate Currency
Revolving Loan Sub-Commitments, Domestic RL Dollar Percentages or relevant
Alternate Currency RL Percentages of the RL Lenders pursuant to this Agreement
(or in the circumstances provided in the proviso to the immediately preceding
sentence, the RL Percentages of the RL Lenders pursuant to this Agreement), it
is hereby agreed that, with respect to all outstanding Letters of Credit and
Unpaid Drawings, there shall be an automatic adjustment to the participations
pursuant to this Section 2.04 to reflect the new Domestic RL Dollar Percentages
or relevant Alternate Currency RL Percentages or, in the circumstances described
in the proviso to the immediately preceding sentence, the RL Percentages of the
various RL Lenders.

(b) In determining whether to pay under any Letter of Credit, the respective
Issuing Bank shall have no obligation relative to the Participants or any other
Lenders other than to confirm that any documents required to be delivered under
such Letter of Credit appear to have been delivered and that they appear to
substantially comply on their face with the requirements of such Letter of
Credit. Any action taken or omitted to be taken by any Issuing Bank under or in
connection with any Letter of Credit if taken or omitted in the absence of gross
negligence or willful misconduct (as finally determined by a court of competent
jurisdiction), shall not create for such Issuing Bank any resulting liability to
any Account Party, any other Credit Party, any Lender or any other Person.

(c) If any Issuing Bank makes any payment under any Letter of Credit and the
respective Account Party shall not have reimbursed such amount in full to such
Issuing Bank pursuant to Section 2.05(a), such Issuing Bank shall promptly
notify the Administrative Agent, and the Administrative Agent shall promptly
notify each Participant of such failure, and each Participant shall promptly and
unconditionally pay to the Administrative Agent for the benefit of such Issuing
Bank the amount of such Participant’s Domestic RL Dollar Percentage (in the case
of a Domestic Dollar Letter of Credit) or relevant Alternate Currency RL
Percentage (in the case of an Alternate Currency Letter of Credit) (or, after
the occurrence of a Sharing Event, its RL Percentage) of such unreimbursed
payment in Dollars (or, in the case of an Alternate Currency Letter of Credit,
at any time prior to the occurrence of a Sharing Event, the Alternate Currency
in which such Alternate Currency Letter of Credit is denominated) and in same
day funds. If the Administrative Agent so notifies, prior to 11:00 A.M. (New
York time) on any Business Day, any Participant required to fund a payment under
a Letter of Credit, such Participant shall make available to the Administrative
Agent for the benefit of such Issuing Bank, in Dollars (or, in the case of an
Alternate Currency Letter of Credit, at any time prior to the occurrence of a
Sharing Event, the Alternate Currency in which such Alternate Currency Letter of
Credit is denominated), such Participant’s Domestic RL Dollar Percentage (in the
case of a Domestic Dollar Letter of Credit) or relevant Alternate Currency RL
Percentage (in the case of an Alternate Currency Letter of Credit) (or, after
the occurrence of a Sharing Event, its RL Percentage) of the amount of such
payment on such Business Day in same day funds. If and to the extent such
Participant shall not have so made its Domestic RL Dollar Percentage (in the
case

 

-43-



--------------------------------------------------------------------------------

of a Domestic Dollar Letter of Credit) or Alternate Currency RL Percentage (in
the case of an Alternate Currency Letter of Credit) (or, after the occurrence of
a Sharing Event, its RL Percentage) of the amount of such payment available to
the Administrative Agent for the benefit of such Issuing Bank, such Participant
agrees to pay to the Administrative Agent for the benefit of such Issuing Bank,
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Administrative Agent
for the benefit of such Issuing Bank at (x) in the case of Dollar Letters of
Credit and, after the occurrence of a Sharing Event, other amounts owing in
Dollars, the overnight Federal Funds Rate for the first three days and at the
interest rate applicable to Dollar Revolving Loans maintained as Base Rate Loans
hereunder for each day thereafter and (y) in the case of Non-Dollar Alternate
Currency Letters of Credit denominated in a given Non-Dollar Alternate Currency
at any time prior to the occurrence of a Sharing Event, the relevant Euro Rate
(as determined on the basis provided in the proviso appearing in the definition
of the relevant Euro Rate) or relevant Alternate Currency Non-LIBOR Rate, as
applicable, for the first three days and the interest rate applicable to
Non-Dollar Alternate Currency Revolving Loans denominated in such Non-Dollar
Alternate Currency for each day thereafter). The failure of any Participant to
make available to such Issuing Bank its Domestic RL Dollar Percentage (in the
case of a Domestic Dollar Letter of Credit) or relevant Alternate Currency RL
Percentage (in the case of an Alternate Currency Letter of Credit) (or, after
the occurrence of a Sharing Event, its RL Percentage) of any payment under any
Letter of Credit shall not relieve any other Participant of its obligation
hereunder to make available to such Issuing Bank its Domestic RL Dollar
Percentage (in the case of a Domestic Dollar Letter of Credit) or relevant
Alternate Currency RL Percentage (in the case of an Alternate Currency Letter of
Credit) (or, after the occurrence of a Sharing Event, its RL Percentage) of any
unreimbursed payment with respect to a Letter of Credit on the date required, as
specified above, but no Participant shall be responsible for the failure of any
other Participant to make available to the Administrative Agent for the benefit
of such Issuing Bank such other Participant’s Domestic RL Dollar Percentage or
relevant Alternate Currency RL Percentage (or, after the occurrence of a Sharing
Event, its RL Percentage), as applicable, of any such payment.

(d) Whenever any Issuing Bank receives a payment of a reimbursement obligation
as to which it has received any payments from the Participants pursuant to
clause (c) above, such Issuing Bank shall pay to the Administrative Agent for
the benefit of each Participant which has paid its Domestic RL Dollar Percentage
(in the case of a Domestic Dollar Letter of Credit) or relevant Alternate
Currency RL Percentage (in the case of an Alternate Currency Letter of Credit)
(or, after the occurrence of a Sharing Event, its RL Percentage) thereof, in
Dollars (or, in the case of a Non-Dollar Alternate Currency Letter of Credit, at
any time prior to the occurrence of a Sharing Event, the Non-Dollar Alternate
Currency in which such Non-Dollar Alternate Currency Letter of Credit is
denominated) and in same day funds, an amount equal to such Participant’s share
(based upon the proportionate aggregate amount originally funded by such
Participant to the aggregate amount funded by all Participants) of the principal
amount of such reimbursement obligation and interest thereon accruing after the
purchase of the respective participations. The payment required to be made by
the respective Issuing Bank to the Administrative Agent pursuant to the
preceding sentence shall be made on the day the respective payment of a
reimbursement is received by such Issuing Bank (if payment was actually received
by such Issuing Bank prior to 12:00 Noon (local time in the city in which such
payments are to be made)).

 

-44-



--------------------------------------------------------------------------------

(e) The obligations of the Participants to make payments to the Administrative
Agent for the benefit of each Issuing Bank with respect to Letters of Credit
issued by it shall be irrevocable and not subject to any qualification,
exception, offset, abatement or reduction whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, setoff, defense or other right which any Credit
Party or any of its Subsidiaries or Affiliates may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), any Agent, any
Issuing Bank, any Participant, or any other Person, whether in connection with
this Agreement, any Letter of Credit, the transactions contemplated herein or
any unrelated transactions (including any underlying transaction between any
Credit Party or any Subsidiary or Affiliate of any Credit Party and the
beneficiary named in any such Letter of Credit);

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any guaranty for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default or reduction or
termination of the Commitments.

2.05 Agreement to Repay Letter of Credit Drawings. (a) Each Account Party hereby
agrees to reimburse the respective Issuing Bank, by making payment in Dollars
(or, in the case of a reimbursement under a Non-Dollar Alternate Currency Letter
of Credit, at any time prior to the occurrence of a Sharing Event, the
Non-Dollar Alternate Currency in which such Non-Dollar Alternate Currency Letter
of Credit is denominated) and in immediately available funds directly to the
Administrative Agent at the Payment Office for the benefit of such Issuing Bank,
for any payment or disbursement (in the case of any such payment or disbursement
under any Alternate Currency Letter of Credit which is unpaid on the date of the
occurrence of a Sharing Event, or which payments or disbursements are made
thereafter, taking the Dollar Equivalent of the amount of the respective payment
or disbursement made in the respective Non-Dollar Alternate Currency in which
such Non-Dollar Alternate Currency Letter of Credit is denominated as such
Dollar Equivalent is determined on the first date upon which the respective
Sharing Event occurs or, if later, the date upon which the respective payment or
disbursement is made) made by such Issuing Bank under any Letter of Credit
issued by it for the account of the respective Account Party (with each such
amount so paid, until reimbursed, an “Unpaid Drawing”), not later than two
Business Days after the Administrative Agent or such Issuing Bank notifies the
respective Account Party of such payment or disbursement, with interest on the
amount so paid or disbursed by such Issuing Bank, to the extent not reimbursed
prior to

 

-45-



--------------------------------------------------------------------------------

2:00 P.M. (New York time), on the date of such payment or disbursement, from and
including the date paid or disbursed to but excluding the date such Issuing Bank
is reimbursed by the respective Account Party therefor at a rate per annum which
shall be (x) in the case of Dollar Letters of Credit and other amounts owing in
Dollars after the occurrence of a Sharing Event, the Base Rate in effect from
time to time plus the Applicable Margin for Dollar Revolving Loans maintained as
Base Rate Loans as in effect from time to time and (y) in the case of Non-Dollar
Alternate Currency Letters of Credit denominated in a given Non-Dollar Alternate
Currency for periods occurring prior to the occurrence of a Sharing Event, the
relevant Euro Rate (as determined on the basis provided in the proviso appearing
in the definition of the relevant Euro Rate and for an Interest Period of one
month) or relevant Alternate Currency Non-LIBOR Rate, as applicable, in effect
from time to time plus the Applicable Margin for Non-Dollar Alternate Currency
Revolving Loans as in effect from time to time plus any Mandatory Costs,
provided, however, to the extent such amounts are not reimbursed prior to 12:00
Noon (New York time) on the third Business Day following the receipt of notice
by the respective Account Party from the Administrative Agent or the respective
Issuing Bank of such payment or disbursement or upon the occurrence of a Default
or an Event of Default, in each case, under Section 10.05, upon the request of
such Issuing Bank, interest shall thereafter accrue on the amounts so paid or
disbursed by such Issuing Bank (and until reimbursed by the respective Account
Party) at a rate per annum which shall be (x) in the case of Dollar Letters of
Credit and other amounts owing in Dollars after the occurrence of a Sharing
Event, the Base Rate in effect from time to time plus the Applicable Margin for
Dollar Revolving Loans maintained as Base Rate Loans as in effect from time to
time plus 2% and (y) in the case of Non-Dollar Alternate Currency Letters of
Credit denominated in a given Non-Dollar Alternate Currency for periods
occurring prior to the occurrence of a Sharing Event, the relevant Euro Rate (as
determined on the basis provided in the proviso appearing in the definition of
the relevant Euro Rate and for an Interest Period of one month) or relevant
Alternate Currency Non-LIBOR Rate, as applicable, in effect from time to time
plus the Applicable Margin for Non-Dollar Alternate Currency Revolving Loans as
in effect from time to time plus any Mandatory Costs plus 2%, in each such case,
with interest to be payable on demand, provided further, that it is understood
and agreed that the notice referred to above in this clause (a) and in the
immediately preceding proviso shall not be required to be given if a Default or
an Event of Default, in each case, under Section 10.05 shall have occurred and
be continuing (in which case the Unpaid Drawings shall be due and payable
immediately without presentment, demand, protest or notice of any kind (all of
which are hereby waived by each Account Party) and shall bear interest at the
rate provided in the foregoing proviso). The respective Issuing Bank shall give
the respective Account Party and the Administrative Agent (if not the Issuing
Bank under the respective Letter of Credit) prompt written notice of each
Drawing under any Letter of Credit, provided that the failure to give any such
notice shall in no way affect, impair or diminish the respective, Account
Party’s obligations hereunder.

(b) The obligations of each Account Party under this Section 2.05 to reimburse
the respective Issuing Bank with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute, unconditional and irrevocable and
shall be performed strictly in accordance with the terms of this Agreement under
any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by an Issuing Bank under a Letter of Credit

 

-46-



--------------------------------------------------------------------------------

against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, (iv) any dispute among the Borrowers and any
beneficiary of a Letter of Credit or any other Person to which a Letter of
Credit may be transferred or any claims whatsoever of the Borrowers against any
beneficiary of a Letter of Credit or any such transferee, or (v) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, any Account Party’s
obligations hereunder. Neither the Administrative Agent, the Lenders nor any
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the relevant Issuing Bank; provided that the
foregoing shall not be construed to excuse any Issuing Bank from liability to
the Borrowers to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrowers and the Issuing Banks against each other (it
being understood that any such claims made by Lender Parties against any of the
Issuing Banks or any other Lender Parties are not so waived), in each case, to
the extent permitted by applicable law) suffered by any such Account Party that
are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the relevant Issuing
Bank (as finally determined by a court of competent jurisdiction), such Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, each
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

2.06 Increased Costs. If at any time after the Effective Date, the introduction
of or any change in any applicable law, rule, regulation, order, guideline or
request or in the interpretation or administration thereof by any governmental
authority charged with the interpretation or administration thereof, or
compliance by any Issuing Bank or any Participant with any request or directive
by any such authority (whether or not having the force of law), shall either
(i) impose, modify or make applicable any reserve, deposit, capital adequacy or
similar requirement against letters of credit issued by any Issuing Bank or
participated in by any Participant, or (ii) impose on any Issuing Bank or any
Participant any other conditions relating, directly or indirectly, to this
Agreement; and the result of any of the foregoing is to increase the cost to any
Issuing Bank or any Participant of issuing, maintaining or participating in any
Letter of Credit, or reduce the amount of any sum received or receivable by any
Issuing Bank or any Participant hereunder or reduce the rate of return on its
capital with respect to Letters of Credit (other than, in respect of payments to
be made to any Lender, any such increased costs resulting from taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect

 

-47-



--------------------------------------------------------------------------------

thereto and other than income, profits, capital, net worth, franchise, doing
business and branch profits Taxes, in each case, as to which Section 4.04 shall
govern), then, to the extent such change has or would have the effect of
reducing the rate of return on such Issuing Bank’s or Participant’s capital or
on the capital of such Issuing Bank’s or Participant’s holding company, if any,
as a consequence of this Agreement or the Letters of Credit issued by such
Issuing Bank or participated in by such Participant, to a level below that which
such Issuing Bank or Participant or such Issuing Bank’s or Participant’s holding
company could have achieved but for such change (taking into consideration such
Issuing Bank’s or Participant’s policies and the policies of such Issuing Bank’s
or Participant’s holding company with respect to capital adequacy and
liquidity), upon written demand to the respective Account Party by such Issuing
Bank or any Participant (a copy of which demand shall be sent by such Issuing
Bank or such Participant to the Administrative Agent), the respective Account
Party shall pay to such Issuing Bank or such Participant such additional amount
or amounts as will compensate such Lender for such increased cost or reduction
in the amount receivable or reduction on the rate of return on its capital. Any
Issuing Bank or any Participant, upon determining that any additional amounts
will be payable pursuant to this Section 2.06, will give prompt written notice
thereof to the respective Account Party, which notice shall include a
certificate submitted to the respective Account Party by such Issuing Bank or
such Participant (a copy of which certificate shall be sent by such Issuing Bank
or such Participant to the Administrative Agent), setting forth in reasonable
detail the basis for the calculation of such additional amount or amounts
necessary to compensate such Issuing Bank or such Participant. The certificate
required to be delivered pursuant to this Section 2.06 shall, absent manifest
error, be final and conclusive and binding on the respective Account Party.

SECTION 3. Fees; Reductions of Commitment

3.01 Fees. (a) The Corporation agrees to pay to the Administrative Agent in
Dollars for distribution to each Non-Defaulting Lender with a Revolving Loan
Commitment a facility fee (the “Facility Fee”) for the period from and including
the Effective Date to but excluding the date on which the Obligations have been
paid in full and the Total Revolving Loan Commitment shall have been terminated,
computed at a rate per annum equal to the Applicable Margin (as in effect from
time to time) on the daily Revolving Loan Commitment (or following termination
of such Revolving Loan Commitment, any such Lender’s portion of the Aggregate
Revolving Credit Exposure) of such Lender. Accrued Facility Fees shall be due
and payable in arrears on each Quarterly Payment Date and on the Maturity Date
or such earlier date upon which the Total Revolving Loan Commitment is
terminated and on demand following the date upon which the Total Revolving Loan
Commitment is terminated.

(b)(x) Each Account Party agrees to pay to the Administrative Agent for
distribution to each Non-Defaulting Lender (based on its Domestic RL Dollar
Percentage or, for periods from and after the occurrence of a Sharing Event, its
RL Percentages) in Dollars, a fee in respect of each Domestic Dollar Letter of
Credit issued for the account of such Account Party hereunder and (y) each
Account Party agrees to pay to the Administrative Agent for distribution to each
Non-Defaulting Lender with an Alternate Currency Revolving Loan Sub-Commitment
under a given Alternate Currency Revolving Loan Sub-Tranche (or, after a Sharing
Event has occurred, each Non-Defaulting Lender) (based on its relevant Alternate
Currency RL Percentage or, for periods from and after the occurrence of a
Sharing Event, its RL Percentage) in Dollars

 

-48-



--------------------------------------------------------------------------------

(or, in the case of Non-Dollar Alternate Currency Letters of Credit denominated
in a given Non-Dollar Alternate Currency, for periods prior to the occurrence of
a Sharing Event, in the respective Non-Dollar Alternate Currency), a fee in
respect of each Alternate Currency Letter of Credit issued under such Alternate
Currency Revolving Loan Sub-Tranche for the account of such Account Party (with
all fees payable as described in this clause (b) being herein referred to as
“Letter of Credit Fees”), in each case, for the period from and including the
date of issuance of the respective Letter of Credit to and including the date of
termination of such Letter of Credit (or, in the case of a Trade Letter of
Credit, the date of the stated expiration thereof), computed at a rate per annum
equal to the Applicable Margin for Revolving Loans maintained as Euro Rate Loans
(as in effect from time to time), on the daily Stated Amount of such Letter of
Credit. Accrued Letter of Credit Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and, in the case of Letter of Credit Fees
owing pursuant to preceding clause (x), on the first day on or after the
termination of the Total Revolving Loan Commitment upon which no Domestic Dollar
Letters of Credit remain outstanding and, in the case of Letter of Credit Fees
payable pursuant to preceding clause (y), on the first day on or after the
termination of all Alternate Currency Revolving Loan Sub-Commitments relating to
the relevant Alternate Currency Revolving Loan Sub-Tranche upon which no
Alternate Currency Letters of Credit issued under such Alternate Currency
Revolving Loan Sub-Tranche remain outstanding.

(c) Each Account Party agrees to pay to each Issuing Bank, for its own account,
in Dollars (in the case of each Domestic Dollar Letter of Credit and, for all
periods after the occurrence of a Sharing Event, each Letter of Credit) or the
respective Alternate Currency (in the case of each Non-Dollar Alternate Currency
Letters of Credit in a given Non-Dollar Alternate Currency for periods prior to
the occurrence of a Sharing Event), a facing fee in respect of each Letter of
Credit issued for the account of such Account Party by such Issuing Bank
hereunder (the “Facing Fee”), for the period from and including the date of
issuance of such Letter of Credit to and including the date of the termination
of such Letter of Credit (or, in the case of a Trade Letter of Credit, the date
of stated expiration thereof), computed at a rate equal to the rate per annum
separately agreed by the Corporation and such Issuing Bank with respect to such
Letter of Credit of the daily Stated Amount of such Letter of Credit; provided
that (i) in no event shall the annual Facing Fee with respect to any Letter of
Credit be less than the Minimum Applicable Facing Fee and (ii) a Facing Fee
shall not be payable to an Issuing Bank in respect of a Letter of Credit for any
period during which such Letter of Credit is cash collateralized in accordance
with Section 2.02(a). Accrued Facing Fees shall be due and payable in arrears on
each Quarterly Payment Date and, in the case of Facing Fees owing in respect of
Domestic Dollar Letters of Credit, on the first day on or after the termination
of the Total Revolving Loan Commitment upon which no Domestic Dollar Letters of
Credit remain outstanding and, in the case of Facing Fees payable in respect of
Alternate Currency Letters of Credit issued under a given Alternate Currency
Revolving Loan Sub-Tranche, on the first day on or after the termination of all
Alternate Currency Revolving Loan Sub-Commitments relating to such Alternate
Currency Revolving Loan Sub-Tranche upon which no Alternate Currency Letters of
Credit issued under such Alternate Currency Revolving Loan Sub-Tranche remain
outstanding.

(d) Each Account Party shall pay, upon each payment under, issuance of, or
amendment to, any Letter of Credit issued by any Issuing Bank for its account,
such amount as shall at the time of such event be the administrative charge and
the reasonable expenses which

 

-49-



--------------------------------------------------------------------------------

such Issuing Bank is generally imposing for payment under, issuance of, or
amendment to, Letters of Credit issued by it.

(e) At the time of the incurrence of each Bankers’ Acceptance Loan, Acceptance
Fees shall be paid by the respective Alternate Currency Revolving Loan Borrower
as required by, and in accordance with, clause (g) of Schedule III.

(f) The Corporation and/or any other relevant Alternate Currency Revolving Loan
Borrower shall pay to the Administrative Agent for distribution to each
Incremental RL Lender such fees and other amounts, if any, as are specified in
the relevant Incremental Revolving Loan Commitment Agreement, with the fees and
other amounts, if any, to be payable on the respective Incremental Revolving
Loan Commitment Date.

(g) Each Borrower shall pay to the Administrative Agent, for its own account,
such other fees as have been agreed to in writing by such Borrower and the
Administrative Agent.

3.02 Voluntary Termination or Reduction of Total Unutilized Revolving Loan
Commitment. The Corporation shall have the right, (i) at any time or from time
to time, or (ii) if there are Eurocurrency Loans outstanding, upon at least
three Business Days’ prior notice to the Administrative Agent at the Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), in each case, without premium or penalty, to terminate or
partially reduce the Total Unutilized Revolving Loan Commitment; provided that
any partial reduction pursuant to this Section 3.02 shall be in an amount of at
least $5,000,000 or, if greater, in integral multiples of $5,000,000. Each
reduction to the Total Unutilized Revolving Loan Commitment pursuant to this
Section 3.02 shall apply to reduce the Revolving Loan Commitments of the various
RL Lenders pro rata based on their respective RL Percentages. At the time of
each reduction to the Revolving Loan Commitment of any Lender pursuant to this
Section 3.02, the Corporation shall specify the amount of such reduction to
apply to the various Alternate Currency Revolving Loan Sub-Commitments of such
Lender and to the Domestic Dollar Revolving Loan Sub-Commitment of such Lender
(the sum of which must equal the reduction to the Revolving Loan Commitment of
such Lender); provided that all Lenders with Alternate Currency Revolving Loan
Sub-Commitments relating to a given Alternate Currency Revolving Loan
Sub-Tranche shall be treated in a consistent fashion (i.e., with no reductions,
or with proportionate reductions, to their respective Alternate Currency
Revolving Loan Sub-Commitments) at the time of any reduction to the Total
Unutilized Revolving Loan Commitment pursuant to this Section 3.02. In the
absence of a designation by the Corporation pursuant to this Section 3.02, the
amount of any reduction to the Revolving Loan Commitment of any Lender pursuant
to this Section 3.02 shall apply (i) first, to reduce the Domestic Dollar
Revolving Loan Sub-Commitment of the respective Lender and (ii) second, to the
extent in excess thereof, to reduce the Alternate Currency Revolving Loan
Sub-Commitments of such Lender in each case on a pro rata basis (based on the
respective amounts of the Alternate Currency Revolving Loan Sub-Commitments of
such Lender as then in effect).

3.03 Mandatory Reduction of Commitments(a) Except as provided in Section 1.22,
the Total Revolving Loan Commitment (and the Revolving Loan Commitment, each

 

-50-



--------------------------------------------------------------------------------

Alternate Currency Revolving Loan Sub-Commitment and the Domestic Dollar
Revolving Loan Sub-Commitment of each Lender) shall terminate in its entirety on
the Maturity Date.

(b) The reduction of the Total Revolving Loan Commitment pursuant to
Section 3.03(a) shall be applied proportionately to reduce the Revolving Loan
Commitment of each RL Lender.

SECTION 4. Prepayments; Payments; Taxes.

4.01 Voluntary Prepayments. Each Borrower shall have the right to prepay the
Loans made to such Borrower, without premium or penalty (except for amounts
payable pursuant to Section 1.12), in whole or in part, at any time and from
time to time on the following terms and conditions:

(i) such Borrower shall give the Administrative Agent at the Notice Office
written notice (or telephonic notice promptly confirmed in writing) of (1) its
intent to prepay such Loans, (2) whether Domestic Dollar Revolving Loans,
Alternate Currency Revolving Loans or Swingline Loans shall be prepaid, (3) the
amount of such prepayment (stated in the Applicable Currency) and the Types of
Loans to be prepaid and (4) in the case of Euro Rate Loans or Permitted
Non-LIBOR-Based Alternate Currency Revolving Loans, the specific Borrowing or
Borrowings pursuant to which made, with such notice to be given by such Borrower
prior to 2:00 p.m. (local time where the respective Payment Office is located)
(u) at least one Business Day prior to the date of such prepayment in the case
of Dollar Revolving Loans maintained as Base Rate Loans or Canadian Dollar
Revolving Loans maintained as Canadian Prime Rate Loans, (v) on the date of such
prepayment in the case of Swingline Loans, (w) at least one Business Day prior
to the date of such prepayment in the case of Loans maintained as Euro Rate
Loans, (x) at least three Business Days prior to the date of such prepayment in
the case of Mexican Pesos Revolving Loans, (y) at least one Business Day prior
to the date of such prepayment in the case of Brazilian Reais Revolving Loans,
and (z) such Business Day prior to the date of such prepayment as provided in
the relevant Non-LIBOR-Based Alternate Currency Amendment in the case of Other
Permitted Non-LIBOR-Based Alternate Currency Revolving Loans (excluding
Brazilian Reais Revolving Loans) (it being agreed a Borrower may deliver a
prepayment notice later than the dates and times described in clauses (u)-(z) if
approved by the Administrative Agent), and (except in the case of Swingline
Loans) to be transmitted promptly by the Administrative Agent to each of the
Lenders with Loans of the respective Tranche and Type;

(ii) each prepayment shall be in an aggregate principal amount at least equal to
the Minimum Borrowing Amount for the applicable Tranche and Type of Loans,
provided that if any partial prepayment of Euro Rate Loans or Permitted
Non-LIBOR-Based Alternate Currency Revolving Loans made pursuant to any
Borrowing shall reduce the outstanding Euro Rate Loans or Permitted
Non-LIBOR-Based Alternate Currency Revolving Loans, as the case may be, made
pursuant to such Borrowing to an amount less than the respective Minimum
Borrowing Amount for such Tranche and Type of Loans, then such Borrowing (x) in
the case of Dollar Revolving Loans, may not be continued as a Borrowing of Euro
Rate Loans and any election of an Interest Period with

 

-51-



--------------------------------------------------------------------------------

respect thereto shall have no force or effect and (y) in the case of Non-Dollar
Alternate Currency Revolving Loans, shall be repaid in full at such time;

(iii) prepayments of Bankers’ Acceptance Loans may not be made prior to the
maturity date of the respective Bankers’ Acceptances;

(iv) each prepayment in respect of any Loans made pursuant to a Borrowing shall
be applied pro rata among such Loans, provided that (x) so long as no Specified
Default or Event of Default is then in existence, at any time when the sum of
the aggregate principal amount of Domestic Dollar Revolving Loans, Domestic
Dollar Swingline Loans and Domestic Dollar Letter of Credit Outstandings exceeds
the Total Domestic Dollar Revolving Loan Sub-Commitment (with the amount of such
excess being herein called the “Total Domestic Dollar Revolving Loan
Sub-Commitment Excess”), the Corporation may, to the extent of such Total
Domestic Dollar Revolving Loan Sub-Commitment Excess, make prepayments of
principal of Domestic Dollar Revolving Loans to the Lenders which have, or have
Affiliates that have, Alternate Currency Revolving Loan Sub-Commitments on the
basis of their Alternate Currency RL Percentages as same relate to a given
Alternate Currency Revolving Loan Sub-Tranche (with the respective Borrower to
designate the Borrowing or Borrowings, or portions thereof, being prepaid), with
the intent of creating availability for subsequent Alternate Currency Revolving
Loans under the respective Alternate Currency Revolving Loan Sub-Tranche and
(y) at the respective Borrower’s election in connection with any prepayment
pursuant to this Section 4.01, any prepayment in respect of Revolving Loans
shall not be applied to any Revolving Loan of a Defaulting Lender; and

(v) no Competitive Bid Loan may be prepaid without the consent of the Lender
that made such Competitive Bid Loan.

4.02 Mandatory Repayments and Commitment Reductions. (a) (i) On any day on which
the Aggregate Revolving Credit Exposure exceeds the Total Revolving Loan
Commitment as then in effect for a period of five consecutive Business Days, the
Corporation shall prepay on such day the principal of outstanding Swingline
Loans and, after the Swingline Loans have been repaid in full, the Borrowers
shall repay the principal of outstanding Revolving Loans (other than Bankers’
Acceptance Loans where the underlying Bankers’ Acceptances have not yet matured)
(allocated between Domestic Dollar Revolving Loans and Alternate Currency
Revolving Loans as the Borrowers may elect) in an amount (for this purpose,
taking the Dollar Equivalent of payments in any Non-Dollar Alternate Currency
made with respect to the Non-Dollar Alternate Currency Revolving Loans) equal to
such excess. If, after giving effect to the prepayment of all outstanding
Swingline Loans and Revolving Loans (other than Bankers’ Acceptance Loans as
referenced in the immediately preceding sentence), the sum of the outstanding
Bankers’ Acceptance Loans (for this purpose, using the Dollar Equivalent of the
Face Amounts thereof), Competitive Bid Loans (for this purpose, using the Dollar
Equivalent of the principal amount of any Non-Dollar Alternate Currency
Competitive Bid Loan) and Letter of Credit Outstandings exceeds the Total
Revolving Loan Commitment then in effect, (I) an amount equal to the lesser of
such excess and the then outstanding Face Amount of all Bankers’ Acceptances
shall be deposited by the respective Alternate Currency Revolving Loan Borrower
with the Administrative Agent as cash collateral for the obligations of such
Alternate Currency

 

-52-



--------------------------------------------------------------------------------

Revolving Loan Borrower to the Alternate Currency RL Lenders (rounded up to the
nearest integral multiple of Cdn.$100,000) in respect of an equivalent Face
Amount of outstanding Bankers’ Acceptances accepted by the Alternate Currency RL
Lenders which shall be paid to and applied by the Alternate Currency RL Lenders,
in satisfaction of the obligations to the Alternate Currency RL Lenders of the
respective Alternate Currency Revolving Loan Borrower in respect of such
Bankers’ Acceptances, on the maturity date thereof, (II) to the extent such
excess exceeds the amount applied pursuant to preceding clause (I), such
remaining excess or, if less, an amount equal to the then outstanding principal
amount of Competitive Bid Loans (for this purpose, using the Dollar Equivalent
of the principal amount of any Non-Dollar Alternate Currency Competitive Bid
Loan) shall be paid by the Borrowers to the Administrative Agent (in the
Applicable Currency) to be held as cash collateral for the repayment of such
Competitive Bid Loans at maturity and (III) to the extent such excess exceeds
the amount applied pursuant to preceding clauses (I) and (II), the respective
Borrowers shall pay to the Administrative Agent an amount of cash or Cash
Equivalents (in Dollars or in the respective currencies in which the respective
Letter of Credit Outstandings are denominated) equal to the amount of such
excess (less the amount applied pursuant to preceding clauses (I) and (II)) (up
to a maximum amount equal to the Letter of Credit Outstandings at such time),
such cash or Cash Equivalents to be held as security for all obligations of the
respective Borrowers hereunder and under the other Credit Documents in a cash
collateral account (and invested from time to time in Cash Equivalents selected
by the Administrative Agent) to be established by the Administrative Agent.

(ii) If on any date the sum of (x) the aggregate outstanding principal amount
(or Face Amount, as the case may be) of Alternate Currency Revolving Loans and
Alternate Currency Swingline Loans incurred pursuant to a given Alternate
Currency Revolving Loan Sub-Tranche (for this purpose, using the Dollar
Equivalent of the principal amount or Face Amount, as the case may be, of all
Non-Dollar Alternate Currency Revolving Loans and Non-Dollar Alternate Currency
Swingline Loans then outstanding) plus (y) the aggregate Letter of Credit
Outstandings in respect of Alternate Currency Letters of Credit issued under
such Alternate Currency Revolving Loan Sub-Tranche, exceeds the sum of the
Alternate Currency Revolving Loan Sub-Commitments of the various Alternate
Currency RL Lenders relating to such Alternate Currency Revolving Loan
Sub-Tranche as then in effect, the respective Borrowers shall prepay on such day
the principal of outstanding Alternate Currency Swingline Loans and, after the
Alternate Currency Swingline Loans have been repaid in full, the principal of
outstanding Alternate Currency Revolving Loans (for this purpose, taking the
Dollar Equivalent of payments in any Non-Dollar Alternate Currency made with
respect to Alternate Currency Revolving Loans and Alternate Currency Swingline
Loans) under such Alternate Currency Revolving Loan Sub-Tranche (other than
Bankers’ Acceptance Loans where the underlying Bankers’ Acceptances have not
matured) equal to such excess. If, after giving effect to the prepayment of all
outstanding Alternate Currency Revolving Loans made under such Alternate
Currency Revolving Loan Sub-Tranche (other than, in the case of the Alternate
Currency Revolving Loan Sub-Tranche relating to Canadian Dollars, Bankers’
Acceptance Loans as referenced in the immediately preceding sentence), the sum
of the aggregate Letter of Credit Outstandings in respect of Alternate Currency
Letters of Credit issued under such Alternate Currency Revolving Loan
Sub-Tranche plus, in the case of the Alternate Currency Revolving Loan
Sub-Tranche relating to Canadian Dollars, the sum of the outstanding Bankers’
Acceptance Loans (for this purpose, using the Dollar Equivalent of the Face
Amounts thereof), exceeds the sum of the Alternate Currency Revolving Loan
Sub-Commitments of the various Alternate Currency RL

 

-53-



--------------------------------------------------------------------------------

Lenders relating to such Alternate Currency Revolving Loan Sub-Tranche as then
in effect, then (I) in the case of the Alternate Currency Revolving Loan
Sub-Tranche relating to Canadian Dollars, an amount equal to the lesser of such
excess and the then outstanding Face Amount of all Bankers’ Acceptances shall be
deposited by the respective Alternate Currency Revolving Loan Borrower with the
Administrative Agent as cash collateral for the obligations of such Alternate
Currency Revolving Loan Borrower to the Alternate Currency RL Lenders (rounded
up to the nearest integral multiple of Cdn.$100,000) in respect of an equivalent
Face Amount of outstanding Bankers’ Acceptances accepted by the Alternate
Currency RL Lenders which shall be paid to and applied by the Alternate Currency
RL Lenders, in satisfaction of the obligations to the Alternate Currency RL
Lenders of the respective Alternate Currency Revolving Loan Borrower in respect
of such Bankers’ Acceptances, on the maturity date thereof and (II) to the
extent such excess exceeds the amount (if any) applied pursuant to preceding
clause (I), the respective Alternate Currency Borrowers shall pay to the
Administrative Agent an amount of cash or Cash Equivalents (in Dollars or in the
respective currencies in which the respective Letter of Credit Outstandings are
denominated) equal to the amount of such excess (less the amount (if any)
applied pursuant to preceding clause (I)) (up to a maximum amount equal to the
Letter of Credit Outstandings at such time), such cash or Cash Equivalents to be
held as security for all obligations of the respective Alternate Currency
Borrowers hereunder and under the other Credit Documents in a cash collateral
account (and invested from time to time in Cash Equivalents selected by the
Administrative Agent) to be established by the Administrative Agent.

(iii) On any day on which the Aggregate Alternate Currency Credit Exposure
exceeds $500,000,000, the Borrowers shall prepay on such day the principal of
outstanding Alternate Currency Swingline Loans and, after the Alternate Currency
Swingline Loans have been repaid in full, the Borrowers shall prepay on such day
the principal of outstanding Alternate Currency Revolving Loans (other than
Bankers’ Acceptance Loans where the underlying Bankers’ Acceptances have not yet
matured) in an amount (for this purpose, taking the Dollar Equivalent of
payments in any Non-Dollar Alternate Currency made with respect thereto) equal
to such excess. If, after giving effect to the prepayment of all outstanding
Alternate Currency Swingline Loans and Alternate Currency Revolving Loans (other
than Bankers’ Acceptance Loans as referenced in the immediately preceding
sentence), the sum of the outstanding Bankers’ Acceptance Loans (for this
purpose, using the Dollar Equivalent of the Face Amounts thereof), Alternate
Currency Competitive Bid Loans (for this purpose, using the Dollar Equivalent of
the principal amount of any Non-Dollar Alternate Currency Competitive Bid Loans)
and the Aggregate Alternate Currency Letter of Credit Outstandings exceeds
$500,000,000, (I) an amount equal to the lesser of such excess and the then
outstanding Face Amount of all Bankers’ Acceptances shall be deposited by the
respective Alternate Currency Revolving Loan Borrower with the Administrative
Agent as cash collateral for the obligations of such Alternate Currency
Revolving Loan Borrower to the Alternate Currency RL Lenders (rounded up to the
nearest integral multiple of Cdn.$100,000) in respect of an equivalent Face
Amount of outstanding Bankers’ Acceptances accepted by the Alternate Currency RL
Lenders which shall be paid to and applied by the Alternate Currency RL Lenders,
in satisfaction of the obligations to the Alternate Currency RL Lenders of the
respective Alternate Currency Revolving Loan Borrower in respect of such
Bankers’ Acceptances, on the maturity date thereof, (II) to the extent such
excess exceeds the amount applied pursuant to preceding clause (I), such
remaining excess or, if less, an amount equal to the then outstanding principal
amount of Alternate Currency

 

-54-



--------------------------------------------------------------------------------

Competitive Bid Loans (for this purpose, using the Dollar Equivalent of the
principal amount of any Non-Dollar Alternate Currency Competitive Bid Loans)
shall be paid by the Borrowers to the Administrative Agent (in the Applicable
Currency) to be held as cash collateral for the repayment of such Alternate
Currency Competitive Bid Loans at maturity and (III) to the extent such excess
exceeds the amount applied pursuant to preceding clauses (I) and (II), the
respective Borrowers shall pay to the Administrative Agent an amount of cash or
Cash Equivalents (in the respective Alternate Currencies in which the respective
Alternate Currency Letter of Credit Outstandings are denominated) equal to the
amount of such excess (less the amount applied pursuant to preceding clauses
(I) and (II)) (up to a maximum amount equal to the Aggregate Alternate Currency
Letter of Credit Outstandings at such time), such cash or Cash Equivalents to be
held as security for all obligations of the respective Borrowers hereunder and
under the other Credit Documents in a cash collateral account (and invested from
time to time in Cash Equivalents selected by the Administrative Agent) to be
established by the Administrative Agent.

(b) With respect to each repayment of Loans required by this Section 4.02, the
respective Borrower may designate the Types of Loans of the respective Tranche
which are to be repaid and, in the case of Euro Rate Loans, Bankers’ Acceptance
Loans and Permitted Non-LIBOR-Based Alternate Currency Revolving Loans, the
specific Borrowing or Borrowings pursuant to which made, provided that: (i) in
the case of repayments of Dollar Revolving Loans, repayments of Eurodollar Loans
pursuant to this Section 4.02 may only be made on the last day of an Interest
Period applicable thereto unless all Eurodollar Loans with Interest Periods
ending on such date of required repayment and all Base Rate Loans have been paid
in full; (ii) if any repayment of Euro Rate Loans or Permitted Non-LIBOR-Based
Alternate Currency Revolving Loans made pursuant to a single Borrowing shall
reduce the outstanding Loans made pursuant to such Borrowing to an amount less
than the respective Minimum Borrowing Amount for the Type of such Loan, such
Borrowing (x) in the case of Dollar Revolving Loans, shall be converted at the
end of the then current Interest Period into a Borrowing of Base Rate Loans and
(y) in the case of Non-Dollar Alternate Currency Revolving Loans, shall be
repaid in full at the end of the then current Interest Period (or, in the case
of Permitted Non-LIBOR-Based Alternate Currency Revolving Loans, at the end of
the then current Non-LIBOR-Based Interest Period); (iii) no repayment of
Bankers’ Acceptance Loans may be made prior to the maturity date of the related
Bankers’ Acceptances; and (iv) each repayment of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans. In the absence of a
designation by the respective Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the above, make such designation in
its sole discretion.

(c) Notwithstanding anything to the contrary contained in this Agreement or in
any other Credit Document, (i) all then outstanding Swingline Loans shall be
repaid in full on the earlier of (x) the tenth Business Day following the
incurrence of such Swingline Loans and (y) the Swingline Expiry Date, (ii) all
then outstanding Competitive Bid Loans shall be repaid in full on the respective
Competitive Bid Loan Maturity Date and (iii) all then outstanding Revolving
Loans shall be repaid in full on the Maturity Date.

4.03 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement or any Note shall be made to the
Administrative Agent for the account of the Lender or Lenders entitled thereto
not later than 2:00 p.m. (local

 

-55-



--------------------------------------------------------------------------------

time in the city in which the Payment Office for the respective payments is
located) on the date when due and shall be made in (x) Dollars in immediately
available funds at the appropriate Payment Office of the Administrative Agent in
respect of any obligation of the Borrowers under this Agreement except as
otherwise provided in the immediately following clause (y) and (y) subject to
the provisions of Section 1.17, the relevant Applicable Currency in immediately
available funds at the appropriate Payment Office of the Administrative Agent,
if such payment is made in respect of (i) principal of, the Face Amount of or
interest on Non-Dollar Alternate Currency Loans, (ii) Unpaid Drawings (and
interest thereon) in respect of Non-Dollar Alternate Currency Letters of Credit
or (iii) any increased costs, indemnities or other amounts owing with respect to
Alternate Currency Loans (or Commitments relating thereto) or Non-Dollar
Alternate Currency Letters of Credit, in the case of this clause (iii) to the
extent the respective Lender which is charging the same denominates the amounts
owing in the relevant Applicable Currency. The Administrative Agent will
thereafter cause to be distributed on the same day (if payment was actually
received by the Administrative Agent prior to 2:00 p.m. (local time in the city
in which such payments are to be made)) like funds relating to the payment of
principal, interest or Fees ratably to the Lenders entitled thereto; provided
that any payments with respect to Mexican Pesos Swingline Loans shall be made
directly to the Payment Office of the Mexican Pesos Swingline Lender by 2:00
p.m. (Mexico City time). Any payments under this Agreement which are made later
than 2:00 p.m. (local time in the city in which such payments are to be made)
shall be deemed to have been made on the next succeeding Business Day. Whenever
any payment to be made hereunder or under any Note shall be stated to be due on
a day which is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest and fees shall be payable at the applicable rate during such extension.

4.04 Net Payments. (a) All payments made by any Borrower hereunder (including,
in the case of the Corporation, in its capacity as a guarantor pursuant to
Section 14) or under any Note will be made without setoff, deduction,
counterclaim or other defense. Except as provided in Sections 4.04(b) and (c),
all such payments will be made free and clear of, and without deduction or
withholding for, any present or future taxes, levies, imposts, duties or other
similar charges now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding, except as provided in the second succeeding sentence, (i) any
tax imposed on or measured by the net income or net profits of a Lender,
including branch profits taxes and franchise taxes or Taxes imposed upon the
overall capital or net worth of a Lender, pursuant to the laws of the
jurisdiction in which it is organized or the jurisdiction in which the principal
office or applicable lending office of such Lender is located or any subdivision
thereof or therein or which imposes such taxes because such Lender engages in
business in such jurisdiction other than solely as a result of this Agreement,
and (ii) any tax that would not have been imposed but for a failure by such
Lender (or any financial institution through which any payment is made to such
Lender)U.S. federal withholding taxes imposed on amounts payable to or for the
account of a Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which such Lender acquires
such interest in the Loan or Commitment or such Lender changes its lending
office, except in each case to the extent that pursuant to this Section 4.04,
amounts with respect to such taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (iii) taxes attributable to a
Lender’s failure to comply with Section 4.04(b), (iv) any tax imposed

 

-56-



--------------------------------------------------------------------------------

under the applicable requirements of Sections 1471-1474 of the Code, or any
applicable Treasury Regulation promulgated under such law or published
administrative guidance implementing such lawas of the Fourth Amendment
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code, any intergovernmental
agreements entered into in connection with the implementation of such Sections
1471 through 1474 of the Code (or any such amended or successor version thereof)
and any laws, regulations or rulings promulgated with respect to any such
intergovernmental agreements (“FATCA”)), and (iv) all interest, penalties or
additions to tax imposed with respect to clauses (i)-(iv) above) and all
interest, penalties or similar liabilitiesadditions to tax with respect thereto
(all such non-excluded taxes, levies, imposts, duties or other similar charges
being referred to collectively as “Taxes”). If any Taxes are so levied or
imposed, the respective Borrower agrees to pay the full amount of such Taxes,
and such additional amounts as may be necessary so that every payment of all
amounts due under this Agreement or under any Note, after withholding or
deduction for or on account of any Taxes, will not be less than the amount
provided for herein or in such Note. If any amounts are payable in respect of
Taxes pursuant to the preceding sentence, the respective Borrower agrees to
reimburse each Lender, upon the written request of such Lender, for any
additional amount of taxes imposed on or measured by the net income or net
profits of such Lender pursuant to the laws of the jurisdiction in which such
Lender is organized or in which the principal office or applicable lending
office of such Lender is located or under the laws of any political subdivision
or taxing authority of any such jurisdiction in which such Lender is organized
or in which the principal office or applicable lending office of such Lender is
located and for any withholding of taxes as such Lender shall reasonably
determine are payable by, or withheld from, such Lender in respect of such
amounts so paid to or on behalf of such Lender pursuant to the preceding
sentence and in respect of any amounts paid to or on behalf of such Lender
pursuant to this sentence, in each case, with reasonable evidence thereof
provided with such written request. The respective Borrower will furnish to the
Administrative Agent and the applicable Lender within 45 days after the date the
payment of any Taxes is due pursuant to applicable law certified copies of
official tax receipts evidencing such payment by the respective Borrower.
EachThe respective Borrower agrees to indemnify and hold harmless each Lender,
and reimburse such Lender upon its written request, for the amount of any Taxes
so levied or imposed and paid by such Lender.

(b) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments made under any Loan Document shall deliver to the
Corporation and the Administrative Agent, at the time or times reasonably
requested by the Corporation or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Corporation or the Administrative Agent as will enable the Corporation or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the three succeeding sentences) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material

 

-57-



--------------------------------------------------------------------------------

unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Without limiting the generality of the
foregoing, Eeach Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) agrees to deliver to the Corporation
and the Administrative Agent on or prior to the Effective Date, or in the case
of a Lender that is an assignee or transferee of an interest under this
Agreement pursuant to Section 1.14, 1.20 or 13.04 (unless the respective Lender
was already a Lender hereunder immediately prior to such assignment or
transfer), on the date of such assignment or transfer to such Lender, which of
the following is applicable: (i) two accurate and complete original signed
copies of U.S. Internal Revenue Service Form W-8ECI or U.S. Internal Revenue
Service Form W-8BEN (with respect to a complete exemption under an income tax
treaty)or W-8BEN-E, as applicable (or successor forms) certifying to such
Lender’s entitlement as of such date to a completean exemption from or reduction
of United States withholding tax with respect to payments to be made under this
Agreement and under any Note, or (ii) if in the case of a Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit E-1 to the effect
that such Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code and cannot deliver either U.S. Internal Revenue Service Form W-8ECI or
Form W-8BEN (with respect to a complete exemption under an income tax treaty)
pursuant to clause (i) above, (x) a certificate substantially in the form of
Exhibit E, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (any such certificate, a “Section
4.04(b)(ii)Tax Compliance Certificate”) and (y) two accurate and complete
original signed copies of the applicable U.S. Internal Revenue Service
Form W-8BEN (with respect to the portfolio interest exemption)or W-8BEN-E, as
applicable (or successor form) certifying to, or (iii) if such Lender’s
entitlement to a complete exemption from United States withholding tax with
respect to payments of interest to be made under this Agreement and under any
Noteis not the beneficial owner, executed originals of U.S. Internal Revenue
Service Form W-8IMY, accompanied by U.S. Internal Revenue Service Form W-8ECI,
U.S. Internal Revenue Service W-8BEN or W-8BEN-E, as applicable (or successor
forms), a Tax Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, U.S. Internal Revenue Service Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if such
Lender is a partnership and one or more direct or indirect partners of such
Lender are claiming the portfolio interest exemption, such Lender may provide a
Tax Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct and indirect partner. In addition, each such Lender agrees that
from time to time after the Effective Date, when a lapse in time or change in
circumstances renders the previous certification obsolete, expired or inaccurate
in any material respect, or if requested by the Corporation or the
Administrative Agent, it will deliver to the Corporation and the Administrative
Agent two new accurate and complete original signed copies of U.S. Internal
Revenue Service Form W-8ECI or, U.S. Internal Revenue Service Form W-8BEN (with
respect to the benefits of any income tax treaty), orIMY or U.S. Internal
Revenue Service Form W-8BEN (with respect to the portfolio interest exemption)
and a Section 4.04(b)(ii)or W-8BEN-E, as applicable (or successor forms) and a
Tax Compliance Certificate, as the case may be, and such other forms as may be
required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement and any Note, or it shall immediately
notify the Corporation and the Administrative Agent of its inability to deliver
any such Form or Certificate in which case such Lender shall not be required to
deliver any such Form or Certificate pursuant to this

 

-58-



--------------------------------------------------------------------------------

Section 4.04(b). Each Lender (including any assignee, successor or participant)
that is a United States person (as such term is defined in Section 7701(a)(30)
of the Code) (other than Persons that are corporations or otherwise exempt from
United States backup withholding tax) shall deliver to the Corporation and the
Administrative Agent (i) on or prior to the Effective Date, (ii) on or prior to
the date on which any such form or certification expires or becomes obsolete,
(iii) after the occurrence of any event requiring a change in the most recent
form or certification previously delivered by it pursuant to this sentence, and
(iv) from time to time if requested by the Corporation or the Administrative
Agent, two accurate and complete original signed copies of U.S. Internal Revenue
Service Form W-9 (or successor form) certifying that such Lender is entitled to
an exemption from U.S. backup withholding tax. Notwithstanding anything to the
contrary contained in Section 4.04(a), but subject to the last sentence of
Section 13.04(b) and the immediately succeeding sentence, (x) each Borrower
shall be entitled, to the extent it is required to do so by law, to deduct or
withhold income or similar taxes imposed by the United States (or any political
subdivision or taxing authority thereof or therein) from interest, fees or other
amounts payable hereunder for the account of any Lender to the extent that such
Lender has not provided to the Corporation U.S. Internal Revenue Service Forms
that establish a complete exemption from such deduction or withholding and
(y) the Borrowers shall not be obligated pursuant to Section 4.04(a) hereof to
gross-up payments to be made to a Lender in respect of income or similar taxes
imposed by the United States if (I) such Lender has not provided to the
Corporation the U.S. Internal Revenue Service Forms required to be provided to
the Corporation pursuant to this Section 4.04(b) or (II) in the case of a
payment, other than interest, to a Lender described in clause (ii) above, to the
extent that such forms do not establish a complete exemption from withholding of
such taxes. Notwithstanding anything to the contrary If a payment made to a
Lender or Administrative Agent under any Credit Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender or Administrative
Agent were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in the preceding sentence or elsewhere in this
Section 4.04 and except as set forth in Section 13.04(b), each Borrower agrees
to pay additional amounts and to indemnify each Lender in the manner set forth
in Section 4.04(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any amounts deducted or withheld by
it as described in the immediately preceding sentence (x) as a result of any
changes that are effective after the Effective Date in any applicable law,
treaty, governmental rule, regulation, guideline or order, or in the
interpretation thereof, relating to the deducting or withholding of income or
similar Taxes or (y) as a result of the purchase of a participation as required
by Section 1.17 following the occurrence of a Sharing Event.1471(b) or 1472(b)
of the Code, as applicable), such Lender or Agent shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or Agent has complied
with such Lender’s or Agent’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of the foregoing
sentence, “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

-59-



--------------------------------------------------------------------------------

(c) Each Lender shall use reasonable efforts (consistent with legal and
regulatory restrictions and subject to overall policy considerations of such
Lender) to file any certificate or document or to furnish any information as
reasonably requested by the respective Borrower pursuant to any applicable
treaty, law or regulation if the making of such filing or the furnishing of such
information would avoid the need for or reduce the amount of any additional
amounts payable by the respective Borrower and would not, in the sole discretion
of such Lender, be disadvantageous to such Lender.

(d) If any Lender determines, in its sole discretion, that it has received a
refund of any Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 4.04, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 4.04 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Lender, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
such Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Lender in the event such Lender is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

(e) Each Alternate Currency RL Lender that makes an Alternate Currency Revolving
Loan to an Alternate Currency Revolving Loan Borrower which is a resident for
tax purposes in Ireland (each, an “Irish Alternate Currency RL Lender”)
represents to each Irish Alternate Currency Revolving Loan Borrower that it is
an Irish Qualifying Lender with respect to payments of interest to be made under
this Agreement and under any Note. To the extent that any Irish Alternate
Currency RL Lender cannot represent to the respective Irish Alternate Currency
Revolving Loan Borrower that it is an Irish Qualifying Lender, such Irish
Alternate Currency RL Lender shall notify such Irish Alternate Currency
Revolving Loan Borrower immediately and such Irish Alternate Currency Revolving
Loan Borrower shall not be obligated pursuant to Section 4.04(a) hereof to
gross-up payments to be made to such Irish Alternate Currency RL Lender in
respect of income, withholding or similar taxes imposed by Ireland.
Notwithstanding anything to the contrary contained in the preceding sentence or
elsewhere in this Section 4.04, each Irish Alternate Currency Revolving Loan
Borrower agrees to pay additional amounts and to indemnify each Irish Alternate
Currency RL Lender in the manner set forth in Section 4.04(a) (without regard to
the identity of the jurisdiction requiring the deduction or withholding) in
respect of any amounts deducted or withheld by it as described in the
immediately preceding sentence as a result of an Irish Alternate Currency RL
Lender ceasing to be an Irish Qualifying Lender due to any changes that are
effective after the Effective Date in any applicable law, treaty, governmental
rule, regulation, guideline or order, or in the interpretation thereof, relating
to the deducting or withholding of income or similar Taxes.

(f) Each Alternate Currency RL Lender that makes an Alternate Currency Revolving
Loan to a Mexican Alternate Currency Revolving Loan Borrower (each, a “Mexican
Alternate Currency RL Lender”), that is not a Mexican Financial Institution,
represents to each Mexican Alternate Currency Revolving Loan Borrower that it is
a Mexican Qualifying Lender

 

-60-



--------------------------------------------------------------------------------

with respect to payments of interest to be made under this Agreement and under
any Note. Each Mexican Alternate Currency RL Lender as of the date hereof (that
is not a Mexican Financial Institution) agrees to use its commercially
reasonable efforts to maintain its status as a Mexican Qualifying Lender,
including if applicable, by filing renewal applications on a yearly basis. To
the extent that any Mexican Alternate Currency RL Lender (that is not a Mexican
Financial Institution) cannot represent to the respective Mexican Alternate
Currency Revolving Loan Borrower that it is a Mexican Qualifying Lender, such
Mexican Alternate Currency RL Lender shall notify such Mexican Alternate
Currency Revolving Loan Borrower immediately and such Mexican Alternate Currency
Revolving Loan Borrower shall not be obligated pursuant to Section 4.04(a)
hereof to gross-up payments to be made to such Mexican Alternate Currency RL
Lender in respect of income or similar taxes imposed by Mexico in excess of
applicable taxes under Article 195, Section I, subsection a (or any other
applicable successor provision) of the income tax law of Mexico. Notwithstanding
anything to the contrary contained in the preceding sentence or elsewhere in
this Section 4.04, each Mexican Alternate Currency Revolving Loan Borrower
agrees to pay additional amounts and to indemnify each Mexican Alternate
Currency RL Lender in the manner set forth in Section 4.04(a) (without regard to
the identity of the jurisdiction requiring the deduction or withholding) in
respect of any amounts deducted or withheld by it as described in the
immediately preceding sentence as a result of any changes that are effective
after the Effective Date in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, relating to
the deducting or withholding of income or similar Taxes.

(g) Bifurcation. For the avoidance of doubt, each of the Credit Parties and each
of the Lenders acknowledges and agrees that, notwithstanding anything to the
contrary in this Agreement or any of the other Credit Documents, the Obligations
of the Non-U.S. Borrowers under this Agreement or any of the other Credit
Documents shall be separate and distinct from the Obligations of any U.S.
Borrower, including the Corporation, and shall be expressly limited to the
Obligations of the Non-U.S. Borrowers. In furtherance of the foregoing, each of
the parties acknowledges and agrees that the liability of any Non-U.S. Borrower
for the payment and performance of its covenants, representations and warranties
set forth in this Agreement and the other Credit Documents shall be several from
but not joint with the Obligations of the U.S. Borrowers, including the
Corporation (provided that, for the avoidance of doubt, the U.S. Borrowers,
including the Corporation, shall be jointly and severally liable for the
Obligations of the Non-U.S. Borrowers). For the avoidance of doubt, the
provision of this paragraph (g) shall not limit the obligations of the
Corporation under the Guaranty.

SECTION 5. Conditions Precedent to Initial Credit Events. The obligation of each
Lender to make Loans, and the obligation of any Issuing Bank to issue Letters of
Credit, is subject to the satisfaction of the following conditions, it being
understood and agreed that such conditions were satisfied as of November 30,
2012:

5.01 Execution of Agreement. On or prior to the Effective Date, each Borrower,
each Agent and each of the Lenders shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered the same
to the Administrative Agent at the Notice Office or, in the case of the Lenders,
shall have given to the Administrative Agent telephonic (confirmed in writing),
written or telex notice (actually received) at such office that the same has
been signed and mailed to it.

 

-61-



--------------------------------------------------------------------------------

5.02 Opinions of Counsel. On the Effective Date, the Agents shall have received
from (i) Weil, Gotshal & Manges LLP, special counsel to the Credit Parties, an
opinion addressed to the Agents and each of the Lenders and dated the Effective
Date, (ii) DLA Piper, special Maryland counsel to the Corporation, an opinion
addressed to the Agents and each of the Lenders and dated the Effective Date,
and (iii) such other special and local counsel as may be reasonably required by
any Agent, an opinion addressed to the Agents and the Lenders and dated the
Effective Date, and in each case covering such matters incident to the
transactions contemplated herein as any Agent may reasonably request.

5.03 Corporate Documents; Proceedings; etc. (a) On the Effective Date, the
Agents shall have received a certificate of each Credit Party, dated the
Effective Date, signed by an Authorized Officer of such Credit Party, and
attested to by the Secretary or any Assistant Secretary of such Credit Party, in
the form of Exhibit G with appropriate insertions, together with copies of the
declaration of trust, certificate of incorporation and by-laws or partnership
agreement of such Credit Party (or other equivalent organizational documents)
and the resolutions of such Credit Party referred to in such certificate, and
the foregoing shall be reasonably acceptable to the Agents.

(b) All corporate and legal proceedings and all instruments and agreements in
connection with the transactions contemplated by this Agreement and the other
Credit Documents shall be reasonably satisfactory in form and substance to the
Agents and the Required Lenders, and the Agents shall have received all
information and copies of all documents and papers, including records of
corporate proceedings, governmental approvals and good standing certificates if
any, which the Agents reasonably may have requested in connection therewith,
such documents and papers where appropriate to be certified by proper corporate
or governmental authorities.

5.04 Fees, etc. On the Effective Date, all costs, fees and expenses, and all
other costs contemplated by this Agreement, due to the Agents (including,
without limitation, legal fees and expenses) shall have been paid to the extent
then due.

5.05 Refinancing; etc. (a) On or prior to the Effective Date, the total
commitments in respect of the Indebtedness to be Refinanced shall have been
terminated, and all loans and notes issued thereunder shall have been repaid in
full, together with interest thereon, and all other amounts owing pursuant to
Indebtedness to be Refinanced shall have been repaid in full and all documents
in respect of the Indebtedness to be Refinanced and all guarantees with respect
thereto shall have been terminated or released and be of no further force or
effect except for continuing indemnification obligations described therein.

(b) On or prior to the Effective Date, there shall have been delivered to the
Agents a true and correct copy of the payoff letter in respect of the
Refinancing, which payoff letter shall be in full force and effect and in form
and substance satisfactory to the Agents.

5.06 Financial Statements. On or prior to the Effective Date, there shall have
been delivered to the Lenders the consolidated financial statements and
financial statement schedules of the Corporation and its Subsidiaries referred
to in
Section 7.03(a).

 

-62-



--------------------------------------------------------------------------------

5.07 PATRIOT Act. On or prior to the Effective Date the Administrative Agent
shall have received all documentation and other information required by
regulatory authorities under applicable “know you customer” and anti-money
laundering laws, rules and regulations, including the PATRIOT Act, which are
requested by the Lenders at least five Business Days prior to the Effective
Date.

SECTION 6. Conditions Precedent to All Credit Events. The obligation of each
Lender to make Loans (including Loans made on the Effective Date and the Fourth
Amendment Effective Date and on each Incremental Revolving Loan Commitment Date,
but excluding Mandatory Borrowings to be made thereafter, which shall be made as
provided in Section 1.01(c)), and the obligation of any Issuing Bank to issue
any Letter of Credit, is subject, at the time of each such Credit Event (except
as hereinafter indicated), to the satisfaction of the following conditions:

6.01 No Default; Representations and Warranties. At the time of each such Credit
Event and also after giving effect thereto (i) there shall exist no Event of
Default or Specified Default and (ii) all representations and warranties
contained herein and in the other Credit Documents (except the representation
set forth in Section 7.03(b) of this Credit Agreement) shall be true and correct
in all material respects (or, as to any such representation or warranty that is
qualified by materiality, “Material Adverse Effect” or a similar materiality
qualifier, in all respects) with the same effect as though such representations
and warranties had been made on the date of such Credit Event (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects (or, as to any such representation or warranty that is
qualified by materiality, “Material Adverse Effect” or a similar materiality
qualifier, in all respects) only as of such specified date).

6.02 Notice of Borrowing; Competitive Bid Loans; Letter of Credit Request.
(a) Prior to the making of each Loan (excluding Swingline Loans and Competitive
Bid Loans), the Administrative Agent shall have received a Notice of Borrowing
meeting the requirements of Section 1.03(a). Prior to the making of any
Swingline Loan, the Swingline Lender shall have received the notice required by
Section 1.03(b)(i). Prior to the making of any Competitive Bid Loans, all of the
applicable conditions specified in Section 1.04 shall have been satisfied.

(b) Prior to the issuance of each Letter of Credit, the Administrative Agent (if
not the Issuing Bank therefor) and the respective Issuing Bank shall have
received a Letter of Credit Request meeting the requirements of Section 2.03.

6.03 Election to Become an Alternate Currency Revolving Loan Borrower. Prior to
the incurrence of any Revolving Loans or Competitive Bid Loans by, and prior to
the issuance of any Letter of Credit for the account of, an Alternate Currency
Revolving Loan Borrower (other than the Corporation) on or after the Effective
Date which has not theretofore complied with the requirements of this
Section 6.03, the following additional conditions shall be satisfied:

(i) to the extent the requirements of this clause (i) have not theretofore been
satisfied, such new Alternate Currency Revolving Loan Borrower shall have duly
authorized, executed and delivered to the Administrative Agent an Election to
Become an

 

-63-



--------------------------------------------------------------------------------

Alternate Currency Revolving Loan Borrower in the form of Exhibit H-1, which
shall be in full force and effect;

(ii) each Lender with an Alternate Currency Revolving Loan Sub-Commitment of the
applicable Sub-Tranche shall have approved such new Alternate Currency Revolving
Loan Borrower (such approval not to be unreasonably withheld); provided that any
Lender which has not objected in writing to such new Alternate Currency
Revolving Loan Borrower within 10 Business Days after receiving notice thereof
shall be deemed to have approved such new Alternate Currency Revolving Loan
Borrower; and

(iii) to the extent not previously accomplished or not otherwise requested by
the Administrative Agent, such Alternate Currency Revolving Loan Borrower shall
have duly authorized, executed and/or delivered to the Administrative Agent such
other certificates, resolutions, opinions and writings that would have been
required to be delivered pursuant to Section 5 if such Alternate Currency
Revolving Loan Borrower had been subject to such Section on the Effective Date,
and “know your customer” information, all of which shall be in form and
substance reasonably satisfactory to the Administrative Agent.

6.04 Election to Become a Domestic Dollar Revolving Loan Borrower. Prior to the
incurrence of any Domestic Dollar Revolving Loans or Competitive Bid Loans by,
and prior to the issuance of any Letter of Credit for the account of, a Domestic
Dollar Revolving Loan Borrower (other than the Corporation) on or after the
Effective Date which has not theretofore complied with the requirements of this
Section 6.04, the following additional conditions shall be satisfied:

(i) such new Domestic Dollar Revolving Loan Borrower shall have duly authorized,
executed and delivered to the Administrative Agent an Election to Become a
Domestic Dollar Revolving Loan Borrower in the form of Exhibit H-2, which shall
be in full force and effect;

(ii) each Lender with a Domestic Dollar Revolving Loan Sub-Commitment shall have
approved such new Domestic Dollar Revolving Loan Borrower (such approval not to
be unreasonably withheld); provided that any Lender which has not objected in
writing to such new Domestic Dollar Revolving Loan Borrower within 10 Business
Days after receiving notice thereof shall be deemed to have approved such new
Domestic Dollar Revolving Loan Borrower; and

(iii) to the extent not previously accomplished, such Domestic Dollar Revolving
Loan Borrower shall have duly authorized, executed and/or delivered to the
Administrative Agent such other certificates, resolutions, opinions and writings
that would have been required to be delivered pursuant to Section 5 if such
Domestic Dollar Revolving Loan Borrower had been subject to such Section on the
Effective Date, and “know your customer” information, all of which shall be in
form and substance reasonably satisfactory to the Administrative Agent.

 

-64-



--------------------------------------------------------------------------------

The acceptance of the proceeds of each Loan or the making of each Letter of
Credit Request (occurring on the Effective Date and thereafter) shall constitute
a representation and warranty by each Credit Party to the Agents and each of the
Lenders that all the conditions specified in Section 5 (with respect to Credit
Events on the Effective Date) and in this Section 6 (with respect to Credit
Events on and after the Effective Date) and applicable to such Credit Event are
satisfied as of that time. All of legal opinions and other documents and papers
referred to in Section 5 and in this Section 6, unless otherwise specified,
shall be delivered to the Administrative Agent at the Notice Office for the
account of each of the Lenders and shall be in form and substance reasonably
satisfactory to the Agents.

SECTION 7. Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Loans, and issue (or
participate in) the Letters of Credit as provided herein, each Borrower makes
the following representations, warranties and agreements, in each case after
giving effect to (or, in the case of representations and warranties made on the
Effective Date, concurrently with the consummation of) the Transaction, all of
which shall survive the execution and delivery of this Agreement and the Notes
and the making of the Loans and issuance of the Letters of Credit, with the
occurrence of each Credit Event on or after the Effective Date being deemed to
constitute a representation and warranty that the matters specified in this
Section 7 are true and correct in all material respects (or, as to any such
matter that is qualified by materiality, “Material Adverse Effect” or a similar
materiality qualifier, in all respects) on and as of the date of each such
Credit Event (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects (or, as to any such matter that is
qualified by materiality, “Material Adverse Effect” or a similar materiality
qualifier, in all respects) only as of such specified date):

7.01 Existence; Compliance with Law. Each Credit Party and each of its
Subsidiaries (a) is a real estate investment trust or a corporation, limited
liability company or limited partnership, duly organized or incorporated,
validly existing and, if applicable, in good standing under the laws of the
jurisdiction of its formation or incorporation; (b) is duly qualified as a
foreign corporation, limited liability company or limited partnership and, if
applicable, in good standing under the laws of each jurisdiction where such
qualification is necessary, except for failures which in the aggregate could not
reasonably be expected to have a Material Adverse Effect; (c) has all requisite
corporate, limited liability company, partnership or other power and authority
and the legal right to own, pledge and mortgage its properties, to lease (as
lessee) the properties that it leases as lessee, to lease or sublease (as
lessor) the properties it owns and/or leases (as lessee) and to conduct its
business as now or currently proposed to be conducted, except where the absence
of such power, authority and legal right could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; (d) is in
compliance with all applicable Requirements of Law except for such
non-compliances as individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect; and (e) has all necessary licenses,
permits, consents or approvals from or by, has made all necessary filings with,
and has given all necessary notices to, each Governmental Authority having
jurisdiction, to the extent required for such ownership, leasing and conduct,
except for licenses, permits, consents or approvals the failure to obtain, file
or give notice of, in the aggregate could not reasonably be expected to have a
Material Adverse Effect.

 

-65-



--------------------------------------------------------------------------------

7.02 Power; Authorization; Enforceable Obligations. (a) The execution, delivery
and performance by each Credit Party of the Credit Documents to which it is a
party and the consummation of the transactions contemplated hereby and thereby:

(i) are within such Credit Party’s corporate, partnership, limited liability
company or trust powers, as appropriate;

(ii) have been duly authorized by all necessary corporate, partnership, limited
liability company or trust action, as appropriate, including, without
limitation, the consent of stockholders, general and/or limited partners and
members where required;

(iii) do not and will not (A) contravene any Credit Party’s or any of its
Subsidiary’s respective declaration of trust, certificate of incorporation or
formation or by-laws, regulations, partnership agreement, operating agreement or
other comparable governing documents, (B) violate any other applicable
Requirement of Law (including, without limitation, Regulations T, U and X of the
Board of Governors of the Federal Reserve System), or any order or decree of any
Governmental Authority or arbitrator, except to the extent that any such
violation, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, (C) conflict with or result in the breach of, or
constitute a default under, or result in or permit the termination or
acceleration of, (x) any material indenture, bond, note, instrument or any other
material agreement or (y) any other Contractual Obligation of any Credit Party
or any of its Subsidiaries, except, in the case of this clause (y), to the
extent that any such conflict, breach, termination or acceleration, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect or (D) result in the creation or imposition of any Lien upon any of the
Assets of any Credit Party or any of its Subsidiaries; and

(iv) do not require the consent of, authorization by, approval of, notice to, or
filing or registration with, any Governmental Authority or any other Person,
other than those which have been obtained or made, and each of which is in full
force and effect.

(b) This Agreement and each of the other Credit Documents when executed and
delivered by a Credit Party which is a party thereto will be duly executed and
delivered by such Credit Party. This Agreement and the other Credit Documents
when executed by the Credit Parties party hereto and thereto will constitute
legal, valid and binding obligations (as applicable) of the Credit Parties party
to such Credit Documents (enforceable in accordance with its terms subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law
and, in the case of any Alternate Currency Revolving Loan Borrower organized in
any jurisdiction, subject to such other reservations set forth on Schedule V as
to such jurisdiction).

7.03 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc. (a) The consolidated financial statements and financial
statement schedules of the Corporation and its Subsidiaries, as of December 31,
2009, 2010 and 2011, 2012 and 2013, filed with the SEC as part of the
Corporation’s annual report on Form 10-K, fairly present in all

 

-66-



--------------------------------------------------------------------------------

material respects the consolidated results of operations of the Corporation and
its Subsidiaries for the respective Fiscal Years ended on such dates, and the
consolidated financial position of the Corporation and its Subsidiaries as at
such dates. The consolidated financial statements and financial statement
schedules of the Corporation and its Subsidiaries, as of SeptemberJune 30,
20122014, filed with the SEC as part of the Corporation’s quarterly report on
Form 10-Q, fairly present in all material respects the consolidated results of
operations of the Corporation and its Subsidiaries for the fiscal quarter ended
on such date, and the consolidated financial position of the Corporation and its
Subsidiaries as at such date. All such financial statements have been prepared
in accordance with GAAP consistently applied, except as expressly set forth in
the notes thereto.

(b) Since December 31, 20112013 to and including the Fourth Amendment Effective
Date (but, for this purpose, assuming that the Transaction had been consummated
on such date), nothing has occurred that has had, or could reasonably be
expected to have, a Material Adverse Effect.

(c) On and as of the Fourth Amendment Effective Date, the Projections are based
on good faith estimates and assumptions believed to be reasonable at the time
made; provided, however, that the Corporation makes no representation or
warranty that such assumptions will prove in the future to be accurate or that
the Corporation and its Subsidiaries will achieve the financial results
reflected in the Projections (it being understood that such Projections are not
to be viewed as facts and are subject to significant uncertainties and
contingencies, many of which are beyond the Corporation’s control, that no
assurance can be given that any particular Projections will be realized and that
actual results may differ and that such differences may be material).

7.04 Litigation. On and as of the Fourth Amendment Effective Date, there are no
pending or, to the best knowledge of any Borrower, threatened actions,
investigations or proceedings affecting the Corporation, any of its Subsidiaries
or any other Credit Party, or any of their respective Assets or revenues before
any court, Governmental Authority or arbitrator, that in the aggregate have had,
or could reasonably be expected to have, a Material Adverse Effect. On and as of
the Fourth Amendment Effective Date, none of the Corporation or any of its
Subsidiaries is in default with respect to any order, writ, injunction, decree,
rule or regulation of any Governmental Authority, which default has had, or
could reasonably be expected to have, a Material Adverse Effect.

7.05 True and Complete Disclosure. As of the Fourth Amendment Effective Date,
neither this Agreement nor any factual information set forth in the Bank
Information Memorandum (excluding Projections (which are covered in
Section 7.03(c)), other forward looking information and information of a general
economic or industry nature), when taken as a whole contained any untrue
statement of a material fact or omitted to state a material fact, under the
circumstances under which it was made, necessary in order to make the statements
contained herein or therein not materially misleading in light of the
circumstances under which such statements were made. As of the Fourth Amendment
Effective Date, there is no fact known to the Corporation which has not been
disclosed to the Lenders and which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

 

-67-



--------------------------------------------------------------------------------

7.06 Use of Proceeds. (a) The proceeds of Revolving Loans, Swingline Loans and
Competitive Bid Loans incurred by the respective Borrower will be used (x) to
finance the Transaction and to pay fees and expenses incurred in connection
therewith and (y) for such Borrower’s and its Subsidiaries’ general corporate
and working capital purposes.

(b) Neither the making of any Loan nor the use of the proceeds thereof nor the
occurrence of any other Credit Event will violate or be inconsistent with the
provisions of Regulation T, U or X or be used to purchase or carry Margin Stock.

(c) At the time of each Credit Event occurring on or after the Effective Date,
not more than 25% of the value of the assets of the Corporation and its
Subsidiaries taken as a whole will constitute Margin Stock.

7.07 Taxes. Each of the Corporation and each of its Subsidiaries has filed or
caused to be filed all federal, state and local Tax returns which are required
to be filed, and has paid or has caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in conformity with GAAP
or (b) to the extent that the failure to do so would not reasonably be expected
to have a Material Adverse Effect.

7.08 Compliance with ERISA. (a) Except as would not result in a Material Adverse
Effect, (i) each Plan is in compliance in form and operation with its terms and
with applicable provisions of ERISA and the Code; (ii) each Plan (and each
related trust, if any) which is intended to be qualified under Section 401(a) of
the Code has received a favorable determination letter from the IRS to the
effect that it meets the requirements of Sections 401(a) and 501(a) of the Code
covering all applicable tax law changes or is comprised of a master or prototype
plan that has received a favorable opinion letter from the IRS, and nothing has
occurred since the date of such determination that would adversely affect such
determination (or, in the case of a Plan with no determination, nothing has
occurred that would materially adversely affect the issuance of a favorable
determination letter or otherwise materially adversely affect such
qualification); (iii) no ERISA Event has occurred during the last 3 years;
(iv) there exists no Unfunded Pension Liability with respect to any Plan;
(v) there are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of any Borrower, a
Subsidiary of any Borrower or any ERISA Affiliate, threatened, which would
reasonably be expected to be asserted successfully against any Plan; (vi) none
of any Borrower, a Subsidiary of any Borrower or any ERISA Affiliate has
incurred or reasonably expects to incur any liability to the PBGC save for any
liability for premiums due in the ordinary course or other liability; and
(vii) no lien imposed under the Code or ERISA on the assets of any Borrower or
any Subsidiary of any Borrower or any ERISA Affiliate arising from or relating
to a Plan exists or is likely to arise on account of any Plan.

(b) Except as would not result in a Material Adverse Effect, (i) each Foreign
Pension Plan has been maintained in compliance with its terms and with the
requirements of applicable laws and has been maintained, where required, in good
standing with applicable regulatory authorities; (ii) all contributions required
to be made with respect to a Foreign Pension Plan have been timely made;
(iii) none of any Borrower nor any Subsidiary of any Borrower has

 

-68-



--------------------------------------------------------------------------------

incurred any obligation in connection with the termination of, or withdrawal
from, any Foreign Pension Plan; and (iv) the present value of the accrued
benefit liabilities (whether or not vested) under each Foreign Pension Plan,
determined as of the end of any Borrower’s most recently ended fiscal year on
the basis of actuarial assumptions, each of which is reasonable, did not exceed
the current value of the assets of such Foreign Pension Plan allocable to such
benefit liabilities.

7.09 Property. Subject to Section 7.12, each of the Corporation and each of its
Subsidiaries has good title and valid leasehold interests to each of the
properties and assets reflected on the most recent balance sheet referred to in
Section 7.03(a) or delivered under Section 8.01 (other than properties or assets
(x) owned by a Person that is consolidated with the Corporation or any of its
Subsidiaries under GAAP but is not a Subsidiary of the Corporation, (y) sold or
otherwise disposed of since the date of such balance sheet in the ordinary
course of business and (z) as otherwise permitted by the terms of this
Agreement), except for defects in title or interests that would not reasonably
be expected to have Material Adverse Effect, and all such properties and assets
are free and clear of Liens, except Permitted Liens.

7.10 Investment Company Act. Neither any Credit Party nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

7.11 Environmental Matters. (a) Each Borrower and each of its Subsidiaries have
complied with, and on the date of such Credit Event are in compliance with, all
applicable Environmental Laws and the requirements of any permits issued under
such Environmental Laws. There are no pending or, to the best knowledge of each
Borrower, threatened Environmental Claims against any Borrower or any of its
Subsidiaries (including any such Environmental Claim arising out of the
ownership or operation by any Borrower or any of its Subsidiaries of any Real
Property no longer owned or operated by any Borrower or any of its Subsidiaries)
or any Real Property owned or operated by any Borrower or any of its
Subsidiaries. To the knowledge of each Borrower, there are no facts,
circumstances or conditions with respect to the business or operations of any
Borrower or any of its Subsidiaries or any Real Property owned or operated by
any Borrower or any of its Subsidiaries (including any Real Property formerly
owned or operated by any Borrower or any of its Subsidiaries but no longer owned
or operated by any Borrower or any of its Subsidiaries) or any real property
adjoining or adjacent to any such Real Property that would reasonably be
expected (i) to form the basis of an Environmental Claim against any Borrower or
any of its Subsidiaries or any Real Property owned or operated by any Borrower
or any of its Subsidiaries, or (ii) to cause any Real Property owned or operated
by any Borrower or any of its Subsidiaries to be subject to any restrictions
imposed by Environmental Laws on the nature of the use or the transferability of
such Real Property by any Borrower or any of its Subsidiaries under any
applicable Environmental Law.

(b) Hazardous Materials have not been Released on or from, generated, used,
treated or stored on, or transported to or from, any Real Property owned or
operated by any Borrower or any of its Subsidiaries where such Release,
generation, use, treatment, storage or transportation has violated or would
reasonably be expected to violate any applicable Environmental Law.

 

-69-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in preceding clauses (a) and (b) of
this Section 7.11, the representations made in preceding clauses (a) and (b) of
this Section 7.11 shall not be untrue unless the aggregate effect of all
violations, Environmental Claims, facts, circumstances, conditions, occurrences,
restrictions, failures and noncompliances subject to or governed by
Environmental Laws would reasonably be expected to have a Material Adverse
Effect.

7.12 Intellectual Property, Licenses, Franchises and Formulas. Each Borrower and
each of its Subsidiaries owns, or has the right to use, all the patents,
trademarks, permits, service marks, trade names, copyrights, licenses,
franchises, proprietary information (including, but not limited to, rights in
computer programs and databases) and formulas, or other rights with respect to
the foregoing, or has obtained assignments of all leases and other rights of
whatever nature, necessary for the present conduct of its business, without any
known conflict with the rights of others which, or the failure to own, have or
obtain which, as the case may be, could reasonably be expected to result in a
Material Adverse Effect.

7.13 Anti-Corruption Laws and Sanctions. Each Borrower has implemented and
maintains in effect policies and procedures designed, in its reasonable business
judgment, to ensure compliance by such Borrower, its Subsidiaries and their
respective directors, officers, employees and agents (in their respective
capacities as such) with Anti-Corruption Laws and applicable Sanctions, and each
Borrower, its Subsidiaries and to the knowledge of such Borrower, their
respective officers, directors, employees and agents (in their respective
capacities as such) are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in such Borrower being designated as
(i) a Sanctioned Person under clause (a) of the definition thereof, or operating
or controlled by any such Person or (ii) a Sanctioned Person under clause (b) of
the definition thereof where the activity being conducted by such Borrower in
such Sanctioned Country violates any Sanctions in any material respect. None of
(a) the Borrowers, any Subsidiary or to the knowledge of the Borrowers any of
their respective directors, officers or employees, or (b) to the knowledge of
the Borrowers, any agent of the Borrowers or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person, in each case where such status as a Sanctioned
Person or receipt of such benefit would violate applicable Sanctions. No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will, to the knowledge of any Borrower, violate
Anti-Corruption Laws or applicable Sanctions in any material respect.

SECTION 8. Affirmative Covenants. Each Borrower hereby covenants and agrees that
on and after the Effective Date and until the Total Commitment and all Letters
of Credit have terminated and the Loans, Notes and Unpaid Drawings, together
with interest, Fees and all other Obligations (other than contingent
indemnification obligations) incurred hereunder and thereunder, are paid in
full:

8.01 Information Covenants. The Corporation will furnish to the Lenders:

(a) Quarterly Financial Statements. Within 55 days after the close of the first
three quarterly accounting periods in each Fiscal Year of the Corporation,
(i) the consolidated

 

-70-



--------------------------------------------------------------------------------

balance sheet of the Corporation and its Subsidiaries as at the end of such
quarterly accounting period, and the related consolidated statements of income
for such quarterly accounting period and for the elapsed portion of the Fiscal
Year ended with the last day of such quarterly accounting period, and the
related statement of cash flows for the elapsed portion of the Fiscal Year ended
with the last day of such quarterly accounting period, in each case setting
forth comparative figures as of the end of and for the related periods in the
prior Fiscal Year, all of which shall be certified by the chief financial
officer of the Corporation (or by the Vice President and Treasurer or Senior
Vice President and Corporate Controller of the Corporation), subject only to
normal year-end audit adjustments and the absence of footnotes and
(ii) management’s discussion and analysis of the important operational and
financial developments during the quarterly and year-to-date periods.

(b) Annual Financial Statements. Within 100 days after the close of each Fiscal
Year of the Corporation, (i) the consolidated balance sheet of the Corporation
and its Subsidiaries as at the end of such Fiscal Year, and the related
consolidated statements of income and retained earnings and of cash flows for
such Fiscal Year setting forth comparative figures as of the end of and for the
preceding Fiscal Year and certified (without a “going concern” or like
qualification or exception and without any qualification or exception as to
scope of audit) by independent certified public accountants of recognized
national standing reasonably acceptable to the Administrative Agent and
(ii) management’s discussion and analysis of the important operational and
financial developments during the respective Fiscal Year.

(c) Officer’s Certificates. As of the date of the delivery of the financial
statements provided for in Sections 8.01(a) and (b), a certificate of the chief
financial officer of the Corporation (or by the Vice President and Treasurer or
Senior Vice President and Corporate Controller of the Corporation), in form
satisfactory to the Agents, to the effect that, to the best of such officer’s
knowledge, no Default or Event of Default has occurred and is continuing or, if
any Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof, which certificate shall (x) set forth in reasonable
detail the calculations required to establish whether the Borrowers and their
Subsidiaries were in compliance with the provisions of Sections 9.01, 9.03 and
9.04 at the end of such fiscal quarter or Fiscal Year, as the case may be,
(y) set forth its Unsecured Debt Ratings and (z) set forth the calculations
required to establish the Applicable Margin and the Consolidated Leverage Ratio
as at the last day of such fiscal quarter or Fiscal Year, as the case may be.

(d) Notice of Default or Litigation. Promptly, and in any event within five
Business Days (or ten Business Days in the case of following clause (ii)) after
any Authorized Officer of any Borrower obtains actual knowledge thereof, notice
of (i) the occurrence of any event which constitutes a Default or an Event of
Default and (ii) any litigation or governmental investigation or proceeding
pending (x) against any Borrower or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect, (y) with respect to
material Indebtedness with an aggregate principal amount outstanding in excess
of $100,000,000 of any Borrower or any of its Subsidiaries or (z) with respect
to any Credit Document.

(e) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to any Borrower or any of its Subsidiaries
as any Agent or any Lender may reasonably request.

 

-71-



--------------------------------------------------------------------------------

(f) Delivery of Information. Information required to be delivered pursuant to
paragraphs (a) and (b) shall be deemed to have been delivered on the date on
which the Corporation provides notice to the Administrative Agent that such
information has been posted on the Corporation’s website on the internet at the
website address listed on the signature pages of such notice, at www.sec.gov or
at another website accessible by the Lenders without charge; provided that the
Corporation shall deliver paper copies of the reports and financial statements
referred to in paragraphs (a) and (b) of this Section 8.01 to the Administrative
Agent or any Lender who requests the Corporation to deliver such paper copies
until written notice to cease delivering paper copies is given by the
Administrative Agent or such Lender.

8.02 Books and Records. Each Borrower will, and the Corporation will cause each
Subsidiary to, maintain or cause to be maintained at all times true and complete
in all material respects books and records of its financial operations (in
accordance with GAAP) and the Administrative Agent may discuss the affairs,
finances and accounts of such Borrower and its Subsidiaries with, and be advised
as to the same by, officers and, so long as a representative of such Borrower or
such Subsidiary is present, independent accountants, all during regular business
hours and upon advance written notice, as the Administrative Agent may deem
appropriate for the purpose of verifying the various reports delivered pursuant
to this Agreement or for otherwise ascertaining compliance with this Agreement.
Notwithstanding Section 13.01, unless any such discussion is conducted after the
occurrence and during the continuance of a Specified Default or Event of
Default, the Corporation shall not be required to pay any costs or expenses
incurred by the Administrative Agent in connection with such discussion.

8.03 Maintenance of Insurance. Each Borrower will, and the Corporation will
cause each of its Subsidiaries to, maintain (either in the name of such Borrower
or in such Subsidiary’s own name) with financially sound and responsible
insurance companies, insurance in at least such amounts and against at least
such risks as are customarily insured against by companies engaged in the same
or a similar business. Notwithstanding the foregoing, each Borrower may
self-insure with respect to such risks with respect to which companies of
established repute engaged in the same or similar business in the same general
area usually self-insure.

8.04 Corporate Franchises. Each Borrower will, and the Corporation will cause
each of its Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep in full force and effect its existence and its material
rights, franchises, licenses permits and intellectual property; provided,
however, that (i) nothing in this Section 8.04 shall prevent (x) transactions
permitted under Section 9.02 or (y) the liquidation of any Subsidiary (which
Subsidiary is not itself a Credit Party) if the Corporation determines that such
liquidation could not reasonably be expected to have a Material Adverse Effect
and (ii) neither any Borrower nor any such Subsidiary shall be required to
preserve its existence (other than the corporate or other applicable existence
of each Borrower) or any right, franchise, license, permit or intellectual
property if, in the good faith business judgment of the Corporation, the
termination of or failure to preserve and keep in full force and effect such
existence, right, franchise, license, permit or intellectual property would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

-72-



--------------------------------------------------------------------------------

8.05 Compliance with Statutes, etc. Each Borrower will, and the Corporation will
cause each of its Subsidiaries to, comply with all Requirements of Law
(including, without limitation, all Environmental Laws and the rules and
regulations thereunder), except such noncompliances as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Each Borrower will maintain in effect and enforce policies and procedures
designed, in its reasonable business judgment, to ensure compliance by such
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents (in their respective capacities as such) with Anti-Corruption Laws
and applicable Sanctions in all material respects.

8.06 ERISA. As soon as reasonably practicable and, in any event, within fifteen
(15) days after any Borrower, any Subsidiary of any Borrower or any ERISA
Affiliate knows of a Material Event (as defined below), a Borrower will deliver,
or cause to be delivered, to the Administrative Agent a certificate of the chief
financial officer, treasurer or controller of any Borrower setting forth the
reasonable details as to such occurrence and the action, if any, that such
Borrower, such Subsidiary or such ERISA Affiliate is required or proposes to
take with respect to such Material Event, together with any notices required or
proposed to be given or filed by such Borrower, such Subsidiary, the applicable
Plan administrator or such ERISA Affiliate to or with the PBGC or any other
government agency, and any notices received by such Borrower, such Subsidiary or
such ERISA Affiliate from the PBGC or any other government agency, with respect
to the Material Event. For purposes of the preceding sentence, a “Material
Event” means (i) the occurrence of any ERISA Event, (ii) the adoption of, or the
commencement of contributions to, any Plan subject to Section 412 of the Code by
any Borrower, a Subsidiary of any Borrower or any ERISA Affiliates, or (iii) the
adoption of any amendment to a Plan subject to Section 412 of the Code,
provided, in each case, that such event or adoption, as applicable, will result
in a material increase in excess of $100,000,000 in contribution obligations of
any Borrower, a Subsidiary of any Borrower or any ERISA Affiliate.

8.07 End of Fiscal Years; Fiscal Quarters. The Corporation will cause (i) each
of its, and each of its Subsidiaries’, Fiscal Years to end on December 31 of
each year and (ii) each of its, and each of its Subsidiaries’, fiscal quarters
to end on dates which are consistent with a Fiscal Year ending December 31;
provided, however, that Subsidiaries of the Corporation that are included
(together with full financial results for the applicable period) in the
Corporation’s consolidated financial statements and related schedules for a
fiscal quarter and a Fiscal Year of the Corporation (as required to be delivered
pursuant to Section 8.01(a) or (b), as applicable) shall not be required to
maintain the fiscal year and fiscal quarter ends described in clause (i) and
(ii) above.

8.08 Maintenance of Properties. Each Borrower will, and the Corporation will
cause each of its Subsidiaries to, keep all property necessary to the business
of such Borrower and each such Subsidiary in good working order and condition
consistent with industry practice, ordinary wear and tear excepted, except such
non-compliances with the foregoing as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

8.09 Payment of Taxes. Each Borrower will, and the Corporation will cause each
of its Subsidiaries to, pay and discharge, or cause to be paid and discharged,
all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits, or

 

-73-



--------------------------------------------------------------------------------

upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims which, if unpaid, might become a lien not
otherwise permitted under Section 9.01(i); provided that no Borrower or any of
its Subsidiaries will be required to pay any such tax, assessment, charge, levy
or claim which (x) is being contested in good faith and by appropriate
proceedings if it has maintained adequate reserves with respect thereto in
accordance with GAAP and (y) would not reasonably be expected to have a Material
Adverse Effect.

SECTION 9. Negative Covenants. Each of the Borrowers hereby covenants and agrees
that on and after the Effective Date and until the Total Commitment and all
Letters of Credit have terminated and the Loans, Notes and Unpaid Drawings,
together with interest, Fees and all other Obligations (other than contingent
indemnification obligations) incurred hereunder and thereunder, are paid in
full:

9.01 Liens. No Borrower will, nor will any Borrower permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
such Borrower or any of its Subsidiaries, whether now owned or hereafter
acquired, or sell any such property or assets subject to an understanding or
agreement, contingent or otherwise, to repurchase or leaseback such property or
assets (including sales of accounts receivable with recourse to such Borrower or
any of its Subsidiaries), or assign any right to receive income or permit the
filing of any financing statement under the UCC or any other similar notice of
Lien under any similar recording or notice statute; provided that the provisions
of this Section 9.01 shall not prevent the creation, incurrence, assumption or
existence of the following (Liens described below are herein referred to as
“Permitted Liens”):

(i) inchoate Liens for taxes, assessments or governmental or quasi- governmental
charges or levies not yet due and payable (including reservations, limitations,
provisos and conditions expressed in any original grants from the Crown) or
Liens for taxes, assessments or governmental or quasi-governmental charges or
levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with generally accepted
accounting principles;

(ii) Liens in respect of assets of any Borrower or any of its Subsidiaries
incidental to the conduct of its business or the ownership of its assets which
were not incurred in connection with the borrowing of money, and which (x) do
not in the aggregate materially detract from the value of its assets or
materially impair the use thereof in the operation of its business and (y) do
not secure obligations in excess of $75,000,000 at any time;

(iii) Liens in existence on the Effective Date which are listed, and the
property subject thereto described, in Schedule 9.01 (“Existing Liens”), and
giving effect to any renewals, replacements and extensions of such Liens, in
each case so long as (x) the principal amount of the obligations secured thereby
is not increased as a result thereof (except to the extent any such incremental
obligations are independently justified under (and applied as a utilization of
the basket described in) Section 9.01(xviii) below or as otherwise expressly
permitted by Schedule 9.01) and (y) such renewals, replacements and extensions
do not result in (I) Liens applying to any Assets which are not already subject

 

-74-



--------------------------------------------------------------------------------

to the Liens securing the respective obligations being renewed, replaced or
extended or (II) except as expressly permitted by Schedule 9.01, an increase in
the amount of any category of Assets which are subject to the Liens securing the
respective obligations being renewed, replaced or extended);

(iv) licenses, leases, sublicenses or subleases granted to other Persons not
materially interfering with the conduct of the business of any Borrower and its
Subsidiaries taken as a whole;

(v) any Lien on any asset of any Borrower or any of its Subsidiaries (I) subject
to Capitalized Lease Obligations or (II) securing other Indebtedness incurred or
assumed for the purpose of financing all or any part of the cost of acquiring or
constructing such asset (it being understood that, for this purpose, the
acquisition of a Person is also an acquisition of the assets of such Person);
provided that (x) the Lien encumbering the asset or assets giving rise to such
Capitalized Lease Obligation or other Indebtedness, as the case may be, does not
encumber any other asset of such Borrower or any Subsidiary of such Borrower and
(y) except in the case of a Lien securing Capitalized Lease Obligations, any
such Lien attaches to such asset concurrently with, or within 180 days after,
the acquisition thereof, or such longer period, not to exceed 12 months, due to
the Corporation’s or its respective Subsidiaries’ inability to obtain the
requisite governmental approvals with respect to such acquisition; provided
further, that, in the case of any asset constituting Real Property, (i) the Lien
attaches within 12 months after the latest of the acquisition thereof, the
completion of construction thereon or the commencement of full operation thereof
and (ii) the Indebtedness so secured does not exceed the sum of (x) the purchase
price of such Real Property plus (y) the costs of such construction;

(vi) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and, except in the case of those arising out of a governmental
taking or threatened governmental taking, not materially interfering with the
conduct of the business of any Borrower or any of its Subsidiaries;

(vii) Liens arising from precautionary UCC financing statement filings (or
equivalent filings, registrations or agreements in foreign jurisdictions)
regarding operating leases entered into by any Borrower or any of its
Subsidiaries in the ordinary course of business;

(viii) all Liens arising from, and UCC financing statement filings (or
equivalent filings, registrations or agreements in foreign jurisdictions) made
in connection with, the securitization, sale or other non-recourse financing of
timeshare receivables (irrespective of whether such transactions appear on the
consolidated balance sheet of the Corporation), so long as the only Assets
subject to such Liens are timeshare receivables, customary related contractual
and other rights and any proceeds of the foregoing;

(ix) to the extent not covered by clause (ii) above, Liens securing judgments
which do not constitute an Event of Default, provided that no cash or property
is

 

-75-



--------------------------------------------------------------------------------

deposited or delivered to secure the respective judgment (or any appeal bond in
respect thereof);

(x) statutory and common law landlords’ liens under leases to which any Borrower
or any of its Subsidiaries is a party;

(xi) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
solicitors or other Liens arising in the ordinary course of business which
(x) do not secure Indebtedness for borrowed money and (y)(I) do not in the
aggregate materially detract from the value of the relevant property or assets
of any Borrower or Subsidiary of any Borrower or materially impair the use
thereof in the operation of the business of any Borrower or Subsidiary of any
Borrower or (II) are being contested in good faith by appropriate proceedings,
which proceedings have the effect of preventing the forfeiture or sale of the
property or assets subject to any such Lien;

(xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and consistent with
past practices (exclusive of obligations in respect of the payment for borrowed
money);

(xiii) normal and customary Liens in favor of banks or other depository or
financial institutions arising as a matter of law and encumbering deposits or
other funds maintained with such financial institution (including rights of
setoff);

(xiv) Liens on property or assets acquired by any Borrower or any of its
Subsidiaries, or on property or assets of a Subsidiary acquired by any Borrower
or any of its Subsidiaries, in each case in existence at the time such
acquisition is consummated, provided that such Liens are not incurred in
connection with or in contemplation or anticipation of such acquisition and do
not attach to any other asset of such Borrower or any of its Subsidiaries;

(xv) Liens resulting from the refinancing, renewal or extension of obligations
secured by any Lien permitted by clauses (v) and (xiv) of this Section 9.01, so
long as (x) the principal amount of the obligations secured thereby is not
increased as a result thereof (except to the extent any such incremental
obligations are independently justified under (and applied as a utilization of
the basket described in) Section 9.01(xviii) below) and (y) such renewals,
replacements and extensions do not result in Liens applying to any Assets which
are not already subject to the Liens securing the respective obligations being
renewed, replaced or extended;

(xvi) intercompany Indebtedness owed by and among the Corporation and any of its
Wholly-Owned Subsidiaries may be secured by any Assets of the respective
obligor;

 

-76-



--------------------------------------------------------------------------------

(xvii) Liens on Segregated Funds (and deposit accounts in which Segregated Funds
are deposited) pledged by the Corporation or any of its Subsidiaries to secure
Defeased Debt in accordance with the terms of the documentation governing the
same; and

(xviii) Liens on Assets of the Corporation or any of its Subsidiaries and not
otherwise permitted by the foregoing clauses (i) through (xvii), so long as the
lesser of (x) the aggregate fair market value (as reasonably determined by the
senior management of the Corporation) of all of the Assets subject to such Liens
and (y) 125% of the maximum amount of the obligations secured by such Liens, as
applicable, does not exceed at any time the greater of (a) 10% of Consolidated
Net Tangible Assets (determined as of the date of the most recent incurrence of
such Liens or related obligations (or any increase thereof) by reference to the
then most recent date for which the Corporation has delivered (or was required
to deliver, if such delivery has not been made) its financial statements under
Section 8.01(a) or (b), as applicable, or, if the Corporation has not yet been
required to deliver financial statements under Section 8.01, determined as of
December 31, 2011) and (b) $500,000,000.

9.02 Consolidation, Merger, Sale of Assets, Lease Obligations, etc. No Borrower
will, nor will any Borrower permit any of its Subsidiaries to, enter into
transaction of merger, consolidation or amalgamation, or convey, sell, lease or
otherwise dispose of all or substantially all of the property or assets of such
Borrower or such Subsidiary (other than inventory, goods, materials or equipment
(in each case other than Real Property) in the ordinary course of business),
unless: (i) no Specified Default or Event of Default then exists or would result
therefrom, (ii) in the case of a merger, consolidation or amalgamation involving
an Alternate Currency Revolving Loan Borrower (other than the Corporation), an
Alternate Currency Revolving Loan Borrower is the surviving corporation of such
merger, consolidation or amalgamation, and (iii) in the case of a merger,
consolidation, amalgamation, conveyance, sale, lease or other disposal of all or
substantially all of the property or assets involving the Corporation or any
other Domestic Dollar Revolving Loan Borrower and any other Person, the
Corporation or such other Domestic Dollar Revolving Loan Borrower, as the case
may be, shall be the surviving corporation of such merger, consolidation or
amalgamation or such conveyance, sale, lease or other disposal shall be made to
the Corporation or, in the case of any other Domestic Dollar Revolving Loan
Borrower, to a Domestic Dollar Revolving Loan Borrower, provided that
notwithstanding the foregoing:

(1) in the case of a merger, consolidation, amalgamation, conveyance, sale,
lease or other disposal described in clause (iii), the Corporation or such other
Domestic Dollar Revolving Loan Borrower, as the case may be, shall not be
required to be the surviving corporation of such merger, consolidation or
amalgamation, or the Person to which such conveyance, sale, lease or other
disposal is made, so long as (x) the respective entity which survives such
merger, consolidation or amalgamation, or to which such conveyance, sale, lease
or other disposal is made assumes all of the obligations of the Corporation or
such other Domestic Dollar Revolving Loan Borrower, as the case may be, under
the Credit Documents to which it is a party pursuant to documentation reasonably
satisfactory to the Administrative Agent and the Required Lenders, (y) the
Required Lenders shall have consented thereto on such additional terms and
conditions

 

-77-



--------------------------------------------------------------------------------

satisfactory to them and (z) such surviving entity shall have delivered such
opinions of counsel and such other documentation (including revised Notes, to
the extent requested pursuant to Section 1.06, and evidence of good standing) as
shall be reasonably requested by the Administrative Agent or any Lender;

(2) in the case of a merger, consolidation or amalgamation of an Alternate
Currency Revolving Loan Borrower (other than the Corporation) and a Domestic
Dollar Revolving Loan Borrower, the Domestic Dollar Revolving Loan Borrower
shall be the surviving corporation of such merger, consolidation or
amalgamation;

(3) no Alternate Currency Revolving Loan Borrower (other than the Corporation)
shall be permitted to merge, consolidate or amalgamate with any other Alternate
Currency Revolving Loan Borrower unless both Alternate Currency Revolving Loan
Borrowers subject to such transaction are organized in the same jurisdiction;

(4) in the case of a merger, consolidation or amalgamation of the Corporation
and another Domestic Dollar Revolving Loan Borrower, the Corporation shall be
the surviving corporation of such merger, consolidation or amalgamation;

(5) the Corporation and its Subsidiaries may convey, sell, lease or otherwise
dispose of Assets in any fiscal year having an aggregate book value of up to
$1,000,000,000;

(6) the Corporation and its Subsidiaries may convey, sell, lease or otherwise
dispose of Assets if, after giving effect thereto, the Corporation is in
compliance on a Pro Forma Basis with Section 9.04 and no Specified Default or
Event of Default exists; and

(7) if no Specified Default or Event of Default exists, the Corporation and its
Subsidiaries may convey, sell, lease or otherwise dispose of the Corporation’s
Timeshare Business (including pursuant to a spinoff transaction).

9.03 Restricted Payments. No Borrower will, nor will any Borrower permit any of
its Subsidiaries to, authorize, declare or pay any Dividends, except that:

(i) any Subsidiary of the Corporation may authorize, declare and pay cash
Dividends to the Corporation or to any Wholly-Owned Subsidiary of the
Corporation;

(ii) any Subsidiary of the Corporation that is not a Wholly-Owned Subsidiary may
authorize, declare and pay Dividends to its shareholders, members or partners
generally, so long as the Corporation or its respective Subsidiary which owns
the equity interests in the Subsidiary paying such Dividends receives at least
its proportionate share thereof (based upon its relative holding of the equity
interests in the Subsidiary paying such Dividends and taking into account the
relative preferences, if any, of the various classes of equity interests of such
Subsidiary); and

(iii) the Corporation may authorize, declare and pay Dividends, so long as
(x) the Corporation is in compliance (determined, for this purpose, on a Pro
Forma Basis based on the Consolidated Indebtedness as of the date of such
authorization, declaration

 

-78-



--------------------------------------------------------------------------------

or payment after giving effect to any Indebtedness incurred (or to be incurred)
to make such authorization, declaration or payment) with the covenant in
Section 9.04 as at the last day of the most recently ended Reference Period and
(y) no Specified Default or Event of Default exists at the time of the
respective authorization, declaration or payment or would exist immediately
after giving effect thereto.

9.04 Maximum Consolidated Leverage Ratio. The Corporation will not permit the
Consolidated Leverage Ratio on the last day of any fiscal quarter of the
Corporation to be greater than 4.50 to 1.00; provided that such maximum ratio
may, by written notice to be given by an Authorized Officer of the Corporation
to the Administrative Agent, be increased to 5.50 to 1.00 for a period of twelve
months after the consummation of a Material Acquisition; provided, further, that
the maximum Consolidated Leverage Ratio may only be so increased for not more
than two such twelve month periods, which periods may not be consecutive.

9.05 Business. No Borrower will, nor will any Borrower permit any of its
Subsidiaries to, engage (directly or indirectly) in any business other than the
Hotel Business.

9.06 Transaction with Affiliates. No Borrower will, nor will any Borrower permit
any of its Subsidiaries to, enter into any transaction (or series of related
transactions) with any Affiliate of the Corporation or any of its Subsidiaries
that is material to the Corporation and its Subsidiaries as a whole other than
on terms and conditions substantially as favorable to such Borrower or such
Subsidiary as would reasonably be obtained by such Borrower or such Subsidiary
at that time in a comparable arm’s-length transaction with a Person other than
an Affiliate; provided, however, that the foregoing shall not prohibit
(x) transactions among the Corporation and/or its Wholly-Owned Subsidiaries and
(y) the authorization, declaration and payment of Dividends by the Corporation
and its Subsidiaries as permitted by Section 9.03.

9.07 Use of Proceeds. No Borrower will request any Borrowing or Letter of
Credit, and no Borrower shall use, and shall procure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Borrowing or Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation in any material
respect of any Anti-Corruption Laws, (ii) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person or in any Sanctioned Country in violation of Sanctions in any
material respect, or (iii) in any manner that would result in the violation in
any material respect of any Sanctions applicable to any party hereto.

SECTION 10. Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

10.01 Payments. Any Borrower shall (i) default in the payment when due of any
principal of (or any Face Amount of, as the case may be) any Loan or any Note or
(ii) default, and such default shall continue unremedied for five or more
Business Days, in the payment when due of any interest on any Loan or Note, any
Unpaid Drawing (or the interest thereon) or any Fees or any other amounts owing
hereunder or thereunder; or

 

-79-



--------------------------------------------------------------------------------

10.02 Representations, etc.Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to any Agent or any Lender pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or

10.03 Covenants. Any Credit Party shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in
Section 8.01(d)(i), 8.04 (but only to the extent arising from the failure of any
Credit Party to preserve and keep in full force and effect its existence) or 9
or (ii) default in the due performance or observance by it of any other term,
covenant or agreement contained in this Agreement or any other Credit Document
(other than those set forth in Sections 10.01 and 10.02 and clause (i) of this
Section 10.03) and such default as described in this clause (ii) shall continue
unremedied for a period of 30 days after written notice thereof to any Borrower
by the Administrative Agent or the Required Lenders; or

10.04 Default Under Other Agreements. (i) Any Credit Party or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations and Non-Recourse Indebtedness) beyond the period of grace, if
any, provided in the instrument or agreement under which such Indebtedness was
created or (y) default in the observance or performance of any agreement or
condition relating to any Indebtedness (other than the Obligations and
Non-Recourse Indebtedness) or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, without any further notice
(other than a notice of acceleration, if required) or any further lapse of time,
such Indebtedness to become due prior to its stated maturity, or (ii) any
Indebtedness (other than the Obligations and Non-Recourse Indebtedness) of any
Credit Party or any of its Subsidiaries shall be declared to be (or shall
become) due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment, prior to the stated maturity thereof, provided
that it shall not be a Default or an Event of Default under this Section 10.04
unless the principal amount of any one issue of such Indebtedness, or the
aggregate principal amount of all such Indebtedness as described in preceding
clauses (i) and (ii) is at least $100,000,000 (or, in the case of currencies
other than Dollars, the Dollar Equivalent thereof); or

10.05 Bankruptcy, etc. Any Credit Party or any of its Subsidiaries (excluding
Insignificant Subsidiaries) shall commence a voluntary case concerning itself
under Title 11 of the United States Code entitled “Bankruptcy,” as now or
hereafter in effect, or any successor thereto (the “Bankruptcy Code”); or an
involuntary case is commenced against any Credit Party or any of its
Subsidiaries (excluding Insignificant Subsidiaries), and the petition is not
controverted within 10 days, or is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or substantially all of the property of
any Credit Party or any of its Subsidiaries (excluding Insignificant
Subsidiaries), or any Credit Party or any of its Subsidiaries (excluding
Insignificant Subsidiaries) commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
bankruptcy, insolvency, receivership, administration, winding up or liquidation
or similar law of any jurisdiction whether now or hereafter in effect relating
to any Credit Party or any of its Subsidiaries (excluding Insignificant

 

-80-



--------------------------------------------------------------------------------

Subsidiaries), or there is commenced against any Credit Party or any of its
Subsidiaries (excluding Insignificant Subsidiaries) any such proceeding under
any such law of any jurisdiction which remains undismissed for a period of 60
days, or any Credit Party or any of its Subsidiaries (excluding Insignificant
Subsidiaries) is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or any Credit
Party or any of its Subsidiaries (excluding Insignificant Subsidiaries) suffers
any appointment of any custodian, administrator, administrative receiver,
receiver, trustee or the like for it or any substantial part of its property to
continue undischarged or unstayed for a period of 60 days; or any Credit Party
or any of its Subsidiaries (excluding Insignificant Subsidiaries) makes a
general assignment for the benefit of creditors; or any corporate action is
taken by any Credit Party or any of its Subsidiaries (excluding Insignificant
Subsidiaries) for the purpose of effecting any of the foregoing; or

10.06 ERISA. Any ERISA Event shall occur which would reasonably be expected to
have a Material Adverse Effect, or a Foreign Pension Plan shall fail to be in
good standing with applicable regulatory authorities or comply with applicable
laws, and such failure would reasonably be expected to have a Material Adverse
Effect; or

10.07 Guaranty. Except in accordance with the express terms of the Guaranty, the
Guaranty or any provision thereof shall cease to be in full force or effect, or
the Corporation or any Person acting by or on behalf of the Corporation shall
deny or disaffirm the Corporation’s obligations under the Guaranty, or the
Corporation shall default in the due performance or observance (beyond any
applicable grace period) of any term, covenant or agreement on its part to be
performed or observed pursuant to the Guaranty; or

10.08 Judgments. One or more judgments or decrees shall be entered against any
Borrower or any Subsidiary of any Borrower involving in the aggregate for the
Borrowers and their Subsidiaries a liability (to the extent not paid or covered
by a reputable and solvent insurance company (with any portion of any judgment
or decree not so covered to be included in any determination hereunder)) and
such judgments and decrees either shall be final and non-appealable or shall not
be vacated, discharged or stayed or bonded pending appeal for any period of 60
consecutive days, and the aggregate amount of all such judgments exceeds
$100,000,000 (or in the case of currencies other than Dollars, the Dollar
Equivalent thereof); or

10.09 Change of Control. A Change of Control shall occur;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Corporation, take any or
all of the following actions, without prejudice to the rights of any Agent, any
Lender or the holder of any Note to enforce its claims against any Credit Party
(provided that, if an Event of Default specified in Section 10.05 shall occur
with respect to any Borrower, the result which would occur upon the giving of
written notice by the Administrative Agent as specified in clauses (i) and
(ii) below shall occur immediately and automatically without the giving of any
such notice): (i) declare the Total Commitment terminated, whereupon all
Commitments of each Lender shall forthwith terminate immediately and any
Facility Fee shall forthwith become due and payable without any other notice of
any kind; (ii) declare the principal of, the Face Amount of and any accrued
interest in respect of all

 

-81-



--------------------------------------------------------------------------------

Loans and the Notes and all Obligations owing hereunder (including Unpaid
Drawings) and thereunder to be, whereupon the same shall become, forthwith due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Credit Party; (iii) terminate any Letter
of Credit which may be terminated in accordance with its terms; (iv) direct the
relevant Account Party to pay (and the relevant Account Party agrees that upon
receipt of such notice, or upon the occurrence of an Event of Default specified
in Section 10.05 with respect to any Account Party, it will pay) to the
Administrative Agent at the appropriate Payment Office such additional amount of
cash (in the respective currency in which such Letter of Credit is denominated),
to be held as security by the Administrative Agent for the respective Account
Party’s reimbursement obligations in respect of Letters of Credit then
outstanding, as is equal to the aggregate Stated Amount of all Letters of Credit
then outstanding issued for the account of such Account Party; (v) apply any
cash collateral held pursuant to Section 4.02 to the repayment of the
Obligations; and (vi) direct the appropriate Alternate Currency Revolving Loan
Borrower to pay (and each Alternate Currency Revolving Loan Borrower agrees that
upon receipt of such notice, or upon the occurrence of an Event of Default
specified in Section 10.05 with respect to any Borrower, it will pay) to the
Administrative Agent (without duplication) all amounts required to be paid
pursuant to clause (j) of Schedule III.

SECTION 11. Definitions and Accounting Terms.

11.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Absolute Rate” shall mean an interest rate (rounded to the nearest .0001)
expressed as a decimal.

“Acceptance Fee” shall mean, in respect of a Bankers’ Acceptance, a fee
calculated on the Face Amount of such Bankers’ Acceptance at a rate per annum
equal to the Applicable Margin that would be payable with respect to a Revolving
Loan maintained as a Eurodollar Loan drawn on the Drawing Date of such Bankers’
Acceptance. Acceptance Fees shall be calculated on the basis of the term to
maturity of the Bankers’ Acceptance and a year of 365 days.

“Account Party” shall mean (i) in respect of Domestic Dollar Letters of Credit,
any Domestic Dollar Revolving Loan Borrower and (ii) in respect of Alternate
Currency Letters of Credit, any Alternate Currency Revolving Loan Borrower.

“Acquisition” shall mean the acquisition of all or any portion of the assets
(including Hotels) or all or any portion of the Capital Stock of any Person.

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement.

“Administrative Questionnaire” shall mean an Administrative Questionnaire
requested by the Administrative Agent.

 

-82-



--------------------------------------------------------------------------------

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with, such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise; provided that
(x) beneficial ownership of 10% or more of the voting securities, of a Person
shall be deemed to be control and (y) none of the Agents, any Lender or any of
their respective Affiliates shall be considered an Affiliate of the Corporation
or any Subsidiary thereof.

“Agent” shall mean each of the Administrative Agent, the Syndication Agent and
each Documentation Agent; provided that (x) for purposes of Sections 13.01 and
13.20, the term “Agent” shall include the Lead Arrangers and (y) for purposes of
Section 13.20 only, the term “Agent” shall also include the Co-Documentation
Agents and the Senior Managing Agents identified on the cover page to this
Agreement.

“Aggregate Alternate Currency Credit Exposure” at any time means the sum of
(i) the aggregate principal amount or Face Amount, as the case may be, of all
Alternate Currency Loans then outstanding (for this purpose, using the Dollar
Equivalent of the principal amount or Face Amount, as the case may be, of each
Non-Dollar Alternate Currency Loan then outstanding) plus (ii) the Aggregate
Alternate Currency Letter of Credit Outstandings at such time.

“Aggregate Alternate Currency Letter of Credit Outstandings” shall mean, at any
time, the sum of (i) the aggregate Stated Amount of all outstanding Alternate
Currency Letters of Credit at such time plus (ii) the aggregate amount of all
Unpaid Drawings with respect to Alternate Currency Letters of Credit at such
time (for such purpose, using the Dollar Equivalent of all Unpaid Drawings owing
in any Non-Dollar Alternate Currency).

“Aggregate Domestic Dollar Revolving Exposure” shall mean, at any time, the sum
of (i) the aggregate principal amount of all Domestic Dollar Revolving Loans and
Swingline Loans then outstanding and (ii) the aggregate amount of all Domestic
Dollar Letter of Credit Outstandings at such time.

“Aggregate Other Permitted LIBOR-Based Alternate Currency Revolving Credit
Exposure” shall mean, at any time, with respect to a given Other Permitted
LIBOR-Based Alternate Currency, (i) the aggregate principal amount of all
Alternate Currency Revolving Loans made in such Other Permitted LIBOR-Based
Alternate Currency and then outstanding (for this purpose, using the Dollar
Equivalent of the principal amount of each such Alternate Currency Revolving
Loan), plus (ii) the aggregate amount of all Alternate Currency Letter of Credit
Outstandings relating to each Alternate Currency Letter of Credit denominated in
such Other Permitted LIBOR-Based Alternate Currency at such time (for this
purpose, using the Dollar Equivalent of all amounts expressed in such Other
Permitted LIBOR-Based Alternate Currency).

 

-83-



--------------------------------------------------------------------------------

“Aggregate Permitted Non-LIBOR-Based Alternate Currency Revolving Credit
Exposure” shall mean, at any time, with respect to a given Permitted
Non-LIBOR-Based Alternate Currency, (i) the aggregate principal amount of all
Alternate Currency Revolving Loans made in such Permitted Non-LIBOR-Based
Alternate Currency and then outstanding (for this purpose, using the Dollar
Equivalent of the principal amount of each such Alternate Currency Revolving
Loan), plus (ii) the aggregate amount of all Alternate Currency Letter of Credit
Outstandings relating to each Alternate Currency Letter of Credit denominated in
such Permitted Non-LIBOR-Based Alternate Currency at such time (for this
purpose, using the Dollar Equivalent of all amounts expressed in such Permitted
Non-LIBOR-Based Alternate Currency).

“Aggregate Revolving Credit Exposure” shall mean, at any time, the sum of
(i) the aggregate principal amount or Face Amount, as applicable, of all
Revolving Loans then outstanding (for this purpose, at all times prior to the
occurrence of a Sharing Event, using the Dollar Equivalent of the principal
amount or Face Amount, as the case may be, of each Non-Dollar Alternate Currency
Revolving Loan then outstanding), plus (ii) the aggregate principal amount of
all Swingline Loans then outstanding (for this purpose, at all times prior to
the occurrence of a Sharing Event, using the Dollar Equivalent of the principal
amount or Face Amount, as the case may be, of each Non-Dollar Alternate Currency
Revolving Loan then outstanding), plus (iii) the aggregate principal amount of
all Competitive Bid Loans then outstanding (for this purpose, using the Dollar
Equivalent of the principal amount of each Alternate Currency Competitive Bid
Loan then outstanding) plus (iv) the aggregate amount of all Letter of Credit
Outstandings at such time.

“Agreement” shall mean this Credit Agreement, as modified, supplemented or
amended (including any amendment and restatement hereof) from time to time.

“Alternate Currency” shall mean each of Dollars, Canadian Dollars, Euros, Pounds
Sterling, Australian Dollars, Yen, any Other Permitted LIBOR-Based Alternate
Currency and any Permitted Non-LIBOR-Based Alternate Currency.

“Alternate Currency Competitive Bid Loan” shall mean each Competitive Bid Loan
denominated in an Alternate Currency.

“Alternate Currency Equivalent” shall mean the Canadian Dollar Equivalent, Euro
Equivalent, LIBOR-Based Alternate Currency Equivalent or Non-LIBOR-Based
Alternate Currency Equivalent, as the case may be.

“Alternate Currency Letter of Credit” shall mean each Letter of Credit
denominated in an Alternate Currency and issued for the account of an Alternate
Currency Revolving Loan Borrower pursuant to Section 2.01.

“Alternate Currency Letter of Credit Outstandings” shall mean, at any time, with
respect to any Alternate Currency Letter of Credit, the sum of (i) the aggregate
Stated Amount of such Alternate Currency Letter of Credit at such time plus
(ii) the aggregate amount of all Unpaid Drawings with respect to such Alternate
Currency Letter of Credit at such time (for such purpose, using the Dollar
Equivalent of all Unpaid Drawings owing in any Non-Dollar Alternate Currency).

 

-84-



--------------------------------------------------------------------------------

“Alternate Currency LIBOR Rate” shall mean, with respect to any Alternate
Currency (other than Dollars, Canadian Dollars, Euros and any Permitted
Non-LIBOR-Based Alternate Currency), (i) the rate per annum that appears on the
relevant Reuters Screen page (or any successor page) Screen Rate for deposits in
such Alternate Currency with maturities comparable to the Interest Period
applicable to the Alternate Currency Revolving Loans incurred in such Alternate
Currency subject to the respective Borrowing commencing (a) with respect to any
Alternate Currency other than Pounds Sterling, two Business Days thereafter as
of 11:00 A.M. (London time) on the date which is two Business Days prior to the
commencement of the respective Interest Period and (b) with respect to Pounds
Sterling, as of 11:00 A.M. (London time) on the date which is the first day of
the respective Interest Period, or (ii) if such a rate does not appear on the
relevant Reuters Screen page (or any successor page), the offered quotation to
first-class banks in the London interbank market by JPMCB forthe Screen Rate is
not available, the interest rate per annum determined by the Administrative
Agent to be the rate per annum at which deposits in such Alternate Currency of
amounts in immediately available funds comparable to the outstanding principal
amount of the Alternate Currency Revolving Loan in the relevant Alternate
Currency of JPMCB with maturities comparable to the Interest Period applicable
to such Alternate Currency Revolving Loan commencing two Business Days
thereafter as of 11:00 A.M. (London time) are offered by major banks in the
London interbank market on the date which is two Business Days prior to the
commencement of such Interest Period (or, with respect to Pounds Sterling, on
the date which is the first Borrowing Day of the respective Interest Period);
provided that, in the event the Administrative Agent has made any determination
pursuant to Section 1.11(a)(i) in respect of Alternate Currency Revolving Loans
incurred in such Alternate Currency, or in the circumstances described in clause
(i) to the proviso to Section 1.11(b) in respect of such Alternate Currency
Revolving Loans, the “Alternate Currency LIBOR Rate” determined pursuant to this
definition shall instead be the rate determined by JPMCBthe Administrative Agent
as the all-in-cost of funds for JPMCB (or other applicable Lender) to fund such
Alternate Currency Revolving Loan with maturities comparable to the Interest
Period applicable thereto. The Alternate Currency LIBOR Rate shall not be less
than zero.

“Alternate Currency Loan” shall mean each Alternate Currency Revolving Loan,
each Alternate Currency Swingline Loan and each Alternate Currency Competitive
Bid Loan.

“Alternate Currency Non-LIBOR Rate” shall mean (i) with respect to any Mexican
Pesos Revolving Loan or Mexican Pesos Swingline Loan, the TIIE Rate, provided
that for purposes of Sections 1.05, 1.11, 2.04(c), and 2.05(a), the Alternate
Currency Non-LIBOR Rate with respect to any Mexican Pesos Revolving Loan shall
instead be the rate determined by the Administrative Agent as the all-in-cost of
funds for the Person acting as Administrative Agent (or such other Lender
selected by the Administrative Agent) to fund a Borrowing of Mexican Pesos
Revolving Loans with maturities comparable to the Mexican Pesos Interest Period
applicable thereto, (ii) with respect to any Brazilian Reais Revolving Loan, the
CDI Rate, and (iii) with respect to any Other Permitted Non-LIBOR-Based
Alternate Currency Revolving Loan (excluding Brazilian Reais Revolving Loans)
denominated in a given Other Permitted Non-LIBOR-Based Alternate Currency, the
rate per annum for such Loan determined in accordance with the relevant
Non-LIBOR-Based Alternate Currency Amendment.

 

-85-



--------------------------------------------------------------------------------

“Alternate Currency Revolving Loan” shall have the meaning provided in
Section 1.01(a).

“Alternate Currency Revolving Loan Borrower” shall mean (i) the Corporation,
(ii) each Person listed on Schedule I-C hereof, unless such Person is removed
(and not subsequently reinstated) as an “Alternate Currency Revolving Loan
Borrower” pursuant to Section 13.12(c), and (iii) any other Wholly-Owned Foreign
Subsidiary of the Corporation that is found acceptable to, and approved in
writing by, the Administrative Agent which accedes to this Agreement as
contemplated by Section 6.03, unless such other Wholly-Owned Foreign Subsidiary
is removed (and not subsequently reinstated) as an “Alternate Currency Revolving
Loan Borrower” pursuant to Section 13.12(c); provided any Alternate Currency
Revolving Loan Borrower shall be restricted to extensions of credit under such
Alternate Currency Revolving Loan Sub-Tranches as may be specified in Schedule
I-C or as specified by the Administrative Agent at the time of its approval of
such Person as an Alternate Currency Revolving Loan Borrower, in which case such
Person shall constitute an Alternate Currency Revolving Loan Borrower with
respect to only those Alternate Currency Revolving Loan Sub-Tranches as are
specified in Schedule I-C or as have been so approved by the Administrative
Agent.

“Alternate Currency Revolving Loan Sub-Commitment” means, as to any Alternate
Currency RL Lender, the Primary Alternate Currency Revolving Loan
Sub-Commitment, the Mexican Pesos Revolving Loan Sub-Commitment, the Brazilian
Reais Revolving Loan Sub-Commitment, the Other Permitted LIBOR-Based Alternate
Currency Revolving Loan Sub-Commitment and/or the Other Permitted
Non-LIBOR-Based Alternate Currency Revolving Loan Sub-Commitment, as
appropriate, of such Alternate Currency RL Lender.

“Alternate Currency Revolving Loan Sub-Commitment Sub-Limit” shall mean, with
respect to the aggregate amount of Alternate Currency Revolving Loan
Sub-Commitments with respect to any Alternate Currency Revolving Loan
Sub-Tranche, the aggregate amount set forth opposite such Alternate Currency
Revolving Loan Sub-Tranche in the table below:

 

Type of Sub-Tranche

   Amount   Primary Alternate Currency Sub-Commitments    $
500,000,000480,000,000    Mexican Pesos Revolving Loan Sub-Commitments    $
50,000,000    Brazilian Reais Revolving Loan Sub-Commitments    $ 20,000,000   
Other Permitted LIBOR-Based Alternate Currency Revolving Loan Sub-Commitments   
$ 100,000,000    Other Permitted Non-LIBOR-Based Alternate Currency Revolving
Loan Sub-Commitments    $ 100,000,000   

 

-86-



--------------------------------------------------------------------------------

; provided that the “Alternate Currency Revolving Loan Sub-Commitment Sub-Limit”
for a given Alternate Currency Revolving Loan Sub-Tranche may exceed the amount
set forth in the table above, so long as (i) any such increase over the amount
specified in the table above for such Alternate Currency Revolving Loan
Sub-Tranche is notified to the Administrative Agent in writing in connection
with an increase to the respective Alternate Currency Revolving Loan
Sub-Commitments pursuant to Section 1.19 and/or 13.12(e)(I) (and, in the case of
any increase in “Alternate Currency Revolving Loan Sub-Commitment Sub-Limit”
with respect to the Mexican Pesos Revolving Loan Sub-Commitments or the Other
Permitted Non-LIBOR-Based Alternate Currency Revolving Loan Sub-Commitments, is
approved in writing by the Administrative Agent) and (ii) the amount of such
excess, when added to the aggregate excess amounts for all other Alternate
Currency Revolving Loan Sub-Tranches theretofore notified to (and, if
applicable, approved by) the Administrative Agent pursuant to preceding clause
(i), does not exceed $150,000,000.

“Alternate Currency Revolving Loan Sub-Tranche” shall mean the respective
sub-facilities and Sub-Commitments made available by an Alternate Currency RL
Lender (or its Affiliate) and utilized in making Alternate Currency Revolving
Loans hereunder, with there being fourfive separate Alternate Currency Revolving
Loan Sub-Tranches as of the Fourth Amendment Effective Date, i.e., the Primary
Alternate Currency Revolving Loan Sub-Commitment, the Mexican Pesos Revolving
Loan Sub-Commitment, the Brazilian Reais Revolving Loan Sub-Commitment, the
Other Permitted LIBOR-Based Alternate Currency Revolving Loan Sub-Commitment and
the Other Permitted Non-LIBOR-Based Alternate Currency Revolving Loan
Sub-Commitment (it being understood that the number of Alternate Currency
Revolving Loan Sub-Tranches may be increased pursuant to a Non-LIBOR-Based
Alternate Currency Amendment or a LIBOR-Based Alternate Currency Amendment as
contemplated by Section 13.12(h) or (i), as applicable).

“Alternate Currency RL Lender” shall mean (i) each Lender listed on Schedule
I-B, and (ii) each additional Person that becomes an Alternate Currency RL
Lender party hereto in accordance with Section 1.14, 1.19, 1.20, 13.04(b) or
13.12(e). An Alternate Currency RL Lender shall cease to be an “Alternate
Currency RL Lender” when it has assigned all of its Alternate Currency Revolving
Loan Sub-Commitments (and related Obligations) in accordance with Section 1.14,
1.20 and/or 13.04(b) or when it shall have terminated all of its Alternate
Currency Revolving Loan Sub-Commitments and Alternate Currency Letters of Credit
(and all of the Alternate Currency Revolving Loans, Alternate Currency Letter of
Credit Outstandings and related Obligations owing to such Lender shall have been
paid in full) in accordance with the requirements of Section 13.12(f). For
purposes of this Agreement, (x) unless the context otherwise indicates, each
reference to an Alternate Currency RL Lender which has one or more affiliates
which act as an Alternate Currency RL Lender with respect to one or more other
Alternate Currencies shall include such affiliate or affiliates and (y) the
terms “Lender” and “RL Lender” include each Alternate Currency RL Lender unless
the context otherwise requires.

“Alternate Currency RL Percentage” of any Lender at any time shall mean, with
respect to a given Alternate Currency Revolving Loan Sub-Tranche, a fraction
(expressed as a percentage) the numerator of which is the Alternate Currency
Revolving Loan Sub-Commitment of such Alternate Currency RL Lender with respect
to such Alternate Currency Revolving Loan Sub-Tranche at such time and the
denominator of which is the aggregate amount of Alternate

 

-87-



--------------------------------------------------------------------------------

Currency Revolving Loan Sub-Commitments of all Alternate Currency RL Lenders
with respect to such Alternate Currency Revolving Loan Sub-Tranche at such time.

“Alternate Currency Sub-Commitment Re-Allocation Agreement” shall have the
meaning provided in Section 13.12(e)(I).

“Alternate Currency Swingline Lender” shall mean JPMCB, Bank of America, Citi
and any Swinglineother Lender which has made Alternate Currency Swingline Loans.

“Alternate Currency Swingline Loan” shall means any Euro Swingline Loan,
Sterling Swingline Loan, Canadian Dollar Swingline Loan or Mexican Pesos
Swingline Loan, as the case may be.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to each Borrower or its Subsidiaries from time to time
primarily or in any material manner concerning or relating to bribery or
corruption.

“Applicable Currency” shall mean, with respect to any Obligations, Dollars or,
to the extent relating to Non-Dollar Alternate Currency Loans or Non-Dollar
Alternate Currency Letters of Credit, the respective Non-Dollar Alternate
Currency, in which the respective Non-Dollar Alternate Currency Loans,
Non-Dollar Alternate Currency Letters of Credit or related amounts were incurred
or are denominated; provided that in the event Loans maintained in, and Unpaid
Drawings owed in, a Non-Dollar Alternate Currency are converted into Loans
maintained in, or Unpaid Drawings owing in, Dollars under the circumstances
contemplated by Section 1.17, the Applicable Currency with respect to such Loans
and Unpaid Drawings shall be Dollars.

“Applicable Margin” shall mean, from and after any Start Date to and including
the corresponding End Date, the respective percentage per annum set forth below
under the respective Type of Loans or Fee and opposite the respective
Ratings-Based Level (i.e., 1, 2, 3, 4 or 5, as the case may be) and
Leverage-Based Level (i.e., I, II, III, IV or V, as the case may be) indicated
to have been achieved on the applicable Test Date for such Start Date (as
adjusted in accordance with the immediately succeeding proviso and as set forth
in the respective officer’s certificate delivered pursuant to Section 8.01(d)):

 

Ratings-
Based
Level

  

Unsecured Debt Rating

   Leverage-
Based
Level   

Consolidated Leverage Ratio

   “Applicable Margin”
for Revolving Loans
maintained as Euro
Rate Loans or
Permitted Non-
LIBOR-Based
Alternate Currency
Revolving Loans
and Alternate
Currency Swingline
Loans (other than
Canadian Prime
Rate Loans)    “Applicable
Margin” for
Base Rate
and
Canadian
Prime Rate
Loans    “Applicable
Margin” for
Facility Fee

 

-88-



--------------------------------------------------------------------------------

1

   A-1 or higher from S&P or A3 or higher from Moody’s    I    n/a      0.90 % 
    0.0 %      0.10 % 

2

   Ratings-Based Level 1 is not applicable and ratings of BBB+ or higher from
S&P or Baa1 or higher from Moody’s    II    n/a      1.000.975 %      0.0 %     
0.125 % 

3

   Ratings-Based Levels 1 and 2 are not applicable and ratings of BBB or higher
from S&P or Baa2 or higher from Moody’s    III    Less than 2.75:1.0     
1.101.05 %      0.100.05 %      0.15 % 

4

   Ratings-Based Levels 1, 2 and 3 are not applicable and ratings of BBB- or
higher from S&P or Baa3 or higher from Moody’s    IV    Greater than or equal to
2.75:1.0 and less than 3.50:1.0      1.30 %      0.30 %      0.20 % 

5

   Ratings-Based Levels 1, 2, 3 and 4 are not applicable    V    Greater than or
equal to 3.50:1.0      1.50 %      0.50 %      0.25 % 

; provided that for purposes of calculations pursuant to the preceding table,
(x) if the Unsecured Debt Ratings established by Moody’s and S&P shall fall
within different Ratings-Based Levels,

 

-89-



--------------------------------------------------------------------------------

then the Ratings-Based Level used to determine the “Applicable Margin” shall
be the higher Ratings-Based Level (with, by way of example, the highest Level
being Ratings-Based Level 1) of the two Unsecured Debt Ratings, unless one of
the two Unsecured Debt Ratings is two or more Ratings-Based Levels lower than
the other, in which case the Ratings-Based Level used to determine the
“Applicable Margin” shall be the Ratings-Based Level next below that of the
higher of the two Unsecured Debt Ratings and (y) if the Ratings-Based Level and
the Leverage-Based Level at a given time under the foregoing table would result
in the determination of different “Applicable Margins” at such time, then the
“Applicable Margin” shall be determined by reference to that Level (i.e., either
the Ratings-Based Level or the Leverage-Based Level) which would then result in
a lower “Applicable Margin”; provided, further, that notwithstanding anything to
the contrary contained above, for the period from the Effective Date to but not
including the earlier to occur of (i) April 10, 2013 and (ii) the first Start
Date after the Corporation’s fiscal quarter ended December 31, 2012,
Ratings-Based Level 3 and Leveraged-Based Level III pricing shall apply.

“Assets” means, with respect to any Person, all assets of such Person that
would, in accordance with GAAP, be classified as assets of a company conducting
a business the same as or similar to that of such Person, including without
limitation, all hotels, mortgage loans, management agreements, franchise
agreements, representation agreements, undeveloped land, joint ventures, hotel
construction and available cash balances.

“Asset Sale” shall mean any sale, transfer or other disposition by any Borrower
or any of its Subsidiaries to any Person other than any Borrower or any
Wholly-Owned Subsidiary of any Borrower of any Asset (including, without
limitation, any Capital Stock or other securities of another Person, but
excluding the sale by the Corporation of its own Capital Stock) of such Borrower
or such Subsidiary other than (i) sales, transfers or other dispositions of
inventory made in the ordinary course of business and (ii) any single sale of
assets (or series of related sales of assets) which generates gross sale
proceeds of less than $5,000,000.

“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit I (appropriately completed).

“Australian Dollars” and “Aud.” shall mean freely transferable lawful money of
Australia (expressed in Australian Dollars).

“Australian Dollar Revolving Loans” shall mean each Alternate Currency Revolving
Loan denominated in Australian Dollars at the time of the incurrence thereof.

“Authorized Officer” of any Credit Party shall mean any of the President, the
Chief Financial Officer, the Treasurer, any Assistant Treasurer, any
Vice-President, the Secretary or any Assistant Secretary of such Credit Party or
any other officer of such Credit Party which is designated in writing to the
Administrative Agent and each Issuing Bank by any of the foregoing officers of
such Credit Party as being authorized to give notices under this Agreement.

“Available Currency” shall mean (i) with respect to Domestic Dollar Revolving
Loans and Domestic Dollar Letters of Credit, Dollars, (ii) with respect to
Alternate Currency Letters of Credit to be issued under a given Alternate
Currency Revolving Loan Sub-Tranche,

 

-90-



--------------------------------------------------------------------------------

the relevant Alternate Currency or Alternate Currencies for such Alternate
Currency Revolving Loan Sub-Tranche (e.g., in the case of the Alternate Currency
Revolving Loan Sub-Tranche relating to Australian Dollar Revolving Loan
Sub-Commitments, Australian Dollars), (iii) with respect to Alternate Currency
Revolving Loans to be incurred under a given Alternate Currency Revolving Loan
Sub-Tranche, the relevant Alternate Currency or Alternate Currencies for such
Alternate Currency Revolving Loan Sub-Tranche (e.g., in the case of the
Alternate Currency Revolving Loan Sub-Tranche relating to Other Permitted
LIBOR-Based Alternate Currency Revolving Loan Sub-Commitments, any Other
Permitted LIBOR-Based Alternate Currency), and (iv) with respect to any
Competitive Bid Loan, Dollars or any other Alternate Currency (other than
Canadian Dollars and any Permitted Non-LIBOR-Based Alternate Currency).

“B/A Equivalent Loan” shall have the meaning provided in Schedule III.

“BA Discount Proceeds” shall mean, in respect of any Bankers’ Acceptance to be
purchased by an Alternate Currency RL Lender on any date pursuant to
Section 1.01 and Schedule III hereto, an amount rounded to the nearest whole
Canadian cent, and with one-half of one Canadian cent being rounded up,
calculated on such day by dividing:

 

  (a) the Face Amount of such Bankers’ Acceptance; by

 

  (b) the sum of one plus the product of:

 

  •   (i) the respective Alternate Currency RL Lender’s Discount Rate (expressed
as a decimal) applicable to such Bankers’ Acceptance; and

 

  •   (ii) a fraction, the numerator of which is the number of days in the term
to maturity of such Bankers’ Acceptance and the denominator of which is 365;

with such product being rounded up or down to the fifth decimal place and
.000005 being rounded up.

“Back-Stop Arrangements” shall mean, collectively, Letter of Credit Back-Stop
Arrangements and Swingline Back-Stop Arrangements.

“Bank Information Memorandum” shall mean the Information Memorandum, dated
November, 2012September 8, 2014, distributed to the Lenders prior to the Fourth
Amendment Effective Date.

“Bankers’ Acceptance” shall mean a Draft accepted by an Alternate Currency RL
Lender pursuant to Section 1.01(a) and Schedule III hereto.

“Bankers’ Acceptance Loans” shall mean the creation and discount of Bankers’
Acceptances as contemplated in Section 1.01(a) and Schedule III hereto.

“Bank of America” means Bank of America, N.A. and each domestic or foreign
branch, Subsidiary or Affiliate of Bank of America, N.A. which makes a Swingline
Loan or issues a Letter of Credit.

 

-91-



--------------------------------------------------------------------------------

“Bankruptcy Code” shall have the meaning provided in Section 10.05.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate” shall mean, on any day, the greatest of (i) 1/2 of 1% in excess of
the overnight Federal Funds Rate on such day, (ii) the Prime Lending Rate on
such day, and (iii) the Eurodollar Rate for a Eurodollar Loan denominated in
Dollars with a one-month Interest Period commencing on such day plus 1.00%. For
purposes of this definition, the Eurodollar Rate shall be determined using the
Eurodollar Rate as otherwise determined by the Administrative Agent in
accordance with the definition of Eurodollar Rate and subject to the interest
rate floors set forth in the definition of Screen Rate and Interpolated Rate,
except that (x) if a given day is a Business Day, such determination shall be
made on such day (rather than two Business Days prior to the commencement of an
Interest Period) or (y) if a given day is not a Business Day, the Eurodollar
Rate for such day shall be the rate determined by the Administrative Agent
pursuant to preceding clause (x) for the most recent Business Day preceding such
day. Any change in the Base Rate due to a change in the Prime Lending Rate, the
Federal Funds Rate or such Eurodollar Rate shall be effective as of the opening
of business on the day of such change in the Prime Lending Rate, the Federal
Funds Rate or such Eurodollar Rate, respectively.

“Base Rate Loan” shall mean each Dollar Revolving Loan designated or deemed
designated as such by the respective Borrower on the date of the incurrence
thereof or conversion thereto.

“BBSY Rate” shall mean, (i) with respect to any Australian Dollar Revolving Loan
for any Interest Period, the rate per annum Screen Rate for deposits in
Australian Dollars for a period equal to or that most closely approximates the
duration of such Interest Period which appears on Reuters screen BBSY (or such
other page(s) as may replace that page as determined by the Administrative
Agent) as of 10:15 a.m., Sydney time, on the date which is two Business Days
prior to the commencement of the respective Interest Period. and (ii) if the
Screen Rate is not available, the rate to be used for purposes of this
definition shall be the interest rate per annum determined by the Administrative
Agent to be the rate per annum at which deposits in Australian Dollars are
offered for such Interest Period by major banks in the London interbank market
in London as of 10:15 a.m., Sydney time, on the date which is two Business Days
prior to such Interest Period; provided that, in the event the Administrative
Agent has made any determination pursuant to Section 1.11(a)(i) in respect of
Australian Dollar Revolving Loans, or

 

-92-



--------------------------------------------------------------------------------

in the circumstances described in clause (i) to the proviso to Section 1.11(b)
in respect of Australian Dollar Revolving Loans, the “BBSY Rate” determined
pursuant to this definition shall instead be the rate determined by the
Administrative Agent as the all-in-cost of funds for JPMCB (or other applicable
Lender) to fund such Australian Dollar Revolving Loan with maturities comparable
to the Interest Period applicable thereto. The BBSY Rate shall not be less than
zero.

“Benefitted Lender” shall have the meaning provided in Section 13.06(b).

“Bidder RL Lender” shall mean each RL Lender that has informed the
Administrative Agent and the respective Borrower in writing (which has not been
retracted) that such RL Lender desires to participate generally in the bidding
arrangements relating to Competitive Bid Borrowings.

“Borrowers” shall mean and include (i) each Domestic Dollar Revolving Loan
Borrower and (ii) all Alternate Currency Revolving Loan Borrowers.

“Borrowing” shall mean (i) the borrowing by a Borrower of one Type of Revolving
Loan from all the Lenders having Commitments (or, in the case of an Alternate
Currency Revolving Loan of a given Type, from all Alternate Currency RL Lenders
having Alternate Currency Revolving Loan Sub-Commitments under the relevant
Alternate Currency Revolving Loan Sub-Tranche) on a given date (or resulting
from a conversion or conversions on such date) and having, in the case of Euro
Rate Loans, the same Interest Period, and, in the case of Permitted
Non-LIBOR-Based Alternate Currency Revolving Loans, the same Non-LIBOR-Based
Interest Period, provided that Base Rate Loans incurred pursuant to
Section 1.11(b) shall be considered part of the related Borrowing of Eurodollar
Loans, (ii) the borrowing by any Borrower of one Type of Swingline Loans on any
given date from a Swingline Lender and having, in the case of Euro Swingline
Loans and Sterling Swingline Loans, the same Interest Period, and, in the case
of Mexican Pesos Swingline Loans, the same Mexican Pesos Interest Period, and
(iii) a Competitive Bid Borrowing.

“Brazilian Reais” shall mean the freely transferable lawful money of Brazil
(expressed in Brazilian Reais).

“Brazilian Reais Revolving Loan” shall mean each Alternate Currency Revolving
Loan under the Brazilian Reais Revolving Loan Sub-Commitment at the time of the
incurrence thereof.

“Brazilian Reais Revolving Loan Sub-Commitment” shall mean, as to any Alternate
Currency RL Lender, the amount, if any, set forth opposite such Alternate
Currency RL Lender’s name in Schedule I-B directly below the column entitled
“Brazilian Reais Revolving Loan Sub-Commitment,” as same may be (x) reduced from
time to time pursuant to Sections 1.17, 3.02, 3.03, 10, 13.12(e)(II) and/or
13.12(f), (y) increased from time to time pursuant to Sections 1.19 and/or
13.12(e)(I) or (z) adjusted from time to time as a result of assignments to or
from such Lender pursuant to Section 1.14, 1.20 or 13.04(b). The Brazilian
Revolving Loan Sub-Commitment of each Alternate Currency RL Lender is an Other
Permitted Non-LIBOR-Based Alternate Currency Revolving Loan Sub-Commitment and a
sub-limit of the

 

-93-



--------------------------------------------------------------------------------

Revolving Loan Commitment of the respective Alternate Currency RL Lender (or its
respective affiliate which is a Lender with the related Revolving Loan
Commitment) and not an additional commitment and, in no event, may exceed at any
time, when added to the sum of all other Sub-Commitments of the respective
Alternate Currency RL Lender (or its respective affiliates) at such time, the
Revolving Loan Commitment of such Alternate Currency RL Lender (or its
respective affiliate which is a Lender with the related Revolving Loan
Commitment).

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii), (iii), (iv), (v) or (vi) below, any day except Saturday, Sunday and any
day which shall be in New York City (or, in the case of any Issuing Bank not
located in New York City, the location of such Issuing Bank) a legal holiday or
a day on which banking institutions are authorized or required by law or other
government action to close, (ii) with respect to all notices and determinations
in connection with, and payments of principal and interest on, Eurodollar Loans,
any day which is a Business Day described in clause (i) above and which is also
a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market, (iii) with respect to all notices and determinations in
connection with, and payments of principal, Unpaid Drawings and interest on or
with respect to, Non-Dollar Alternate Currency Loans or any Non-Dollar Alternate
Currency Letter of Credit (other than Non-Dollar Alternate Currency Loans and
any Non-Dollar Alternate Currency Letter of Credit denominated in any Permitted
Non-LIBOR-Based Alternate Currency), any day which is a Business Day described
in clause (i) above and which is also (A) a day for trading by and between banks
in deposits in such Non-Dollar Alternate Currency in the relevant interbank
market and a day on which banks are ordinarily open for the transaction of
business in the country in whose Non-Dollar Alternate Currency the respective
payment is denominated and (B) in relation to any payment in Euros, a day on
which the Trans-European Automated Real Time Gross Settlement Express Transfer
(TARGET) System is open, (iv) with respect to all notices and determinations in
connection with, and payments of principal, Unpaid Drawings and interest on or
with respect to, Alternate Currency Loans or any Alternate Currency Letter of
Credit denominated in Mexican Pesos, any day which is a Business Day described
in clause (i) above and which is also a day for trading by and between banks in
Mexican Pesos deposits in the Mexican interbank market, and (v) with respect to
all notices and determinations in connection with, and payments of principal,
Unpaid Drawings and interest on or with respect to, Alternate Currency Loans or
any Alternate Currency Letter of Credit denominated in any Other Permitted
Non-LIBOR-Based Alternate Currency, any day which is a Business Day described in
clause (i) above and which is also a “Business Day” as determined pursuant to
the relevant Non-LIBOR-Based Alternate Currency Amendment, and (vi) with respect
to all notices and determinations in connection with, and payments of principal,
Unpaid Drawings and interest on or with respect to, Alternate Currency Loans or
any Alternate Currency Letter of Credit denominated in Dollars, any day which is
a Business Day described in clause (i) above and which is also a “Business Day”
as determined pursuant to the relevant Election to Become an Alternate Currency
Revolving Loan Borrower and/or Alternate Currency Sub-Commitment Re-Allocation
Agreement executed by such Alternate Currency Revolving Loan Borrower.

“Canadian Dollar Equivalent” shall mean, at any time for the determination
thereof, the amount of Canadian Dollars which could be purchased with the amount
of Dollars involved in such computation at the spot rate of exchange therefor as
quoted by the Person acting as Administrative Agent as of 11:00 A.M. (New York
time) on the date two Business Days prior

 

-94-



--------------------------------------------------------------------------------

to the date of any determination thereof for purchase on such date (or, in the
case of any determination pursuant to Section 1.17 or 13.16, on the date of
determination).

“Canadian Dollar Revolving Loans” shall mean each Alternate Currency Revolving
Loan denominated in Canadian Dollars at the time of the incurrence thereof
(including Bankers’ Acceptance Loans).

“Canadian Dollar Swingline Lender” shall mean JPMCB, Toronto Branch, Bank of
America, Toronto Branch and Citi.

“Canadian Dollar Swingline Loan” shall have the meaning provided in
Section 1.01(b).

“Canadian Dollars” and “Cdn.$” shall mean freely transferable lawful money of
Canada (expressed in Canadian Dollars).

“Canadian Prime Rate” means, on any day, the greater of (i) the per annum rate
of interest quoted, published and commonly known as the “prime rate” of JPMCB,
Toronto Branch, which JPMCB, Toronto Branch, establishes at its main office in
Toronto, Ontario as the reference rate of interest in order to determine
interest rates for commercial loans in Canadian Dollars to its Canadian
borrowers, adjusted automatically with each quoted or published change in such
rate, all without necessity of any notice to any Borrower or any other Person
and (ii) the sum of (x) the average of the rates per annum for Canadian Dollar
bankers’ acceptances having a term of 30 days that appears on the Reuters Screen
CDOR Page as of 10:00 a.m. (Toronto time) on the date of determination, as
reported by JPMCB, Toronto Branch (and if such screen is not available, any
successor or similar services may be selected by JPMCB, Toronto Branch), and
(y) 0.75%.

“Canadian Prime Rate Loans” shall mean any Canadian Dollar Revolving Loan
designated or deemed designated as such by the respective Alternate Currency
Revolving Loan Borrower at the time of the incurrence thereof or conversion
thereto.

“Capitalized Lease Obligations” of any Person shall mean all rental obligations
which are or will be required to be capitalized on the books of such Person, in
each case taken at the amount thereof accounted for as indebtedness in
accordance with GAAP.

“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

“Cash Equivalents” means (i) Dollars and any other Alternate Currency,
(ii) securities issued or directly fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof) having
maturities of not more than six months from the date of acquisition,
(iii) certificates of deposit and eurodollar time deposits with maturities of
six months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months and overnight bank deposits, in each case
with any domestic commercial bank or

 

-95-



--------------------------------------------------------------------------------

commercial bank of a foreign country recognized by the United States, in each
case having capital and surplus in excess of $500 million (or the foreign
currency equivalent thereof) and has outstanding debt which is rated “A” (or
similar equivalent thereof) or higher by at least one nationally recognized
statistical rating organization (as defined under Rule 436 under the Securities
Act) or any money-market fund sponsored by a registered broker dealer or mutual
fund distributor, (iv) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clauses (ii) and
(iii) above entered into with any financial institution meeting the
qualifications specified in clause (iii) above and (v) commercial paper having
one of the two highest ratings obtainable from Moody’s or S&P and in each case
maturing within six months after the date of acquisition.

“CDI Rate” shall mean the daily average rate of the DI – Depósitos
Interfinanceiros of one day, “over extra-grupo”, expressed in the form of
percentage per annum, basis 252 business days, calculated and published daily by
the CETIP S.A. – Mercados Organizados, at the website http://www.cetip.com.br.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C.
§ 9601 et seq.

“Change of Control” shall mean the occurrence of any of the following events:
(i) any merger or consolidation of the Corporation with or into any Person or
any sale, transfer or other conveyance, whether direct or indirect, of all or
substantially all of the assets of the Corporation, on a consolidated basis, in
one transaction or a series of related transactions, if, immediately after
giving effect to such transaction, any Person or group of Persons (within the
meaning of Section 13 or 14 of the Securities Exchange Act) is or becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated by the SEC under
the Securities Exchange Act) of the Capital Stock representing a majority of the
total voting power of the aggregate outstanding securities of the transferee or
surviving entity normally entitled to vote in the election of directors,
managers, or trustees, as applicable, of the transferee or surviving entity,
(ii) any Person or group of Persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act) is or becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated by the SEC under the Securities Exchange Act)
of the Capital Stock representing a majority of total voting power of the
aggregate outstanding Capital Stock of the Corporation normally entitled to vote
in the election of directors of the Corporation or (iii) during any period of 12
consecutive calendar months, individuals who were directors of the Corporation
on the first day of such period (together with any new directors whose election
by the board of directors of the Corporation or whose nomination for election by
the stockholders of the Corporation was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the board of
directors of the Corporation.

“Citi” means Citibank, N.A. and each domestic or foreign branch, Subsidiary or
Affiliate of Citibank, N.A. which makes a Swingline Loan or issues a Letter of
Credit.

 

-96-



--------------------------------------------------------------------------------

“Co-Documentation Agents” shall have the meaning provided in the first paragraph
of this Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Commitments” shall mean, with respect to any RL Lender, at any time, the
Revolving Loan Commitment of such Lender at such time and, unless the context
otherwise requires, any related Sub-Commitment of such Lender at such time.

“Competitive Bid Borrowing” shall mean each borrowing of any Competitive Bid
Loan.

“Competitive Bid Loan” shall have the meaning provided in Section 1.01(d).

“Competitive Bid Loan Maturity Date” shall have the meaning provided in
Section 1.04(a).

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by:

(x) adding thereto the following:

(i) to the extent actually deducted in determining said Consolidated Net Income,
consolidated interest expense and provision for taxes for such period
(excluding, however, consolidated interest expense and taxes attributable to
Unconsolidated Joint Ventures of the Corporation and any of its Subsidiaries),

(ii) the amount of all amortization of intangibles and depreciation that were
deducted in determining Consolidated Net Income for such period (including in
any event (and regardless of any contrary treatment under GAAP) the pro rata
share of depreciation and amortization of Unconsolidated Joint Ventures of the
Corporation and its Subsidiaries),

(iii) any non-recurring non-cash pretax charges in such period (including the
cumulative effects of accounting changes) to the extent that

(A) such non-cash pretax charges do not give rise to a liability that would be
required to be reflected on the consolidated balance sheet of the Corporation
(and so long as no cash payments or cash expenses will be associated therewith
(whether in the current period or for any future period)), and

(B) the same were deducted in determining Consolidated Net Income for such
period, and

 

-97-



--------------------------------------------------------------------------------

(iv) the total amount of pretax cash severance costs actually incurred by the
Corporation and its Subsidiaries during such period, to the extent same were
deducted in determining Consolidated Net Income for such period; provided that
in no event shall the aggregate amount of cash severance costs added back to
Consolidated EBITDA pursuant to this subclause (iv) for any period exceed
$25,000,000, and

(y) subtracting therefrom, to the extent included in determining Consolidated
Net Income for such period, the amount of non-recurring non-cash pretax gains
during such period (including the cumulative effects of accounting changes) and
interest expense on Indebtedness securitized by timeshare loans receivable;
provided that:

(I) Consolidated EBITDA shall be determined without giving effect to (a) any
extraordinary gains or losses (including any taxes attributable to any such
extraordinary gains or losses), (b) gains or losses (including any taxes
attributable to such gains or losses) from sales of assets other than from
(i) sales of inventory (excluding Real Property) and (ii) timeshare assets held
for sale, in each case, in the ordinary course of business or (c) gains or
losses from the early extinguishment of Indebtedness, and

(II) to the extent any calculation pursuant to this Agreement is to be made on a
Pro Forma Basis (for events other than the occurrence of the Transaction), such
Consolidated EBITDA shall be further adjusted as provided in the definition of
Pro Forma Basis for transactions occurring after the Effective Date.

The components of the calculation of Consolidated EBITDA shall be determined in
accordance with GAAP unless explicitly noted above.

“Consolidated Indebtedness” shall mean, at any time of determination, the sum of
(without duplication) (i) all indebtedness of the Corporation and its
Subsidiaries for borrowed money (including obligations evidenced by bonds, notes
or similar instruments) and for the deferred purchase price of property or
services (excluding ordinary payable and accrued expenses), (ii) the aggregate
amount of all Capitalized Lease Obligations of the Corporation and its
Subsidiaries, (iii) all Indebtedness of the types described in clause (i), (ii),
(iv), or (v) of this definition secured by any Lien on any property owned by the
Corporation or any of its Subsidiaries, whether or not such Indebtedness has
been assumed by such Person (provided that, if the Person has not assumed or
otherwise become liable in respect of such Indebtedness, such Indebtedness shall
be deemed to be in an amount equal to the fair market value of the property to
which such Lien relates as determined in good faith by such Person), (iv) all
Contingent Obligations of the Corporation or any of its Subsidiaries with
respect to Indebtedness of the types described in clause (i), (ii), (iii) or
(v) of this definition (other than “bad boy” guarantees issued by any Credit
Party in respect of certain obligations under joint venture arrangements),
regardless of any contrary treatment under GAAP (it being understood, for
avoidance of doubt, that such Contingent Obligations shall not include
Contingent Obligations with respect to any undrawn portion of any letter of
credit, even if there are unpaid and unreimbursed drawings in respect of a
portion of such letter of credit), and (v) the aggregate amount of all unpaid
and unreimbursed drawings in respect of letters of credit issued for the account
of the Corporation and its Subsidiaries; provided that, for purposes of this
definition, (u) (i) advances made to the Corporation or any of its Subsidiaries
under any co-branding or similar agreement entered into in

 

-98-



--------------------------------------------------------------------------------

the ordinary course of business shall be excluded from the calculation of
Consolidated Indebtedness until such time as such advances are required to be
repaid or secured by a perfected security interest in any Assets of the
Corporation or any of its Subsidiaries, in each case pursuant to the terms of
such agreement and any related documentation, and (ii) the lesser of (A) Short
Term Debt of the Corporation and its Subsidiaries and (B) the aggregate amount
of Unrestricted cash and Cash Equivalents in excess of $75,000,000 of the
Corporation and its Wholly-Owned Subsidiaries shall be excluded from the
calculation of Consolidated Indebtedness, (v) the aggregate amount of Contingent
Obligations of the Corporation or any of its Subsidiaries which are not included
on the consolidated balance sheet of the Corporation shall be included in any
calculation of Consolidated Indebtedness pursuant to preceding clause (iv) only
to the extent the aggregate amount of such Indebtedness exceeds $400,000,000,
(w) any Disqualified Preferred Stock of the Corporation issued after the
Effective Date shall be treated as Indebtedness, with an amount equal to the
greater of the liquidation preference or the maximum mandatory fixed repurchase
price of any such outstanding Preferred Stock deemed to be a component of
Consolidated Indebtedness, (x) the maximum amount of Indebtedness at any time
outstanding as described in the last sentence of the definition of Indebtedness
contained herein shall be added to, and form part of, Consolidated Indebtedness
(regardless of any contrary treatment under GAAP), (y) “Consolidated
Indebtedness” (determined as otherwise required above in this definition) shall
be reduced by the lesser of (I) the aggregate amount of all Segregated Funds at
such time (in the case of Segregated Funds constituting Cash Equivalents, taking
the fair market value thereof as reasonably determined by management of the
Corporation) and (II) the aggregate principal amount of all Defeased Debt and
(z) “Consolidated Indebtedness” shall not include Non-Recourse Indebtedness
(other than non-recourse mortgage debt of the Corporation and its Subsidiaries
in excess of $100,000,000) or Securitization Indebtedness of the Corporation and
its Subsidiaries.

“Consolidated Leverage Ratio” shall mean, at any time of determination, the
ratio of Consolidated Indebtedness at such time to Consolidated EBITDA for the
then most recently ended Test Period (or, for purposes of Section 9.03(iii),
Reference Period); provided that to the extent any Acquisition or any Asset Sale
has occurred after the Effective Date and during the relevant Test Period (or,
for purposes of Section 9.03(iii), during or subsequent to the relevant
Reference Period and on or prior to the Transaction Date), Consolidated EBITDA
shall be determined for the respective Test Period (or Reference Period, as
applicable) on a Pro Forma Basis for such occurrences.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) attributed to the Corporation and, in any event, excluding the
net income (or loss) for the period attributed to the non-controlling interests
of the Corporation or its Subsidiaries.

“Consolidated Net Tangible Assets” shall mean, at any time of determination, the
total consolidated assets of the Corporation and its Subsidiaries as same would
be shown on a consolidated balance sheet of the Corporation prepared in
accordance with GAAP at such time, provided that all intangible assets
(including goodwill) shall be excluded in making such determination.

 

-99-



--------------------------------------------------------------------------------

“Consolidated Subsidiary” shall mean, with respect to any Person, at any date,
any Subsidiary of such Person, whose financial results would be consolidated in
the financial statements of such Person in accordance with GAAP, if such
statements were prepared as of such date.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (x) for the purchase
or payment of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth,
solvency or other balance sheet condition of the primary obligor in the nature
of keep well agreements, maintenance agreements, comfort letters or similar
arrangements, (iii) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term Contingent
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. Anything herein to the contrary
notwithstanding, no agreement entered into by the Corporation or any of its
Subsidiaries with respect to its acquisition of any direct or indirect interest
in any Hotel (including any Real Property or Leasehold comprising a facility
used in connection with the Timeshare Business), shall prior to the satisfaction
in full of all conditions precedent to the obligations of such Person pursuant
to such agreement, be deemed or construed to constitute a “Contingent
Obligation” or “Indebtedness” of such Person hereunder, provided that pursuant
to any such agreement, neither the Corporation nor any of its Subsidiaries is
liable or responsible for and does not assume any development or construction
risks. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Contingent Obligation is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

“Contract Period” shall have the meaning provided in Schedule III.

“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any security issued by such Person or of any
agreement (including, without limitation, any management or franchise
agreement), undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding a Credit Document) to which such Person is a party
or by which it or any of its property is bound or to which any of its properties
is subject.

“Corporation” shall have the meaning provided in the first paragraph of this
Agreement.

“Credit Documents” shall mean this Agreement, each Letter of Credit, each
Guaranty and, after the execution and delivery thereof pursuant to the terms of
this Agreement,

 

-100-



--------------------------------------------------------------------------------

each Note, each Bankers’ Acceptance, each Election to Become an Alternate
Currency Revolving Loan Borrower, each Election to Become a Domestic Dollar
Revolving Loan Borrower, each Incremental Revolving Loan Commitment Agreement,
each Alternate Currency Sub-Commitment Re-Allocation Agreement, each Domestic
Dollar Sub-Commitment Re-Allocation Agreement and each Non-LIBOR-Based Alternate
Currency Amendment.

“Credit Event” shall mean the making of any Loan or the issuance, amendment,
extension or renewal of any Letter of Credit (other than any amendment,
extension or renewal that does not increase the maximum stated amount of such
Letter of Credit).

“Credit Party” shall mean each Borrower.

“Crown” shall mean Her Majesty the Queen in right of Canada as represented by a
Minister of the applicable federal, provincial or territorial government of
Canada.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Agent, Lender or Issuing Bank any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied; provided that a Lender shall not be a
Defaulting Lender solely for failure to fund any Mandatory Borrowing of which it
has not received actual notice; (b) has notified the Corporation and the
Administrative Agent, any Lender or any Issuing Bank in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by any
Borrower, the Administrative Agent, any Swingline Lender or any Issuing Bank,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Administrative
Agent’s or such Swingline Lender’s or Issuing Bank’s receipt of such
certification in writing reasonably satisfactory to it and the Administrative
Agent (a copy of which certification shall be promptly shared with the
Corporation), or (d) has become, or has a Lender Parent that has become, the
subject of a Bankruptcy Event.

“Defeased Debt” shall mean any Indebtedness of the Corporation or any of its
Subsidiaries which (i) is specifically designated by the Corporation as
“Defeased Debt” pursuant to an officer’s certificate from an Authorized Officer
of the Corporation delivered to the

 

-101-



--------------------------------------------------------------------------------

Administrative Agent and (ii) has been properly defeased in accordance with the
terms of the documentation governing such Indebtedness.

“Discount Rate” means, in respect of any Bankers’ Acceptances to be purchased by
an Alternate Currency RL Lender pursuant to Section 1.01(a) and Schedule III
hereto, the discount rate (calculated on an annual basis and rounded to the
nearest one-hundredth of 1%, with five-thousandths of 1% being rounded up)
quoted by such Alternate Currency RL Lender at 10:00 A.M. (Toronto time) as the
discount rate at which such Alternate Currency RL Lender would purchase, on the
relevant Drawing Date, its own bankers’ acceptances having an aggregate Face
Amount equal to and with a term to maturity the same as the Bankers’ Acceptances
to be acquired by such Alternate Currency RL Lender on such Drawing Date.

“Disqualified Preferred Stock” shall mean any Preferred Stock of the Corporation
other than Qualified Preferred Stock.

“Dividend” with respect to any Person shall mean that such Person has declared
or paid a dividend or distribution or returned any equity capital to its
stockholders, partners, members or other holders of its Capital Stock or
authorized or made any other distribution, repurchase, payment or delivery of
property or cash to its holders of Capital Stock as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration any
shares of any class of its Capital Stock outstanding on or after the Effective
Date (or any options or warrants issued by such Person with respect to its
Capital Stock), or set aside any funds for any of the foregoing purposes, or
shall have permitted any of its Subsidiaries to purchase or otherwise acquire
for a consideration any shares of any class of the Capital Stock of such Person
outstanding on or after the Effective Date (or any options or warrants issued by
such Person with respect to its Capital Stock); provided, however, that a
dividend or distribution by such Person to the holders of one or more classes or
series of its Capital Stock, shall not be deemed to be a dividend, if such
dividend or distribution is payable solely in shares of Capital Stock that is
not Preferred Stock, or in rights, warrants or options to purchase such shares.
Without limiting the foregoing, “dividends” with respect to any Person shall
also include (i) all payments made or required to be made by such Person with
respect to any stock appreciation rights, plans, equity incentive or achievement
plans or any similar plans or setting aside of any funds for the foregoing
purposes, in each case except to the extent (x) the same are paid in common
stock of the Corporation or (y) such payments reduced Consolidated EBITDA and
(ii) all payments (other than payments made in common stock of the Corporation
made at any time in respect of any Forward Equity Transactions.

“Documentation Agents” shall have the meaning provided in the first paragraph of
this Agreement.

“Dollar Competitive Bid Loan” shall mean each Competitive Bid Loan denominated
in Dollars.

“Dollar Equivalent” of an amount denominated in a currency other than Dollars
(the “Other Currency”) shall mean, on any date of determination, the amount of
Dollars which could be purchased with the amount of Other Currency involved in
such computation at the spot exchange rate therefor as quoted by the Person
acting as Administrative Agent as of 11:00 A.M.

 

-102-



--------------------------------------------------------------------------------

(New York time) on the date two Business Days prior to the date of any
determination thereof for purchase on such date (or, in the case of any
determination pursuant to Section 13.16, on the date of determination);
provided that (1) except as provided in clause (2) below, for purposes of
Section 1.17, the Dollar Equivalent of any amount (expressed in a currency other
than Dollars) shall be the amount of Dollars that the Administrative Agent
determines, based upon the actual exchange rates which the Administrative Agent
believes can be obtained on the date of conversion pursuant to Section 1.17,
would be required to be paid in Dollars to purchase such amount of the Other
Currency, (2) following the occurrence of a Sharing Event, the Dollar Equivalent
of any Unpaid Drawing or unreimbursed payment under a Non-Dollar Alternate
Currency Letter of Credit shall be determined on the later of the time the
drawing under the related Non-Dollar Alternate Currency Letter of Credit was
paid or disbursed by the respective Issuing Bank or the date of the occurrence
of the Sharing Event, (3) the Dollar Equivalent of an amount denominated in
Mexican Pesos shall mean, on any date of determination, the amount of Dollars
that could be purchased with the amount of Mexican Pesos involved in such
computation at the spot exchange rate therefor quoted in The Wall Street Journal
on such date and (4) for purposes of (x) determining compliance with Sections
1.01, 2.02(a) and 4.02(a) and (y) calculating Fees pursuant to Section 3.01
(except, during all periods prior to the occurrence of a Sharing Event, Letter
of Credit Fees and Facing Fees with respect to Non-Dollar Alternate Currency
Letters of Credit), the Dollar Equivalent of any amounts outstanding in a
currency other than Dollars shall be revalued on a quarterly basis using the
spot exchange rate therefor quoted in The Wall Street Journal on the last
Business Day of each calendar quarter, provided that, at any time during a
calendar quarter, if the full principal amount of Alternate Currency Revolving
Loans permitted to be incurred pursuant to this Agreement (i.e., up to the full
amount of the respective Alternate Currency Revolving Loan Sub-Commitments as
then in effect) were incurred, and if the Dollar Equivalent as recalculated
based on the exchange rate therefor quoted in The Wall Street Journal on the
respective date of determination pursuant to this exception would result in an
increase in the Dollar Equivalent as then in effect of such amounts of 10% or
more, then at the discretion of the Administrative Agent or at the request of
the Required Lenders, the Dollar Equivalent shall be reset based upon the
exchange rates quoted on such date in The Wall Street Journal, which rates shall
remain in effect until the last Business Day of such calendar quarter or such
earlier date, if any, as the rate is reset pursuant to this proviso.
Notwithstanding anything to the contrary contained in this definition, as of any
date that a Specified Default or an Event of Default has occurred and is
continuing, the Administrative Agent may revalue the Dollar Equivalent of any
amounts outstanding under the Credit Documents in a currency other than Dollars
in its sole discretion.

“Dollar Letter of Credit” shall mean each Letter of Credit denominated in
Dollars.

“Dollar Loan” shall mean each Dollar Revolving Loan, each Dollar Competitive Bid
Loan and each Dollar Swingline Loan.

“Dollar Revolving Loan” shall mean each Domestic Dollar Revolving Loan and each
Foreign Dollar Revolving Loan.

“Dollar Revolving Loan Borrower” shall mean each Domestic Dollar Revolving Loan
Borrower and each Foreign Dollar Revolving Loan Borrower.

 

-103-



--------------------------------------------------------------------------------

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Dollar Letter of Credit” shall mean each Letter of Credit denominated
in Dollars and issued for the account of a Domestic Revolving Loan Borrower
pursuant to Section 2.01.

“Domestic Dollar Letter of Credit Outstandings” shall mean, at any time of
determination, the sum of (i) the aggregate Stated Amount of all outstanding
Domestic Dollar Letters of Credit at such time plus (ii) the aggregate amount of
all Unpaid Drawings with respect to Domestic Dollar Letters of Credit at such
time.

“Domestic Dollar Loans” shall mean each Domestic Dollar Revolving Loan, each
Dollar Competitive Bid Loan and each Domestic Dollar Swingline Loan.

“Domestic Dollar Revolving Loan” shall have the meaning provided in
Section 1.01(a).

“Domestic Dollar Revolving Loan Borrower” shall mean (i) the Corporation and
(ii) any Wholly-Owned Domestic Subsidiary of the Corporation that is found
acceptable to, and approved in writing by, the Administrative Agent which
accedes to this Agreement as contemplated by Section 6.04, unless and until, in
the case of any such Wholly-Owned Domestic Subsidiary, the same is removed as a
“Domestic Dollar Revolving Loan Borrower” as contemplated by Section 13.12(d).

“Domestic Dollar Revolving Loan Sub-Commitment” means, for any RL Lender at any
time, such RL Lender’s Revolving Loan Commitment minus, in the case of a Lender
that is, or whose Affiliate is, an Alternate Currency RL Lender, the sum of such
RL Lender’s and its Affiliates’ Alternate Currency Revolving Loan
Sub-Commitments.

“Domestic Dollar Sub-Commitment Re-Allocation Agreement” shall have the meaning
provided in Section 13.12(e)(II).

“Domestic Dollar Swingline Lender” means JPMCB, Bank of America, Citi and any
other Lender that has made Domestic Dollar Swingline Loans.

“Domestic Dollar Swingline Loan” shall have the meaning provided in
Section 1.01(b).

“Domestic RL Dollar Percentage” of any RL Lender at any time of determination
shall mean a fraction (expressed as a percentage) the numerator of which is the
Domestic Dollar Revolving Loan Sub-Commitment of such RL Lender at such time and
the denominator of which is the aggregate amount of Domestic Dollar Revolving
Loan Sub-Commitments of all RL Lenders at such time, or, in the case of an RL
Lender that is, or whose Affiliate is, an Alternate Currency RL Lender, at any
time when (and to the extent that) the Domestic Dollar Revolving Exposure equals
or exceeds the aggregate of the Domestic Dollar Revolving Loan Sub-Commitments,
such RL Lender’s or such Affiliate’s Unutilized Alternate Currency RL
Percentage. Notwithstanding anything to the contrary contained above, if the
Domestic RL

 

-104-



--------------------------------------------------------------------------------

Dollar Percentage of any RL Lender is to be determined after the Total Revolving
Loan Commitment has been terminated, then the Domestic RL Dollar Percentages of
the RL Lenders shall be determined immediately prior (and without giving effect)
to such termination.

“Domestic Subsidiary” shall mean each Subsidiary of the Corporation incorporated
or organized in the United States or any State or territory thereof.

“Draft” shall mean at any time of determination either (i) a depository bill
within the meaning of the Depository Bills and Notes Act (Canada) or (ii) a
blank bill of exchange, within the meaning of the Bills of Exchange Act
(Canada), drawn by any Alternate Currency Revolving Loan Borrower on an
Alternate Currency RL Lender and bearing such distinguishing letters and numbers
as such Alternate Currency RL Lender may determine, but which at such time has
not been completed or accepted by such Alternate Currency RL Lender.

“Drawing” shall have the meaning provided in Section 2.05(b).

“Drawing Date” shall mean any Business Day fixed pursuant to Schedule III for
the creation and purchase of Bankers’ Acceptances by an Alternate Currency RL
Lender pursuant to Schedule III.

“Effective Date” shall have the meaning provided in Section 13.10.

“Election to Become an Alternate Currency Revolving Loan Borrower” shall mean an
Election to Become an Alternate Currency Revolving Loan Borrower substantially
in the form of Exhibit H-1 (with such modifications thereto as the
Administrative Agent may require in any given case based on the advice of
foreign counsel), which shall be executed by each Person which becomes an
Alternate Currency Revolving Loan Borrower after the Effective Date.

“Election to Become a Domestic Dollar Revolving Loan Borrower” shall mean an
Election to Become a Domestic Dollar Revolving Loan Borrower substantially in
the form of Exhibit H-2, which shall be executed by each Person which becomes a
Domestic Dollar Revolving Loan Borrower after the Effective Date.

“Eligible Transferee” shall mean and include a commercial bank, financial
institution, any fund or similar entity that regularly invests in bank loans and
any other “accredited investor” (as defined in Regulation D of the Securities
Act) but excluding, for the avoidance of doubt, natural persons.

“EMU Legislation” shall mean the legislation measures of the European Union for
the introduction of, changeover to or operation of the Euro in one or more
member states, being in part legislation measures to implement the third stage
of the European Monetary Union.

“End Date” shall mean, for any Margin Adjustment Period, the last day of such
Margin Adjustment Period.

“Environmental Claims” means any and all administrative , regulatory or judicial
actions, suits, demands, demand letters, directives, claims, liens, notices of
noncompliance or

 

-105-



--------------------------------------------------------------------------------

violation, investigations or proceedings arising under any Environmental Law or
any permit issued, or any approval given, under any Environmental Law
(hereafter, “Claims”), including, without limitation, (a) any and all Claims by
governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to human
health, safety or the environment due to the presence of Hazardous Materials.

“Environmental Law” shall mean any applicable federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment or Hazardous
Materials, including, without limitation, CERCLA; RCRA; the Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances Control
Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the
Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil Pollution Act of
1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 1801 et seq; the Occupational Safety and Health
Act, 29 U.S.C. § 651 et seq.; and any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the applicable regulations thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Agreement and
any subsequent provisions of ERISA, amendatory thereof, supplemental thereto or
substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with any Borrower or a Subsidiary of any Borrower would be deemed
to be a “single employer” within the meaning of Section 414(b) or (c) (and, for
purposes of Section 302 of ERISA, each “applicable section” under
Section 414(t)(2) of the Code, Section 412 or 430 of the Code, Section 414(b),
(c), (m) or (o) of the Code).

“ERISA Event” shall mean (i) the occurrence of a Reportable Event; (ii) a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan is
subject to the advance reporting requirement of PBGC Regulation Section 4043.61
(without regard to subparagraph (b)(1) thereof), and an event described in
subsection .62, .63 or .64 of PBGC Regulation Section 4043 is reasonably
expected to occur with respect to such Plan within the following 30 days;
(iii) the filing of a notice of intent to terminate any Plan, if such
termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or the termination of any Plan under Section 4041(c) of
ERISA; (iv) the receipt by any Borrower, a Subsidiary of any Borrower or any
ERISA Affiliate, of any notice, or the receipt by any Multiemployer Plan from
any Borrower, a Subsidiary of any Borrower or any ERISA Affiliate of any notice,
that a Multiemployer Plan is in endangered or critical status under Section 305
of ERISA; (v) proceedings have been instituted, or the occurrence of an event or
condition which would reasonably be expected to constitute grounds

 

-106-



--------------------------------------------------------------------------------

for the institution of proceedings, by the PBGC under Title IV of ERISA to
terminate or appoint a trustee to administer a Plan; (vi) the failure to make a
required contribution to any Plan that would result in the imposition of a lien
or other encumbrance or the provision of security under Section 430 of the Code
or Section 303 or 4068 of ERISA, or the arising of such a lien or encumbrance;
(vii) there being or arising any “unpaid minimum required contribution” or
“accumulated funding deficiency” (as defined or otherwise set forth in
Section 4971 of the Code or Part 3 of Subtitle B of Title I of ERISA), whether
or not waived; (viii) the filing of any request for or receipt of a minimum
funding waiver under Section 412 of the Code with respect to any Plan or
Multiemployer Plan, or that such filing may be made; (ix) a determination that
any Plan is, or is expected to be, in at-risk status under Title IV of ERISA; or
(x) any Borrower, any Subsidiary of any Borrower or any ERISA Affiliate has
incurred an outstanding liability (whether or not assessed) under Section 4062,
4063, 4064, 4068, 4069, 4201, 4204 or 4212 of ERISA.

“EURIBOR” shall mean (xi) the rate per annum Screen Rate for deposits in Euros
for a period corresponding to the duration of the relevant Interest Period which
appears on the Reuters Screen which displays the rate of the Banking Federation
of the European Union for the Euro (being currently page “EURIBOR01”) at
approximately 11:00 A.M. (Brussels time) on the date which is two Business Days
prior to the commencement (or in the case of a Euro Swingline Loan, on the date
of commencement) of such Interest Period (for delivery on the first day of such
Interest Period) or, if such page shall cease to be available, such other page
or such other service for the purpose of displaying an average rate of the
Banking Federation of the European Union as the Administrative Agent, after
consultation with Alternate Currency RL Lenders with Primary Alternate Currency
Revolving Loan Sub-Commitments and the Corporation, shall select or (y (ii) if
such rate is not available at such time for any reason, and the Administrative
Agent has not selected an alternative service on which a quotation is displayed,
then the “EURIBOR” for the relevant Interest Period shall be the arithmetic mean
(rounded upwards to four decimal places) of the rates (as notified to the
Administrative Agent at its request) at which each Euro Reference Bank was
offering to prime banks in the European interbank market deposits in Euros for
the relevant Interest Period at approximately 11:00 a.m., Brussels time, two
(2) Business Days prior to the commencement (or, in the case of a Euro Swingline
Loan, on the date of commencement) of such Interest Period; provided, however,
that in the event the Administrative Agent has made any determination pursuant
to Section 1.11(a)(i) in respect of Euro Revolving Loans, or in the
circumstances described in clause (i) to the proviso to Section 1.11(b) in
respect of Euro Revolving Loans, EURIBOR determined pursuant to this definition
shall instead be the rate determined by the Person acting as the Administrative
Agent as the all-in-cost of funds for the Administrative Agent (or such other
Lender) to fund a Borrowing of Euro Revolving Loans with maturities comparable
to the Interest Period applicable thereto. EURIBOR will not be less than zero.

“Euro Equivalent” shall mean, on any date of determination, the amount of Euros
which could be purchased with the amount of Dollars involved in such computation
at the spot exchange rate therefor as quoted by the Person acting as the
Administrative Agent as of 11:00 A.M. (London time) on the date two Business
Days prior to the date of any determination thereof for purchase on such date
(or, in the case of any determination pursuant to Section 1.17 or 13.16, on the
date of determination).

 

-107-



--------------------------------------------------------------------------------

“Euro Rate” shall mean and include each of the Eurodollar Rate, EURIBOR, BBSY
and each other Alternate Currency LIBOR Rate.

“Euro Rate Loan” shall mean each Eurodollar Loan, each Euro Revolving Loan, each
Sterling Revolving Loan, each Australian Dollar Revolving Loan, each Yen
Revolving Loan and each Other Permitted LIBOR-Based Alternate Currency Revolving
Loan and, as applicable, each Euro Swingline Loan and Sterling Swingline Loan.

“Euro Reference Banks” means, as to the Euro Revolving Loans of any Alternate
Currency Revolving Loan Borrower organized in a given jurisdiction, the
principal offices in such jurisdiction of each of JPMCB and/or the relevant
affiliate of JPMCB (or any successor to any of the foregoing) and anyat least
one other bank or financial institution appointed as such by the Administrative
Agent under this Agreement.with the consent of such bank or financial
institution in its sole discretion. For the avoidance of doubt, no Euro
Reference Bank shall be required to disclose any interest rates offered by it.

“Euro Revolving Loan” shall mean each Alternate Currency Revolving Loan
denominated in Euros at the time of the incurrence thereof made by an Alternate
Currency RL Lender with a Primary Alternate Currency Revolving Loan
Sub-Commitment.

“Euro Swingline Lender” shall mean JPMCB, London Branch, Bank of America, London
Branch and Citi.

“Euro Swingline Loan” shall have the meaning provided in Section 1.01(b).

“Eurodollar Loan” shall mean each Dollar Revolving Loan (bearing interest at the
Eurodollar Rate) designated as such by the respective Dollar Revolving Loan
Borrower at the time of the incurrence thereof or conversion thereto.

“Eurodollar Rate” shall mean the rate per annum that appears on Reuters Screen
LIBOR01 or any successor pageScreen Rate for Dollar deposits with maturities
comparable to the Interest Period applicable to the Eurodollar Loans subject to
the respective Borrowing commencing two Business Days thereafter as of 11:00
a.m. (London time) on the date which is two Business Days prior to the
commencement of the respective Interest Period divided (and rounded, if
necessary, upward to the next whole multiple of 1/16 of 1%) by (ii) a percentage
equal to 100% minus the then stated maximum rate of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves) applicable to any member bank of the Federal Reserve System
in respect of Eurocurrency liabilities as defined in Regulation D (or any
successor category of liabilities under Regulation D); provided that, toif the
extent that an interestScreen rRate is not ascertainable pursuant to the
foregoing provisions of this definitionavailable, the rate to be used for
purposes of this definition shall be the interest rate per annum determined by
the Administrative Agent to be the rate per annum at which deposits in Dollars
are offered for such relevant Interest Period to major banks in the London
interbank market in London, England by JPMCBmajor banks at approximately 11:00
A.M. (London time) on the date which is two Business Days prior to the beginning
of such Interest Period, divided (and rounded, if necessary, upward to the
nearest whole multiple of 1/16 of 1%) by a percentage equal to 100% minus the
then stated maximum rate of all reserve

 

-108-



--------------------------------------------------------------------------------

requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D). The
Eurodollar Rate will not be less than zero.

“Euros” and the sign “€” shall mean the currency introduced on January 1, 1999
at the start of the third stage of European Economic and Monetary Union pursuant
to the Treaty.

“Event of Default” shall have the meaning provided in Section 10.

“Existing Bankers’ Acceptances” shall have the meaning provided in
Section 1.15(b).

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of
April 20, 2010, among the Corporation, each Alternate Currency Revolving Loan
Borrower (as defined therein) from time to time party thereto and the lenders
from time to time party thereto, as in effect on the Effective Date (immediately
prior to giving effect to the Transaction).

“Existing Letters of Credit” shall have the meaning provided in Section 2.01(c).

“Existing Liens” shall have the meaning provided in Section 9.01.

“Face Amount” shall mean, in respect of a Bankers’ Acceptance, the amount
payable to the holder thereof on its maturity. The Face Amount of any Bankers’
Acceptance Loan shall be equal to the Face Amounts of the underlying Bankers’
Acceptances.

“Facility Fee” shall have the meaning provided in Section 3.01(a).

“Facing Fee” shall have the meaning provided in Section 3.01(c).

“FATCA” shall have the meaning provided in Section 4.04(a).

“Federal Funds Rate” shall mean for any day, a fluctuating interest rate equal
for such day to the weighted average of the rates on overnight Federal Funds
transactions with members of the Federal Reserve System arranged by Federal
Funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent; provided the Federal Funds Rate shall not
be less than zero.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 3.01.

“Fiscal Year” shall mean each fiscal year of the Corporation, which shall be
required to end on December 31 of each calendar year.

“Foreign Dollar Revolving Loan Borrower” shall mean each Alternate Currency
Revolving Loan Borrower with outstanding Foreign Dollar Revolving Loans and/or a
right to

 

-109-



--------------------------------------------------------------------------------

request and incur extensions of credit under the Primary Alternate Currency
Revolving Loan Sub-Commitments on the terms and conditions of this Agreement.

“Foreign Dollar Revolving Loan” shall mean each Alternate Currency Revolving
Loan denominated in Dollars at the time of incurrence thereof made by an
Alternate Currency RL Lender with a Primary Alternate Currency Revolving Loan
Sub-Commitment.

“Foreign Dollar Swingline Lender” shall mean JPMCB, London Branch, Bank of
America, London Branch and Citi.

“Foreign Dollar Swingline Loan” has the meaning provided in Section 1.01(b)(ii).

“Foreign Pension Plan” shall mean any defined benefit pension plan (including,
without limitation, any superannuation fund) which is established, contributed
to or maintained by any Borrower or any one or more of its Subsidiaries outside
the United States of America and which is required by applicable laws to be
funded.

“Foreign Subsidiary” shall mean each Subsidiary of the Corporation other than a
Domestic Subsidiary.

“Forward Equity Transactions” shall mean any arrangement or agreement by the
Corporation or any of its Subsidiaries involving any forward equity sale,
including, without limitation, any agreement pursuant to which funds are
advanced to the Corporation or any Subsidiary thereof and pursuant to which the
Corporation or any Subsidiary thereof is contractually obligated (or permitted)
to, at a future date or dates, issue Capital Stock to satisfy its obligations
under such agreement (whether or not said obligation may be satisfied through
the delivery of cash in lieu of such Capital Stock).

“Fourth Amendment” shall mean the Fourth Amendment, dated as of September 30,
2014, to this Agreement.

“Fourth Amendment Effective Date” shall have the meaning set forth in the Fourth
Amendment.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, which are applicable to the circumstances as of the date of
determination, except that, for purposes of Section 9 and all determinations of
the Applicable Margin (and the financial terms used therein), GAAP shall be
determined on the basis of such principles in effect on December 31, 20112013
and consistent with those used in the preparation of the audited consolidated
financial statements of the Corporation and its Subsidiaries for the Fiscal Year
ended December 31, 20112013 referred to in Section 7.03(a). If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Credit Document, and either the Corporation or the
Required Lenders shall so request, the Administrative Agent and the Corporation
shall negotiate in good faith to amend such ratio or

 

-110-



--------------------------------------------------------------------------------

requirement to preserve the original intent thereof in light of such change in
GAAP; provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Corporation shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under the Credit Documents or
as reasonably requested thereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Notwithstanding anything to the contrary, any change in the
accounting for lease transactions under GAAP will be disregarded for purposes of
computing the Consolidated Leverage Ratio and determining compliance with any
other covenant under the Credit Documents.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity duly exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

“Guaranteed Creditors” shall mean and include each Agent, each Lender, each
Issuing Bank, each Swingline Lender, and each party (other than any Credit
Party) party to (or participating in) an Interest Rate Protection Agreement or
Other Hedging Agreement to the extent such party is a Lender or any affiliate
thereof (even if such Lender subsequently ceases to be a Lender under this
Agreement for any reason) and their subsequent assigns.

“Guaranteed Obligations” shall mean (i) the principal (or Face Amount, as the
case may be) of and interest on all Loans made to each Subsidiary Borrower under
this Agreement, and each Note evidencing each Loan issued to each Lender,
together with all the other obligations (including obligations which, but for
the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due) and liabilities (including, without limitation, indemnities, fees and
interest thereon) of the Subsidiary Borrowers (or any of them) to each Lender
and each Agent, now existing or hereafter incurred under, arising out of or in
connection with this Agreement and each other Credit Document and the due
performance and compliance by each Subsidiary Borrower with all the terms,
conditions and agreements contained in this Agreement and each other Credit
Document to which it is a party and (ii) all obligations (including obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due) and liabilities of each Subsidiary of the Corporation, whether
now in existence or hereunder arising, owing under any Interest Rate Protection
Agreement or Other Hedging Agreement entered into by such Subsidiary with any
Lender or any affiliate thereof (even if such Lender subsequently ceases to be a
Lender under this Agreement for any reason), so long as such Lender or affiliate
participates in such Interest Rate Protection Agreement or Other Hedging
Agreement, and their subsequent assigns, if any, and the due performance and
compliance with all terms, conditions and agreements contained therein.

“Guaranty” shall mean the guaranty of the Corporation pursuant to Section 14.

“Hazardous Materials” means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing regulated levels of polychlorinated biphenyls, and
radon gas; and (b) any chemicals, materials or substances defined, characterized
or regulated as or included in the definitions of “hazardous

 

-111-



--------------------------------------------------------------------------------

substances,” “hazardous waste,” “hazardous materials,” “extremely hazardous
substances,” “restricted hazardous waste,” “toxic substances,” “toxic
pollutants,” “contaminants,” or “pollutants,” or words of similar import under
any applicable Environmental Law.

“Hotel” means any Real Property or Leasehold comprising an operating facility
offering hotel or other lodging services.

“Hotel Business” shall mean (i) the hotel, resort, extended stay lodging and
other hospitality business (including the Timeshare Business), together with any
related residential development, restaurant and health spa business, and
(ii) any and all businesses that in the good faith judgment of the board of
directors of the Corporation are reasonably related to, or may be used in
connection with, the businesses described in preceding clause (i).

“Incremental Alternate Currency Revolving Loan Sub-Commitment” shall mean, for
each Incremental RL Lender, any incremental commitment by such Incremental RL
Lender to make Alternate Currency Revolving Loans pursuant to a given Alternate
Currency Revolving Loan Sub-Tranche pursuant to Section 1.01(a) as agreed to by
such Incremental RL Lender in the respective Incremental Revolving Loan
Commitment Agreement delivered pursuant to Section 1.19; it being understood,
however, that on each date upon which an Incremental Alternate Currency
Revolving Loan Sub-Commitment of any Incremental RL Lender becomes effective,
such Incremental Alternate Currency Revolving Loan Sub-Commitment of such
Incremental RL Lender shall be added to (and thereafter become a part of) the
relevant Alternate Currency Revolving Loan Sub-Commitment of such Incremental RL
Lender to which such Incremental Alternate Currency Revolving Loan
Sub-Commitment relates for all purposes of this Agreement as contemplated by
Section 1.19.

“Incremental Revolving Loan Commitment” shall mean, for each Incremental RL
Lender, any commitment by such Incremental RL Lender to make Revolving Loans
pursuant to Section 1.01(a) as agreed to by such Incremental RL Lender in the
respective Incremental Revolving Loan Commitment Agreement delivered pursuant to
Section 1.19; it being understood, however, that on each date upon which an
Incremental Revolving Loan Commitment of any Incremental RL Lender becomes
effective, such Incremental Revolving Loan Commitment of such Incremental RL
Lender shall be added to (and thereafter become a part of) the Revolving Loan
Commitment of such Incremental RL Lender for all purposes of this Agreement as
contemplated by Section 1.19.

“Incremental Revolving Loan Commitment Agreement” shall mean an Incremental
Revolving Loan Commitment Agreement substantially in the form of Exhibit J
(appropriately completed).

“Incremental Revolving Loan Commitment Date” shall mean each date upon which an
Incremental Revolving Loan Commitment under an Incremental Revolving Loan
Commitment Agreement becomes effective as provided in Section 1.19(b)(i).

“Incremental Revolving Loan Commitment Requirements” shall mean, with respect to
any request for an Incremental Revolving Loan Commitment (and any related
Incremental Alternate Currency Revolving Loan Sub-Commitment) made pursuant to
Section

 

-112-



--------------------------------------------------------------------------------

1.19 or any provision of an Incremental Revolving Loan Commitment (and any
related Incremental Alternate Currency Revolving Loan Sub-Commitment) on a given
Incremental Revolving Loan Commitment Date, the satisfaction of each of the
following conditions: (i) no Specified Default or Event of Default then exists
or would result therefrom (for purposes of such determination, assuming the
relevant Loans in an aggregate principal amount equal to the full amount of
Incremental Revolving Loan Commitments then requested or provided had been
incurred on such date of request or Incremental Revolving Loan Commitment Date,
as the case may be), (ii) all representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects (or, as to any such representation or warranty that is qualified by
materiality, “Material Adverse Effect” or a similar materiality qualifier, in
all respects) with the same effect as though such representations and warranties
had been made as of such date of request or Incremental Revolving Loan
Commitment Date, as the case may be (after giving effect to the incurrence of
the respective Revolving Loan), unless stated to relate to a specified date, in
which case such representations and warranties shall be true and correct in all
material respects (or, as to any such representation or warranty that is
qualified by materiality, “Material Adverse Effect” or similar materiality
qualifier, in all respects) as of such specified date and (iii) the delivery by
the Corporation of an officer’s certificate to the Administrative Agent
certifying as to compliance with preceding clauses (i) and (ii).

“Incremental RL Lender” shall have the meaning provided in Section 1.19(b).

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (excluding accounts payable and accrued expenses
arising in the ordinary course of business), (ii) the maximum amount available
to be drawn under all letters of credit issued for the account of such Person
and all unpaid drawings in respect of such letters of credit, (iii) all
Indebtedness of the types described in clause (i), (ii), (iv), (v), (vi) or
(vii) of this definition secured by any Lien on any property owned by such
Person, whether or not such Indebtedness has been assumed by such Person
(provided that, if such Person has not assumed or otherwise become liable in
respect of such Indebtedness, such Indebtedness shall be deemed to be in an
amount equal to the stated amount of such Indebtedness), (iv) the aggregate
amount required to be capitalized under leases under which such Person is the
lessee, (v) all obligations of such person to pay a specified purchase price for
goods or services, whether or not delivered or accepted, i.e., take-or-pay and
similar obligations, (vi) all Contingent Obligations of such Person and
(vii) all obligations under any Interest Rate Protection Agreement, any Other
Hedging Agreement or under any similar type of agreement. Notwithstanding
anything to the contrary contained above, all Forward Equity Transactions shall
be deemed to constitute Indebtedness for purposes of this Agreement, with the
amount of such Indebtedness at any time outstanding to be equal to the maximum
amount of cash and/or fair market value of property which would be required to
be delivered by the Corporation and its Subsidiaries at such time to satisfy in
full their obligations under the respective Forward Equity Transactions.

“Indebtedness to be Refinanced” shall mean all Indebtedness under the Existing
Credit Agreement on the Effective Date (prior to giving effect to the
Transaction).

“Indemnified Person” shall have the meaning provided in Section 13.01(a).

 

-113-



--------------------------------------------------------------------------------

“Individual Alternate Currency Revolving Loan Sub-Commitment Credit Exposure” of
any Alternate Currency RL Lender under a given Alternate Currency Revolving Loan
Sub-Tranche shall mean, at any time, the sum of (i) the aggregate principal
amount or Face Amount, as the case may be, of all Alternate Currency Revolving
Loans made pursuant to such Alternate Currency Revolving Loan Sub-Tranche by
such Alternate Currency RL Lender and then outstanding (for this purpose, using
the Dollar Equivalent of the principal amount or Face Amount, as the case may
be, of each such Alternate Currency Revolving Loan denominated in a currency
other than Dollars) plus (ii) for each Swingline Loan made under each Alternate
Currency Revolving Loan Sub-Tranche for which such RL Lender (and/or its
affiliates, if any, acting as Alternate Currency RL Lenders) has a related
Alternate Currency Revolving Loan Sub-Commitment, the product of (A) such RL
Lender’s (and its affiliates’, if any, acting as Alternate Currency RL Lenders)
Alternate Currency RL Percentage relating to the Alternate Currency Revolving
Loan Sub-Tranche under which such Swingline Loan was made and (B) the Dollar
Equivalent of principal amount of such Swingline Loan plus (iii) such Alternate
Currency RL Lender’s relevant Alternate Currency RL Percentage of all Alternate
Currency Letter of Credit Outstandings relating to Alternate Currency Letters of
Credit issued under such Alternate Currency Revolving Loan Sub-Tranche.

“Individual Domestic Dollar Revolving Loan Sub-Commitment Credit Exposure” of
any RL Lender under its Domestic Dollar Revolving Loan Sub-Commitment shall
mean, at any time, the sum of (i) the aggregate principal amount of all Domestic
Dollar Revolving Loans made by such RL Lender then outstanding plus (ii) for
each Domestic Dollar Swingline Loan, the product of (A) such RL Lender’s
Domestic Dollar RL Percentage and (B) the principal amount of such Swingline
Loan plus (iii) such RL Lender’s Domestic Dollar RL Percentage of all Domestic
Dollar Letter of Credit Outstandings.

“Individual Revolving Credit Exposure” shall mean, for any RL Lender at any
time, the sum of (i) the aggregate principal amount or Face Amount, as
applicable, of all Revolving Loans made by such RL Lender (and its affiliates,
if any, acting as Alternate Currency RL Lenders or Swingline Lenders) (for this
purpose, using the Dollar Equivalent of the principal amount or Face Amount, as
the case may be, of all Non-Dollar Alternate Currency Revolving Loans then
outstanding from such RL Lender or any affiliate thereof acting as an Alternate
Currency RL Lender or Swingline Lender), plus (ii) the product of (A) such RL
Lender’s Domestic RL Dollar Percentage and (B) the sum of (x) the aggregate
amount of all Domestic Dollar Letter of Credit Outstandings at such time and
(y) the aggregate principal amount of all Domestic Dollar Swingline Loans then
outstanding plus (iii) for each Swingline Loan made under each Alternate
Currency Revolving Loan Sub-Tranche for which such RL Lender (and/or its
affiliates, if any, acting as Alternate Currency RL Lenders) has a related
Alternate Currency Revolving Loan Sub-Commitment, the product of (A) such RL
Lender’s (and its affiliates’, if any, acting as Alternate Currency RL Lenders)
Alternate Currency RL Percentage relating to the Alternate Currency Revolving
Loan Sub-Tranche under which such Swingline Loan was made and (B) the Dollar
Equivalent of principal amount of such Swingline Loan plus (iv) for each
Alternate Currency Letter of Credit issued under each Alternate Currency
Revolving Loan Sub-Tranche for which such RL Lender (and/or its affiliates, if
any, acting as Alternate Currency RL Lenders) has a related Alternate Currency
Revolving Loan Sub-Commitment, such RL Lender’s (and its affiliates’, if any,
acting as Alternate Currency RL Lenders) relevant Alternate Currency

 

-114-



--------------------------------------------------------------------------------

RL Percentage of all Alternate Currency Letter of Credit Outstandings relating
to all Alternate Currency Letters of Credit issued under such Alternate Currency
Revolving Loan Sub-Tranche.

“Individual Swingline Lender Revolving Credit Exposure” shall mean, for any RL
Lender which is (or whose affiliate is) a Swingline Lender at any time, the sum
of (i) the aggregate principal amount or Face Amount, as applicable, of all
Revolving Loans made by such RL Lender (and its affiliates, if any, acting as
Alternate Currency RL Lenders or Swingline Lenders) (for this purpose, using the
Dollar Equivalent of the principal amount or Face Amount, as the case may be, of
all Non-Dollar Alternate Currency Revolving Loans then outstanding from such RL
Lender or any affiliate thereof acting as an Alternate Currency RL Lender or
Swingline Lender), plus (ii) the product of (A) such RL Lender’s Domestic RL
Dollar Percentage and (B) the aggregate amount of all Domestic Dollar Letter of
Credit Outstandings at such time plus (iii) the aggregate Swingline Exposure
then outstanding of such RL Lender plus (iv) for each Alternate Currency Letter
of Credit issued under each Alternate Currency Revolving Loan Sub-Tranche for
which such RL Lender (and/or its affiliates, if any, acting as Alternate
Currency RL Lenders) has a related Alternate Currency Revolving Loan
Sub-Commitment, such RL Lender’s (and its affiliates’, if any, acting as
Alternate Currency RL Lenders) relevant Alternate Currency RL Percentage of all
Alternate Currency Letter of Credit Outstandings relating to all Alternate
Currency Letters of Credit issued under such Alternate Currency Revolving Loan
Sub-Tranche.

“Insignificant Subsidiary” shall mean, at any time, any Subsidiary of the
Corporation (excluding any Credit Party) which (x) has (i) assets of not greater
than 10% of the consolidated total assets of the Corporation and its
Subsidiaries (determined as of the last day of the most recent fiscal quarter of
the Corporation) and (ii) revenue of less than 10% of the consolidated revenues
of the Corporation and its Subsidiaries for the Test Period then most recently
ended and (y) if aggregated with all other Subsidiaries of the Corporation with
respect to which an event described under Section 10.05 has occurred and is
continuing, would have (i) assets of not greater than 10% of the consolidated
total assets of the Corporation and its Subsidiaries (determined as of the last
day of the most recent fiscal quarter of the Corporation) and (ii) revenue of
less than 10% of the consolidated revenues of the Corporation and its
Subsidiaries for the Test Period then most recently ended.

“Interest Determination Date” shall mean (i) with respect to any Euro Rate Loan
other than a Sterling Revolving Loan, the second Business Day prior to the
commencement of any Interest Period relating to such Euro Rate Loan, (ii) with
respect to any Mexican Pesos Revolving Loan or Sterling Revolving Loan, the
first day of any Mexican Pesos Interest Period or any Interest Period relating
to such Sterling Revolving Loan, as applicable, relating to such Mexican Pesos
Revolving Loan or Sterling Revolving Loan, as applicable (or, if such day is not
a Business Day, the immediately preceding Business Day), (iii) with respect to
any Euro Swingline Loan or Sterling Swingline Loan, the first day of any
Interest Period relating to such Loan, (iv) with respect to any Brazilian Reais
Revolving Loan, such date or dates relevant to the determination of the interest
rate applicable to Brazilian Reais Revolving Loans as set forth in any Bank
Credit Bill (as defined in the Non-Libor Based Alternate Currency Amendment
establishing the Brazilian Reais Revolving Loan Sub-Commitment) and (v) with
respect to any Other Permitted Non-LIBOR-Based Alternate Currency Revolving
Loan, the date provided in the relevant Non-LIBOR-Based Alternate Currency
Amendment.

 

-115-



--------------------------------------------------------------------------------

“Interest Payment Date” shall mean, with respect to any Brazilian Reais
Revolving Loan, any date on which interest payments with respect to such
Brazilian Reais Revolving Loan have to be made pursuant to any Bank Credit Bill
(as defined in the Non-Libor Based Alternate Currency Amendment establishing the
Brazilian Reais Revolving Loan Sub-Commitment) substantially in the form
attached hereto as Exhibit K.

“Interest Period” shall have the meaning provided in Section 1.10(a).

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Interpolated Rate” shall have the meaning provided in the definition of “Screen
Rate”.

“Irish Alternate Currency Revolving Loan Borrower” shall mean an Alternate
Currency Revolving Loan Borrower organized under the laws of Ireland.

“Irish Alternate Currency RL Lender” shall have the meaning provided in
Section 4.04(e).

“Irish Qualifying Lender” shall mean, in respect of an Irish Alternate Currency
Revolving Loan Borrower, an Irish Alternate Currency RL Lender which is
beneficially entitled to interest payable to that Irish Alternate Currency RL
Lender in respect of a Credit Document and is :

 

  (i) a bank which is licensed (pursuant to section 9 of the Central Bank Act
1971 of Ireland) to carry on banking business in Ireland and which is carrying
on a bona fide banking business in Ireland; or

 

  (ii) an authorised credit institution (under the terms of Directive
2006/48/EC) which has duly established a branch in Ireland, having made all
necessary notifications to its home state competent authorities (as required
under Directive 2006/48/EC) in relation to its intention to carry on banking
business in Ireland, and such credit institution is carrying on a bona fide
banking business in Ireland; or

 

  (iii) a body corporate,

 

  (a) which, by virtue of the law of a Qualifying Irish Jurisdiction, is
resident in the Qualifying Irish Jurisdiction for the purposes of tax and that
jurisdiction imposes a tax that generally applies to interest receivable in that
jurisdiction by companies from sources outside that jurisdiction; or

 

  (b) where the interest:

 

  (x) is exempted from the charge to Irish income tax under an Irish Tax Treaty
in force on the date the interest is paid; or

 

-116-



--------------------------------------------------------------------------------

  (y) would be exempted from the charge to Irish income tax if an Irish Tax
Treaty which has been signed but is not yet in force had the force of law on the
date the interest is paid,

or

 

  (c) which is a corporation which is incorporated in the United States and is
taxed in the United States on its worldwide income,

except where, in respect of each of clauses (a), (b) and (c), interest payable
to that body corporate in respect of a Credit Document is paid in connection
with a trade or business which is carried on in Ireland by that body corporate
through a branch or agency.

“Irish Tax Treaty” shall mean a double tax treaty into which Ireland has entered
which contains an article dealing with interest or income from debt claims.

“Issuing Bank” shall mean (i) in the case of Domestic Dollar Letters of Credit,
JPMCB, Bank of America, Citi and any other RL Lender which at the request of the
Corporation and with the consent of the Administrative Agent agrees, in such RL
Lender’s sole discretion, to become an Issuing Bank for the purpose of issuing
Domestic Dollar Letters of Credit pursuant to Section 2, (ii) in the case of
Alternate Currency Letters of Credit denominated in a given Alternate Currency,
JPMCB, Bank of America, Citi, Banco Nacional de Mexico, S.A., integrante del
Grupo Financiero Banamex, and any Alternate Currency RL Lender with an Alternate
Currency Revolving Loan Sub-Commitment in such Alternate Currency which at the
request of the Corporation and with the consent of the Administrative Agent
agrees, in such RL Lender’s sole discretion, to become an Issuing Bank for the
purpose of issuing Alternate Currency Letters of Credit denominated in such
Alternate Currency pursuant to Section 2 and (iii) with respect to the Existing
Letters of Credit, the Lender designated as the issuer thereof on Schedule
2.01(c).

“JPMCB” shall mean JPMorgan Chase Bank, N.A. in its individual capacity.

“Judgment Currency” shall have the meaning provided in Section 13.16(a).

“Judgment Currency Conversion Date” shall have the meaning provided in
Section 13.16(a).

“L/C Exposure” under a tranche of Sub-Commitments shall mean, at any time, the
sum of (a) the aggregate Stated Amount of all outstanding Letters of Credit at
such time issued under such tranche plus (b) the aggregate amount of all Unpaid
Drawings (for this purpose, using the Dollar Equivalent of all amounts payable
in a Non-Dollar Alternate Currency at such time) in respect of Letters of Credit
issued under such tranche. The L/C Exposure of any Lender at any time under a
tranche of Sub-Commitments shall be its Domestic Dollar RL Percentage or
Alternate Currency RL Percentage, as applicable, of the total LC Exposure under
such tranche at such time.

 

-117-



--------------------------------------------------------------------------------

“L/C Supportable Obligations” shall mean obligations of the Corporation or any
of its Subsidiaries incurred in the ordinary course of business and which do not
violate the applicable provisions, if any, of this Agreement.

“Lead Arrangers” shall mean J.P. Morgan Securities LLC, Citigroup Global Markets
Inc. and Merrill Lynch, Pierce Fenner & Smith Incorporated, each in their
capacities as Joint Lead Arrangers and Joint Bookrunners, and Wells Fargo
Securities, LLC and HBSC Securities (USA), Inc., as Joint Lead Arrangers.

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” shall mean each financial institution listed on Schedule I-A, as well
as any Person which becomes a “Lender” hereunder pursuant to Section 1.14, 1.19,
1.20 or 13.04(b). Unless the context otherwise requires, each reference in this
Agreement to a Lender includes each Alternate Currency RL Lender and, if the
reference is to a specific Lender which has a Revolving Loan Commitment
hereunder, shall include references to any Affiliate of any such Lender which is
acting as an Alternate RL Currency Lender.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lender Parties” shall have the meaning provided in Section 13.20.

“Letter of Credit” shall have the meaning provided in Section 2.01(a).

“Letter of Credit Back-Stop Arrangements” shall have the meaning provided in
Section 2.02(b).

“Letter of Credit Fee” shall have the meaning provided in Section 3.01(b).

“Letter of Credit Outstandings” shall mean, at any time of determination, the
sum of (i) the aggregate Stated Amount of all outstanding Letters of Credit at
such time and (ii) the amount of all Unpaid Drawings at such time (for this
purpose, using the Dollar Equivalent of all amounts payable in a Non-Dollar
Alternate Currency at such time).

“Letter of Credit Request” shall have the meaning provided in Section 2.03(a).

“Letter of Credit Sublimit” means (i) $83,333,333.34 in the case of JPMCB (or
any higher amount agreed by JPMCB), (ii) $83,333,333.34 in the case of Bank of
America (or any higher amount agreed by Bank of America), (iii) $83,333,333.34
in the case of Citi (or any higher amount agreed by Citi) and (iv) in the case
of any other Issuing Bank, the amount agreed by such Issuing Bank as its Letter
of Credit Sublimit.

“LIBOR-Based Alternate Currency Amendment” shall have the meaning provided in
Section 13.12(i).

 

-118-



--------------------------------------------------------------------------------

“LIBOR-Based Alternate Currency Equivalent” shall mean, with respect to any
Alternate Currency (other than Dollars, Canadian Dollars, Euros, Australian
Dollars and any Permitted Non-LIBOR-Based Alternate Currency), at any date of
determination, the amount of such Alternate Currency which could be purchased
with the amount of Dollars involved in such computation at the spot rate of
exchange therefor as quoted by the Person acting as the Administrative Agent as
of 11:00 A.M. (London time) on the date two Business Days prior to the date of
determination thereof for purchase on such date (or, in the case of any
determination pursuant to Section 1.17 or 13.16, on the date of determination).

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as in effect in any State or any other similar recording or notice statute, and
any lease having substantially the same effect as any of the foregoing).

“Loan” shall mean each Revolving Loan, each Competitive Bid Loan and each
Swingline Loan.

“Mandatory Borrowing” shall have the meaning provided in Section 1.01(c).

“Mandatory Cost” means the cost imputed to a Lender in complying with (i) in the
case of any Obligation owing in Pounds Sterling, the Mandatory Liquid Assets
requirements of the Bank of England during the period in which a Sterling
Revolving Loan is outstanding as determined in accordance with Schedule IV,
(ii) in the case of any Obligation owing in Euros, any reserve asset
requirements of the European Central Bank, as determined in accordance with
Schedule IV, (iii) in the case of any Obligation owing in Brazilian Reais, such
reserve requirements established by any Brazilian court or governmental agency,
authority, instrumentality or regulatory body in respect of Brazilian Reais or
any category of liabilities which includes deposits by reference to which the
interest rate on the Loans denominated in Brazilian Reais is determined, in any
such case as determined in good faith by the Administrative Agent, (iv) in the
case of any Obligation owing in any Other Permitted Non-LIBOR-Based Alternate
Currency, the requirements set forth in the relevant Non-LIBOR-Based Alternate
Currency Amendment, and (v) in the case of any Obligation owing in any other
Alternate Currency (other than, except in the case of Obligations owing by an
Alternate Currency Revolving Loan Borrower, Dollars), such reserve requirements
established by any foreign court or governmental agency, authority,
instrumentality or regulatory body in respect of any such other Alternate
Currency or any category of liabilities which includes deposits by reference to
which the interest rate on the Loans denominated in such Alternate Currency is
determined, in any such case as determined in good faith by the Administrative
Agent.

“Margin Adjustment Period” shall mean each period which shall commence on the
date occurring after the Effective Date on which the respective officer’s
certificates are delivered pursuant to Section 8.01(d) and which shall end on
the earlier of (i) the date of actual delivery of the next officer’s
certificates pursuant to Section 8.01(d) and (ii) the latest date on which the
next officer’s certificates are required to be delivered.

 

-119-



--------------------------------------------------------------------------------

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Acquisition” shall mean (i) an Acquisition or (ii) a series of related
Acquisitions made within any period of four consecutive fiscal quarters, in each
case of the foregoing clauses (i) and (ii), for an aggregate consideration of
$1,000,000,000 or more.

“Material Adverse Change” means a material adverse change in any of
(i) the business, operations, property, assets, liabilities or condition
(financial or otherwise) of the Corporation and its Subsidiaries taken as a
whole, (ii) the legality, validity or enforceability of the Credit Documents
taken as a whole, (iii) the ability of any Borrower to repay its Obligations or
to perform its obligations under any other Credit Document, (iv) the ability of
the Corporation, to perform its obligations under the Guaranty or (v) the rights
and remedies of the Lenders or the Agents under the Credit Documents.

“Material Adverse Effect” means an effect that results in or causes, or has a
reasonable likelihood of resulting in or causing, a Material Adverse Change.

“Maturity Date” shall mean February 28, 20182020, as such date may be adjusted
pursuant to Section 1.20.

“Maximum Alternate Currency Swingline Amount” shall mean $150,000,000 (using for
this purpose the Dollar Equivalent of the principal amount of each Alternate
Currency Swingline Loan).

“Maximum Dollar Swingline Amount” shall mean $150,000,000.

“Maximum Mexican Pesos Swingline Amount” shall mean $50,000,000 (using for this
purpose the Dollar Equivalent of the principal amount of each Mexican Pesos
Swingline Loan).

“Maximum Rate” shall have the meaning provided in Section 13.19.

“Mexican Alternate Currency Revolving Loan Borrower” shall mean Operadora
Sheraton S de RL de CV or any other Alternate Currency Revolving Borrower which
is incorporated in Mexico and shall have become a Borrower hereunder pursuant to
Section 6.03.

“Mexican Alternate Currency RL Lender” shall have the meaning provided in
Section 4.04(f).

“Mexican Financial Institution” means a banking or financial institution
authorized to act as a banking or financial institution pursuant to the Credit
Institutions Law (Ley de Instituciones de Crédito) or other laws of Mexico.

“Mexican Pesos” and “MXN$” shall mean freely transferable lawful money of Mexico
(expressed in Mexican Pesos).

“Mexican Pesos Interest Period” shall have the meaning provided in
Section 1.10(b).

 

-120-



--------------------------------------------------------------------------------

“Mexican Pesos Revolving Loans” shall mean each Alternate Currency Revolving
Loan denominated in Mexican Pesos at the time of the incurrence thereof.

“Mexican Pesos Revolving Loan Sub-Commitment” shall mean, as to any Alternate
Currency RL Lender, the amount, if any, set forth opposite such Alternate
Currency RL Lender’s name in Schedule I-B directly below the column entitled
“Mexican Pesos Revolving Loan Sub-Commitment,” as same may be (x) reduced from
time to time pursuant to Sections 1.17, 3.02, 3.03, 10, 13.12(e)(II) and/or
13.12(f), (y) increased from time to time pursuant to Sections 1.19 and/or
13.12(e)(I) or (z) adjusted from time to time as a result of assignments to or
from such Lender pursuant to Section 1.14, 1.20 or 13.04(b). The Mexican Pesos
Revolving Loan Sub-Commitment of each Alternate Currency RL Lender is a
sub-limit of the Revolving Loan Commitment of the respective Alternate Currency
RL Lender (or its respective affiliate which is a Lender with the related
Revolving Loan Commitment) and not an additional commitment and, in no event,
may exceed at any time, when added to the sum of all other Sub-Commitments of
the respective Alternate Currency RL Lender (or its respective affiliates) at
such time, the Revolving Loan Commitment of such Alternate Currency RL Lender
(or its respective affiliate which is a Lender with the related Revolving Loan
Commitment).

“Mexican Pesos Swingline Lender” shall mean Banco Nacional de México, S.A.,
integrante del Grupo Financiero Banamex.

“Mexican Pesos Swingline Loan” shall have the meaning provided in
Section 1.01(b).

“Mexican Qualifying Lender” shall mean, in respect of a Mexican Alternate
Currency Revolving Loan Borrower, a Mexican Alternate Currency RL Lender (other
than a Mexican Financial Institution) which is beneficially entitled to interest
payable to that Mexican Alternate Currency RL Lender (other than a Mexican
Financial Institution) in respect of a Credit Document and is:

“Mexican Registered Bank” shall mean any financial institution (other than a
Mexican Financial Institution) registered with the Secretaría de Hacienda y
Crédito Público in Mexico for purposes of Articles 195 or 196 of the Mexican
Income Tax Law (Ley del Impuesto Sobre la Renta).

(i) a Mexican Registered Bank; or

(ii) a body corporate where the interest (x) is exempted from the charge to
Mexican income tax under a Mexican Tax Treaty in force on the date the interest
is paid; or (y) would be exempted from the charge to Mexican income tax if a
Mexican Tax Treaty which has been signed but is not yet in force had the force
of law on the date the interest is paid.

“Mexican Tax Treaty” shall mean a double tax treaty into which Mexico has
entered which contains an article dealing with interest or income from debt
claims.

“Minimum Applicable Facing Fee” shall mean (x) in the case of all Letters of
Credit (other than Non-Dollar Alternate Currency Letters of Credit), $250 and
(y) in the case of

 

-121-



--------------------------------------------------------------------------------

Non-Dollar Alternate Currency Letters of Credit denominated in a given
Non-Dollar Alternate Currency, the Dollar Equivalent of $250.

“Minimum Borrowing Amount” shall mean, for each Type and Tranche of Loans
hereunder, the respective amount specified below:

(i) in the case of a Borrowing of Revolving Loans to be maintained as Euro Rate
Loans or Permitted Non-LIBOR-Based Alternate Currency Revolving Loans,
$10,000,000 (or the applicable Alternate Currency Equivalent thereof, in the
case of a Borrowing of Non-Dollar Alternate Currency Revolving Loans) provided
that, in the case of a Borrowing of Brazilian Reais Revolving Loans, the Minimum
Borrowing Amount shall be the Non-LIBOR-Based Alternate Currency Equivalent of
$2,000,000;

(ii) in the case of a Borrowing of (x) Domestic Dollar Revolving Loans to be
maintained as Base Rate Loans, $10,000,000 and (y) Foreign Dollar Revolving
Loans to be maintained as Base Rate Loans, $5,000,000;

(iii) in the case of a Borrowing of Swingline Loans, $1,000,000 (or the
applicable Alternate Currency Equivalent thereof, in the case of a Borrowing of
Alternate Currency Swingline Loans);

(iv) in the case of a Borrowing of Canadian Prime Rate Loans, Cdn. $1,000,000;

(v) in the case of Bankers’ Acceptance Loans, the amount specified in Schedule
III; and

(vi) in the case of Competitive Bid Loans, $10,000,000 (or the applicable
Alternate Currency Equivalent thereof, in the case of a Borrowing of Alternate
Currency Competitive Bid Loans).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) to which any Borrower, a Subsidiary of any Borrower
or an ERISA Affiliate has any obligation or liability, contingent or otherwise,
and each such plan for the five-year period immediately following the latest
date on which any Borrower, a Subsidiary of any Borrower or an ERISA Affiliate
contributed to or had an obligation to contribute to such plan.

“NAIC” shall have the meaning provided in Section 1.11(c).

“New Alternate Currency Revolving Loan Borrower” shall mean Companhia Palmares
Hotéis e Turismo, a corporation incorporated under the laws of Brazil.

“Non-Defaulting Lender” shall mean and include each RL Lender other than a
Defaulting Lender.

 

-122-



--------------------------------------------------------------------------------

“Non-Dollar Alternate Currency” shall mean each Alternate Currency other than
Dollars.

“Non-Dollar Alternate Currency Competitive Bid Loan” shall mean each Competitive
Bid Loan denominated in an Alternate Currency (other than Dollars) at the time
of the incurrence thereof.

“Non-Dollar Alternate Currency Letters of Credit” shall mean each Letter of
Credit denominated in an Alternate Currency (other than Dollars) and issued for
the account of an Alternate Currency Revolving Loan Borrower pursuant to
Section 2.01.

“Non-Dollar Alternate Currency Loan” shall mean each Non-Dollar Alternate
Currency Revolving Loan, each Non-Dollar Alternate Currency Competitive Bid Loan
and each Alternate Currency Swingline Loan.

“Non-Dollar Alternate Currency Revolving Loan” shall mean each Alternate
Currency Revolving Loan denominated in an Alternate Currency (other than
Dollars) at the time of the incurrence thereof.

“Non-LIBOR-Based Alternate Currency Equivalent” shall (i) with respect to
Mexican Pesos, mean, at any date of determination, the amount of Mexican Pesos
which could be purchased with the amount of Dollars involved in such computation
at the spot exchange rate therefor quoted by JPMCB on such date, (ii) with
respect to Brazilian Reais, mean, at any date of determination, the amount of
Brazilian Reais which could be purchased with the amount of Dollars involved in
such computation, determined using the Real/U.S. Dollars commercial rate,
expressed as the amount of Real for conversion into U.S. Dollars as reported by
the Central Bank of Brazil on the Central Bank of Brazil Data System
(“SISBACEN”) on its website (which, as of January 3, 2014, is located at
http://www.bcb.gov.br) under transaction code PTAX 800 (Consultas de Câmbio or
Exchanged Rate Enquiry), Option 5, “Venda” (Cotações para Contabilidade or Rates
for Accounting Purposes) (or any successor screen established by the Central
Bank of Brazil) (such rate, the “PTAX”) on each valuation date of the exchange
rates, or, if the PTAX is not available, for any reason, the sale closing
average quotations received from three leading Brazilian banks as selected by
Banco J.P. Morgan S.A. in its sole discretion shall be applied and, in the
absence of such average quotations, the Conversion Rate shall be jointly
determined in good faith by the Administrative Agent and the New Alternate
Currency Revolving Loan Borrower, and (iii) with respect to any Other Permitted
Non-LIBOR-Based Alternate Currency (excluding Brazilian Reais), have the meaning
provided therefor pursuant to the relevant Non-LIBOR-Based Alternate Currency
Amendment.

“Non-LIBOR-Based Alternate Currency Amendment” shall have the meaning provided
in Section 13.12(h).

“Non-LIBOR-Based Interest Period” shall mean (i) with respect to any Mexican
Pesos Revolving Loan, the applicable Mexican Pesos Interest Period, (ii) with
respect to any Brazilian Reais Revolving Loan, the period between an Interest
Payment Date applicable to such Brazilian Reais Revolving Loan and the next
Interest Payment Date applicable to such Brazilian Reais Revolving Loan, and
(iii) with respect to any Other Permitted Non-LIBOR-Based

 

-123-



--------------------------------------------------------------------------------

Alternate Currency Revolving Loan, the applicable interest period provided
therefor in the relevant Non-LIBOR-Based Alternate Currency Amendment.

“Non-Recourse Indebtedness” of any Person means all Indebtedness of such Person
and its Subsidiaries with respect to which recourse for payment is limited to
specific assets encumbered by a Lien securing such Indebtedness; provided,
however, that personal recourse of a holder of Indebtedness against any obligor
with respect thereto for fraud, misrepresentation, misapplication of cash, waste
and other circumstances customarily excluded from non-recourse provisions in
non-recourse secured financing of real estate shall not, by itself, prevent any
Indebtedness from being characterized as Non-Recourse Indebtedness,
provided further that if a personal recourse claim is made in connection
therewith, such claim shall not constitute Non-Recourse Indebtedness for the
purpose of this Agreement.

“Non-U.S. Borrower” means a Borrower that is not a U.S. Borrower.

“Note” shall mean any promissory note executed and delivered in accordance with
Section 1.06.

“Notice of Borrowing” shall have the meaning provided in Section 1.03(a).

“Notice of Competitive Bid Borrowing” shall have the meaning provided in
Section 1.04(a).

“Notice of Conversion” shall have the meaning provided in Section 1.07(a).

“Notice Office” shall mean the office of the Administrative Agent as specified
on Schedule II.

“Obligation Currency” shall have the meaning provided in Section 13.16(a).

“Obligations” shall mean all amounts owing to any Agent or any Lender pursuant
to the terms of this Agreement or any other Credit Document.

“Other Hedging Agreement” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against the fluctuations in currency values or
instruments to hedge and protect against fluctuations in the Corporation’s
and/or its Subsidiaries’ cash flow and earnings from changes in financial
markets.

“Other Permitted LIBOR-Based Alternate Currency” shall mean any currency other
than Dollars, Australian Dollars, Canadian Dollars, Euros, Pounds Sterling, Yen
and any Permitted Non-LIBOR-Based Alternate Currency acceptable to, and approved
in writing by, the Administrative Agent and each affected Lender; provided that,
at any time of the election of such currency, (i) such currency is dealt with in
the London interbank deposit market, (ii) such currency is freely transferable
and convertible into Dollars in the London foreign exchange market, and (iii) no
central bank or other governmental authorization in the country of issue of such
currency is required to permit use of such currency by any RL Lender for making
any Revolving Loan or issuing any Letter of Credit and/or to permit the relevant
Borrower to borrow

 

-124-



--------------------------------------------------------------------------------

and repay the principal thereof and/or Unpaid Drawings thereon and/or to pay the
interest thereon (unless such authorization has been obtained and is in full
force and effect).

“Other Permitted LIBOR-Based Alternate Currency Revolving Loan” shall mean each
Alternate Currency Revolving Loan denominated in an Other Permitted LIBOR-Based
Alternate Currency at the time of the incurrence thereof.

“Other Permitted LIBOR-Based Alternate Currency Revolving Loan Sub-Commitment”
shall mean, as to any Alternate Currency RL Lender, the amount, if any, set
forth opposite such Alternate Currency RL Lender’s name in Schedule I-B directly
below the column entitled “Other Permitted LIBOR-Based Alternate Currency
Revolving Loan Sub-Commitment,” as same may be (x) reduced from time to time
pursuant to Sections 1.17, 3.02, 3.03, 10, 13.12(e)(II) and/or 13.12(f),
(y) increased from time to time pursuant to Sections 1.19, 1.20 and/or
13.12(e)(I) or (z) adjusted from time to time as a result of assignments to or
from such Lender pursuant to Section 1.14 or 13.04(b). The Other Permitted
LIBOR-Based Alternate Currency Revolving Loan Sub-Commitment of each Alternate
Currency RL Lender is a sub-limit of the Revolving Loan Commitment of the
respective Alternate Currency RL Lender (or its respective affiliate which is a
Lender with the related Revolving Loan Commitment) and not an additional
commitment and, in no event, may exceed at any time, when added to the sum of
all other Sub-Commitments of the respective Alternate Currency RL Lender (or its
respective affiliates) at such time, the Revolving Loan Commitment of such
Alternate Currency RL Lender (or its respective affiliate which is a Lender with
the related Revolving Loan Commitment).

“Other Permitted Non-LIBOR-Based Alternate Currency” shall mean, Brazilian Reais
and any currency other than Dollars, Australian Dollars, Canadian Dollars,
Euros, Pounds Sterling, Yen, Mexican Pesos and any Other Permitted LIBOR-Based
Alternate Currency acceptable to, and approved in writing by, the Administrative
Agent and each affected Lender; provided that (i) such currency is freely
transferable and convertible into Dollars in the London foreign exchange market,
and (ii) no central bank or other governmental authorization in the country of
issue of such currency is required to permit use of such currency by any RL
Lender for making any Revolving Loan or issuing any Letter of Credit and/or to
permit the relevant Borrower to borrow and repay the principal thereof and/or
Unpaid Drawings thereon and/or to pay the interest thereon (unless such
authorization has been obtained and is in full force and effect).

“Other Permitted Non-LIBOR-Based Alternate Currency Revolving Loan” shall mean
each Brazilian Reais Revolving Loan and/or each other Alternate Currency
Revolving Loan denominated in an Other Permitted Non-LIBOR-Based Alternate
Currency at the time of the incurrence thereof.

“Other Permitted Non-LIBOR-Based Alternate Currency Revolving Loan
Sub-Commitment” shall mean, as to any Alternate Currency RL Lender, the amount,
if any, set forth opposite such Alternate Currency RL Lender’s name in Schedule
I-B directly below the column entitled “Other Permitted Non-LIBOR-Based
Alternate Currency Revolving Loan Sub-Commitment,” as same may be (x) reduced
from time to time pursuant to Sections 1.17, 3.02, 3.03, 10, 13.12(e)(II) and/or
13.12(f), (y) increased from time to time pursuant to Sections 1.19 and/or
13.12(e)(I) or (z) adjusted from time to time as a result of assignments to or
from such

 

-125-



--------------------------------------------------------------------------------

Lender pursuant to Section 1.14, 1.20 or 13.04(b). The Other Permitted
Non-LIBOR-Based Alternate Currency Revolving Loan Sub-Commitment of each
Alternate Currency RL Lender is a sub-limit of the Revolving Loan Commitment of
the respective Alternate Currency RL Lender (or its respective affiliate which
is a Lender with the related Revolving Loan Commitment) and not an additional
commitment and, in no event, may exceed at any time, when added to the sum of
all other Sub-Commitments of the respective Alternate Currency RL Lender (or its
respective affiliates) at such time, the Revolving Loan Commitment of such
Alternate Currency RL Lender (or its respective affiliate which is a Lender with
the related Revolving Loan Commitment).

“Participant” shall have the meaning provided in Section 2.04(a).

“Participating Member State” shall mean, at any time, any member state of the
European Union which has adopted the Euro as its lawful currency at such time.

“Payment Office” shall mean (i) in respect of Domestic Dollar Loans, Domestic
Dollar Letters of Credit, Fees and, except as provided in clauses (ii), (iii),
(iv), (v) and (vi) below, all other amounts owing under this Agreement and the
other Credit Documents, the office of the Administrative Agent located at
JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road Ops Building 2, 3rd
Floor, Newark, DE 19713-2107 Attention: Greg Hutchins, email
deal.management.team@jpmchase.com, Bank Name: J.P. Morgan Chase Bank, N.A., ABA
Routing Number: 021000021, Account Name: LS2 Incoming Account, Number:
9008113381H2384, Attention: Loan and Agency, Reference: Starwood, (ii) in
respect of Canadian Dollar Revolving Loans, the office of the Administrative
Agent located at JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road Ops
Building 2, 3rd Floor, Newark, DE 19713-2107, Attention: Loan and Agency,
Reference: Starwood, Account Bank: Royal Bank of Canada, SWIFT ID: ROYCCAT2XXX,
Account Name: JPMorgan Chase Bank, N.A., Account Number: 071721016294, (iii) in
respect of Sterling Revolving Loans, the office of the Administrative Agent
located at JPMorgan Europe Limited, 25 Bank Street, Canary Wharf, Floor 6,
London, E14 5JP, United Kingdom, Bank Name: J.P. Morgan Europe Limited, SWIFT
ID: CHASGB22, Sort Code: 40-52-06, Account Number: 03043504, Reference:
Starwood, (iv) in respect of Euro Revolving Loans, the office of the
Administrative Agent located at JPMorgan Europe Limited, 25 Bank Street, Canary
Wharf, Floor 6, London, E14 5JP, United Kingdom, Bank Name: JPMorgan AG,
Frankfurt, SWIFT ID: CHASDEFX, Account Number: DE93501108006001600037, Account
Name: J.P. Morgan Europe Limited, Reference: Starwood, Attention: Loans &
Agency, (v) in respect of Mexican Pesos Revolving Loans, the office of the
Administrative Agent located at JPMorgan Chase Bank, N.A., 500 Stanton
Christiana Road Ops Building 2, 3rd Floor, Newark, DE 19713-2107, Attention:
Loan and Agency, Reference: Starwood, Account Bank: Banco Santander, SWIFT ID:
BMSXMXMM, Account Name: J.P. Morgan Chase Bank, N.A. – International Banking
Facility, NY, Account No.: 2491, (vi) in respect of Australian Dollar Revolving
Loans, to the office of the Administrative Agent located at JPMorgan Europe
Limited, 25 Bank Street, Canary Wharf, Floor 6, London, E14 5JP, United Kingdom,
Bank Name: WESTPAC, SYDNEY, SWIFT ID: WPACAU2F, Account Name: J.P. Morgan Europe
Limited, Swift: CHASGB22, Account No.: MAH0001978, Reference: Starwood,
Attention: Loans Agency, (vii) in respect of Foreign Dollar Revolving Loans, to
the office of the Administrative Agent located at JPMorgan Europe Limited, 25
Bank Street, Canary Wharf, Floor 6, London, E14 5JP, United Kingdom, Bank Name:
JPMorgan Chase Bank, New York, Swift: CHASU33, Account Name: J.P. Morgan

 

-126-



--------------------------------------------------------------------------------

Europe Limited, SWIFT: CHASGB22, Account No.: 544714108, Reference: Starwood,
Attention: Loans Agency, (vii) in the case of Mexican Pesos Swingline Loans, to
the office of the Mexican Pesos Swingline Lender at
ricardo.garzadelrio@banamex.com, alejandro.trevinoberlanga@banamex.com and
fabian.vergaragenes@banamex.com, Bank: Banco Nacional de México S.A., Swift
code: BNMXMXMM, CLABE: 002180087005602881, Suc: 0870, Cuenta 00560288, (viii) in
respect of Yen Revolving Loans, to the office of the Administrative Agent
located at JPMorgan Europe Limited, 25 Bank Street, Canary Wharf, Floor 6,
London, E14 5JP, United Kingdom, Bank Name: JP Morgan Chase Bank, Tokyo, SWIFT:
CHASJPJT, Account Name: J.P. Morgan Europe Limited, London, Swift CHASGB22,
Account No.: 01-71458656, Attention: Loans & Agentcy, (ix) in respect of
Brazilian Reais Revolving Loans, Banco J.P. Morgan S.A, Avenida Brigadeiro Faria
Lima, nº 3729, 15º andar, São Paulo – SP, CEP: 04538-905, Brasil, and (x) in the
case of Alternate Currency Letters of Credit and any other Alternate Currency
Revolving Loan, such office as the Administrative Agent may hereafter designate
in writing as such to the other parties hereto or, in each case, such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Permitted Liens” shall have the meaning provided in Section 9.01.

“Permitted Non-LIBOR-Based Alternate Currency” shall mean Mexican Pesos and any
Other Permitted Non-LIBOR-Based Alternate Currency.

“Permitted Non-LIBOR-Based Alternate Currency Revolving Loan” shall mean each
Mexican Pesos Revolving Loan and/or each Other Permitted Non-LIBOR-Based
Alternate Currency Revolving Loan, as the context may require.

“Person” shall mean any individual, partnership, joint venture, limited
liability company, firm, corporation, association, trust or other enterprise or
any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” shall mean any single employer pension plan subject to Title IV of ERISA
which is maintained or contributed to by (or to which there is an obligation to
contribute of) any Borrower, a Subsidiary of any Borrower or an ERISA Affiliate,
and each such plan for the five-year period immediately following the latest
date on which any Borrower, a Subsidiary of any Borrower or an ERISA Affiliate
maintained, contributed to or had an obligation to contribute to (or is deemed
under Section 4069 of ERISA to have maintained or contributed to or to have had
an obligation to contribute to, or otherwise to have liability with respect to)
such plan.

“Pounds Sterling” and the sign “£” shall mean freely transferable lawful money
of the United Kingdom.

“Preferred Stock” as applied to the Capital Stock of any Person, means Capital
Stock of such Person (other than common stock of such Person) of any class or
classes (however designated) that ranks prior, as to the payment of dividends or
distributions, or as to the

 

-127-



--------------------------------------------------------------------------------

distribution of assets upon any voluntary or involuntary liquidation,
dissolution or winding up of such Person, to shares of Capital Stock of any
other class of such Person.

“Primary Alternate Currency Revolving Loan Sub-Commitment” shall mean, as to any
Alternate Currency RL Lender, the amount, if any, set forth opposite such
Alternate Currency RL Lender’s name in Schedule I-B directly below the column
entitled “Primary Alternate Currency Revolving Loan Sub-Commitment,” as same may
be (x) reduced from time to time pursuant to Sections 1.17, 3.02, 3.03, 10,
13.12(e)(II) and/or 13.12(f), (y) increased from time to time pursuant to
Sections 1.19 and/or 13.12(e)(I) or (z) adjusted from time to time as a result
of assignments to or from such Lender pursuant to Section 1.14, 1.20 or
13.04(b). The Primary Alternate Currency Revolving Loan Sub-Commitment of each
Alternate Currency RL Lender is a sub-limit of the Revolving Loan Commitment of
the respective Alternate Currency RL Lender (or its respective affiliate which
is a Lender with the related Revolving Loan Commitment) and not an additional
commitment and, in no event, may exceed at any time, when added to the sum of
all other Sub-Commitments of the respective Alternate Currency RL Lender (or its
respective affiliates) at such time, the Revolving Loan Commitment of such
Alternate Currency RL Lender (or its respective affiliate which is a Lender with
the related Revolving Loan Commitment).

“Prime Lending Rate” shall mean the rate which JPMCB announces from time to time
as its prime lending rate at its office located at 270 Park Avenue, New York,
New York, the Prime Lending Rate to change when and as such prime lending rate
changes. The Prime Lending Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. JPMCB may
make commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

“Pro Forma Basis” shall mean, as to any Person, for any events which occur
subsequent to the commencement of a period for which the financial effect of
such event is being calculated, and giving effect to the event for which such
calculation is being made, such calculation as will give pro forma effect to
such event as if same had occurred at the beginning of such period of
calculation, and

(i) for purposes of the foregoing calculation, the transaction giving rise to
the need to calculate the pro forma effect to any of the following events shall
be assumed to have occurred on the first day of the four consecutive fiscal
quarter period last ended before the occurrence of the respective event for
which such pro forma effect is being determined (the “Reference Period”),

(ii) in making any determination with respect to the incurrence or assumption of
any Indebtedness during the Reference Period or subsequent to the Reference
Period and on or prior to the date of the transaction referenced in clause
(i) above (the “Transaction Date”), all Indebtedness (including Indebtedness
incurred or assumed and for which the financial effect is being calculated,
whether incurred under this Agreement or otherwise, but excluding normal
fluctuations in revolving indebtedness incurred for working capital purposes and
not to finance any acquisition or the making of a Dividend) incurred or
permanently repaid during the Reference Period shall be deemed to have been
incurred or repaid at the beginning of such period; and

 

-128-



--------------------------------------------------------------------------------

(iii) in making any determination of Consolidated EBITDA, pro forma effect shall
be given to any Acquisition and any Asset Sale, in each case which occurred
during the Reference Period or (for purposes of Section 9.03(iii)) subsequent to
the Reference Period and prior to the Transaction Date, as if such Acquisition
or Asset Sale, as the case may be, occurred on the first day of the Reference
Period.

All pro forma determinations required above shall be determined in accordance
with GAAP. For purposes of this definition, whenever pro forma effect is to be
given to any occurrence or event, the pro forma calculation shall be determined
in good faith by a responsible financial or accounting officer of the
Corporation.

“Projections” shall mean the projected financial and cash flow statements for
the Corporation and its Subsidiaries for the period from the Effective DateJune
30, 2014 to and including at least December 31, 20132015 delivered to the
Lenders by the Corporation prior to the Fourth Amendment Effective Date.

“Qualified Preferred Stock” shall mean any preferred stock of the Corporation so
long as the terms of any such preferred stock (i) do not provide any collateral
security, (ii) do not provide any guaranty or other support by the Corporation
or any Subsidiaries of the Corporation, (iii) do not contain any mandatory put,
redemption, repayment, sinking fund or other similar provision occurring before
the first anniversary of the Maturity Date, (iv) do not contain any covenants
other than periodic reporting requirements, (v) do not grant the holders thereof
any voting rights except for (x) voting rights required to be granted to such
holders under applicable law and (y) limited customary voting rights on
fundamental matters such as mergers, consolidations, sales of all or
substantially all of the assets of the Corporation or liquidations involving the
Corporation, and (vi) do not provide for the conversion into, or the exchange
for (unless at the sole discretion of the issuer thereof), debt securities.

“Qualifying Irish Jurisdiction” shall mean:

(i) a member state of the European Communities other than Ireland;

(ii) a jurisdiction with which Ireland has made an Irish Tax Treaty having the
force of law; or

(iii) a jurisdiction with which Ireland has made an Irish Tax Treaty which, on
completion of necessary procedures, will have the force of law.

“Quarterly Payment Date” shall mean the last Business Day of each April, July,
October and January occurring after the Effective Date.

“Rating Agencies” shall mean both S&P and Moody’s.

“RCRA” shall mean the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. § 6901 et seq.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

 

-129-



--------------------------------------------------------------------------------

“Reference Period” shall have the meaning provided in the definition of
Pro Forma Basis.

“Refinancing” shall mean and include (i) the refinancing and repayment in full
of all amounts outstanding under, and the termination in full of all commitments
and letters of credit in respect of, the Indebtedness to be Refinanced (or
(x) in the case of Existing Letters of Credit, the incorporation thereof
hereunder as Letters of Credit pursuant to Section 2.01(c) and (y) in the case
of Existing Bankers’ Acceptances, the roll-over and continuation thereof as
Bankers’ Acceptances hereunder pursuant to Section 1.15(b)) and (ii) the
consummation of the related transactions described in Section 5.05.

“Register” shall have the meaning provided in Section 13.15.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Related Party” shall mean as to any Agent, Lender, Swingline Lender or Issuing
Bank, such Person’s controlled Affiliates, directors, officers and employees.

“Release” means disposing, discharging, injecting, spilling, pumping, leaking,
leaching, dumping, emitting, escaping, emptying, pouring or migrating, into or
upon any land or water or air, or otherwise entering into the environment.

“Replaced Lender” shall have the meaning provided in Section 1.14.

“Replacement” shall have the meaning provided in Section 1.14.

“Replacement Lender” shall have the meaning provided in Section 1.14.

“Reply Date” shall have the meaning provided in Section 1.04(b).

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived.

 

-130-



--------------------------------------------------------------------------------

“Required Lenders” shall mean, at any time of determination, Non-Defaulting
Lenders the sum of whose Revolving Loan Commitments at such time (or, after the
termination thereof, outstanding Revolving Loans and Competitive Bid Loans and
participations in Letter of Credit Outstandings and outstanding Swingline Loans)
represent an amount greater than 50% of the Total Revolving Loan Commitment at
such time less the Revolving Loan Commitments of Defaulting Lenders at such time
(or, after the termination of the Total Revolving Loan Commitment, the sum of
the then total outstanding Revolving Loans and Competitive Bid Loans of
Non-Defaulting Lenders, and the aggregate participations of all Non-Defaulting
Lenders in Letter of Credit Outstandings and outstanding Swingline Loans at such
time). For purposes of determining Required Lenders, all outstanding Loans and
Commitments, as the case may be, that are denominated in Dollars will be
calculated in Dollars and all Loans denominated in a Non-Dollar Alternate
Currency will be calculated according to the Dollar Equivalent thereof.

“Requirements of Law” means, as to any Person, the certificate of incorporation
or formation and by-laws or other organizational or governing documents of such
Person, and all foreign federal, state and local laws, rules and regulations,
including, without limitation, foreign federal, state or local securities,
antitrust and licensing laws, all food, health and safety laws, and all
applicable trade laws and requirements, including, without limitation, all
disclosure requirements of Environmental Laws, ERISA and all orders, judgments,
decrees or other determinations of any Governmental Authority or arbitrator,
applicable to or binding upon such Person, its business or any of its property
or to which such Person, its business or any of its property is subject.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time
under a tranche of Sub-Commitments, the sum of the outstanding principal amount
of such Lender’s Revolving Loans (for this purpose, using the Dollar Equivalent
of all amounts payable in a Non-Dollar Alternate Currency at such time) under
such Tranche and its L/C Exposure and Swingline Exposure under such tranche at
such time.

“Revolving Credit Period” shall mean with respect to any extension of Revolving
Loans to any Borrower, the period from and including the Effective Date to but
not including the Maturity Date.

“Revolving Loan” shall have the meaning provided in Section 1.01(a).

“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I-A A directly below the column entitled
“Revolving Loan Commitment,” as the same may be (x) reduced from time to time
pursuant to Sections 3.02, 3.03 and/or 10, (y) adjusted from time to time as a
result of assignments to or from such Lender pursuant to Section 1.14, 1.20 or
13.04(b), or (z) increased from time to time pursuant to Section 1.19.

“RL Lender” shall mean, at any time of determination, each Lender with a
Revolving Loan Commitment or with outstanding Revolving Loans at such time.

“RL Percentage” of any RL Lender at any time shall mean a fraction (expressed as
a percentage) the numerator of which is the Revolving Loan Commitment of such RL
Lender

 

-131-



--------------------------------------------------------------------------------

at such time the denominator of which is the Total Revolving Loan Commitment at
such time. Notwithstanding anything to the contrary contained above, if the RL
Percentage of any RL Lender is to be determined after the Total Revolving Loan
Commitment has been terminated, then the RL Percentages of the RL Lenders shall
be determined immediately prior (and without giving effect) to such termination.

“S&P” shall mean Standard & Poor’s Ratings Services.

“Sanctioned Country” shall mean, at any time, a country or territory which is
itself the subject or target of Sanctions or whose government is the subject or
target of Sanctions.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person located, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Screen Rate” shall mean (i) for any Loan in any currency for any Interest
Period bearing interest based on the Alternate Currency LIBOR Rate, EURIBOR or
the Eurodollar Rate, the London interbank offered rate as administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for such currency for a period equal in length to
such Interest Period as displayed on page LIBOR01 or LIBOR02 of the Reuters
Screen that displays such rate (ii) for any Loan in Australian Dollars for any
Interest Period, the average bid reference rate as administered by the
Australian Financial Markets Association (or any other Person that takes over
the administration of that rate) for Australian Dollar bills of exchange with a
tenor equal to such Interest Period, displayed on page BBSY of the Reuters
screen (or, in the event any such rate described in clauses (i) and (ii) does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case, the “Basic
Screen Rate”); provided, that, if the Basic Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”) with
respect to such currency, then the Screen Rate shall be the Interpolated Rate at
such time; provided further that if the Screen Rate as determined pursuant to
the preceding provisions shall be less than zero, the Screen Rate shall be
deemed to be zero for purposes of this Agreement. “Interpolated Rate” means, at
any time, the rate per annum determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
Screen Rate for the longest period (for which that Screen Rate is available in
the applicable currency) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period (for which that Screen

 

-132-



--------------------------------------------------------------------------------

Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time, provided that if the Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“SEC” shall mean the Securities and Exchange Commission and any successor
thereto.

“Section 4.04(b)(ii) Certificate” shall have the meaning provided in Section
4.04(b)(ii).

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Securitization Indebtedness” shall mean (i) Indebtedness incurred by any
Subsidiary of the Corporation or other Person engaged solely in the business of
effecting asset securitization transactions and related activities
(“Securitization Entity”) that does not permit or provide for recourse for
principal and interest (other than standard securitization undertakings) to the
Corporation or any Subsidiary of the Corporation (other than a Securitization
Entity) or any property or asset of the Corporation or any Subsidiary of the
Corporation (other than property or assets of, or any equity interests or
securities issued by, a Securitization Entity) and (ii) Indebtedness incurred by
the Corporation or a Subsidiary that does not permit or provide for recourse for
principal and interest (other than standard securitization undertakings) to the
Corporation or any Subsidiary of the Corporation except for recourse to specific
assets securing such Indebtedness.

“Segregated Funds” shall mean cash and Cash Equivalents of the Corporation
and/or its Subsidiaries which (i) are specifically designated by the Corporation
for use solely to repay Defeased Debt pursuant to an officer’s certificate from
an Authorized Officer of the Corporation delivered to the Administrative Agent
and identifying the initial amount of the cash and Cash Equivalents to be so
designated as “Segregated Funds” and (ii) if cash, are at all times held in one
or more segregated accounts or trusts (and are not commingled with any other
funds of the Corporation or its Subsidiaries) until utilized to repay in full
the respective Defeased Debt for which such funds were so designated.

“Senior Managing Agents” shall have the meaning provided in the first paragraph
of this Agreement.

“Sharing Event” shall mean (i) the occurrence of any Event of Default with
respect to any Borrower pursuant to Section 10.05, (ii) the declaration of the
Total Commitment terminated, or the acceleration of the maturity of any Loans,
in each case pursuant to the last paragraph of Section 10 or (iii) the failure
of any Borrower to pay any principal of, Face Amount of, or interest on, Loans
or any Letter of Credit Outstandings on the Maturity Date.

 

-133-



--------------------------------------------------------------------------------

“Short Term Debt” shall mean, as at any date of determination, then outstanding
Indebtedness for borrowed money that is evidenced by bonds, notes or debentures
that matures within two years of such date of determination.

“Specified Default” shall mean any Default existing pursuant to any of
Sections 10.01 or 10.05 of this Agreement.

“Standby Letter of Credit” shall have the meaning provided in Section 2.01(a).

“Start Date” shall mean, with respect to any Margin Adjustment Period, the first
day of such Margin Adjustment Period.

“Starwood Vacation” shall mean Starwood Vacation Ownership, Inc., a Florida
corporation previously known as Vistana, Inc.

“Stated Amount” of each Letter of Credit shall, at any time, mean the maximum
amount available to be drawn thereunder (expressed in the currency in which such
Letter of Credit is denominated) (in each case determined (x) as if any future
automatic increases in the maximum amount available that are provided for in any
such Letter of Credit had in fact occurred at such time and (y) without regard
to whether any conditions to drawing could then be met, but after giving effect
to all previous drawings made thereunder); provided, however, that except in the
case of a Non-Dollar Alternate Currency Letter of Credit for purposes of
Sections 3.01(b) and (c) for periods prior to the occurrence of a Sharing Event,
the “Stated Amount” of each Non-Dollar Alternate Currency Letter of Credit shall
be, on any date of calculation, the Dollar Equivalent of the maximum amount
available to be drawn in such Non-Dollar Alternate Currency (determined (x) as
if any future automatic increases in the maximum amount available that are
provided for in any such Letter of Credit had in fact occurred at such time and
(y) without regard to whether any conditions to drawing could then be met).

“Sterling Revolving Loan” shall mean each Alternate Currency Revolving Loan
denominated in Pounds Sterling at the time of the incurrence thereof.

“Sterling Swingline Lender” means JPMCB, London Branch, Bank of America, London
Branch and Citi.

“Sterling Swingline Loan” shall have the meaning provided in Section 1.01(b).

“Stop Issue Notice” shall have the meaning provided in Section 2.03(b).

“Sub-Commitments” shall mean, with respect to any RL Lender, the Domestic Dollar
Revolving Loan Sub-Commitment, if any, of such RL Lender, the Primary Alternate
Currency Revolving Loan Sub-Commitment, if any, of such RL Lender (or its
Affiliate which is acting as an Alternate Currency RL Lender), the Mexican Pesos
Revolving Loan Sub-Commitment, if any, of such RL Lender (or its Affiliate which
is acting as an Alternate Currency RL Lender), the Brazilian Reais Revolving
Loan Sub-Commitment, if any, of such Lender (or its Affiliate which is acting as
an Alternate Currency RL Lender), the Other Permitted LIBOR-Based Alternate
Currency Revolving Loan Sub-Commitment, if any, of such RL Lender (or its
Affiliate which is acting as an Alternate Currency RL Lender) and the Other
Permitted Non-

 

-134-



--------------------------------------------------------------------------------

LIBOR-Based Alternate Currency Revolving Loan Sub-Commitment, if any, of such RL
Lender (or its Affiliate which is acting as an Alternate Currency RL Lender).

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.

“Subsidiary Borrower” shall mean any Borrower which is a Subsidiary of the
Corporation.

“Swingline Back-Stop Arrangements” shall have the meaning provided in
Section 1.01(b).

“Swingline Expiry Date” shall mean the date which is ten (10) Business Days
prior to the Maturity Date.

“Swingline Exposure” under a tranche of Sub-Commitments shall mean, at any time,
the aggregate principal amount of all Swingline Loans (for this purpose, using
the Dollar Equivalent of all amounts payable in a Non-Dollar Alternate Currency
at such time) outstanding at such time under such tranche. The Swingline
Exposure of any Lender at any time shall be the sum of (a) its Domestic Dollar
RL Percentage or Alternate Currency RL Percentage, as applicable, of the total
Swingline Exposure at such time. related to Swingline Loans other than any
Swingline Loans made by such Lender in its capacity as a Swingline Lender and
(b) if such Lender (or its affiliate) shall be a Swingline Lender, the aggregate
principal amount of all Swingline Loans made by such Lender (or affiliate)
outstanding at such time (to the extent that the other RL Lenders or applicable
Alternate Currency RL Lenders, as the case may be, shall not have funded their
participations in such Swingline Loans).

“Swingline Lender” shall mean theany Domestic Dollar Swingline Lender or, any
Alternate Currency Swingline Lender, any Foreign Dollar Swingline Lender, any
Euro Swingline Lender, any Canadian Dollar Swingline Lender, any Sterling
Swingline Lender and the Mexican Pesos Swingline Lender, as applicable.

“Swingline Loan” shall mean any Alternate Currency Swingline Loan or, any
Domestic Dollar Swingline Loan or any Foreign Dollar Swingline Loan, as
applicable.

“Syndication Agent” shall have the meaning provided in the first paragraph of
this Agreement.

“Tax Compliance Certificate” shall have the meaning provided in
Section 4.04(b)(ii).

“Taxes” shall have the meaning provided in Section 4.04(a).

 

-135-



--------------------------------------------------------------------------------

“Test Date” shall mean the last day of each fiscal quarter ended after the
Effective Date.

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Corporation then last ended (in each case taken as one accounting period).

“TIIE Rate” shall mean, for each Mexican Pesos Interest Period with respect to a
Borrowing of Mexican Pesos Revolving Loans or a Mexican Pesos Swingline Loan,
the Equilibrium Interbank Interest Rate (Tasa de Interés Interbancaria de
Equilibrio) (i) for a period of 28 days or (ii) such other period so published
as is most nearly equal to the relevant Mexican Pesos Interest Period, as
determined by the Administrative Agent, all as published by the Banco de México
in the Diario Oficial de la Federación on the first day of the relevant Mexican
Pesos Interest Period, or if such day is not a Business Day, on the immediately
preceding Business Day on which there was such a quote; provided that in the
event the TIIE Rate shall cease to be published, “TIIE Rate” shall mean any rate
specified by Banco de México as the substitute rate therefor; provided further
that in the event the Administrative Agent has made any determination pursuant
to Section 1.11(a)(i) in respect of Mexican Pesos Revolving Loans, or in the
circumstances described in clause (i) to the proviso to Section 1.11(b) in
respect of Mexican Pesos Revolving Loans, the “TIIE Rate” determined pursuant to
this definition shall instead be the rate determined by the Person acting as the
Administrative Agent as the all-in-cost of funds for the Administrative Agent
(or such other Lender) to fund a Borrowing of Mexican Pesos Revolving Loans with
maturities comparable to the Mexican Pesos Interest Period applicable thereto.
The TIIE Rate shall not be less than zero.

“Timeshare Business” shall mean (i) the acquisition, development, operation,
management and sale of Vacation Resorts, including, without limitation, VOIs and
(ii) providing customers who purchase VOIs at Vacation Resorts financing for
such purposes (collectively, together with any and all business that in the good
faith judgment of the board of directors of the Corporation or Starwood Vacation
are materially related to the foregoing).

“Total Alternate Currency Revolving Loan Sub-Commitment” at any time shall mean
the sum of the Alternate Currency Revolving Loan Sub-Commitments of all the
Alternate Currency RL Lenders; provided that at no time shall the Total
Alternate Currency Revolving Loan Sub-Commitment exceed the Total Revolving Loan
Commitment as then in effect.

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders.

“Total Domestic Dollar Revolving Loan Sub-Commitment” at any time shall mean the
sum of the Domestic Dollar Revolving Loan Sub-Commitments of all the Lenders;
provided that at no time shall the Total Domestic Dollar Revolving Loan
Sub-Commitment exceed the Total Revolving Loan Commitment as then in effect.

“Total Domestic Dollar Revolving Loan Sub-Commitment Excess” shall have the
meaning provided in Section 4.01.

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders.

 

-136-



--------------------------------------------------------------------------------

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (x) the Total Revolving Loan Commitment then in
effect, less (y) the sum of (I) the aggregate principal amount of Revolving
Loans then outstanding (for this purpose, taking the Dollar Equivalent thereof
in the case of Non-Dollar Alternate Currency Revolving Loans then outstanding)
plus (II) the aggregate principal amount of Swingline Loans then outstanding
(for this purpose, taking the Dollar Equivalent thereof in the case of Alternate
Currency Swingline Loans then outstanding) plus (III) the then aggregate amount
of Letter of Credit Outstandings plus (IV) the aggregate principal amount of all
Competitive Bid Loans then outstanding (for this purpose, taking the Dollar
Equivalent thereof in the case of Non-Dollar Alternate Currency Competitive Bid
Loans then outstanding).

“Trade Letter of Credit” shall have the meaning provided in Section 2.01(a).

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being two separate Tranches, i.e., Revolving Loans
and Swingline Loans.

“Transaction” shall mean, collectively, (i) the Refinancing, (ii) the entering
into of the Credit Documents and (iii) the payment of fees and expenses owing in
connection with the foregoing.

“Treaty” means the Treaty establishing the European Community being the Treaty
of Rome of March 25, 1957, as amended by the Single European Act 1986, the
Maastricht Treaty (which was signed at Maastricht on February 7, 1992) and the
Treaty of Amsterdam (which was signed in Amsterdam on October 2, 1997).

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan, a Eurodollar Loan, a
Canadian Prime Rate Loan, a Bankers’ Acceptance Loan, a Sterling Revolving Loan,
a Euro Revolving Loan, an Australian Dollar Revolving Loan, a Yen Revolving
Loan, a Mexican Pesos Revolving Loan, an Other Permitted LIBOR-Based Alternate
Currency Revolving Loan, an Other Permitted Non-LIBOR-Based Alternate Currency
Revolving Loan or a Swingline Loan bearing interest at a particular rate.

“Unconsolidated Joint Venture” means, with respect to any Person, at any date,
any other Person in whom such Person holds Capital Stock but does not hold a
majority of voting securities or otherwise hold a controlling stake, and such
other Person is accounted for in the financial statements of such Person on
either an equity or cost basis of accounting and whose financial results would
not be consolidated in the financial statements of such Person, if such
statements were prepared in accordance with GAAP as of such date.

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

 

-137-



--------------------------------------------------------------------------------

“United States” and “U.S.” shall each mean the United States of America.

“Unpaid Drawing” shall have the meaning provided for in Section 2.05(a).

“Unrestricted” means, when referring to cash or Cash Equivalents of the
Corporation or any of its Wholly-Owned Subsidiaries, that such cash or Cash
Equivalents (i) does not appear (and is not required to appear) as “restricted”
on a consolidated balance sheet of the Corporation, (ii) are not subject to any
Lien in favor of any Person, (iii) do not constitute Segregated Funds, and
(iv) are otherwise generally available for use by the Corporation or such
Wholly-Owned Subsidiary.

“Unsecured Debt Rating” means the rating assigned by a Rating Agency to the
Corporation’s long-term senior Unsecured Indebtedness (which Indebtedness may
not be guaranteed).

“Unsecured Indebtedness” of any Person means any Indebtedness of such Person and
its Subsidiaries for which the obligations thereunder are not secured or
collateralized by a pledge of or other Lien on any Assets of such Person or its
Subsidiaries, guaranteed or otherwise enhanced.

“Unutilized Alternate Currency Revolving Loan Sub-Commitment” means, as to any
Alternate Currency RL Lender (including any of its affiliates which acts as an
Alternate Currency RL Lender with respect to one or more other Alternate
Currencies), at any time, (x) the Alternate Currency Revolving Loan
Sub-Commitments of such Alternate Currency RL Lender and its affiliates at such
time minus (y) the aggregate principal amount or Face Amount, as the case may
be, of all Alternate Currency Revolving Loans of such Alternate Currency RL
Lender (and its respective affiliates) then outstanding (for this purpose,
taking the Dollar Equivalent of any Non-Dollar Alternate Currency Revolving
Loans then outstanding) minus (z) the sum of the relevant Alternate Currency RL
Percentages of such Alternate Currency RL Lender (or its respective affiliate)
in all Alternate Currency Letter of Credit Outstandings relating to each
Alternate Currency Letter of Credit issued under a given Alternate Currency
Revolving Loan Sub-Tranche in which such Alternate Currency RL Lender (or its
affiliates) participate(s) at such time minus (aa) the sum of the relevant
Alternate Currency RL Percentages of such Alternate Currency RL Lender (or its
respective affiliate) in all Alternate Currency Swingline Loans then outstanding
under a given Alternate Currency Revolving Loan Sub-Tranche in which such
Alternate Currency RL Lender (or its affiliates) participate(s) at such time
(for this purpose, taking the Dollar Equivalent of any Alternate Currency
Swingline Loans then outstanding).

“Unutilized Alternate Currency RL Percentage” of any Lender, at any time, shall
mean a fraction (expressed as a percentage) the numerator of which is the
Unutilized Alternate Currency Revolving Loan Sub-Commitment of such Lender (and
its respective affiliates which act as Alternate Currency RL Lenders) at such
time and the denominator of which is the aggregate amount of Unutilized
Alternate Currency Revolving Loan Sub-Commitments of all Alternate Currency RL
Lenders at such time.

“U.S. Borrower” means a Borrower that is incorporated or organized under the
laws of the United States, a state thereof or the District of Columbia.

 

-138-



--------------------------------------------------------------------------------

“Vacation Resorts” shall mean the vacation ownership resorts acquired,
developed, operated, managed and sold by Starwood Vacation and its Subsidiaries.

“VOIs” shall mean resorts having vacation ownership interests, interval
ownership interests, timeshare estates, timeshare licenses, vacation clubs,
right-to-use programs or other forms of vacation ownership programs.

“Wholly-Owned Domestic Subsidiary” of any Person shall mean any Subsidiary of
such Person which is both a Domestic Subsidiary and a Wholly-Owned Subsidiary of
such Person.

“Wholly-Owned Foreign Subsidiary” of any Person shall mean any Subsidiary of
such Person which is both a Foreign Subsidiary and a Wholly-Owned Subsidiary of
such Person.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose Capital Stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time.

“Yen” and the sign “¥” shall mean freely transferable lawful money of Japan
(expressed in Yen).

“Yen Revolving Loan” shall mean each Alternate Currency Revolving Loan
denominated in Yen at the time of the incurrence thereof.

SECTION 12. The Agents

12.01 Appointment. The Lenders hereby designate (x) JPMCB as Administrative
Agent, (y) Citigroup Global Markets Inc. as Syndication Agent and (z) each of
Bank of America, N.A. HSBC Bank USA, National Association and Wells Fargo Bank,
National Association, as a Documentation Agent, in each case to act as specified
herein and in the other Credit Documents. Each Lender hereby irrevocably
authorizes, and each holder of any Note by the acceptance of such Note shall be
deemed irrevocably to authorize, any Agent to take such action on its behalf
under the provisions of this Agreement, the other Credit Documents and any other
instruments and agreements referred to herein or therein and to exercise such
powers and to perform such duties hereunder and thereunder as are delegated to
or required of such Agent by the terms hereof and thereof and such other powers
as are reasonably incidental thereto. Each Agent may perform any of its duties
hereunder by or through its respective officers, directors, agents, employees or
affiliates.

12.02 Nature of Duties. (a) No Agent shall have any duties or responsibilities
except those expressly set forth in this Agreement and in the other Credit
Documents. No Agent nor any of its respective officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it or
them hereunder or under any other Credit Document or in connection herewith or
therewith, unless caused by its or their gross negligence or willful misconduct.
The duties of the Agents shall be mechanical and administrative in nature; no
Agent shall have by reason of this Agreement or any other Credit Document a
fiduciary or similar

 

-139-



--------------------------------------------------------------------------------

relationship in respect of any Lender or the holder of any Note, regardless of
whether a Default or Event of Default has occurred; and nothing in this
Agreement or any other Credit Document, expressed or implied, is intended to or
shall be so construed as to impose on any Agent any obligations in respect of
this Agreement or any other Credit Document except as expressly set forth herein
or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, each of the Lead Arrangers, the Syndication Agent,
each of the Documentation Agents, each of the Co-Documentation Agents and each
of the Senior Managing Agents is named as such for recognition purposes only,
and in their respective capacities as such shall have no powers, duties,
responsibilities or liabilities with respect to this Agreement or the other
Credit Documents or the transactions contemplated hereby and thereby; it being
understood and agreed, however, that the Lead Arrangers, the Syndication Agent
and each of the Documentation Agents shall be entitled to all indemnification
and reimbursement rights in favor of “Agents” as, and to the extent, provided
for under Sections 12.06 and 13.01. Without limitation of the foregoing, none of
the Lead Arrangers, the Syndication Agent, the Documentation Agents, the
Co-Documentation Agents and the Senior Managing Agents shall, solely by reason
of this Agreement or any other Credit Documents, have any fiduciary relationship
in respect of any Lender or any other Person.

12.03 Lack of Reliance on the Agents. Independently and without reliance upon
any Agent (for purposes of this Section 12.03, the term “Agent” shall include
all officers, directors, agents, employees and affiliates of the respective
Agent), each Lender and the holder of each Note, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Borrowers and their
Subsidiaries in connection with the making and the continuance of the Loans and
the taking or not taking of any action in connection herewith and (ii) its own
appraisal of the creditworthiness of the Borrowers and their Subsidiaries and,
except as expressly provided in this Agreement, no Agent shall have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or the holder of any Note with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter. No Agent shall be responsible to any Lender or the
holder of any Note for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectability, priority or sufficiency of this
Agreement or any other Credit Document or the financial condition of any
Borrower or any of its Subsidiaries or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement or any other Credit Document, or the financial
condition of any Borrower or any of its Subsidiaries or the existence or
possible existence of any Default or Event of Default. The Administrative Agent
shall be deemed not to have knowledge of any Default or Event of Default unless
and until notice thereof titled “notice of default” is given to the
Administrative Agent by the Corporation or a Lender.

12.04 Certain Rights of the Agents. If any Agent shall request instructions from
the Required Lenders with respect to any act or action (including failure to
act) in connection with this Agreement or any other Credit Document, such Agent
shall be entitled to refrain from such act or taking such action unless and
until such Agent shall have received instructions from

 

-140-



--------------------------------------------------------------------------------

the Required Lenders (or such larger number of Lenders as may be required
pursuant to Section 13.12); and such Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender and
no holder of any Note shall have any right of action whatsoever against any
Agent as a result of such Agent acting or refraining from acting hereunder or
under any other Credit Document in accordance with the instructions of the
Required Lenders.

12.05 Reliance. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by any Person that
such Agent believed to be the proper Person, and, with respect to all matters
pertaining to this Agreement and any other Credit Document and its duties
hereunder and thereunder, upon advice of counsel (which may be counsel to the
Credit Parties), independent accountants and other experts retained by it and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

12.06 Indemnification. To the extent any Agent is not reimbursed and indemnified
by the Credit Parties, the Lenders will reimburse and indemnify such Agent, its
affiliates, and their respective officers, directors, agents and employees, in
proportion to their respective “percentages” as used in determining the Required
Lenders (for this purpose, determined as if there were no Defaulting Lenders at
such time), for and against any and all liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, costs, expenses or disbursements
of whatsoever kind or nature which may be imposed on, asserted against or
incurred by such Agent in performing its respective duties hereunder or under
any other Credit Document, in any way relating to or arising out of this
Agreement or any other Credit Document; provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent
resulting from the such Agent’s gross negligence or willful misconduct.

12.07 Each Agent in its Individual Capacity. With respect to its obligation to
make Loans, or issue or participate in Letters of Credit, under this Agreement,
each Person acting as an Agent shall have the rights and powers specified herein
for a “Lender” and may exercise the same rights and powers as though it were not
performing the duties specified herein; and the term “Lenders,” “RL Lenders”,
“Required Lenders,” “holders of any Note” or any similar terms shall, unless the
context clearly otherwise indicates, include each Person serving as an Agent in
its individual capacity. Each Person acting as an Agent may accept deposits
from, lend money to, and generally engage in any kind of banking, investment
banking, trust or other business with any Credit Party or any Affiliate of any
Credit Party as if it were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party for services in
connection with this Agreement and otherwise without having to account for the
same to the Lenders.

12.08 Holders. The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment, transfer or endorsement thereof, as the case may be, shall
have been filed with the Administrative Agent. Any request, authority or consent
of any Person who, at the time of

 

-141-



--------------------------------------------------------------------------------

making such request or giving such authority or consent, is the holder of any
Note shall be conclusive and binding on any subsequent holder, transferee,
assignee or indorsee, as the case may be, of such Note or of any Note or Notes
issued in exchange therefor.

12.09 Resignation by, or Removal of, the Agents. (a) Any Agent (including,
without limitation, the Administrative Agent) may resign from the performance of
all its functions and duties hereunder and/or under the other Credit Documents
at any time by giving 30 days’ prior written notice to the Lenders and the
Corporation. Any such resignation by an Agent hereunder shall also constitute
its resignation (if applicable) as an Issuing Bank and Swingline Lender, in
which case the resigning Agent (x) shall not be required to issue any further
Letters of Credit or make any additional Swingline Loans hereunder and (y) shall
maintain all of its rights as Issuing Bank or Swingline Lender, as the case may
be, with respect to any Letters of Credit issued by it, or Swingline Loans made
by it, prior to the date of such resignation. Such resignation shall take effect
upon the appointment of a successor Agent pursuant to clauses (b) and (c) below
or as otherwise provided below; provided that the Syndication Agent may resign
from the performance of its functions and duties hereunder at any time by giving
notice to the Borrowers, the Administrative Agent and the Lenders, which
resignation shall take effect upon delivery of such notice.

(b) Except in the case of a resignation as provided in the proviso appearing in
the last sentence of Section 12.09(a), upon any notice of resignation by any
Agent, the Required Lenders shall appoint a successor Agent hereunder who shall
be a commercial bank or trust company reasonably acceptable to the Corporation;
provided that if the Administrative Agent is resigning, and Citigroup Global
Markets Inc. is an Agent at such time, then Citigroup Global Markets Inc. shall
first be offered the opportunity to act as successor Administrative Agent.

(c) If a successor Agent shall not have been so appointed within such 30 day
period, the resigning Agent, with the consent of the Corporation (which consent
shall not be unreasonably withheld or delayed), shall then appoint a successor
Agent who shall serve as Agent hereunder or thereunder until such time, if any,
as the Required Lenders appoint a successor Agent as provided above.

(d) If no successor Agent has been appointed pursuant to clause (b) or (c) above
by the 40th day after the date such notice of resignation was given by the
resigning Agent, the resigning Agent’s resignation shall become effective and
the Required Lenders shall thereafter perform all the duties of such Agent
hereunder and/or under any other Credit Document until such time, if any, as the
Required Lenders appoint a successor Agent as provided above.

(e) Upon a resignation or removal of any Agent pursuant to this Section 12.09,
such Agent shall remain indemnified to the extent provided in this Agreement and
the other Credit Documents and the provisions of this Section 12 shall continue
in effect for the benefit of such Agent for all of its actions and inactions
while serving as an Agent.

SECTION 13. Miscellaneous

13.01 Payment of Expenses, etc. (a) The Borrowers jointly and severally agree
that they shall: (i) whether or not the transactions herein contemplated are
consummated, pay all

 

-142-



--------------------------------------------------------------------------------

reasonable out-of-pocket costs and expenses of the Agents (including, without
limitation, the reasonable and documented fees and disbursements of one primary
counsel and one local or foreign counsel in each applicable jurisdiction) in
connection with the preparation, execution and delivery of this Agreement and
the other Credit Documents and the documents and instruments referred to herein
and therein and any amendment, waiver or consent relating hereto or thereto, of
the Agents in connection with their syndication efforts with respect to this
Agreement, of each Issuing Bank and the Swingline Lender in connection with the
Back-Stop Arrangements entered into by such Persons and of the Agents in
connection with the enforcement of this Agreement and the other Credit Documents
and the documents and instruments referred to herein and therein (including,
without limitation, the reasonable and documented fees and disbursements of one
primary counsel for the Agents, taken as a whole, and one local counsel for the
Agents, taken as a whole, in each applicable jurisdiction); (ii) pay and hold
each of the Lenders harmless from and against any and all present and future
stamp, excise and other similar documentary taxes with respect to the foregoing
matters and save each of the Lenders harmless from and against any and all
liabilities, obligations, losses, damages, penalties and claims with respect to
or resulting from any delay or omission (other than to the extent attributable
to such Lender) to pay such taxes; and (iii) indemnify each Lender (including in
its capacity as Agent, Swingline Lender and/or Issuing Bank) and its affiliates,
and each officer, director, trustee, employee, representative, advisor and agent
thereof (each, an “Indemnified Person”) from and hold each of them harmless
against any and all liabilities, obligations (including removal or remedial
actions), losses, damages, penalties, claims, actions, judgments and suits, and
all reasonable costs, expenses and disbursements (including reasonable fees,
documented out-of-pocket disbursements and other charges of one counsel to the
Indemnified Persons, taken as a whole, and one local counsel to the Indemnified
Persons taken as a whole in each applicable jurisdiction; provided that if one
or more Indemnified Persons shall have concluded that (i) there are legal
defenses available to it that are different from or in addition to those
available to one or more other Indemnified Persons or (ii) the representation of
the Indemnified Persons (or any portion thereof) by the same counsel would be
inappropriate due to differing interests between them, then such expenses shall
include the reasonable fees, out-of-pocket disbursements and other charges of
one separate counsel to such relevant Indemnified Persons, in each relevant
jurisdiction) incurred by, imposed on or assessed against any of them as a
result of, or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not any Agent or any
Lender is a party thereto and whether or not such investigation, litigation or
other proceeding is brought by or on behalf of any Credit Party) related to the
entering into and/or performance of this Agreement or any other Credit Document
or the use of any Letter of Credit or the proceeds of any Loans hereunder or the
consummation of any transactions contemplated herein or in any other Credit
Document or the exercise of any of their rights or remedies provided herein or
in the other Credit Documents (including any refusal by an Issuing Bank to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), or (b) the actual or alleged presence of Hazardous Materials in the
air, surface water or groundwater or on the surface or subsurface of any Real
Property at any time owned or operated by any Borrower or any of its
Subsidiaries, the generation, storage, transportation, handling, disposal or
Release of Hazardous Materials at any Real Property, whether or not owned or
operated by any Borrower or any of its Subsidiaries, the non-compliance of any
Real Property with foreign, federal, state and local laws, regulations, and
ordinances (including applicable permits thereunder) applicable to any Real
Property, or any Environmental Claim asserted

 

-143-



--------------------------------------------------------------------------------

against, in connection with or arising from, any Borrower, any of its
Subsidiaries or any Real Property at any time owned or operated by any Borrower
or any of its Subsidiaries, including, in each case, without limitation, the
reasonable fees and disbursements of counsel and other consultants incurred in
connection with any such investigation, litigation or other proceeding (but
excluding any such losses, liabilities, claims, damages or expenses of an
Indemnified Person, to the extent incurred by reason of the gross negligence,
bad faith or willful misconduct of such Indemnified Person or its Related
Parties, or material breach in bad faith of this Agreement by such Indemnified
Person or its Related Parties; in each case as determined by a court of
competent jurisdiction in a final and non-appealable decision). To the extent
that the undertaking to indemnify, pay or hold harmless any Agent or any Lender
set forth in the preceding sentence may be unenforceable because it is violative
of any law or public policy, the Borrowers shall make the maximum contribution
to the payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.

(b) To the full extent permitted by applicable law, no Borrower shall assert,
and each Borrower hereby waives, any claim against any Indemnified Person, on
any theory of liability, for special, indirect, punitive, consequential or
incidental damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. To the full
extent permitted by applicable law, no Indemnified Person shall assert, and each
Indemnified Person hereby waives, any claim against any Borrower, on any theory
of liability, for special, indirect, punitive, consequential or incidental
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof; provided that nothing
set forth in this sentence shall affect or limit the Borrowers’ obligations set
forth in Section 13.01. No Indemnified Person shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby, except to
the extent the liability of such Indemnified Person results from such
Indemnified Person’s gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision);
provided that nothing set forth in this sentence shall affect or limit the
Borrowers’ obligations set forth in Section 13.01.

13.02 Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence of an Event of Default under Section 10.01 or 10.05, each
Lender is hereby authorized (to the extent not prohibited by applicable law) at
any time or from time to time, without presentment, demand, protest or other
notice of any kind to any Credit Party or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate and apply any and
all deposits (general or special) and any other Indebtedness at any time held or
owing by such Lender (including, without limitation, by branches and agencies of
such Lender wherever located) to or for the credit or the account of any Credit
Party against and on account of the Obligations and liabilities of such Credit
Party to such Lender under this Agreement or under any of the other Credit
Documents, including, without limitation, all interests in Obligations purchased
by such

 

-144-



--------------------------------------------------------------------------------

Lender pursuant to Section 13.06(b), and all other claims of any nature or
description arising out of or connected with this Agreement or any other Credit
Document, irrespective of whether or not such Lender shall have made any demand
hereunder and although said Obligations, liabilities or claims, or any of them,
shall be contingent or unmatured.

13.03 Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered: if to any Credit Party, at c/o
Starwood Hotels & Resorts Worldwide, Inc., 15147 N. Scottsdale Road, Suite
H-210, Scottsdale, AZ 85254 USA, Attention: Treasurer and c/o Starwood Hotels
and Resorts Worldwide, Inc., One StarPoint, Stamford, CT 06902, Attention:
General Counsel; if to any Lender, at its address specified on Schedule II; and
if to the Administrative Agent, at its Notice Office; or, as to any Credit Party
or any Agent, at such other address as shall be designated by such party in a
written notice to the other parties hereto and, as to each Lender, at such other
address as shall be designated by such Lender in a written notice to the
Corporation and the Administrative Agent or in its Administrative Questionnaire.
All such notices and communications shall, when mailed, telegraphed, telexed,
telecopied, or cabled or sent by overnight courier, be effective (x) three
Business Days after deposited in the mails if received during normal business
hours, (y) one Business Day after delivered to the telegraph company, cable
company or a recognized overnight courier, as the case may be, if received
during normal business hours or (z) when sent by telex or telecopier if received
during normal business hours, except that notices and communications to the
Agents or any Swingline Lender shall not be effective until received by the
Agents or such Swingline Lender.

13.04 Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however, that
no Borrower may assign or transfer any of its rights, obligations or interest
hereunder or under any other Credit Document without the prior written consent
of the Agents and all the Lenders (except that, with the consent of the Required
Lenders, the Corporation and any other Domestic Dollar Revolving Loan Borrower
may assign or transfer its rights hereunder and under the other Credit Documents
to which it is a party in connection with a merger or consolidation with or into
another Person as contemplated by (and in accordance with the requirements of)
Section 9.02) and, provided further, that, although any Lender may grant
participations in its rights and obligations hereunder to any Eligible
Transferee, such Lender shall remain a “Lender” for all purposes hereunder (and
may not transfer or assign all or any portion of its Revolving Loan Commitments
and/or outstanding Loans hereunder except as provided in Section 13.04(b)) and
the participant shall not constitute a “Lender” hereunder and, provided further,
that no Lender shall grant any participation under which the participant shall
have rights to approve any amendment to or waiver of this Agreement or any other
Credit Document except to the extent such amendment or waiver would (i) extend
the final scheduled maturity of any Loan or Note, or the scheduled expiration
date of any Letter of Credit in which such participant is participating, beyond
the Maturity Date, or reduce the rate or extend the time of payment of interest
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or Fees or reduce the principal amount thereof
(except to the extent repaid in cash) (it being understood that any amendment or
modification to the financial definitions in this Agreement or to
Section 13.07(a) or (b) shall not constitute a reduction in any rate of interest
or Fees for purposes of this clause (i), so long as the primary

 

-145-



--------------------------------------------------------------------------------

purpose of the respective amendments or modifications to the financial
definitions was not to reduce the interest or Fees payable hereunder), or
increase the amount of the participant’s participation over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default or of a mandatory reduction in any Commitment shall not constitute a
change in the terms of such participation, and that an increase in any
Commitment or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof),
(ii) consent to the assignment or transfer by any Borrower of any of its rights
and obligations under this Agreement (except that, with the consent of the
Required Lenders, the Corporation and any other Domestic Dollar Revolving Loan
Borrower may assign or transfer its rights hereunder in connection with a merger
or consolidation with or into another Person as contemplated by (and in
accordance with the requirements of) Section 9.02) and (iii) release the
Corporation from its Guaranty (it being understood, however, that the assumption
by another Person of the Corporation’s obligations under the Guaranty in
connection with a merger or consolidation of the Corporation with such other
Person as contemplated by (and in accordance with the requirements of)
Section 9.02 shall not be construed to be a release of the Corporation from the
Guaranty). In the case of any such participation, the participant shall not have
any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and the Borrowers shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Credit Documents and all amounts
payable by the Borrowers hereunder shall be determined as if such Lender had not
sold such participation. The Borrowers agree that each Participant shall be
entitled to the benefits of Sections 1.11, 1.12 and 4.04 (subject to the
requirements and limitations therein, including the requirements under
Section 4.04(b) (it being understood that the documentation required under
Section 4.04(b) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 1.11 or 4.04 as if it were
an assignee under paragraph (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Section 1.11 or 4.04, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a change in law (or similar event) that occurs after the
Participant acquired the applicable participation. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 13.02 as
though it were a Lender, provided such Participant agrees to be subject to
Section 13.06(h) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Credit Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant

 

-146-



--------------------------------------------------------------------------------

Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(b) Notwithstanding the foregoing, any Lender may (x) assign all or a portion of
its Commitments and related outstanding Obligations (or, if the Commitments with
respect to the relevant Tranche have terminated, outstanding Obligations)
hereunder to an Eligible Transferee which is (i) (a) its parent company and/or
any affiliate of such Lender which is at least 50% directly or indirectly owned
by such Lender or its parent company or (b) one or more Lenders or (ii) in the
case of any Lender that is a fund that invests in bank loans, any other fund
that invests in bank loans and is managed or advised by the same investment
advisor of such Lender or by an Affiliate of such investment advisor,
provided that in respect of any assignment pursuant to preceding clauses (i) and
(ii) of less than $5,000,000 in the aggregate of such Lender’s Commitments and
related outstanding Obligations, at the time of any such assignment the Lender
shall provide the Administrative Agent with the name of a single entity to
receive all notices under this Agreement on behalf of such assignee Lender and
its affiliates, or (y) assign all, or if less than all, a portion equal to at
least $5,000,000 in the aggregate for the assigning Lender or assigning Lenders,
of such Commitments and related outstanding Obligations (or, if the Commitments
with respect to the relevant Tranche have terminated, outstanding Obligations)
hereunder to one or more Eligible Transferees, each of which assignees pursuant
to clauses (x) and (y) shall become a party to this Agreement as a Lender by
execution of an Assignment and Assumption Agreement, provided that, (i) the
assignment by any Lender of its Alternate Currency Revolving Loan
Sub-Commitments (or any portion thereof) shall constitute the assignment of a
like amount of such Lender’s (or its respective Affiliate’s) Revolving Loan
Commitment, (ii) any assignment of all or any portion of the Revolving Loan
Commitment of any Lender shall be required to be accompanied by the assignment
of all or such portions of the Alternate Currency Revolving Loan Sub-Commitments
and/or Domestic Dollar Revolving Loan Sub-Commitment of such Lender (or its
respective Affiliate) as is equal, in the aggregate, to the amount of the
Revolving Loan Commitment being so assigned, (iii) any assignment of all or any
portion of the Revolving Loan Commitment and related outstanding Obligations
(or, if the Total Revolving Loan Commitment has terminated, any assignment of
Obligations originally extended pursuant to the Revolving Loan Commitments)
shall be made on a basis such that the respective assignee participates in
Revolving Loans, and in Swingline Loans and Letter of Credit Outstandings, in
accordance with the Revolving Loan Commitment (and Sub-Commitments described
above) so assigned (or if the Revolving Loan Commitment has terminated, on the
same basis as participated in by the Lenders with Revolving Loan Commitments
(and Sub-Commitments described above) prior to the termination thereof), (iv) at
such time Schedules I-A and, if applicable, I-B shall be deemed modified to
reflect the Commitments and, if applicable, Alternate Currency Revolving Loan
Sub-Commitments of such new Lender and of the existing Lenders, (v) upon the
surrender of any relevant Note by the assigning Lender (or, upon such assigning
Lender’s indemnifying the respective Borrower for any lost Note pursuant to a
customary indemnification agreement) new Notes will be issued, at the Borrowers’
expense, to such new Lender and to the assigning Lender upon the request of such
new Lender or assigning Lender, (vi) the consent of the Administrative Agent
(not to be unreasonably withheld or delayed) shall be required in connection
with any assignment to an Eligible Transferee pursuant to clause (x) or
(y) above, (vii) any assignment of all or any portion of the Revolving Loan
Commitment of any Lender (or, if the Total Revolving Loan Commitment has
terminated, any assignment which would include participations in outstanding
Letters of Credit and/or

 

-147-



--------------------------------------------------------------------------------

obligations to fund Mandatory Borrowings) shall require the consent of each
applicable Swingline Lender and each applicable Issuing Bank (which consent will
not be unreasonably withheld or delayed), (viii) at any time when no Specified
Default or Event of Default is in existence, the approval of the Corporation
shall be required (except with respect to assignments pursuant to clause
(x) above), which approval shall not be unreasonably withheld or delayed;
(ix) the Administrative Agent shall receive at the time of each such assignment,
from the assigning or assignee Lender, the payment of a non-refundable
assignment fee of $3,500, and (x) promptly after such assignment, the Borrowers
shall have received from the Administrative Agent notice of any such assignment
and of the identity, nationality and applicable lending office of any such
Eligible Transferee that is not a United States Person (as defined in
Section 7701(a)(30) of the Code), together with the copy of the Assignment and
Assumption Agreement relating thereto and, provided further, that such transfer
or assignment will not be effective until recorded by the Administrative Agent
on the Register pursuant to Section 13.15 hereof and the Administrative Agent
has received an Administrative Questionnaire from the assignee Lender. To the
extent of any assignment pursuant to this Section 13.04(b), the assigning Lender
shall be relieved of its obligations hereunder with respect to its assigned
Commitments and related Obligations. At the time of each assignment pursuant to
this Section 13.04(b) to a Person which is not already a Lender hereunder and
which is not a United States Person (as such term is defined in
Section 7701(a)(30) of the Code) for Federal income tax purposes, the respective
assignee Lender shall, to the extent legally entitled to do so, provide to the
Corporation the U.S. Internal Revenue Forms (and, if applicable a
Section 4.04(b)(ii)Tax Compliance Certificate) described Section 4.04(b). To the
extent that an assignment of all or any portion of a Lender’s Commitments and
related outstanding Obligations pursuant to Section 1.14, 1.20 or this
Section 13.04(b) would, at the time of such assignment, result in increased
costs under Section 1.11, 2.06 or 4.04 in excess of those being charged by the
respective assigning Lender prior to such assignment, then the Borrowers shall
not be obligated to pay such excess increased costs (although the Borrowers, in
accordance with and pursuant to the other provisions of this Agreement, shall be
obligated to pay the costs which are not in excess of those being charged by the
respective assigning Lender prior to such assignment and any subsequent
increased costs of the type described above resulting from changes after the
date of the respective assignment); provided however, that the Borrowers shall
be required to pay any such increased costs in the case of any reallocation, or
assignment made in connection with a reallocation, of such Lender’s Domestic
Dollar Revolving Loan Sub-Commitment pursuant to Section 13.12(e).

(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes, including to a Federal Reserve Bank or other central
banking authority in support of borrowings made by such Lender from such Federal
Reserve Bank or other central banking authority, and any Lender which is a fund
may pledge all or any portion of its Notes or Loans to a trustee in support of
its obligations to such trustee and others. No pledge pursuant to this clause
(c) shall release the transferor Lender from any of its obligations hereunder.

13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in exercising any right, power or privilege hereunder or
under any other Credit Document and no course of dealing between any Borrower or
any other Credit Party and any Agent or any Lender shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any

 

-148-



--------------------------------------------------------------------------------

other or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder. The rights, powers and remedies herein or in
any other Credit Document expressly provided are cumulative and not exclusive of
any rights, powers or remedies which any Agent or any Lender would otherwise
have. No notice to or demand on any Credit Party in any case shall entitle any
Credit Party to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Agent or any Lender to
any other or further action in any circumstances without notice or demand.

13.06 Payments Pro Rata. (a) Except as otherwise provided in this Agreement, the
Administrative Agent agrees that promptly after its receipt of each payment from
or on behalf of any Borrower in respect of any Obligations hereunder, it shall
distribute such payment to the Lenders (other than any Lender that has consented
in writing to waive its pro rata share of any such payment) pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
payment was received.

(b) Except to the extent that a court order or this Agreement provides for
payments to be allocated to the Lenders under a particular Tranche or with
particular Obligations or this Agreement otherwise expressly provides, if any
Lender (a “Benefitted Lender”) shall at any time receive any payment of all or
part of its Loans or the other Obligations owing to it, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 10.05, or otherwise), in a greater proportion than any such payment to
or collateral received by any other Lender, if any, in respect of such other
Lender’s Loans or the other Obligations owing to such other Lender, or interest
thereon, such Benefitted Lender shall purchase for cash from the other Lender a
participating interest in such portion of each such other Lender’s Loans and/or
other Obligations owing to each such other Lender, or shall provide such other
Lenders with the benefits of any such collateral, or the proceeds thereof, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral or proceeds ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
preceding Sections 13.06(a) and (b) shall be subject to the express provisions
of this Agreement which (x) require differing payments to be made with respect
to the various Tranches of Loans or Sub-Commitments or (y) prohibit payments in
respect of any Tranche of Loans.

13.07 Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP, consistently applied throughout the periods involved (except as set forth
in the notes thereto or as otherwise disclosed in writing by the Borrowers to
the Lenders).

(b) Notwithstanding anything to the contrary contained in clause (a) of this
Section 13.07, except as expressly otherwise provided herein, all calculations
determining the “Applicable Margins”, compliance with Section 9 and the
financial terms as used herein shall be made in accordance with GAAP.

 

-149-



--------------------------------------------------------------------------------

(c) All computations of interest, Facility Fees and other Fees hereunder shall
be made on the basis of a year of 360 days (or 365 or 366 days, as the case may
be, in the case of interest on Base Rate Loans (to the extent based on the Prime
Lending Rate), Canadian Prime Rate Loans and Acceptance Fees) for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest, Facility Fees or other Fees are payable.

(d) For purposes of the Interest Act (Canada), (i) whenever any interest or fee
under this Agreement is calculated using a rate based on a year of 360 days or
365 days, as the case may be, the rate determined pursuant to such calculation,
when expressed as an annual rate, is equivalent to (x) the applicable rate based
on a year of 360 days or 365 days, as the case may be, (y) multiplied by the
actual number of days in the calendar year in which the period for which such
interest or fee is payable (or compounded) ends, and (z) divided by 360 or 365,
as the case may be; (ii) the principle of deemed reinvestment of interest does
not apply to any interest calculation under this Agreement; and (iii) the rates
of interest stipulated in this Agreement are intended to be nominal rates and
not effective rates or yields.

13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS (EXCEPT, IN THE CASE OF OTHER
CREDIT DOCUMENTS, AS SPECIFICALLY OTHERWISE PROVIDED THEREIN) AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
MAY BE BROUGHT IN THE COURTS OF NEW YORK COUNTY OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT
FROM ANY THEREOF, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY
TO THIS AGREEMENT HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH PARTY TO THIS AGREEMENT HEREBY FURTHER IRREVOCABLY WAIVES
ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PARTY, AND
AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH
PARTY. EACH PARTY TO THIS AGREEMENT FURTHER IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE
BELOW OR IDENTIFIED IN SECTION 13.03, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING. EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN

 

-150-



--------------------------------------------------------------------------------

ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY
AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

(b) EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID
ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE
AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

(d) EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY APPOINTS THE
CORPORATION (IN SUCH CAPACITY, THE “PROCESS AGENT”), WITH AN OFFICE ON THE DATE
HEREOF AT STARWOOD HOTELS & RESORTS WORLDWIDE, INC., 15147 N. SCOTTSDALE ROAD,
SUITE H-210, SCOTTSDALE, AZ 85254 USA, AS ITS AGENT TO RECEIVE ON BEHALF OF THE
SUCH CREDIT PARTY AND ITS PROPERTY SERVICE OF COPIES OF THE SUMMONS AND
COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH NEW YORK STATE OR FEDERAL COURT AND AGREES PROMPTLY TO
APPOINT A SUCCESSOR PROCESS AGENT IN THE CITY OF NEW YORK (WHICH SUCCESSOR
PROCESS AGENT SHALL ACCEPT SUCH APPOINTMENT IN A WRITING SATISFACTORY TO THE
ADMINISTRATIVE AGENT PRIOR TO THE TERMINATION FOR ANY REASON OF THE APPOINTMENT
OF THE INITIAL PROCESS AGENT). IN ANY SUCH ACTION OR PROCEEDING IN SUCH NEW YORK
STATE OR FEDERAL COURT SITTING IN THE CITY OF NEW YORK, SUCH SERVICE MAY BE MADE
ON ANY CREDIT PARTY BY DELIVERING A COPY OF SUCH PROCESS TO SUCH CREDIT PARTY IN
CARE OF THE APPROPRIATE PROCESS AGENT AT SUCH PROCESS AGENT’S ADDRESS AND BY
DEPOSITING A COPY OF SUCH PROCESS IN THE MAILS BY CERTIFIED OR REGISTERED MAIL,
ADDRESSED AS DESCRIBED IN SECTION 13.08(A) TO THE SUCH CREDIT PARTY AT ITS
ADDRESS REFERRED TO IN SECTION 13.03 (SUCH SERVICE TO BE EFFECTIVE UPON SUCH
RECEIPT BY THE APPROPRIATE PROCESS AGENT AND THE DEPOSITING OF SUCH PROCESS IN
THE MAILS AS AFORESAID). EACH CREDIT PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY AUTHORIZES AND DIRECTS SUCH PROCESS AGENT TO ACCEPT SUCH SERVICE
ON ITS BEHALF. AS AN ALTERNATE METHOD OF SERVICE, EACH CREDIT PARTY IRREVOCABLY
AND UNCONDITIONALLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH
ACTION OR PROCEEDING IN SUCH NEW YORK STATE OR FEDERAL

 

-151-



--------------------------------------------------------------------------------

COURT SITTING IN THE CITY OF NEW YORK BY MAILING OF COPIES OF SUCH PROCESS TO
SUCH CREDIT PARTY BY CERTIFIED OR REGISTERED AIR MAIL AT ITS ADDRESS REFERRED TO
IN SECTION 13.03. EACH CREDIT PARTY HEREBY AGREES THAT, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

13.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Corporation and the Administrative
Agent.

13.10 Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which the conditions in Section 5 are satisfied. The
Administrative Agent shall give the Corporation and each Lender prompt written
notice of the occurrence of the Effective Date.

13.11 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

13.12 Amendment or Waiver; etc. (a) Subject to the provisions of following
clauses (c), (d), (e), (f), (g), (h), (i), (j), (k) and (l) neither this
Agreement nor any other Credit Document nor any terms hereof or thereof may be
changed, waived, discharged or terminated unless such change, waiver, discharge
or termination is in writing signed by the respective Credit Parties party
thereto and the Required Lenders, provided that no such change, waiver,
discharge or termination shall, without the consent of each Lender (other than a
Defaulting Lender, except with respect to matters described in clause (i)) with
Obligations being directly affected thereby, (i) extend the final scheduled
maturity of any Loan or extend the stated expiration date of any Letter of
Credit beyond the Maturity Date, or reduce the rate or extend the time of
payment of interest (except in connection with a waiver of applicability of any
post-default increase in interest rates), principal or Fees or reduce the
principal amount thereof (except to the extent repaid in cash) (it being
understood that any amendment or modification to the financial definitions in
this Agreement or to Section 13.07(a) or (b) shall not constitute a reduction in
any rate of interest or Fees for purposes of this clause (i), so long as the
primary purpose of the respective amendments or modifications to the financial
definitions was not to reduce the interest or Fees payable hereunder),
(ii) amend, modify or waive any provision of this Section 13.12 (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement which afford the protections set forth in the proviso below to
such additional extensions of credit), (iii) reduce the percentage specified in
the definition of Required Lenders (it being understood that, with the consent
of the Required Lenders, additional extensions of credit pursuant to this
Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the extensions of Revolving Loan Commitments are
included on the Effective Date), (iv) consent to the assignment or transfer by
any Borrower of any of its rights and obligations under this Agreement (except
that, with the consent of the Required

 

-152-



--------------------------------------------------------------------------------

Lenders, the Corporation and any other Domestic Dollar Revolving Loan Borrower
may assign or transfer its rights hereunder in connection with a merger or
consolidation with or into another Person as contemplated by (and in accordance
with the requirements of) Section 9.02), (v) release the Corporation from the
Guaranty (it being understood, however, that the assumption by another Person of
the Corporation’s obligations under the Guaranty in connection with a merger or
consolidation of the Corporation with such other Person as contemplated by (and
in accordance with the requirements of) Section 9.02 shall not be construed to
be a release of the Corporation from the Guaranty) or (vi) amend, modify or
waive any provision of Section 13.06(a); provided further, that, in addition to
the consent of the Required Lenders required above, no such change, waiver,
discharge or termination shall (u) in the case of any such change, waiver,
discharge or termination to or of any Incremental Revolving Loan Commitment
Agreement, without the consent of each Lender (other than a Defaulting Lender)
party thereto, amend, modify, waive or terminate such Incremental Revolving Loan
Commitment Agreement, (v) increase or extend the Commitments (or
Sub-Commitments) of any Lender over the amount thereof then in effect or beyond
the final date thereof without the consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the Total Commitment shall not
constitute an increase of the Commitment (or Sub-Commitment) of any Lender, and
that an increase in the available portion of any Commitment (or Sub-Commitment)
of any Lender shall not constitute an increase of the Commitment (or
Sub-Commitment) of such Lender), (w) without the consent of each Issuing Bank,
amend, modify or waive any provision of Section 2 or alter its rights or
obligations with respect to Letters of Credit, (x) without the consent of each
Swingline Lender, alter its rights or obligations with respect to Swingline
Loans, or (y) without the consent of the respective Agent, amend, modify or
waive any provision of Section 12 or any other provision as same relates to the
rights or obligations of such Agent.

(b) If, in connection with any proposed change, waiver, discharge or termination
to any of the provisions of this Agreement as contemplated by clauses
(i) through (v), inclusive, of the first proviso to Section 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the
Corporation shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described below, to replace each
such non-consenting Lender or Lenders with one or more Replacement Lenders
pursuant to Section 1.14 so long as at the time of such replacement, each such
Replacement Lender consents to the proposed change, waiver, discharge or
termination, provided further, that in any event the Corporation shall not have
the right to replace a Lender solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to the second proviso to Section 13.12(a).

(c) At any time and from time to time after the Effective Date, one or more
Persons may become Alternate Currency Revolving Loan Borrowers in accordance
with the provisions of Section 6.03 and the definition of Alternate Currency
Revolving Loan Borrower contained herein. Upon the satisfaction of such
provisions, such Person shall constitute an Alternate Currency Revolving Loan
Borrower and a Borrower party to this Agreement, without any further actions
taken by any Persons. Furthermore, the Corporation may, at any time and from
time to time, by written notice to the Administrative Agent, remove any
Alternate Currency Revolving Loan Borrower as such an Alternate Currency
Revolving Loan Borrower on a

 

-153-



--------------------------------------------------------------------------------

prospective basis; provided that at the time of such removal there are no
outstanding Alternate Currency Revolving Loans or Alternate Currency Swingline
Loans owing by such Alternate Currency Revolving Loan Borrower (and no
outstanding Alternate Currency Letters of Credit for which such Alternate
Currency Revolving Loan Borrower is an Account Party), and all other amounts
then due and payable by such Alternate Currency Revolving Loan Borrower have
been paid in full. Any removal of a Person as an Alternate Currency Revolving
Loan Borrower shall have no effect on any obligations of such Person as an
Alternate Currency Revolving Loan Borrower hereunder in respect of Obligations
previously incurred by it hereunder or with respect to any of the indemnities
set forth herein (including, without limitation, in Sections 1.11, 1.12, 2.06,
4.04, 12.06 and 13.01), which shall survive the removal of such Person as an
Alternate Currency Revolving Loan Borrower.

(d) At any time and from time to time after the Effective Date, one or more
Persons may become Domestic Dollar Revolving Loan Borrowers in accordance with
the provisions of Section 6.04 and the definition of Domestic Dollar Revolving
Loan Borrower contained herein. Upon the satisfaction of such provisions, such
Person shall constitute a Domestic Dollar Revolving Loan Borrower and a Borrower
party to this Agreement, without any further actions taken by any Persons.
Furthermore, the Corporation may, at any time and from time to time, by written
notice to the Administrative Agent, remove any Domestic Dollar Revolving Loan
Borrower (other than itself) as a Domestic Dollar Revolving Loan Borrower on a
prospective basis; provided that at the time of such removal there are no
outstanding Domestic Dollar Revolving Loans or Domestic Dollar Swingline Loans
owing by such Domestic Dollar Revolving Loan Borrower (and no outstanding
Domestic Dollar Letters of Credit for which such Domestic Dollar Revolving Loan
Borrower is an Account Party), and all other amounts then due and payable by
such Domestic Dollar Revolving Loan Borrower have been paid in full. Any removal
of a Person as a Domestic Dollar Revolving Loan Borrower shall have no effect on
any obligations of such Person as a Domestic Dollar Revolving Loan Borrower
hereunder in respect of Obligations previously incurred by it hereunder or with
respect to any of the indemnities set forth herein (including, without
limitation, in Sections 1.11, 1.12, 2.06, 4.04, 12.06 and 13.01), which shall
survive the removal of such Person as a Domestic Dollar Revolving Loan Borrower.

(e)(I) From time to time after the Effective Date, with the consent of the
Corporation and the Administrative Agent, any RL Lender may agree (in its sole
discretion) to reallocate all or a portion of the Domestic Dollar Revolving Loan
Sub-Commitment of such RL Lender as an Alternate Currency Revolving Loan
Sub-Commitment of such RL Lender relating to a given Alternate Currency
Revolving Loan Sub-Tranche, in any such case pursuant to a written agreement
entered into, and executed by, the respective RL Lender, the Administrative
Agent, the Corporation and each other relevant Borrower in form and substance
satisfactory to such parties (each, an “Alternate Currency Sub-Commitment
Re-Allocation Agreement”); provided that (x) the Domestic Dollar Revolving Loan
Sub-Commitment of the respective Lender shall be decreased by the amount of any
increase in an Alternate Currency Revolving Loan Sub-Commitment effected
pursuant to the respective Alternate Currency Sub-Commitment Re-Allocation
Agreement, (y) arrangements satisfactory to the Administrative Agent shall be
made so that, after giving effect to the adjustment to the respective Lender’s
Alternate Currency Revolving Loan Sub-Commitment, such Lender participates in
all then outstanding extensions of credit on the same basis as it would
otherwise have so participated if it had originally had Alternate Currency
Revolving Loan Sub-Commitments and a Domestic Dollar Revolving Loan

 

-154-



--------------------------------------------------------------------------------

Sub-Commitment as same will be in effect after giving effect to the changes
contemplated by this clause (e)(I) (including arrangements of the type described
in the second sentence of Section 13.12(f) below) and (z) without the prior
written consent of the Required Lenders, no increase to any Alternate Currency
Revolving Loan Sub-Commitment of any Lender relating to a given Alternate
Currency Revolving Loan Sub-Tranche shall be made pursuant to this clause
(e) if, immediately after giving effect thereto, (1) the aggregate amount of
Alternate Currency Revolving Loan Sub-Commitments of all RL Lenders relating to
such Alternate Currency Revolving Loan Sub-Tranche would exceed the relevant
Alternate Currency Revolving Loan Sub-Commitment Sub-Limit for such Alternate
Currency Revolving Loan Sub-Tranche or (2) the Total Alternate Currency
Revolving Loan Sub-Commitment would exceed the lesser of (I) $1,400,000,000 and
(II) the Total Revolving Loan Commitment as then in effect.

(II) From time to time after the Effective Date, with the consent of the
Corporation and the Administrative Agent, any RL Lender may agree (in its sole
discretion) to reallocate all or a portion of the Alternate Currency Revolving
Loan Sub-Commitment of such RL Lender relating to a given Alternate Currency
Revolving Loan Sub-Tranche as a Domestic Dollar Revolving Loan Sub-Commitment of
such RL Lender, in any such case pursuant to a written agreement entered into,
and executed by, the respective RL Lender, the Administrative Agent, the
Corporation and each other relevant Borrower in form and substance satisfactory
to such parties (each, a “Domestic Dollar Sub-Commitment Re-Allocation
Agreement”); provided that (x) the Alternate Currency Revolving Loan
Sub-Commitment of the respective Lender shall be decreased by the amount of any
increase in a Domestic Dollar Revolving Loan Sub-Commitment effected pursuant to
the respective Domestic Dollar Sub-Commitment Re-Allocation Agreement and
(y) arrangements satisfactory to the Administrative Agent shall be made so that,
after giving effect to the adjustment to the respective Lender’s Domestic Dollar
Revolving Loan Sub-Commitment, such Lender participates in all then outstanding
extensions of credit on the same basis as it would otherwise have so
participated if it had originally had Domestic Dollar Revolving Loan
Sub-Commitments and a related Alternate Currency Revolving Loan Sub-Commitment
as same will be in effect after giving effect to the changes contemplated by
this clause (e)(II) (including arrangements of the type described in the second
sentence of Section 13.12(f) below).

(f) From time to time after the Effective Date, if one or more Alternate
Currency RL Lenders desires to reduce the amount of any of its Alternate
Currency Revolving Loan Sub-Commitments, then the respective Alternate Currency
RL Lender shall provide 30 days’ prior written notice thereof to the Corporation
and the Administrative Agent, specifying the relevant Alternate Currency
Revolving Loan Sub-Commitment to be so reduced and the amount of such reduction;
provided however, that no more than one such notice may be delivered by any
Alternate Currency RL Lender in any 3 month period. Any such reduction to an
Alternate Currency Revolving Loan Sub-Commitment of any Alternate Currency RL
Lender shall be effective on the 30th day following delivery of the foregoing
notice (or, if such 30th day is not a Business Day, the next succeeding Business
Day after such 30th day), with the following to occur concurrently therewith:
(i) the Domestic Dollar Revolving Loan Sub-Commitment of the respective Lender
shall be increased by the amount of the reduction to the Alternate Currency
Revolving Loan Sub-Commitment of such Lender, (ii) the relevant Borrowers shall,
in coordination with the Administrative Agent, (x) repay outstanding Domestic
Dollar Revolving Loans and/or Alternate Currency Revolving Loans in a given
Alternate Currency of certain of

 

-155-



--------------------------------------------------------------------------------

the RL Lenders, and incur additional Domestic Dollar Revolving Loans and/or
Alternate Currency Revolving Loans in a given Alternate Currency from certain
other RL Lenders (including the Incremental RL Lenders) or (y) take such other
actions as may be required by the Administrative Agent (including by requiring
new Dollar Revolving Loans or Alternate Currency Revolving Loans in a given
Alternate Currency to be incurred and added to then outstanding Borrowings of
the respective such Loans, even though as a result thereof such new Loans (to
the extent required to be maintained as Euro Rate Loans) may have a shorter
Interest Period than the then outstanding Borrowings of the respective such
Loans), in each case to the extent necessary so that (I) all of the RL Lenders
effectively participate in each outstanding Borrowing of Domestic Dollar
Revolving Loans pro rata on the basis of their Domestic RL Dollar Percentages
(determined after giving effect to the decrease in the Alternate Currency
Revolving Loan Commitment or Commitments of such Lender (and the increase in the
Domestic Dollar Revolving Loan Sub-Commitment of such Lender) pursuant to this
Section 13.12(f)) and (II) all Alternate Currency RL Lenders with an Alternate
Currency Revolving Loan Sub-Commitment in a given Alternate Currency effectively
participate in each outstanding Borrowing of Alternate Currency Revolving Loans
in such Alternate Currency pro rata on the basis of their Alternate Currency RL
Percentages as the same relate to such Alternate Currency (determined after
giving effect to the decrease in the Alternate Currency Revolving Loan
Commitment or Commitments of such Lender (and the increase in the Domestic
Dollar Revolving Loan Sub-Commitment of such Lender) pursuant to this
Section 13.12(f)), (iii) the Corporation shall pay to the respective RL Lenders
any costs of the type referred to in Section 1.12 in connection with any
repayment and/or Borrowing required pursuant to preceding clause (ii), and
(iv) to the extent Domestic Dollar Revolving Loans or Alternate Currency
Revolving Loans in a given Alternate Currency are to be so incurred or added to
the then outstanding Borrowings of the respective such Loans which are
maintained as Euro Rate Loans, the Lenders that have made such Loans shall be
entitled to receive from the Borrowers such amounts, as reasonably determined by
the respective Lenders, to compensate them for funding the various Revolving
Loans during an existing Interest Period (rather than at the beginning of the
respective Interest Period, based upon rates then applicable thereto). All
determinations by any Lender pursuant to clause (iv) of the immediately
preceding sentence shall, absent manifest error, be final and conclusive and
binding on all parties hereto.

(g) Notwithstanding anything to the contrary contained in this Section 13.12,
(i) the Corporation, any other relevant Borrower, the Administrative Agent and
each Incremental RL Lender may, in accordance with the provisions of
Section 1.19, enter into an Incremental Revolving Loan Commitment Agreement,
provided that after the execution and delivery by the Corporation, any other
relevant Borrower, the Administrative Agent and each such Incremental RL Lender
of such Incremental Revolving Loan Commitment Agreement, such Incremental
Revolving Loan Commitment Agreement may thereafter only be modified in
accordance with the requirements of clause (a) through (f) above of this
Section 13.12, (ii) the Corporation, any other relevant Borrower, the
Administrative Agent and each Extending Lender may, in accordance with the
provisions of Section 1.20, extend the Maturity Date to the New Maturity Date,
(iii) the Corporation, any other relevant Borrower, the Administrative Agent and
any Alternate Currency RL Lender may, in accordance with the provisions of
Section 13.12(e), enter into an Alternate Currency Sub-Commitment Re-Allocation
Agreement or Domestic Dollar Sub-Commitment Re-Allocation Agreement, provided
that after the execution and delivery thereof, such Alternate Currency
Sub-Commitment Re-Allocation Agreement or Domestic Dollar Sub-

 

-156-



--------------------------------------------------------------------------------

Commitment Re-Allocation Agreement, as the case may be, may thereafter only be
modified in accordance with the requirements of clause (a) through (f) above of
this Section 13.12.

(h) Notwithstanding anything to the contrary contained in this Section 13.12,
the Corporation, the other Borrowers, the Administrative Agent and each Lender
which agrees to reallocate a portion of its Domestic Dollar Revolving Loan
Sub-Commitment as an Other Permitted Non-LIBOR-Based Alternate Currency
Revolving Loan Sub-Commitment in accordance with Section 13.12(e) (and make
Other Permitted Non-LIBOR-Based Alternate Currency Revolving Loans in a given
Other Permitted Non-LIBOR-Based Alternate Currency) may (without the consent of
any other Lender or the Required Lenders) enter into amendments to this
Agreement, the other Credit Documents and the Exhibits hereto to add applicable
interest rate benchmark, borrowing, prepayment, interest period, illegality and
multiple tranching provisions with respect to such Other Permitted
Non-LIBOR-Based Alternate Currency Revolving Loans, include a form of promissory
note to evidence such Other Permitted Non-LIBOR-Based Alternate Currency
Revolving Loans and make such other modifications hereto and thereto as may be
deemed necessary or desirable by the Administrative Agent (and its counsel) to
accord such Lenders the types of protections that are provided to Lenders of
Euro Rate Loans hereunder and customarily to lenders of loans denominated in
such Other Permitted Non-LIBOR-Based Alternate Currency (including, without
limitation, amendments to Sections 1.09, 1.10, 1.11, 1.12, 1.19(c), 2 and 4
hereof) (any such amendments or modifications, collectively, a “Non-LIBOR-Based
Alternate Currency Amendment”).

(i) Notwithstanding anything to the contrary contained in this Section 13.12,
the Corporation, the other Borrowers, the Administrative Agent and each Lender
which agrees to reallocate a portion of its Domestic Dollar Revolving Loan
Sub-Commitment as an Other Permitted LIBOR-Based Alternate Currency Revolving
Loan Sub-Commitment in accordance with Section 13.12(e) (and make Other
Permitted LIBOR-Based Alternate Currency Revolving Loans in a given Other
Permitted LIBOR-Based Alternate Currency) may (without the consent of any other
Lender or the Required Lenders) enter into amendments to this Agreement, the
other Credit Documents and the Exhibits hereto in order to sub-divide Other
Permitted LIBOR-Based Alternate Currency Revolving Loan Sub-Commitments into two
or more “Alternate Currency Revolving Loan Sub-Tranches” available in various
Other Permitted LIBOR-Based Alternate Currencies to one or more Alternate
Currency Revolving Loan Borrowers and to make such other technical modifications
hereto and thereto as may be deemed necessary or advisable by the Administrative
Agent (and its counsel) in connection therewith (including, without limitation,
amendments to the definition of “Alternate Currency Revolving Loan
Sub-Commitment Sub-Limit” to provide for two or more “Alternate Currency
Revolving Loan Sub-Tranches” available in various Other Permitted LIBOR-Based
Alternate Currencies); provided that no amendment to the definition of
“Alternate Currency Revolving Loan Sub-Commitment Sub-Limit” may be made if
(x) such amendment would cause the aggregate amount of the sub-limits for such
sub-divided sub-commitments to exceed the “Alternate Currency Revolving Loan
Sub-Commitment Sub-Limit” applicable to Other Permitted LIBOR-Based Alternate
Currency Revolving Loan Sub-Commitments as in effect immediately prior to such
amendment or (y) after giving effect thereto, any prepayment or cash
collateralization would be required pursuant to Section 4.02(a)(ii) (any such
amendments or modifications, collectively, a “LIBOR-Based Alternate Currency
Amendment”).

 

-157-



--------------------------------------------------------------------------------

(j) Notwithstanding anything to the contrary contained in this Section 13.12,
the Corporation, the other Borrowers, the Administrative Agent and each Lender
which agrees to reallocate in accordance with Section 13.12(e) a portion of its
Domestic Dollar Revolving Loan Sub-Commitment as an Alternate Currency Revolving
Loan Sub-Commitment to be made available in Dollars, Euros, Pounds Sterling,
Australian Dollars, Yen or Canadian Dollars may (without the consent of any
other Lender or the Required Lenders) enter into amendments to this Agreement,
the other Credit Documents and the Exhibits hereto in order to sub-divide the
Alternate Currency Revolving Loan Sub-Commitments under an existing Alternate
Currency Revolving Loan Sub-Tranche designated for such Alternate Currency into
two or more “Alternate Currency Revolving Loan Sub-Tranches” designated for such
Alternate Currency and to make such other technical modifications hereto and
thereto as may be deemed necessary or advisable by the Administrative Agent (and
its counsel) in connection therewith (including, without limitation, amendments
to the definition of “Alternate Currency Revolving Loan Sub-Commitment
Sub-Limit” to provide for two or more “Alternate Currency Revolving Loan
Sub-Tranches” relating to such Alternate Currency); provided that no amendment
to the definition of “Alternate Currency Revolving Loan Sub-Commitment
Sub-Limit” may be made if (x) such amendment would cause the aggregate amount of
the sub-limits for such sub-divided sub-commitments to exceed the “Alternate
Currency Revolving Loan Sub-Commitment Sub-Limit” applicable to such Alternate
Currency Revolving Loan Sub-Commitments as in effect immediately prior to such
amendment or (y) after giving effect thereto, any prepayment or cash
collateralization would be required pursuant to Section 4.02(a)(ii).

(k) Notwithstanding anything to the contrary contained in this Section 13.12,
the Corporation, the other Borrowers and the Administrative Agent may (without
the consent of any other Lender or the Required Lenders) enter into amendments
to this Agreement, the other Credit Documents and the Exhibits hereto in order
to permit an Alternate Currency Revolving Loan Borrower (other than the
Corporation) to request and obtain Alternate Currency Revolving Loan
Sub-Commitments available for “Alternate Currency Revolving Loans” and
“Alternate Currency Letters of Credit” denominated in Dollars (and incur
“Alternate Currency Revolving Loans” and obtain “Alternate Currency Letters of
Credit” denominated in Dollars under a new “Alternate Currency Revolving Loan
Sub-Tranche” designated for Dollars) and to make such other technical
modifications hereto and thereto as may be deemed necessary or advisable by the
Administrative Agent (and its counsel) in connection therewith (including,
without limitation, (i) an amendment to the definition of “Alternate Currency
Revolving Loan Sub-Commitment Sub-Limit” to provide for one or more “Alternate
Currency Revolving Loan Sub-Tranches” relating to “Non-U.S. Borrower Dollar
Revolving Loan Sub-Commitments”, (ii) appropriate amendments to certain
nomenclature used herein (e.g., “Dollar Revolving Loan” and “Dollar Revolving
Loan Borrower”) to reflect the availability of Revolving Loans denominated in
Dollars to any such Alternate Currency Revolving Loan Borrower and
(iii) modifications to the definition of “Base Rate”, but only to the extent
applicable to “base rate loans” made in Dollars to any such Alternate Currency
Revolving Loan Borrower); provided that (x) for avoidance of doubt, nothing
herein shall be construed to require any Lender hereunder to extend credit to
any such Alternate Currency Revolving Loan Borrower in Dollars, unless and until
such Lender has agreed (in its sole discretion) to enter an applicable Alternate
Currency Sub-Commitment Re-Allocation Agreement pursuant to Section 13.12(e) and
such Alternate Currency Sub-Commitment Re-Allocation Agreement and any
amendments contemplated hereby are effective in accordance with their terms,
(y) any Dollar denominated outstandings under any such new “Non-U.S.

 

-158-



--------------------------------------------------------------------------------

Borrower Dollar Revolving Loan Sub-Commitment” shall be treated as “Aggregate
Alternate Currency Credit Exposure” for purposes of Section 1.01(a)(vii),
1.01(b), 2.02(a) and 4.02(a)(iii), notwithstanding that such outstandings are
Dollar denominated, and (z) no amendment to the definition of “Alternate
Currency Revolving Loan Sub-Commitment Sub-Limit” may be made if (I) such
amendment would increase the aggregate amount of all Revolving Loan
Sub-Commitments available thereunder in excess of the aggregate amount available
thereunder as in effect immediately prior to such amendment or (II) after giving
effect thereto, any prepayment or cash collateralization would be required
pursuant to Section 4.02(a)(ii).

(l) Notwithstanding anything to the contrary contained in this Section 13.12,
the Administrative Agent and the Corporation (and, in the case of clause
(v) below, the applicable Swingline Lenders), in their sole discretion, may
amend, modify or supplement any provision of this Agreement or any other Loan
Document to (i) amend, modify or supplement such provision or cure any
ambiguity, omission, mistake, error, defect or inconsistency, so long as such
amendment, modification or supplement does not directly and adversely affect the
rights or obligations of any Lender or Issuing Lender, (ii) to permit additional
affiliates of the Borrower to guarantee the Obligations and/or provide
collateral therefor, (iii) to comply with local Requirements of Law or advice of
local counsel and, (iv) to implement the provisions of Section 1.20 and
(v) adjust the amount of the commitment of any Swingline Lender to make
Swingline Loans or modify the notice and funding provisions with respect to
Swingline Loans. Such amendments shall become effective without any further
action or consent of any other party to any Credit Document.

13.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 1.11, 1.12, 2.06, 4.04, 12.06 and 13.01 shall survive the execution,
delivery and termination of this Agreement, the Notes and the other Credit
Documents and the making and repayment of the Obligations (it being understood
and agreed that all such indemnities shall also survive as to any Lender that
has assigned all of its obligations hereunder pursuant to Section 13.04(b) with
respect to the period of time in which such Lender was a “Lender” hereunder).

13.14 Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 1.11, 1.12, 2.06 or 4.04 in
excess of those being charged by the respective Lender prior to such transfer,
then the Borrowers shall not be obligated to pay such excess increased costs
(although the Borrowers, in accordance with and pursuant to the other provisions
of this Agreement, shall be obligated to pay the costs which would apply in the
absence of such designation and any subsequent increased costs of the type
described above resulting from changes after the date of the respective
transfer).

13.15 Register. Each Borrower hereby designates the Administrative Agent to
serve as such Borrower’s agent, solely for purposes of this Section 13.15, to
maintain a register (the “Register”) on which it will record the names and
addresses of the Lenders, and the Commitments of, and principal amounts of and
stated interest on the Loans owing to, each Lender pursuant to the terms hereof
from time to time of each of the Lenders, the Loans made by

 

-159-



--------------------------------------------------------------------------------

each of the Lenders and each repayment in respect of the principal amount of the
Loans of each Lender. The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent, and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the applicable Borrower, at
reasonable time and from time to time upon reasonable prior notice. Failure to
make any such recordation, or any error in such recordation, shall not affect
the respective Borrower’s obligations in respect of such Loans. With respect to
any Lender, the transfer of the Commitments of such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to such Commitments shall
not be effective until such transfer is recorded on the Register maintained by
the Administrative Agent with respect to ownership of such Commitments and Loans
and prior to such recordation all amounts owing to the transferor with respect
to such Commitments and Loans shall remain owing to the transferor. The
registration of assignment or transfer of all or part of any Commitments and
Loans shall be recorded by the Administrative Agent on the Register only upon
the acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 13.04(b). Coincident
with the delivery of such an Assignment and Assumption Agreement to the
Administrative Agent for acceptance and registration of assignment or transfer
of all or part of a Loan, or as soon thereafter as practicable, the assigning or
transferor Lender shall surrender the Note, if any, evidencing such Loan, and
thereupon one or more new Notes in the same aggregate principal amount shall, if
requested, be issued to the assigning or transferor Lender and/or the new
Lender. The registration of any provision of Incremental Revolving Loan
Commitments pursuant to Section 1.19 shall be recorded by the Administrative
Agent on the Register only upon the acceptance of the Administrative Agent of a
properly executed and delivered Incremental Revolving Loan Commitment Agreement.
Coincident with the delivery of such Incremental Revolving Loan Commitment
Agreement for acceptance and registration of the provision of an Incremental
Revolving Loan Commitment, or as soon thereafter as practicable, new Notes shall
be issued to the respective Incremental RL Lender at the request of such
Incremental RL Lender. Each Borrower jointly and severally agrees to indemnify
the Administrative Agent from and against any and all losses, claims, damages
and liabilities of whatsoever nature which may be imposed on, asserted against
or incurred by the Administrative Agent in performing its duties under this
Section 13.15.

13.16 Judgment Currency.. (a) The Credit Parties’ obligations hereunder and
under the other Credit Documents to make payments in the respective Applicable
Currency (the “Obligation Currency”) shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent
or the respective Lender of the full amount of the Obligation Currency expressed
to be payable to the Administrative Agent or such Lender under this Agreement or
the other Credit Documents. If for the purpose of obtaining or enforcing
judgment against any Credit Party in any court or in any jurisdiction, it
becomes necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made, at the Alternate Currency Equivalent or the Dollar Equivalent thereof, as
the case may be, and, in the case of other currencies, the rate of exchange (as
quoted by the Person acting as the Administrative Agent or if the Person acting
as the Administrative Agent does not quote a rate of

 

-160-



--------------------------------------------------------------------------------

exchange on such currency, by a known dealer in such currency designated by the
Administrative Agent) determined, in each case, as of the day on which the
judgment is given (such Business Day being hereinafter referred to as the
“Judgment Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrowers covenant and agree to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount) as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate or exchange
prevailing on the Judgment Currency Conversion Date.

(c) For purposes of determining the Alternate Currency Equivalent or the Dollar
Equivalent or any other rate of exchange for this Section, such amounts shall
include any premium and costs payable in connection with the purchase of the
Obligation Currency.

13.17 Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.17, each Lender agrees that it will not disclose without the prior
consent of the Corporation (other than to its employees, officers, directors,
auditors, advisors or counsel if such Lender or such Lender’s holding or parent
company in its sole discretion determines that any such party should have access
to such information, provided such Persons shall be subject to the provisions of
this Section 13.17 to the same extent as such Lender) any information with
respect to the Corporation or any of its Subsidiaries which is now or in the
future furnished pursuant to this Agreement or any other Credit Document,
provided that any Lender may disclose any such information (a) as has become
generally available to the public other than by virtue of a breach of this
Section by such Lender, (b) to the extent such information was legally in
possession of such Lender prior to its receipt from or on behalf of the
Corporation or any of its Subsidiaries and was from a source not known to such
Lender to be (x) bound by a confidentiality agreement with the Corporation or
(y) otherwise prohibited from transmitting such information to such Lender by a
contractual, legal or fiduciary obligation, (c) such information becomes
available to such Lender from a source other than the Corporation or any of its
Subsidiaries and such source is not known to such Lender to be (x) bound by a
confidentiality agreement with the Corporation or (y) otherwise prohibited from
transmitting such information to such Lender by a contractual, legal or
fiduciary obligation, (d) as may be required or reasonably appropriate in any
report, statement or testimony submitted to, or in response to a request from,
any municipal, state or Federal governmental or regulatory body having or
claiming to have jurisdiction over such Lender or to the Federal Reserve Board,
the Federal Deposit Insurance Corporation, the NAIC or similar organizations
(whether in the United States or elsewhere) or their successors, (e) as may be
required or reasonably appropriate in response to any summons or subpoena or in
connection with any litigation (in which case such Lender shall promptly notify
the Corporation in advance, to the extent practicable and permitted by law),
(f) in order to comply with any Requirement of Law applicable to such Lender (in
which case (other than in the case of regulatory examinations or audits by a
regulatory or Governmental Authority) such Lender shall promptly notify the
Corporation in advance, to the extent practicable and permitted by law), (g) to
any Agent or any other Lender, (h) to any direct or indirect contractual
counterparties in swap agreements or such contractual counterparties’
professional advisors; provided that such contractual counterparty or

 

-161-



--------------------------------------------------------------------------------

professional advisor to such contractual counterparty agrees in writing to keep
such information confidential to the same extent required of the Lenders
thereunder, (i) to any prospective or actual transferee or participant in
connection with any contemplated transfer or participation of any of the Notes
or Commitments or any interest therein by such Lender, provided that such
prospective transferee shall have agreed to be subject to the provisions of this
Section 13.17(a) or a separate confidentiality agreement at least as restrictive
as the provisions of this Section 13.17(a) and (j) in connection with the
exercise of remedies relating to this Agreement.

(b) Each of the Borrowers hereby acknowledges and agrees that each Lender may,
in connection with the Transaction, the transactions contemplated by the Fourth
Amendment or the participation of such Lender pursuant to this Agreement and the
other Credit Documents, share with any of its affiliates any information related
to the Corporation or any of its Subsidiaries (including, without limitation,
any non-public customer information regarding the creditworthiness of the
Corporation and its Subsidiaries, provided such Persons shall be subject to the
provisions of this Section 13.17 to the same extent as such Lender).

(c) EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWERS
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT
HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

(d) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

13.18 Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title 111 of Pub.
L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby notifies each
Borrower that pursuant to the requirements of the Act, it is required to obtain,
verify and record information that identifies each Borrower and the other Credit
Parties and other information that will allow such Lender to identify each
Borrower and the other Credit Parties in accordance with the Act.

13. Interest Rate Limitation.

 

-162-



--------------------------------------------------------------------------------

(a) Notwithstanding anything to the contrary contained in any Credit Document,
the interest paid or agreed to be paid under the Credit Documents shall not
exceed the maximum rate of non-usurious interest permitted by applicable law
(the “Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the applicable Borrower. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

(b) If any provision of this Agreement or of any of the other Loan Documents
would obligate any Borrower to make any payment of interest or other amount
payable to the Lenders in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by the Lenders of “interest” at a
“criminal rate” (as such terms are construed under the Criminal Code (Canada))
then, notwithstanding such provisions, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by the Lenders of “interest” at a “criminal rate”, such adjustment
to be effected, to the extent necessary, as follows: (1) firstly, by reducing
the amount or rate of interest required to be paid to the Lenders under
Section 1.09, and (2) thereafter, by reducing any fees, commissions, premiums
and other amounts required to be paid to the Lenders which would constitute
“interest” for purposes of Section 347 of the Criminal Code (Canada).

13. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, the “Lender Parties”) may have economic interests that conflict
with those of the Credit Parties. The Credit Parties agree that nothing in the
Credit Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between the Lender
Parties and the Credit Parties, their stockholders or their affiliates. The
Credit Parties acknowledge and agree that (i) the transactions contemplated by
the Credit Documents are arm’s-length commercial transactions between the Lender
Parties, on the one hand, and the Credit Parties, on the other, (ii) in
connection therewith and with the process leading to such transactions, each of
the Lender Parties is acting solely as a principal and not the agent or
fiduciary of any Credit Party, its management, stockholders, creditors or any
other Person, (iii) no Lender Party has assumed an advisory or fiduciary
responsibility in favor of any Credit Party with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender Party or any of its affiliates has advised or is currently advising any
Credit Party on other matters) or any other obligation to any Credit Party
except the obligations expressly set forth in the Credit Documents and (iv) the
Credit Parties have consulted their own legal and financial advisors to the
extent it deemed appropriate. Each Credit Party further acknowledges and agrees
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Credit Party agrees that
it will not claim that any Lender Party has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to such Credit Party, in
connection with such transaction or the process leading thereto.

 

-163-



--------------------------------------------------------------------------------

13.21 Waiver of Three Day Requirement for Termination Notice under Existing
Credit Agreement. Each Lender party hereto who is also a lender under the
Existing Credit Agreement hereby, in its capacity as a lender under the Existing
Credit Agreement, waives the requirement pursuant to Section 3.02 of the
Existing Credit Agreement that any notice of termination of all commitments
under the Existing Credit Agreement shall be given three Business Days prior to
such proposed termination and hereby consents that any such notice may be given
on shorter notice.

SECTION 14. Guaranty

14.01 The Guaranty. In order to induce the Lenders to enter into this Agreement
and to extend credit hereunder and to induce the Lenders or any of their
respective Affiliates to enter into Interest Rate Protection Agreements or Other
Hedging Agreements, and in recognition of the direct benefits to be received by
the Corporation from the proceeds of the Loans, the issuance of the Letters of
Credit and the entering into of Interest Rate Protection Agreements or Other
Hedging Agreements, the Corporation hereby agrees with the Lenders as follows:
the Corporation hereby absolutely, unconditionally and irrevocably guarantees,
as primary obligor and not merely as surety, the full and prompt payment when
due, whether upon maturity, acceleration or otherwise, of any and all of the
Guaranteed Obligations to the Guaranteed Creditors. If any or all of the
Guaranteed Obligations becomes due and payable hereunder, the Corporation
unconditionally promises to pay such Guaranteed Obligations to the Guaranteed
Creditors, or order, on demand, together with any and all expenses which may be
incurred by the Guaranteed Creditors in collecting any of the Guaranteed
Obligations. This Guaranty is a guaranty of payment and not of collection. This
Guaranty is a continuing one and all liabilities to which it applies or may
apply under the terms hereof shall be conclusively presumed to have been created
in reliance hereon. If claim is ever made upon any Guaranteed Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Guaranteed Obligations and any of the aforesaid payees repays all
or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property (including in connection with any bankruptcy or similar proceeding) or
(ii) any settlement or compromise of any such claim effected by such payee with
any such claimant (including the Corporation or any of its Subsidiaries), then
and in such event the Corporation agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon the Corporation, notwithstanding
any revocation of this Guaranty or any other instrument evidencing any liability
of the Corporation or any of its Subsidiaries, this Guaranty shall be fully
reinstated and the Corporation shall be and remain liable to the aforesaid
payees hereunder for the amount so repaid or recovered to the same extent as if
such amount had never originally been received by any such payee.

14.02 Bankruptcy. Additionally, the Corporation unconditionally and irrevocably
guarantees the payment of any and all of the Guaranteed Obligations to the
Guaranteed Creditors whether or not due or payable by the Corporation or any of
its Subsidiaries upon the occurrence of any of the events specified in
Section 10.05, and unconditionally promises to pay such indebtedness to the
Guaranteed Creditors, or order, on demand.

14.03 Nature of Liability. The liability of the Corporation hereunder is
exclusive and independent of any guaranty of the Guaranteed Obligations whether
executed by the Corporation, any other guarantor or any other Person, and the
liability of the Corporation

 

-164-



--------------------------------------------------------------------------------

hereunder is not affected or impaired by (a) any direction as to application of
payment by any Subsidiary Borrower or any other Person, or (b) any other
continuing or other guaranty, undertaking or maximum liability of a guarantor or
of any other Person as to the Guaranteed Obligations, or (c) any payment on or
in reduction of any such other guaranty or undertaking, or (d) any dissolution,
termination or increase, decrease or change in personnel by the Corporation or
any of its Subsidiaries, or (e) any payment made to the Guaranteed Creditors on
the Guaranteed Obligations which any such Guaranteed Creditor repays to the
Corporation or any of its Subsidiaries (or their respective estates) pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding, and the Corporation waives any right to the deferral
or modification of its obligations hereunder by reason of any such proceeding,
or (f) any action or inaction of the type described in Section 14.05, or (g) the
lack of validity or enforceability of any Credit Document or any other
instrument relating thereto.

14.04 Independent Obligation. No invalidity, irregularity or unenforceability of
all or any part of the Guaranteed Obligations shall affect, impair or be a
defense to this Guaranty, and this Guaranty shall be primary, absolute,
irrevocable and unconditional notwithstanding the occurrence of any event or the
existence of any other circumstances which might constitute a legal or equitable
discharge of, or a defense available to, a surety or guarantor except
indefeasible payment in full in cash of the Guaranteed Obligations. The
obligations of the Corporation hereunder are independent of the obligations of
any Subsidiary Borrower, any other guarantor or any other Person and a separate
action or actions may be brought and prosecuted against the Corporation whether
or not action is brought against any Subsidiary Borrower, any other guarantor or
any other Person and whether or not any Subsidiary Borrower, any other guarantor
or any other Person be joined in any such action or actions. The Corporation
waives, to the full extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any
payment by any Subsidiary Borrower or other circumstance that operates to toll
any statute of limitations as to such Subsidiary Borrower shall operate to toll
the statute of limitations as to the Corporation.

14.05 Authorization. The Corporation authorizes the Guaranteed Creditors without
notice or demand (except as shall be required by applicable statute and cannot
be waived), and without affecting or impairing its liability hereunder, from
time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Guaranteed
Obligations (including any increase or decrease in the rate of interest
thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and this Guaranty shall apply to the Guaranteed
Obligations as so changed, extended, renewed, increased or altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, impair, surrender, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset thereagainstthere against;

 

-165-



--------------------------------------------------------------------------------

(c) exercise or refrain from exercising any rights against the Corporation or
any of its Subsidiaries or others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, guarantors, any Subsidiary
Borrower or other obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Subsidiary Borrowers to their respective creditors other than the Guaranteed
Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Corporation or any of its Subsidiaries to the Guaranteed
Creditors regardless of what liability or liabilities of the Corporation or any
of its Subsidiaries remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Credit Document, any Interest Rate Protection
Agreement or Other Hedging Agreement or any of the instruments or agreements
referred to herein or therein, or otherwise amend, modify or supplement this
Agreement, any other Credit Document, any Interest Rate Protection Agreement or
Other Hedging Agreement or any of such other instruments or agreements; and/or

(h) take any other action that would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of, or a defense
available to, the Corporation from its liabilities under this Guaranty.

14.06 Reliance. It is not necessary for the Guaranteed Creditors to inquire into
the capacity or powers of any of the Corporation or its Subsidiaries or the
officers, directors, partners or agents acting or purporting to act on their
behalf, and any Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

14.07 Subordination. Any of the indebtedness of any Subsidiary Borrower now or
hereafter owing to the Corporation is hereby subordinated to the Guaranteed
Obligations of such Subsidiary Borrower owing to the Guaranteed Creditors; and
if the Administrative Agent so requests at a time when an Event of Default
exists, all such indebtedness of such Subsidiary Borrower to the Corporation
shall be collected, enforced and received by the Corporation in trust for the
benefit of the Guaranteed Creditors and be paid over to the Administrative Agent
on behalf of the Guaranteed Creditors on account of the Guaranteed Obligations
of such Subsidiary Borrower to the Guaranteed Creditors, but without affecting
or impairing in any manner the liability of the Corporation under the other
provisions of this Guaranty. Without limiting the generality of the foregoing,
the Corporation hereby agrees with the Guaranteed Creditors that it will not
exercise any right of subrogation which it may at any time otherwise have as a
result of this Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until all Guaranteed Obligations have been
irrevocably paid in full in cash.

 

-166-



--------------------------------------------------------------------------------

14.08 Waiver. (a) The Corporation waives any right (except as shall be required
by applicable statute and cannot be waived) to require any Guaranteed Creditor
to (i) proceed against any Subsidiary Borrower, any other guarantor or any other
Person, (ii) proceed against or exhaust any security held from the Corporation
or any of its Subsidiaries, any other guarantor or any other Person or
(iii) pursue any other remedy in any Guaranteed Creditor’s power whatsoever. The
Corporation waives any defense based on or arising out of any defense of the
Corporation or any of its Subsidiaries, any other guarantor or any other Person,
other than indefeasible payment in full in cash of the Guaranteed Obligations,
based on or arising out of the disability of any Subsidiary Borrower, any other
guarantor or any other Person, or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Corporation or any of its Subsidiaries, or any law or
regulation of any jurisdiction or any other event affecting any term of the
Guaranteed Obligations other than indefeasible payment in full in cash of the
Guaranteed Obligations. The Guaranteed Creditors may, at their election,
foreclose on any security held by the Administrative Agent or any other
Guaranteed Creditor by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Guaranteed Creditors may have against the Corporation or any of its Subsidiaries
or any other Person, or any security, without affecting or impairing in any way
the liability of the Corporation hereunder except to the extent the Guaranteed
Obligations have been indefeasibly paid in full in cash. The Corporation waives
any defense arising out of any such election by the Guaranteed Creditors, even
though such election operates to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of the Corporation against any
Subsidiary Borrower or any other Person or any security.

(b) The Corporation waives all presentments, demands for performance, protests
and notices, including, without limitation, notices of nonperformance, notices
of protest, notices of dishonor, notices of acceptance of this Guaranty, and
notices of the existence, creation or incurring of new or additional Guaranteed
Obligations. The Corporation assumes all responsibility for being and keeping
itself informed of each Subsidiary Borrower’s financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks which the
Corporation assumes and incurs hereunder, and agrees that the Guaranteed
Creditors shall have no duty to advise any Subsidiary Borrower of information
known to them regarding such circumstances or risks.

(c) Until such time as the Guaranteed Obligations have been paid in full in
cash, the Corporation waives all rights of subrogation which it may at any time
otherwise have as a result of this Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code, or otherwise) to the claims of the
Guaranteed Creditors against any Subsidiary Borrower or any other guarantor of
the Guaranteed Obligations and all contractual, statutory or common law rights
of reimbursement, contribution or indemnity from any Subsidiary Borrower or any
other guarantor which it may at any time otherwise have as a result of this
Guaranty.

(d) The Corporation warrants and agrees that each of the waivers set forth above
is made with full knowledge of its significance and consequences and that if any
of such

 

-167-



--------------------------------------------------------------------------------

waivers are determined to be contrary to any applicable law or public policy,
such waivers shall be effective only to the maximum extent permitted by law.

14.09 Payments. All payments made by the Corporation pursuant to this Section 14
shall be made in the respective Applicable Currency in which the Guaranteed
Obligations are then due and payable (giving effect, in the circumstances
contemplated by Section 1.17, to any conversion occurring pursuant thereto). All
payments made by the Corporation pursuant to this Section 14 will be made
without setoff, counterclaim or other defense, and shall be subject to the
provisions of Sections 4.03, 4.04 and 13.16.

14.10 Consent to Additional Obligations. The Corporation hereby acknowledges and
agrees that (i) pursuant to the terms of this Agreement various Domestic Dollar
Revolving Loan Borrowers and Alternate Currency Revolving Loan Borrowers may
become party to this Agreement from time to time and incur Loans and other
Obligations thereunder and (ii) all Obligations of each Domestic Dollar
Revolving Loan Borrower and each Alternate Currency Revolving Loan Borrower
under this Agreement shall be fully guaranteed hereunder (and constitute
Guaranteed Obligations) and no consent of the Corporation shall be required to
effect the same.

 

-168-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

 

STARWOOD HOTELS & RESORTS WORLDWIDE, INC., as a Borrower and Guarantor

•   By:             Name:       Title:  

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

•

 

•

  OPERADORA SHERATON S.DE R.L. C.V. •   By:             Name:       Title:  

 

•

 

•

  STARWOOD ITALIA S.R.L. •   By:             Name:       Title:  

 

•

 

STARWOOD INTERNATIONAL FINANCE LIMITED

•   By:             Name:       Title:  

 

•

 

 

•

 

•

 

FRANCHISE AND LICENSE (CANADIAN) OPS LIMITED PARTNERSHIP

 

BY: 1367357 ALBERTA ULC, its general partner

•   By:             Name:   Kristen W. Prohl     Title:   Vice President

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as a Lender, Issuing Bank, Swingline Lender and as Administrative Agent

By:           Name:     Title:  

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG STARWOOD HOTELS & RESORTS WORLDWIDE, INC., CERTAIN ADDITIONAL
DOMESTIC DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE CURRENCY
REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

By:           Name:     Title:  

Signature page to 2012 Starwood Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I-A

REVOLVING LOAN COMMITMENTS

 

Lender

   Revolving Loan
Commitment  

JPMORGAN CHASE BANK, N.A.

   $ 110,000,000.00   

CITIBANK, N.A.

   $ 110,000,000.00   

BANK OF AMERICA, N.A.

   $ 110,000,000.00   

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 95,000,000.00   

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 95,000,000.00   

THE BANK OF NOVA SCOTIA

   $ 89,000,000.00   

BARCLAYS BANK PLC

   $ 89,000,000.00   

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

   $ 89,000,000.00   

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

   $ 89,000,000.00   

ROYAL BANK OF CANADA

   $ 89,000,000.00   

THE ROYAL BANK OF SCOTLAND PLC

   $ 89,000,000.00   

SANTANDER BANK, N.A.

   $ 89,000,000.00   

SUNTRUST BANK

   $ 89,000,000.00   

US BANK, NATIONAL ASSOCIATION

   $ 89,000,000.00   

INTESA SANPAOLO S.p.A. – NEW YORK BRANCH

   $ 74,000,000.00   

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

   $ 50,000,000.00   

BANK OF CHINA, NEW YORK BRANCH

   $ 50,000,000.00   

THE BANK OF NEW YORK MELLON

   $ 50,000,000.00   

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

   $ 50,000,000.00   

BRANCH BANKING AND TRUST COMPANY

   $ 50,000,000.00   

FIRST HAWAIIAN BANK

   $ 30,000,000.00   

BANK OF HAWAII

   $ 25,000,000.00   

THE NORTHERN TRUST COMPANY

   $ 25,000,000.00   

BANK HAPOALIM B.M.

   $ 15,000,000.00   

THE CHIBA BANK, LTD., NEW YORK BRANCH

   $ 10,000,000.00      

 

 

 

Total:

   $ 1,750,000,000.00      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE I-B

ALTERNATE CURRENCY REVOLVING LOAN SUB-COMMITMENTS

 

Primary Alternate Currency Lenders    Primary Alternate Currency Sub
Commitments  

JPMORGAN CHASE BANK, N.A.

   $ 65,000,000.00   

CITIBANK, N.A.

   $ 85,000,000.00   

BANK OF AMERICA, N.A.

   $ 95,000,000.00   

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 30,000,000.00   

THE BANK OF NOVA SCOTIA

   $ 30,000,000.00   

BARCLAYS BANK PLC

   $ 30,000,000.00   

THE ROYAL BANK OF SCOTLAND PLC

   $ 30,000,000.00   

SANTANDER BANK, N.A.

   $ 30,000,000.00   

SUNTRUST BANK

   $ 30,000,000.00   

INTESA SANPAOLO S.p.A. – NEW YORK BRANCH

   $ 30,000,000.00   

BRANCH BANKING AND TRUST COMPANY

   $ 25,000,000.00   

TOTAL

   $ 480,000,000.00   

 

Mexican Pesos Alternate Currency Lenders

   Mexican Pesos Revolving
Loan Sub-Commitments  

JPMORGAN CHASE BANK, N.A.

   $ 25,000,000.00   

BANCO NACIONAL DE MEXICO, S.A., INTEGRANTE DEL GRUPO FINANCIERO BANAMEX

   $ 25,000,000.00   

TOTAL

   $ 50,000,000.00   

 

Brazilian Reais Alternate Currency Lenders

   Brazilian Reais Revolving
Loan Sub-Commitments  

JPMORGAN CHASE BANK, N.A.

   $ 20,000,000.00   

 

Other Permitted LIBOR-Based Alternate Currency Lenders

   Other Permitted LIBOR-Based
Revolving Loan  Sub-Commitments

None at present

  

 

Other Permitted Non LIBOR-Based Alternate Currency Lenders

   Other Permitted LIBOR-Based
Revolving Loan  Sub-Commitments None at present   



--------------------------------------------------------------------------------

SCHEDULE I-C

Alternate Currency Revolving Loan Borrowers on the Fourth Amendment Effective
Date

Franchise and License (Canadian) Ops Limited Partnership, a limited partnership
formed under the laws of the province of Ontario, Canada.

Starwood International Finance Ltd, a limited company incorporated under the
laws of Ireland.

Operadora Sheraton S. de R.L. de C.V., a sociedad de responsabilidad limitada
anónima de capital variable, organized and existing under the laws of Mexico.

Starwood Italia S.r.l., a società a responsabilità limitata incorporated under
the laws of Italy.

5. Companhia Palmares Hotéis e Turismo, a corporation incorporated under the
laws of Brazil.



--------------------------------------------------------------------------------

SCHEDULE II

 

Lender

  

Address

J.P. MORGAN CHASE BANK, N.A. (the “Notice Office”)

  

If not related to any Credit Event:

 

JPMorgan Chase Bank

383 Madison Avenue, Floor: 24

New York, NY 10179

Attn: Agency Group

 

If related to a Credit Event, as set forth in the definition of “Payment Office”

CITIBANK, N.A.

  

Citibank NA

388 Greenwich Street 23th Floor

New York, NY, 10013

Attn: Bryce Hong

Fax: 646-688-2052

BANK OF AMERICA, N.A.

  

Bank of America, N.A.

901 Main Street, 64th Floor

Dallas TX, 75202

Attn: Roger C. Davis

Fax: 214-209-0085

HSBC BANK USA, NATIONAL ASSOCIATION

  

HSBC Bank USA, N.A.

452 Fifth Avenue, 8th Floor

New York, NY 10018

Attn: Alan Vitulich

Fax: 212-525-2479

WELLS FARGO BANK, NATIONAL ASSOCIATION

  

Wells Fargo Bank, N.A.

1750 H St. NW

Washington, DC 20006

Attn: Mark F. Monahan

Phone: 202-303-3017

THE BANK OF NOVA SCOTIA

  

The Bank of Nova Scotia

40 King Street West Toronto

Ontario Canada

Attn: Chad Hale

Phone: 416-350-1173

BARCLAYS BANK PLC

  

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Attn: Ronnie Glenn

Phone: 212-526-1770

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

  

Credit Agricole CIB Building

1301 Avenue of the Americas

New York, NY 10019

Attn: Steve Jonassen

Phone: 212-261-7000

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

  

Credit Suisse

Eleven Madison Avenue

New York, NY 10010



--------------------------------------------------------------------------------

Lender

  

Address

  

Attn: William O’Daly

Phone: 212-325-2000

ROYAL BANK OF CANADA

  

Royal Bank of Canada

Three World Financial Center

200 Vesey Street

New York, NY 10281

Attn: Joshua Freedman

Phone: 212-428-6343

THE ROYAL BANK OF SCOTLAND PLC

  

The Royal Bank of Scorland

600 Washington Blvd

Stamford, CT 06901

Attn: William McGinty

Phone: 203-897-3758

SANTANDER BANK, N.A.

  

Santander Bank, N.A.

45 East 53rd St., 10th Floor

New York, NY 10022

Attn: Thomas J. Devitt

Phone: 212-692-2598

SUNTRUST BANK

  

SunTrust Bank

333 Peachtree Rd, 8th Floor

Atlanta, GA 30326

Attn: W. Bradley Hamilton

Phone: 404-926-5098

U.S. BANK, NATIONAL ASSOCIATION

  

U.S. Bank National Association

214 N. Tryon Street

Charlotte, NC 28202

Attn: Steven Sawyer

Phone: 704-335-2435

INTESA SANPAOLO S.p.A. – NEW YORK BRANCH

  

Intesa Sanpaolo S.p.A.

1 William Street

New York, NY 10004

Attn: John Michalisin

Phone: 212-607-3918

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

  

Australia and New Zealand Banking Group Limited

277 Park, 31st Floor

New York, NY 10172

Attn: Michael Pullella

Phone: 212-801-9730

BANK OF CHINA, NEW YORK BRANCH

  

Bank of China, New York Branch

410 Madison Avenue

New York, NY 10017

Attn: Haifeng Xu

Phone: 212-935-3101

THE BANK OF NEW YORK MELLON

  

BNY Mellon

1 Wall Street

New York, NY 10286

Attn: Carol Murray

Phone: 212-635-7255



--------------------------------------------------------------------------------

Lender

  

Address

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

1251 Avenue of the Americas

New York, NY 10020

Attn: Jerry Fall

Fax: 212-782-6445

BRANCH BANKING AND TRUST COMPANY

  

Branch Banking and Trust Company

Corporate Banking Division

1133 Avenue of the Americas, Floor 27

New York, NY 10036-6710

Attn: John Macken

Phone: 212-822-8149

FIRST HAWAIIAN BANK

  

First Hawaiian Bank

999 Bishop St., Suite 1100

Honolulu, HI 96813

Attn: Derek Chang

Fax: 808-525-6172

BANK OF HAWAII

  

Bank of Hawaii – Corporate Banking

P.O. Box 2900

Honolulu, HI 96846

Attn: John McKenna

Fax: 808-694-8298

THE NORTHERN TRUST COMPANY

  

The Northern Trust Company

50 S. LaSalle, M-27

Chicago, IL 60603

Attn: Clifford S. Hoppe

Phone: 312-444-2396

BANK HAPOALIM B.M.

  

Bank Hapoalim B.M.

1177 Avenue of the Americas

New York, NY 10036-2790

Attn: Helen H. Gateson

Phone: 212-782-2000

THE CHIBA BANK, LTD., NEW YORK BRANCH

  

The Chiba Bank, Ltd., New York Branch

1133 Avenue of the Americas, 15th Floor

New York, NY 10036

Attn: Akira Toba

Phone: 212-354-8392

BANCO NACIONAL DE MEXICO, S.A., INTEGRANTE DEL GRUPO FINANCIERO BANAMEX

  

Banco Nactional de Mexico

Actuario Roberto Medellin 800

Lomas de Santa Fe 01210

Attn: Ricardo Garza del Rio

Phone: (5255) 22623778



--------------------------------------------------------------------------------

SCHEDULE III

CERTAIN PROVISIONS RELATING TO BANKERS’ ACCEPTANCES

This Schedule III sets forth certain terms and conditions relating to the
obligation of the Alternate Currency RL Lenders to make loans to any Alternate
Currency Revolving Loan Borrower pursuant to Section 1.01(b) of the Credit
Agreement by way of Bankers’ Acceptances. Capitalized terms used herein shall
have the meanings assigned to such terms in the Credit Agreement.

(a) Availability. All notices of borrowings, conversions or continuations for
Bankers’ Acceptances shall be in a minimum aggregate Face Amount of Cdn.
$10,000,000 or a multiple of Cdn. $100,000 in excess thereof, and an Alternate
Currency RL Lender shall not be obliged to accept any bill of exchange:

(i) which is drawn on or which matures on a day which is not a Business Day;

(ii) which matures on a day subsequent to the Maturity Date;

(iii) which has a term other than approximately 30, 60, 90 or 180 days
(“Contract Period”);

(iv) which is denominated in any currency other than Canadian Dollars;

(v) which is not in a form satisfactory to such Alternate Currency RL Lender or
the Administrative Agent;

(vi) which has a Face Amount of less than Cdn. $1,000,000 or the Face Amount is
not an integral multiple of Cdn. $100,000;

(vii) in respect of which the respective Alternate Currency Revolving Loan
Borrower has not then paid the applicable Acceptance Fee; or

(viii) if a Specified Default or an Event of Default has occurred and is
continuing.

(b) Grace. Each Alternate Currency Revolving Loan Borrower hereby renounces, and
shall not claim or request or require any Alternate Currency RL Lender to claim,
any days of grace for the payment of any Bankers’ Acceptance.

(c) Bankers’ Acceptances in Blank. To facilitate the availability of Bankers’
Acceptance Loans as contemplated by the Credit Agreement and this Schedule III,
each Alternate Currency Revolving Loan Borrower that wishes to incur Bankers’
Acceptance Loans hereby appoints each Alternate Currency RL Lender which has a
Primary Alternate Currency Revolving Sub-Commitment as its attorney to sign and
endorse on its behalf (in accordance with a Notice of Borrowing relating to a
Bankers’ Acceptance), in handwriting or by facsimile or mechanical signature as
and when deemed necessary by such Alternate Currency Revolving Loan Borrower,
Drafts in the form requested by such Lender. Each such Alternate Currency RL
Lender shall maintain an adequate supply of blank Drafts for acceptance under
the Credit Agreement and this Schedule III. Each of the Borrowers recognizes and
agrees that all Bankers’ Acceptances signed and/or endorsed by an Alternate
Currency RL Lender on behalf of the Borrowers shall bind the



--------------------------------------------------------------------------------

Borrowers as fully and effectually as if signed in the handwriting of and duly
issued by an Authorized Officer of the Borrowers. Each Alternate Currency RL
Lender which has a Primary Alternate Currency Revolving Sub-Commitment is hereby
authorized (in accordance with a Notice of Borrowing related to such Bankers’
Acceptance) to issue such Bankers’ Acceptances endorsed in blank in such Face
Amounts as may be determined by such Alternate Currency RL Lender, provided that
the aggregate amount thereof is equal to the aggregate amount of Bankers’
Acceptances required to be accepted by such Alternate Currency RL Lender. No
Alternate Currency RL Lender shall be responsible or liable for its failure to
accept a Bankers’ Acceptance if the cause of such failure is, in whole or in
part, due to the failure of any Alternate Currency Revolving Loan Borrower to
provide duly executed and endorsed Drafts to such Alternate Currency RL Lender
on a timely basis, nor shall any Alternate Currency RL Lender be liable for any
damage, loss or other claim arising by reason of any loss or improper use of any
such instrument except loss or improper use to the extent same has been finally
judicially determined to have arisen by reason of the gross negligence, bad
faith or willful misconduct of such Alternate Currency RL Lender or its Related
Parties or breach of the terms of the Credit Agreement or this Schedule III.
Each Alternate Currency RL Lender which has a Primary Alternate Currency
Revolving Sub-Commitment shall maintain a record with respect to Bankers’
Acceptances (i) received by it from the Alternate Currency Revolving Loan
Borrower in blank hereunder, (ii) voided by it for any reason, (iii) accepted by
it hereunder, (iv) purchased by it hereunder, and (v) canceled at their
respective maturity dates. On request by or on behalf of each Borrower, an
Alternate Currency RL Lender shall cancel all forms of Bankers’ Acceptance which
have been pre-signed or pre-endorsed on behalf of such Borrower and which are
held by such Alternate Currency RL Lender and are not required to be issued in
accordance with any Notice of Borrowing made by such Borrower in respect of a
Bankers’ Acceptance. Alternatively, at the request of any Alternate Currency RL
Lender which has a Primary Alternate Currency Revolving Sub-Commitment, each
Alternate Currency Revolving Loan Borrower shall deliver to such Alternate
Currency RL Lender a “depository note” which complies with the requirements of
the Depository Bills and Notes Act (Canada), and hereby consents to the deposit
of any Bankers’ Acceptance in the form of a depository note in the book-based
debt clearance system maintained by the Canadian Depository of Securities
Limited or other recognized clearing house. In such circumstances, the delivery
of Bankers’ Acceptances shall be governed by the clearance procedures
established thereunder.

(d) Execution of Bankers’ Acceptances. Drafts of any Alternate Currency
Revolving Loan Borrower to be accepted as Bankers’ Acceptances hereunder shall
be duly executed as set forth in this Schedule III. Notwithstanding that any one
or more of the individuals whose manual or facsimile signature appears on any
bill as a signatory on behalf of any Alternate Currency Revolving Loan Borrower
or Alternate Currency RL Lender may no longer hold office at the date of such
bill or at the date of its issuance hereunder, or at any time thereafter, any
Bankers’ Acceptance shall be valid and binding upon such Alternate Currency
Revolving Loan Borrower.

(e) Issuance of Bankers’ Acceptances. Promptly following receipt of a notice of
borrowing, conversion or continuation by way of Bankers’ Acceptances, the
Administrative Agent shall so advise the Alternate Currency RL Lenders with a
Primary Alternate Currency Revolving Sub-Commitment and shall advise each such
Alternate Currency RL Lender of the Face Amount of each Bankers’ Acceptance to
be accepted by it and the term thereof. The aggregate Face Amount of Bankers’
Acceptances to be accepted by an Alternate Currency RL Lender shall be



--------------------------------------------------------------------------------

determined by the Administrative Agent by reference to the respective Alternate
Currency RL Percentages related to the Primary Alternate Currency Revolving
Sub-Tranche of the Alternate Currency RL Lenders, except that, if the Face
Amount of the Bankers’ Acceptance, that would otherwise be accepted by an
Alternate Currency RL Lender, would not be Cdn. $100,000 or a multiple thereof,
such Face Amount shall be increased or reduced by the Administrative Agent in
its sole discretion to the nearest multiple of Cdn. $100,000.

Notwithstanding the foregoing, if by reason of any increase or reduction
described in the immediately preceding sentence, any Alternate Currency RL
Lender shall have aggregate Bankers’ Acceptances and Alternate Currency
Revolving Loans in excess of its respective Alternate Currency RL Percentage
related to the Primary Alternate Currency Revolving Sub-Tranche of the total
outstanding Bankers’ Acceptances and Alternate Currency Revolving Loans for all
the Alternate Currency RL Lenders related to the Primary Alternate Currency
Revolving Sub-Tranche (any such Lender being herein called an “Over-Allotted
Lender”), then at any time following the occurrence and during the continuance
of an Event of Default, each other Alternate Currency RL Lender which has a
Primary Alternate Currency Revolving Sub-Commitment agrees, upon request of the
Over-Allotted Lender, to promptly purchase from such Over-Allotted Lender
participations in (or, if and to the extent specified by any such purchasing
Lender, direct interests in) the Bankers’ Acceptances and Alternate Currency
Revolving Loans owing to the Over-Allotted Lender (and in interest due thereon,
as the case may be) in such amounts, and to make such other adjustments from
time to time as shall be equitable, to the end that all the Alternate Currency
RL Lenders shall hold the Bankers’ Acceptances and Alternate Currency Revolving
Loans ratably according to their respective Alternate Currency RL Percentages
related to the Primary Alternate Currency Revolving Sub-Tranche.

(f) Purchase of Bankers’ Acceptances: Continuations as and Conversions into
Bankers’ Acceptance Loans. Subject to clause (k) below, upon the acceptance of a
Bankers’ Acceptance by an Alternate Currency RL Lender which has a Primary
Alternate Currency Revolving Sub-Commitment, such Alternate Currency RL Lender
shall purchase, or arrange the purchase of, each Bankers’ Acceptance from the
respective Alternate Currency Revolving Loan Borrower at a price equal to the BA
Discount Proceeds of such Bankers’ Acceptance and provide to the Administrative
Agent at the relevant Payment Office an amount in Canadian Dollars equal to such
BA Discount Proceeds for the account of the respective Alternate Currency
Revolving Loan Borrower. The BA Discount Proceeds so received by the
Administrative Agent from the Alternate Currency RL Lenders with a Primary
Alternate Currency Revolving Sub-Commitment shall be retained by the
Administrative Agent and applied as follows: (i) remitted to the respective
Alternate Currency Revolving Loan Borrower (in the case of the making of a
Canadian Dollar Revolving Loan), (ii) to the prepayment of Canadian Prime Rate
Loans (which shall constitute a conversion of the Alternate Currency Revolving
Loans from Canadian Prime Rate Loans to Bankers’ Acceptance Loans) or (iii) to
the payment of Bankers’ Acceptances maturing on such date (which shall
constitute a continuation of Bankers’ Acceptance Loans to new Bankers’
Acceptance Loans), provided that in the case of any such conversion or
continuation of Loans, the respective Alternate Currency Revolving Loan Borrower
shall pay to the Administrative Agent for account of the respective Alternate
Currency RL Lenders such additional amounts, if any, as shall be necessary to
effect the prepayment in full of the respective Canadian Prime Rate Loans being
prepaid, or the Bankers’ Acceptances maturing, on such date.



--------------------------------------------------------------------------------

On any date on which a borrowing, conversion or continuation shall occur, the
Administrative Agent shall be entitled to net all amounts payable on such date
by the Administrative Agent to an Alternate Currency RL Lender which has a
Primary Alternate Currency Revolving Sub-Commitment against all amounts payable
on such date by such Alternate Currency RL Lender to the Administrative Agent.
Similarly, on any such date, each Alternate Currency Revolving Loan Borrower
hereby authorizes each Alternate Currency RL Lender which has a Primary
Alternate Currency Revolving Sub-Commitment to net all amounts payable on such
date by such Alternate Currency RL Lender to the Administrative Agent for the
account of such Alternate Currency Revolving Loan Borrower, against all amounts
(including without limitation, Acceptance Fees under clause (g) below) payable
on such date by such Alternate Currency Revolving Loan Borrower to such
Alternate Currency RL Lender in accordance with the Administrative Agent’s
calculations.

(g) Acceptance Fees. Each Alternate Currency Revolving Loan Borrower shall pay
to the Administrative Agent, in advance, for distribution to each Alternate
Currency RL Lender which accepts a Bankers’ Acceptance (based on their
respective Alternate Currency RL Percentages), an Acceptance Fee in respect of
the Face Amount of such Bankers’ Acceptance, which shall be payable on or before
the date of acceptance of such Bankers’ Acceptance.

(h) B/A Equivalent Loans. If an Alternate Currency RL Lender which has a Primary
Alternate Currency Revolving Sub-Commitment is not a chartered bank or Schedule
III bank under the Bank Act (Canada) or if an Alternate Currency RL Lender
notifies the Administrative Agent in writing that it is otherwise unable to
accept Bankers’ Acceptances, such an Alternate Currency RL Lender will, instead
of accepting and purchasing Bankers’ Acceptances, make a Loan in the same
currency (a “B/A Equivalent Loan”) to the relevant Alternate Currency Revolving
Loan Borrower in the amount and for the same term as the draft which such an
Alternate Currency RL Lender would otherwise have been required to accept and
purchase hereunder. Each such Alternate Currency RL Lender will provide to the
Administrative Agent the BA Discount Proceeds of such B/A Equivalent Loan for
the account of the relevant Alternate Currency Revolving Loan Borrower. Each
such B/A Equivalent Loan will bear interest at the same rate which would result
if such Lender had accepted (and been paid an Acceptance Fee) and purchased (on
a discounted basis) a Bankers’ Acceptance for the relevant Interest Period (it
being the intention of the parties that each such B/A Equivalent Loan shall have
the same economic consequences for such Alternate Currency RL Lender and the
relevant Alternate Currency Revolving Loan Borrower as the Bankers’ Acceptance
which such B/A Equivalent Loan replaces). All such interest shall be paid in
advance on the date such B/A Loan is made, and will be deducted from the
principal amount of such B/A Equivalent Loan. Subject to repayment requirements,
on the last day of the relevant Contract Period for such B/A Equivalent Loan,
the relevant Alternate Currency Revolving Loan Borrower shall be entitled to
convert each such B/A Equivalent Loan into another type of Loan, or to roll over
each such B/A Equivalent Loan into another B/A Equivalent Loan, all in
accordance with the applicable provisions of the Credit Agreement. References to
Bankers’ Acceptances and Bankers’ Acceptance Loans in the Credit Agreement
(including this Schedule III) shall also automatically be deemed to refer to a
B/A Equivalent Loans, when and as applicable.

(i) Prepayments and Payments. Subject to clause (k) of this Schedule III, and
except as otherwise provided under Section 1.17, no prepayment of any Bankers’
Acceptances shall be



--------------------------------------------------------------------------------

made by any Alternate Currency Revolving Loan Borrower prior to the maturity
date of such Bankers’ Acceptance. Each Alternate Currency Revolving Loan
Borrower hereby unconditionally agrees to pay to the Administrative Agent for
the account of each Alternate Currency RL Lender which has a Primary Alternate
Currency Revolving Sub-Commitment an amount in Canadian Dollars equal to the
Face Amount of each Bankers’ Acceptance created by such Alternate Currency RL
Lender for the account of such Borrower on the maturity date thereof (whether at
stated maturity, by acceleration or otherwise and notwithstanding that such
Alternate Currency RL Lender may be the holder of it at maturity).

(j) Conversion to Canadian Prime Rate Loans upon Maturity. Unless a Bankers’
Acceptance is paid in full at the maturity thereof, or continued as another
Alternate Currency Revolving Loan by way of Bankers’ Acceptances, the obligation
of any Alternate Currency Revolving Loan Borrower to any Alternate Currency RL
Lender in respect of a maturing Bankers’ Acceptance accepted by such Alternate
Currency RL Lender shall be deemed to be converted automatically into a Canadian
Prime Rate Loan in an amount equal to the full Face Amount of the maturing
Bankers’ Acceptance. Such Canadian Prime Rate Loan shall be subject to all of
the provisions of the Credit Agreement applicable to a Canadian Prime Rate Loan
made as an Alternate Currency Revolving Loan, including in particular the
obligation to pay interest, from and after the maturity date of such Bankers’
Acceptance. Each Alternate Currency RL Lender which has a Primary Alternate
Currency Revolving Sub-Commitment shall be obligated to make the Canadian Prime
Rate Loan contemplated under this clause (j) regardless of whether the
conditions precedent to borrowing set forth in the Credit Agreement are then
satisfied.

(k) Default. Upon the acceleration of the Alternate Currency Revolving Loans to
be due and payable pursuant to Section 10 of the Credit Agreement (whether by
action of the Administrative Agent, upon the written request of the Required
Lenders, or automatically by reason of the occurrence of an Event of Default
referred to in Section 10.05 with respect to any Borrower), each Alternate
Currency Revolving Loan Borrower shall pay to the Administrative Agent in
satisfaction of the obligations of such Alternate Currency Revolving Loan
Borrower to the Alternate Currency RL Lenders in respect of then outstanding
Bankers’ Acceptances, and there shall become immediately due and payable, an
amount equal to: (i) the aggregate Face Amount of all outstanding Bankers’
Acceptances thereof; and (ii) all unpaid Acceptance Fees, if any.

(l) Circumstances Making Bankers’ Acceptances Unavailable. If the Administrative
Agent shall have reasonably determined (which determination shall be conclusive
and binding upon all parties hereto) and notified the Corporation and each of
the Alternate Currency RL Lenders that, by reason of circumstances arising after
the Effective Date and affecting the Canadian money market, (i) there is no
market for Bankers’ Acceptances or (ii) the demand for Bankers’ Acceptances is
insufficient to allow the sale or trading of the Bankers’ Acceptances created
and purchased hereunder, then the right of any Alternate Currency Revolving Loan
Borrower to request that any Alternate Currency RL Lender accept a Bankers’
Acceptance shall be suspended until the Administrative Agent determines that the
circumstances giving rise to such suspension no longer exist and the
Administrative Agent so notifies the Corporation.

(m) Indemnification in Respect of Bankers’ Acceptances. In addition to any
liability of any Alternate Currency Revolving Loan Borrower to any Lender or any
Agent under any other provision hereof, each Alternate Currency Revolving Loan
Borrower shall indemnify each



--------------------------------------------------------------------------------

Lender and each Agent and hold each of them harmless against any reasonable loss
or expense incurred by such Lender or such Agent as a result of (x) any failure
by such Alternate Currency Revolving Loan Borrower to fulfill any of its
obligations hereunder including, without limitation, any cost or expense
incurred by reason of the liquidation or re-employment in whole or in part of
deposits or other funds required by any Lender to fund any Bankers’ Acceptance
as a result of the failure of such Alternate Currency Revolving Loan Borrower to
make any payment, repayment or prepayment on the date required hereunder or
specified by it in any notice given hereunder or under the Credit Agreement; or
(y) such Alternate Currency Revolving Loan Borrower’s failure to provide for the
payment to the Administrative Agent, for the account of each of the Alternate
Currency RL Lenders, of the full Face Amount of each Bankers’ Acceptance on its
maturity date.

(m) Alternate Currency RL Lenders as Holders. Bankers’ Acceptances purchased by
an Alternate Currency RL Lender may be held by it for its own account until the
maturity date or sold by it at any time prior to that date in any relevant
Canadian market in such Alternate Currency RL Lender’s sole discretion.

(n) Utilizations under Primary Alternate Currency Revolving Loan Sub-Commitment.
For the purposes of the Credit Agreement and this Schedule III, all Bankers’
Acceptances shall be considered a utilization of the Primary Alternate Currency
Revolving Sub-Commitments and the Revolving Loan Commitments in an amount equal
to the aggregate Face Amount of such Bankers’ Acceptances.



--------------------------------------------------------------------------------

SCHEDULE IV

[Reserved]



--------------------------------------------------------------------------------

SCHEDULE V

ENFORCEABILITY RESERVATIONS

With respect to Alternate Currency Revolving Loan Borrowers organized under the
laws of Ireland:

 

  •   The time barring of claims under applicable limitation laws, the
possibility that an undertaking to assume liability for or indemnify a person
against non-payment of stamp duty may be void, defenses of set-off or
counterclaim and similar principles, rights and defenses under the laws of any
jurisdiction in which relevant obligations may have to be performed.



--------------------------------------------------------------------------------

SCHEDULE 1.15(b)

EXISTING BANKERS’ ACCEPTANCES

None.



--------------------------------------------------------------------------------

SCHEDULE 2.01(c)

EXISTING LETTERS OF CREDIT

None.



--------------------------------------------------------------------------------

SCHEDULE 9.01

EXISTING LIENS

 

  •   Liens securing indebtedness in an aggregate amount of up to FJD$
85,500,000 at any time in connection with a Letter of Offer, dated as of
November 9, 2011, by and among Australia and New Zealand Banking Group Limited,
Farleigh Limited, Barton Limited and Dubbo Limited, as amended.

 

  •   Liens in connection with cash collateralization obligations of a letter of
credit, in an aggregate amount of up to $9,500,000, under that certain
Assistance Agreement, dated as of May 2010, between the State of Connecticut and
Starwood Hotels & Resorts Worldwide, Inc., as amended.

 

  •   Liens in connection with Security Agreement, granting to American Express
Travel Related Services Company, Inc. (“Amex Travel”) and American Express Bank,
FSB (“Amex Bank”) a springing security interest effective only upon the
occurrence of certain trigger events, which would secure an aggregate maximum
amount of up to $250,000,000 at any time in pre-purchased SPG Points advances
(which such security interest would not become effective in the event that the
Corporation, at its option, repays such advances) under the Starwood Preferred
Guest Card Co-Branded Program Agreement, dated as of June 29, 2009, by and among
the Corporation and Preferred Guest, Inc. and Amex Travel and Amex Bank, as
amended.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF BORROWING

[Date]

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders party to the

Credit Agreement referred to below

[

New York, New York 100    ]

Attention:

Ladies and Gentlemen:

The undersigned, [Name of Borrower] (the “Borrower”), refers to the Credit
Agreement, dated as of November 30, 2012 (as amended, modified, restated and/or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
herein but not defined herein being used as defined therein), among Starwood
Hotels & Resorts Worldwide, Inc., each additional Domestic Dollar Revolving Loan
Borrower from time to time party thereto, each additional Alternate Currency
Revolving Loan Borrower from time to time party thereto, various lenders from
time to time party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
Administrative Agent for such Lenders, CitiGroup Global Markets Inc., as
Syndication Agent, Bank of America, N.A., as Documentation Agent, and J.P.
Morgan Securities LLC, CitiGroup Global Markets Inc. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as Joint Lead Arrangers and Joint Bookrunners, and,
subject to the terms of Section 1.11(a) and (b) of the Credit Agreement, hereby
gives you, as the Administrative Agent, irrevocable notice, pursuant to
Section 1.03(a) of the Credit Agreement, that the undersigned hereby requests a
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 1.03(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is             , 20    .1

(ii) The aggregate [principal amount] [Face Amount]2 of the Proposed Borrowing
is                     .3

(iii) The purpose of the Proposed Borrowing is                     .

 

1  Shall be a Business Day at least one Business Day after the date hereof (in
the case of Base Rate Loans or Canadian Prime Rate Loans) and three Business
Days after the date hereof (in the case of Euro Rate Loans, Bankers’ Acceptance
Loans or Permitted Non-LIBOR-Based Alternate Currency Revolving Loans).

2  The aggregate Face Amount of the Bankers’ Acceptances is to be included for a
Proposed Borrowing of Canadian Dollar Revolving Loans maintained as Bankers’
Acceptance Loans.

3  Stated in the relevant Available Currency.



--------------------------------------------------------------------------------

Exhibit A

Page 2

 

[(iv) The Dollar Revolving Loans to be made pursuant to the Proposed Borrowing
shall be initially maintained as [Base Rate Loans] [Eurodollar Loans].]4

[(v) The initial Interest Period for the Proposed Borrowing is [one week][one]
[two] [three] [six] [nine][twelve] month(s).]5

[(vi) The initial Non-LIBOR-Based Interest Period is [                    ].]6

[(vii) The Canadian Dollar Revolving Loans to be made pursuant to the Proposed
Borrowing shall be initially maintained as [Canadian Prime Rate Loans] [Bankers’
Acceptance Loans].]7

[(viii) The term of the Proposed Borrowing is              days.]8

[(ix) The Proposed Borrowing shall be incurred utilizing [Primary Alternate
Currency Revolving Sub-Commitments] [Mexican Pesos Revolving Loan
Sub-Commitments] [Other Permitted LIBOR-Based Alternate Currency Revolving Loan
Sub-Commitments] [Other Permitted Non-LIBOR-Based Alternate Currency Revolving
Loan Sub-Commitments].]9

 

4  To be included for a Proposed Borrowing of Dollar Revolving Loans.

5  To be included for a Proposed Borrowing of Euro Rate Loans.

6  To be included for a Proposed Borrowing of Permitted Non-LIBOR-Based
Alternate Currency Revolving Loans.

7  To be included for a Proposed Borrowing of Canadian Dollar Revolving Loans.
See Section 1.10 of the Credit Agreement, which limits the availability of a
one-week, nine month and twelve month Interest Periods under the circumstances
described therein.

8  To be included for a Proposed Borrowing of Canadian Dollar Revolving Loans
maintained as Bankers’ Acceptance Loans.

9  To be included for a Proposed Borrowing of Alternate Currency Revolving
Loans. Select the relevant Alternate Currency Revolving Loan Sub-Tranche.



--------------------------------------------------------------------------------

Exhibit A

Page 3

 

The undersigned hereby certifies that on the date of the Proposed Borrowing and
also after giving effect thereto:

(A) all representations and warranties contained in the Credit Agreement and in
the other Credit Documents are true and correct in all material respects (or, as
to any such representation or warranty that is qualified by materiality,
“Material Adverse Effect” or a similar materiality qualifier, in all respects),
as though made on such date (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date); and

(B) no Event of Default or Specified Default exists.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

EXHIBIT A

 

Very truly yours, [NAME OF BORROWER] By  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF COMPETITIVE BID BORROWING

[Date]

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders party to the

Credit Agreement referred to below

[

New York, New York 100    ]

Attention:

Ladies and Gentlemen:

The undersigned, refers to the Credit Agreement, dated as of November 30, 2012
(as amended, modified, restated and/or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein but not defined herein being
used as defined therein), among Starwood Hotels & Resorts Worldwide, Inc., each
additional Domestic Dollar Revolving Loan Borrower from time to time party
thereto, each additional Alternate Currency Revolving Loan Borrower from time to
time party thereto, various lenders from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent for such Lenders,
CitiGroup Global Markets Inc., as Syndication Agent, Bank of America, N.A., as
Documentation Agent, and J.P. Morgan Securities LLC, CitiGroup Global Markets
Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead
Arrangers and Joint Bookrunners, and hereby gives you, as the Administrative
Agent, notice pursuant to Section 1.04(a) of the Credit Agreement that the
undersigned hereby requests a Competitive Bid Borrowing under the Credit
Agreement, and in that connection sets forth the terms on which such Competitive
Bid Borrowing (the “Proposed Competitive Bid Borrowing”) is requested to be
made:

 

(A)    The Business Day of the Proposed Competitive Bid Borrowing:   
                    1 (B)    Aggregate Principal Amount of the Proposed
Competitive Bid Borrowing:                        2

 

1  Shall be a Business Day at least three Business Days after the date hereof.

2  Shall be stated in the relevant Available Currency and shall not be less than
the Minimum Borrowing Amount applicable thereto.



--------------------------------------------------------------------------------

Exhibit B

Page 2

 

(C)    Maturity Date:                        3 (D)    Interest Payment Date(s):
                       4 [(E)    INSERT ANY OTHER TERMS APPLICABLE TO THE
PROPOSED COMPETITIVE BID BORROWING]

The undersigned hereby certifies that on the date of the Proposed Competitive
Bid Borrowing and also after giving effect thereto:

(A) all representations and warranties contained in the Credit Agreement and in
the other Credit Documents are true and correct in all material respects (or, as
to any such representation or warranty that is qualified by materiality,
“Material Adverse Effect” or a similar materiality qualifier, in all respects),
as though made on such date (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date); and

(B) no Event of Default or Specified Default exists.

[SIGNATURE PAGE FOLLOWS]

 

3  May not be earlier than seven days after the date of the Proposed Competitive
Bid Borrowing or later than 360 days after such Proposed Competitive Bid
Borrowing (but in no event later than the thirtieth day preceding the Maturity
Date).

4  Shall be at least every three months in the case of maturities in excess of
three months.



--------------------------------------------------------------------------------

EXHIBIT B

 

Very truly yours, [NAME OF BORROWER] By  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF LETTER OF CREDIT REQUEST

No. 1 Dated 2

JPMorgan Chase Bank, N.A., [as Issuing Bank and] as Administrative Agent under
the Credit Agreement (as amended, modified, restated and/or supplemented from
time to time, the “Credit Agreement”), dated as of November 30, 2012, among
Starwood Hotels & Resorts Worldwide, Inc., each additional Domestic Dollar
Revolving Loan Borrower from time to time party thereto, each additional
Alternate Currency Revolving Loan Borrower from time to time party thereto, the
lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent for such Lenders, CitiGroup Global Markets Inc., as
Syndication Agent, Bank of America, N.A., as Documentation Agent, and J.P.
Morgan Securities LLC, CitiGroup Global Markets Inc. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as Joint Lead Arrangers and Joint Bookrunners

[,

New York, New York 100    ]

Attention: 3

[[Name and Address

of Issuing Bank], as Issuing Bank

Attention:                     ]4

Ladies and Gentlemen:

We hereby request that [Name of Proposed Issuing Bank], in its individual
capacity, issue a [Standby] [Trade] Letter of Credit for the account of the
undersigned on 5 (the “Date of Issuance”) in the aggregate stated amount of 6,
which Letter of Credit shall be a [Dollar] [Alternate Currency] Letter of Credit
for purposes of the Credit Agreement.

 

1  Letter of Credit Request Number.

2  Date of Letter of Credit Request.

3  Insert “[                    ]” in the case of Standby Letters of Credit and
“[                    ]” in the case of Trade Letters of Credit.

4  Insert name and address of Issuing Bank in the case of a Letter of Credit
Request to an Issuing Bank other than JPMorgan Chase Bank, N.A.

5  Date of Issuance which shall be at least 5 Business Days from the date hereof
(or such shorter period as may be acceptable to the respective Issuing Bank).

6  Aggregate initial stated amount of the requested Letter of Credit stated in
the relevant Available Currency, which shall not be less than $1,000,000 (in the
case of a Standby Letter of Credit) and $100,000 (in the case of a Trade Letter
of Credit) (or, in the case of an Alternate Currency Letter of Credit, the
Dollar Equivalent thereof) or such lesser amount as is acceptable to the
respective Issuing Bank.



--------------------------------------------------------------------------------

Exhibit D

Page 2

 

For purposes of this Letter of Credit Request, unless otherwise defined herein,
all capitalized terms used herein which are defined in the Credit Agreement
shall have the respective meaning provided therein.

The beneficiary of the requested Letter of Credit will be 7, and such Letter of
Credit will be in support of 8 and will have a stated expiration date of 9.

[The requested Alternate Currency Letter of Credit shall be issued under the
Alternate Currency Revolving Loan Sub Tranche relating to [Mexican Pesos
Revolving Loan Sub-Commitments] [Other Permitted LIBOR-Based Alternate Currency
Revolving Loan Sub-Commitments] [Other Permitted Non-LIBOR-Based Alternate
Currency Revolving Loan Sub-Commitments].

We hereby certify that that on the date of the issuance of the Letter of Credit
and also after giving effect thereto:

(A) all representations and warranties contained in the Credit Agreement and in
the other Credit Documents are true and correct in all material respects (or, as
to any such representation or warranty that is qualified by materiality,
“Material Adverse Effect” or a similar materiality qualifier, in all respects),
as though made on such date (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date); and

(B) no Event of Default or Specified Default exists.

[SIGNATURE PAGE FOLLOWS]

 

7  Insert name and address of beneficiary.

8  Insert description of L/C Supportable Obligations in the case of Standby
Letters of Credit and a description of the commercial transaction which is being
supported in the case of Trade Letters of Credit.

9  Insert last date upon which drafts may be presented which (i) in the case of
Standby Letters of Credit, may not be later than the date which occurs 12 months
after the Date of Issuance or, if earlier, the tenth Business Day prior to the
Maturity Date (although any such Standby Letter of Credit may be extendible for
successive periods of up to 12 months, but not beyond the tenth Business Day
prior to the Maturity Date on terms acceptable to the respective Issuing Bank)
or (ii) in the case of Trade Letters of Credit, may not be later than the date
which occurs 180 days after the Date of Issuance or, if earlier, the date which
is 30 days prior to the Maturity Date; provided that the termination date may be
after the Maturity Date if cash collateral in an amount and as terms
satisfactory to the Issuing Bank has been provided.



--------------------------------------------------------------------------------

Exhibit D

Page 3

 

Copies of all relevant documentation with respect to the supported transaction
are attached hereto.

 

[NAME OF DOLLAR REVOLVING LOAN BORROWER OR ALTERNATE CURRENCY REVOLVING LOAN
BORROWER] By  

 

  Title:



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of
[                    ] (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among STARWOOD HOTELS & RESORTS WORLDWIDE,
INC., a Maryland corporation (the “Corporation”), JPMORGAN CHASE BANK, N.A., as
administrative agent for the lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), and each Lender and
other Person from time to time party thereto.

Pursuant to the provisions of Section 4.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Corporation within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Corporation as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Corporation with
a certificate of its non-U.S. Person status on an IRS Form W-8BEN or W-8BEN-E,
as applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Corporation and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Corporation and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of
[                    ] (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among STARWOOD HOTELS & RESORTS WORLDWIDE,
INC., a Maryland corporation (the “Corporation”), JPMORGAN CHASE BANK, N.A., as
administrative agent for the lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), and each Lender and
other Person from time to time party thereto.

Pursuant to the provisions of Section 4.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Corporation within the meaning
of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Corporation as described in Section 881(c)(3)(C) of
the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on an IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of
[                    ] (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among STARWOOD HOTELS & RESORTS WORLDWIDE,
INC., a Maryland corporation (the “Corporation”), JPMORGAN CHASE BANK, N.A., as
administrative agent for the lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), and each Lender and
other Person from time to time party thereto.

Pursuant to the provisions of Section 4.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Corporation within the meaning of Section 871(h)(3)(B) of the Code and (v) none
of its direct or indirect partners/members is a controlled foreign corporation
related to the Corporation as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:     Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT E-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of
[                    ] (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among STARWOOD HOTELS & RESORTS WORLDWIDE,
INC., a Maryland corporation (the “Corporation”), JPMORGAN CHASE BANK, N.A., as
administrative agent for the lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), and each Lender and
other Person from time to time party thereto.

Pursuant to the provisions of Section 4.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Corporation
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Corporation as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Corporation with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by
W-8BEN or W8BEN-E, as applicable from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Corporation
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Corporation and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF ELECTION TO BECOME AN ALTERNATE CURRENCY

REVOLVING LOAN BORROWER

[Date]

JPMorgan Chase Bank, N.A.,

as Administrative Agent

[

New York, New York 100    ]

Attention: [                    ]

Ladies and Gentlemen:

The undersigned, [Name of Alternate Currency Revolving Loan Borrower], a [type
of entity] organized under the laws of [jurisdiction], refers to the Credit
Agreement, dated as of November 30, 2012 (as amended, modified, restated and/or
supplemented from time to time, the “Credit Agreement”), among Starwood Hotels &
Resorts Worldwide, Inc., each additional Domestic Dollar Revolving Loan Borrower
from time to time party thereto, each additional Alternate Currency Revolving
Loan Borrower from time to time party thereto, the Lenders from time to time
party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative
Agent for such Lenders (in such capacity, the “Administrative Agent”), CitiGroup
Global Markets Inc., as Syndication Agent, Bank of America, N.A., as
Documentation Agent, and J.P. Morgan Securities LLC, CitiGroup Global Markets
Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead
Arrangers and Joint Bookrunners. All capitalized terms used in this election
agreement (the “Election”) and not otherwise defined herein shall have the
meaning set forth in the Credit Agreement.

The undersigned, desiring to incur Alternate Currency Revolving Loans under the
Credit Agreement hereby elects, as provided in Section 6.03 of the Credit
Agreement, to become an Alternative Currency Revolving Loan Borrower for
purposes of the Credit Agreement, effective as of the date hereof. The
undersigned confirms that (i) the representations and warranties set forth in
Section 7 of the Credit Agreement are true and correct in all material respects
(or, as to any such representation or warranty that is qualified by materiality,
“Material Adverse Effect” or a similar materiality qualifier, in all respects)
as to the undersigned and its Subsidiaries as of the date hereof (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date) and (ii) no Event of Default
or Specified Default is in existence on the date hereof, both before and after
the undersigned becomes a Borrower pursuant to Section 6.03 of the Credit
Agreement. The undersigned hereby agrees to comply with all the obligations of a
Borrower under, and to be bound in all respects by the terms of, the Credit
Agreement as if the undersigned were an original signatory thereto. All notices
and other communications provided for under the Credit Agreement and the other
Credit Documents may be sent to the address specified below.

[The undersigned further acknowledges and agrees that it may only request and
incur extensions of credit under [specify approved Alternate Currency Revolving
Loan Sub-Tranche(s)]].



--------------------------------------------------------------------------------

Exhibit H-1

Page 2

 

This Election may be executed in any number of counterparts and by the different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument. A complete set of counterparts shall be lodged with the
Corporation and the Administrative Agent.



--------------------------------------------------------------------------------

EXHIBIT H-1

THIS ELECTION AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.

 

      Very truly yours, Address:  

 

     

 

    [NAME OF ALTERNATE CURRENCY REVOLVING LOAN BORROWER]

 

          By:  

 

        Name:         Title:

 

Acknowledged and Agreed: STARWOOD HOTELS & RESORTS WORLDWIDE, INC. By:  

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF ELECTION TO BECOME A DOMESTIC DOLLAR

REVOLVING LOAN BORROWER

[Date]

JPMorgan Chase Bank, N.A.,

as Administrative Agent

[

New York, New York 100    ]

Attention: [Gerard K. Dupont]

Ladies and Gentlemen:

The undersigned, [Name of Domestic Dollar Revolving Loan Borrower], a [type of
entity] organized under the laws of [jurisdiction], refers to the Credit
Agreement, dated as of November 30, 2012 (as amended, modified, restated and/or
supplemented from time to time, the “Credit Agreement”), among Starwood Hotels &
Resorts Worldwide, Inc., each additional Domestic Dollar Revolving Loan Borrower
from time to time party thereto, each additional Alternate Currency Revolving
Loan Borrower from time to time party thereto, the Lenders from time to time
party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative
Agent for such Lenders (in such capacity, the “Administrative Agent”), CitiGroup
Global Markets Inc., as Syndication Agent, Bank of America, N.A., as
Documentation Agent, and J.P. Morgan Securities LLC, CitiGroup Global Markets
Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead
Arrangers and Joint Bookrunners. All capitalized terms used herein and not
otherwise defined in this election agreement (this “Election”) shall have the
meaning set forth in the Credit Agreement.

The undersigned, desiring to incur Dollar Revolving Loans under the Credit
Agreement hereby elects, as provided in Section 6.04 of the Credit Agreement, to
become a Domestic Dollar Revolving Loan Borrower for purposes of the Credit
Agreement, effective as of the date hereof. The undersigned confirms that
(i) the representations and warranties set forth in Section 7 of the Credit
Agreement are true and correct in all material respects (or, as to any such
representation or warranty that is qualified by materiality, “Material Adverse
Effect” or a similar materiality qualifier, in all respects) as to the
undersigned and its Subsidiaries as of the date hereof (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date) and (ii) no Event of Default or Specified
Default is in existence on the date hereof, both before and after the
undersigned becomes a Borrower pursuant to Section 6.04 of the Credit Agreement.
The undersigned hereby agrees to comply with all the obligations of a Borrower
under, and to be bound in all respects by the terms of, the Credit Agreement as
if the undersigned were an original signatory thereto (including, without
limitation, all obligations of a Guarantor pursuant to Section 14 of the Credit
Agreement). All notices and other communications provided for under the Credit
Agreement and the other Credit Documents may be sent to the address specified
below.



--------------------------------------------------------------------------------

Exhibit H-2

Page 2

 

This Election may be executed in any number of counterparts and by the different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument. A complete set of counterparts shall be lodged with the
Corporation and the Administrative Agent.



--------------------------------------------------------------------------------

EXHIBIT H-2

THIS ELECTION AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.

 

      Very truly yours, Address:  

 

   

 

    [NAME OF DOMESTIC DOLLAR REVOLVING LOAN BORROWER]

 

        By:  

 

        Title:

 

Acknowledged and Agreed: STARWOOD HOTELS & RESORTS WORLDWIDE, INC. By:  

 

  Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Title:



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]23 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]24 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]25 hereunder are several and not joint.]26
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the credit transactions governed
thereby or in any way based on or related to any of the foregoing, including,
but not limited to, contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.    Assignor[s]:   

 

  

 

23  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

24  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

25  Select as appropriate.

26  Include bracketed language if there are either multiple Assignors or
multiple Assignees.



--------------------------------------------------------------------------------

EXHIBIT I

 

     

 

      [Assignor [is] [is not] a Defaulting Lender]    2.    Assignee[s]:   

 

        

 

      [for each Assignee, indicate [parent company][affiliate]27 of [identify
Lender] 3.    Borrower(s):    Starwood Hotels & Resorts Worldwide, Inc.      
[Name(s) of Domestic Dollar Revolving Loan Borrower(s)]       [Name(s) of
Alternative Currency Revolving Loan Borrower(s)] 4.    Administrative Agent:   
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

27  Must be an affiliate of the Lender which is at least 50% owned by such
Lender or its parent company.



--------------------------------------------------------------------------------

5.    Credit Agreement:    The Credit Agreement dated as of November 30, 2012
(as amended, modified, restated and/or supplemented from time to time), among
Starwood Hotels & Resorts Worldwide, Inc., each additional Domestic Dollar
Revolving Loan Borrower from time to time party thereto, each additional
Alternate Currency Revolving Loan Borrower from time to time party thereto,
various lenders from time to time party thereto (the “Lenders”), JPMorgan Chase
Bank, N.A., as Administrative Agent for such Lenders, CitiGroup Global Markets
Inc., as Syndication Agent, Bank of America, N.A., as Documentation Agent, and
J.P. Morgan Securities LLC, CitiGroup Global Markets Inc. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers and Joint
Bookrunners 6.    Assigned Interest[s]:   

 

Assignor[s]28

   Assignee[s]29    Facility
Assigned30    Aggregate
Amount of
Commitment/Loans for
all Lenders31      Amount of
Commitment/Loans
Assigned8      Percentage
Assigned of
Commitment/Loans32     CUSIP
Number          $                    $                        %             $
                   $                        %             $                    $
                       %   

 

[7.    Trade Date:                        ]33

Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL NOT OCCUR UNTIL THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR AS PROVIDED IN SECTION 13.15 OF
THE CREDIT AGREEMENT.]

 

28  List each Assignor, as appropriate.

29  List each Assignee, as appropriate.

30  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Loan Commitment”, “Domestic Dollar Revolving Loan Sub-Commitment”, “Primary
Alternate Currency Revolving Loan Sub-Commitment”, “Mexican Pesos Revolving Loan
Sub-Commitment”, etc.)

31  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

32  Set forth, to at least 9 decimals, as a percentage of the applicable
Commitment/Loans of all Lenders thereunder.

33  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

- 2 -



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:



--------------------------------------------------------------------------------

ASSIGNOR[S]34 [NAME OF ASSIGNOR] By:  

 

  Title: [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE[S]35 [NAME OF ASSIGNEE] By:  

 

  Title: [NAME OF ASSIGNEE] By:  

 

  Title:

 

[Consented to36 and Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:  

 

  Title:]   [Consented to:37

 

34  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

35  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

36  The consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) is required for assignments pursuant to
Section 13.04(b)(y) of the Credit Agreement.

37  At any time when no Specified Default or Event of Default is in existence,
the approval of the Corporation is required with respect to all assignments
pursuant to Section 13.04(b)(y) of the Credit Agreement (which approval shall
not be unreasonably withheld or delayed).



--------------------------------------------------------------------------------

STARWOOD HOTELS & RESORTS WORLDWIDE, INC. By:  

 

  Title:] [NAME OF SWINGLINE LENDER], as Swingline Lender By  

 

  Title:38

[NAME OF ISSUING BANK],

as Issuing Bank

By  

 

  Title:39

 

38  The consent of the Swingline Lender (not to be unreasonably withheld or
delayed) is required with respect to assignments of Revolving Loan Commitments.

39  The consent of each Issuing Bank (not to be unreasonably withheld or
delayed) is required with respect to assignments of Revolving Loan Commitments.



--------------------------------------------------------------------------------

ANNEX 1

The Credit Agreement dated as of November 30, 2012 (as amended, modified,
restated and/or supplemented from time to time), among Starwood Hotels & Resorts
Worldwide, Inc., each additional Domestic Dollar Revolving Loan Borrower from
time to time party thereto, each additional Alternate Currency Revolving Loan
Borrower from time to time party thereto, various lenders from time to time
party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative
Agent for such Lenders, CitiGroup Global Markets Inc., as Syndication Agent,
Bank of America, N.A., as Documentation Agent, and J.P. Morgan Securities LLC,
CitiGroup Global Markets Inc. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as Joint Lead Arrangers and Joint Bookrunners

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Documents, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document, or (iv) the performance or observance by the Borrowers, any of
their Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 13.04(b) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 13.04(b) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the

 

- 1 -



--------------------------------------------------------------------------------

Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) [if it is not a United States Person
(as defined in Section 7701(a)(30) of the Code)] attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Documents, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Documents are required
to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. Conditions: The Effective Date of this Assignment and Assumption shall not
occur until all terms and conditions under Section 13.04(b) of the Credit
Agreement are satisfied, including, without limitation, (i) the receipt by the
Administrative Agent of the assignment fee referred to in Section 13.04(b) of
the Credit Agreement, (ii) the recordation of the assignment effected hereby on
the Register by the Administrative Agent as provided in Section 13.15 of the
Credit Agreement and (iii) the receipt by the Administrative Agent of an
Administrative Questionnaire from the assignee Lender.

4. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT J

 

FORM OF INCREMENTAL

REVOLVING LOAN COMMITMENT AGREEMENT

[Name(s) of Lender(s)]

[Date]

Starwood Hotels & Resorts Worldwide, Inc.

One Star Point

Stamford, CT 06902

Attention:    Timothy C. Fetten, Vice President and Treasurer

[[Name of Alternate Currency Revolving Loan Borrower]

[                    ]

Attention: [            ]]40

 

re: Incremental Revolving Loan Commitment

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement, dated as of November 30, 2012
(as amended, modified, restated and/or supplemented from time to time, the
“Credit Agreement”), among Starwood Hotels & Resorts Worldwide, Inc. (the
“Corporation” or “you”), each additional Domestic Dollar Revolving Loan Borrower
from time to time party thereto, each additional Alternate Currency Revolving
Loan Borrower from time to time party thereto, the lenders from time to time
party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative
Agent for such Lenders (in such capacity, the “Administrative Agent”), CitiGroup
Global Markets Inc., as Syndication Agent, Bank of America, N.A., as
Documentation Agent, and J.P. Morgan Securities LLC, CitiGroup Global Markets
Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead
Arrangers and Joint Bookrunners. Unless otherwise defined herein, capitalized
terms used herein shall have the respective meanings set forth in the Credit
Agreement.

Each Lender (each, an “Incremental RL Lender”) party to this letter agreement
(this “Agreement”) hereby severally agrees to provide (i) the Incremental
Revolving Loan Commitment (and related Domestic Dollar Revolving Loan
Sub-Commitment, if any) in the amounts set forth opposite its name on Annex I
attached hereto (for each such Incremental RL Lender, its “Incremental Revolving
Loan Commitment”) and (ii) the related Incremental

 

40 

To be included if a given Alternate Currency Revolving Loan Borrower will be
permitted to borrow under an Incremental Alternate Currency Revolving Loan
Sub-Commitment provided hereby.



--------------------------------------------------------------------------------

EXHIBIT J

Page 2

 

Alternate Currency Revolving Loan Sub-Commitment(s), if any, in the amount(s)
set forth opposite its name on Annex I attached hereto (for each such
Incremental RL Lender, an “Incremental Alternate Currency Revolving Loan
Sub-Commitment”). Each Incremental Revolving Loan Commitment (and any
Incremental Alternate Currency Revolving Loan Sub-Commitment) provided pursuant
to this Agreement shall (x) be subject to the terms and conditions set forth in
the Credit Agreement, including Section 1.19 thereof and (y) upon the
effectiveness of this Agreement, increase the Revolving Loan Commitment (and the
Domestic Dollar Revolving Loan Sub-Commitment and/or the relevant Alternate
Currency Revolving Loan Sub-Commitment(s)) of the respective Incremental RL
Lender under the Credit Agreement as contemplated by Section 1.19 of the Credit
Agreement and the definition of “Revolving Loan Commitment” and the relevant
definitions of the Alternate Currency Revolving Loan Sub-Commitments for the
relevant Alternate Currency Revolving Loan Sub-Tranche(s).

Each Incremental RL Lender, to the extent that it is not already a Lender under
the Credit Agreement, (i) confirms that it is an Eligible Transferee under
Section 13.04(b) of the Credit Agreement, (ii) confirms that it has received a
copy of the Credit Agreement and the other Credit Documents, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to become a Lender under the Credit
Agreement, (iii) agrees that it will, independently and without reliance upon
the Administrative Agent, the Syndication Agent, any Lead Arranger or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, (iv) appoints and authorizes the
Administrative Agent and the Syndication Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement and the other
Credit Documents as are delegated to the Administrative Agent or the Syndication
Agent, as the case may be, by the terms thereof, together with such powers as
are reasonably incidental thereto, [and] (v) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement and the other Credit Documents are required to be performed by
it as a Lender, [and (vi) to the extent legally entitled to do so, attaches the
forms described in Section 13.04(b) of the Credit Agreement.]41

The Corporation acknowledges and agrees that all Obligations with respect to all
extensions of credit under the Incremental Revolving Loan Commitments (and
related Sub-Commitments) provided hereby shall be fully guaranteed pursuant to
the Guaranties in accordance with the terms and provisions thereof.

The effective date of this Agreement shall be the date on which (i) the parties
hereto have executed a counterpart of this Agreement and delivered the same to
the Administrative Agent at the Notice Office, (ii) all fees required to be paid
in connection herewith have been paid, (iii) the satisfaction of the conditions
in Section 1.19(b) of the Credit Agreement and (iv) the other conditions
precedent set forth in Annex II hereto (which shall be consistent with the
requirements of Section 1.19 of the Credit Agreement and the Incremental
Revolving

 

41 

Include if the respective Incremental RL Lender is not a United States Person
(as such term is defined in Section 7701(a)(30) of the Code) for Federal income
tax purposes.



--------------------------------------------------------------------------------

EXHIBIT J

Page 3

 

Loan Commitment Requirements) have been satisfied, which date shall be no later
than         ,          [insert a date on or prior to the 5th Business Day after
the date hereof].

You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of the same to us before the close of
business on                          ,         . If you do not so accept this
Agreement by such time, our Incremental Revolving Loan Commitments set forth in
this Agreement shall be deemed cancelled.

After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by fax) by the
parties hereto, this Agreement may only be changed, modified or varied by
written instrument in accordance with the requirements for the modification of
Credit Documents pursuant to Section 13.12 of the Credit Agreement.

*        *        *



--------------------------------------------------------------------------------

EXHIBIT J

Page 4

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

Very truly yours, [NAME OF LENDER] By  

 

  Name:   Title:

Agreed and Accepted

this      day of                     ,         :

 

STARWOOD HOTELS & RESORTS WORLDWIDE, INC. By:  

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT K

[BANK CREDIT BILL]



--------------------------------------------------------------------------------

ANNEX I

 

Name of Incremental RL Lender

  Amount of Incremental
Revolving Loan
Commitment   Amount of Incremental
Revolving Loan
Commitment
Constituting a
Domestic Dollar
Revolving Loan Sub-
Commitment   Amount
of Incremental
Revolving Loan
Commitment
Constituting an
Incremental
Alternate Currency
Revolving
Loan Sub-
Commitment1                        

Total

       

 

 

 

 

 

 

1  Include a separate column for each type of Incremental Alternate Currency
Revolving Loan Sub-Commitment to be provided by the respective Incremental RL
Lender.



--------------------------------------------------------------------------------

ANNEX II

Conditions Precedent